     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 1 of 319




 1 JOSEPH W. COTCHETT (SBN 36324)
   jcotchett@cpmlegal.com
 2 MARK C. MOLUMPHY (SBN 168009)
   mmolumphy@cpmlegal.com
 3
   BRIAN DANITZ (SBN 247403)
 4 bdanitz@cpmlegal.com
   GINA STASSI (SBN 261263)
 5 gstassi@cpmlegal.com
   TYSON REDENBARGER (SBN 294424)
 6 tredenbarger@cpmlegal.com

 7 ANYA THEPOT (SBN 318430)
   athepot@cpmlegal.com
 8 COTCHETT, PITRE & MCCARTHY, LLP
   San Francisco Airport Office Center
 9 840 Malcolm Road, Suite 200
   Burlingame, CA 94010
10 Telephone: (650) 697-6000

11 Facsimile: (650) 697-0577

12 Lead Counsel for Plaintiffs

13                               UNITED STATES DISTRICT COURT
14                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
     IN RE FACEBOOK, INC.
16   SHAREHOLDER DERIVATIVE                      Lead Case No. 4:18-cv-01792-HSG
     PRIVACY LITIGATION
17

18                                               PLAINTIFFS’ FIRST AMENDED
     This Document Relates to:                   CONSOLIDATED SHAREHOLDER
19                                               DERIVATIVE COMPLAINT
20         ALL ACTIONS                           Judge:   Hon. Haywood S. Gilliam, Jr.
21
22                                               Date Action Filed: March 22, 2018

23
24

25

26

27
28

         PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 2 of 319




 1                                          TABLE OF CONTENTS

 2                                                                                                          Page
   I.   SUMMARY OF THE ACTION -------------------------------------------------------------------1
 3
   II. JURISDICTION AND VENUE -------------------------------------------------------------------5
 4 III. PARTIES ----------------------------------------------------------------------------------------------7

 5       A. Plaintiffs ---------------------------------------------------------------------------------------- 7
         B. Nominal Defendant --------------------------------------------------------------------------- 7
 6
         C. Individual Defendants ------------------------------------------------------------------------ 7
 7 IV. FACTUAL BACKGROUND ---------------------------------------------------------------------10

 8                 Background of the Company and Its Business ------------------------------------------- 10

 9                   1.      Facebook’s Advertising Business is the Source of Substantially All of Its
                             Revenue ---------------------------------------------------------------------------- 11
10                   2.      Facebook’s Success Depends Upon User Trust, Which Defendants
                             Cultivated By Promising That Users Control Their Data ------------------- 12
11
                   Facebook’s Practices Respecting User Data Were the Subject of an FTC
12                 Investigation and a 20-Year Consent Order Entered in 2012 -------------------------- 14
13                 Defendants Announced Changes to Facebook’s Policies That Were Supposedly
                   Implemented in 2014 to Protect User Privacy ------------------------------------------- 17
14                 The Cambridge Analytica Incident Revealed Rampant Privacy Violations at
15                 Facebook and That Defendants Failed to Comply with the FTC Consent Order --- 18
                     1.      The Sale of Facebook Data to Cambridge Analytica ------------------------ 18
16
                     2.      Facebook’s Investigation into Cambridge Analytica’s Use of Facebook
17                           Data Began in 2015 --------------------------------------------------------------- 20
                     3.      Red Flags Were Subsequently Raised About Cambridge Analytica’s Other
18
                             Potential Misuse of Facebook User Data -------------------------------------- 21
19                   4.      The Guardian and The New York Times Run Exposés on the Sale of
                             Facebook User Data to Cambridge Analytica -------------------------------- 23
20
                   Defendants Admit Cambridge Analytica Obtained User Data in Violation of
21                 Facebook’s Policies in a “Facebook Newsroom” Post on March 16, 2018 ---------- 23

22                 Facebook’s 1Q18 Financial Results Suggested That Users Were Unconcerned
                   About the Privacy Abuses Revealed by the Cambridge Analytica Scandal --------- 30
23                 Following Reports of Facebook’s Data-Sharing Agreements, Defendants Admit
                   Certain Companies Still Had Access to User Data in June 2018 ---------------------- 34
24
                   Facebook’s 2Q18 Financial Results Reveal the Effects of the Data-Sharing Scandal
25                 on Facebook’s User Engagement, Advertising Revenues, and Earnings, Leading to
                   a $100 Billion Loss in Facebook’s Value ------------------------------------------------- 36
26
                   Additional Reports That Facebook User Data Has Been Compromised and Further
27                 Revelations of Facebook’s Data Sharing Practices Continue in 2018 ---------------- 39

28                                                        ii
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 3 of 319




                  Defendants Announce Changes to Facebook’s Platform in Early 2019 in a Belated
 1                Attempt to Mitigate Their Privacy Abuses and Reputational Harm ------------------ 42
 2                Facebook Announces Its 1Q19 Financial Results – and Expected Losses of $3-$5
                  Billion as A Result of the Anticipated Settlement With the FTC --------------------- 45
 3
                  Facebook’s Internal Investigation Reveals “Tens of Thousands of Apps” Continued
 4                to Access User Data After the Changes to Its Policies in 2014 ------------------------ 46
     V.   FEDERAL REGULATORS CONFIRM DEFENDANTS’ VIOLATIONS
 5
           OF LAW --------------------------------------------------------------------------------------------47
 6              The FTC and DOJ Charged Facebook With Violations of the 2012 Consent Order
           and the FTC Act, Resulting in an “Unprecedented” $5 Billion Penalty -------------------- 47
 7
                    1.      Facebook Violated the Consent Order Through “Deceptive Privacy
 8                          Settings and Statements” – i.e., the “Very Same Conduct … That Led to
                            the 2012 Order” ------------------------------------------------------------------- 51
 9
                    2.      Facebook Violated the 2012 Consent Order by “Fail[ing] to Maintain a
10                          Reasonable Privacy Program” -------------------------------------------------- 53
                    3.      Facebook Violated the Consent Order by “Fail[ing[ to Implement and
11
                            Maintain Appropriate Safeguards and Controls Over Third-Party …
12                          Access to User Data” ------------------------------------------------------------- 54
                    4.      Facebook Violated the Consent Order By Misrepresenting the Extent to
13                          Which Users Could Control Their Data --------------------------------------- 57
14                          a. The FTC Found “Facebook Falsely Announced That Third-Party
                            Developers Would No Longer Be Able to Access [User] Data” ----------- 57
15
                            b. The FTC Found Facebook “Did Not Tell Users That Sharing with
16                          Their Friends Allowed Third-Party Developers to Access Their [Friends’
                            Data]” ------------------------------------------------------------------------------- 58
17
                  The FTC and DOJ Required Facebook to Implement Internal Controls and Reforms
18                Designed to Increase Board Oversight and Remove Zuckerberg’s “Unfettered
                  Control” Over “Decisions Affecting User Privacy” ------------------------------------- 61
19
                  The SEC Charged Facebook with Violating Federal Securities Laws and Imposed a
20                $100 Million Penalty------------------------------------------------------------------------- 69
21                  1.      The SEC Found That Defendants’ Statements in Facebook’s Public
                            Filings Were Materially False and Misleading When Made---------------- 71
22                  2.      The SEC Found That Defendants’ Statements to the Press Reinforced
                            Facebook’s Misleading Public Filings ----------------------------------------- 73
23
                  The FTC Reportedly May Seek an Injunction Against Facebook, and Other
24                Regulators Are Also Investigating the Company, Due to Antitrust Concerns ------ 75
25 VI. DEFENDANTS’ FALSE AND MISLEADING STATEMENTS AND
        OMISSIONS ---------------------------------------------------------------------------------------76
26         Defendants Made Materially False and Misleading Statements About the
27         Company’s Data Security and Privacy Policies------------------------------------------ 77
                  Defendants Made Materially False and Misleading Statements Concerning Risks to
28                Facebook’s Business ------------------------------------------------------------------------- 78
                                                    - iii -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 4 of 319




                   Defendants Made Materially False and Misleading Statements About Facebook’s
 1                 Investigation and Response After Learning About the Transfer of User Data to
 2                 Cambridge Analytica ------------------------------------------------------------------------ 81
                   Defendants Made Materially False and Misleading Statements Concerning
 3                 Notifying Facebook Users Whose Accounts Were Compromised Or At Risk Of
 4                 Being Compromised ------------------------------------------------------------------------- 82
                   Defendants Made Materially False and Misleading Statements Concerning
 5                 Facebook’s Response to Other Reported Instances Of Data Misuse ----------------- 82
 6                 Defendants Made Materially False and Misleading Statements Concerning
                   Facebook Users’ Knowledge or Consent to Providing Information to Kogan ------ 84
 7
                   Defendants Made Materially False and Misleading Statements Regarding their
 8                 Compliance with the FTC Consent Decree ----------------------------------------------- 87
                   Defendants Made Materially False and Misleading Statements Concerning
 9                 Facebook’s Critical DAU and MAU Metrics -------------------------------------------- 92
10                 Defendants Made Materially False and Misleading Statements About the Impact of
                   the Scandal on Facebook’s Business and 1Q18 Financial Results -------------------- 94
11
                   Defendants Made Materially False and Misleading Statements That Facebook Does
12                 Not “Sell” Users’ Data ---------------------------------------------------------------------- 96
   VII. DEFENDANTS VIOLATED SECTION 14(a) OF THE EXCHANGE ACT AND SEC
13
         RULE 14A-9 BY ISSUING MATERIALLY MISLEADING PROXY
14       STATEMENTS ----------------------------------------------------------------------------------100
         A. The Board Issued the Materially Misleading Proxy Statement in 2017 Soliciting the
15          Directors’ Re-Election to Facebook’s Board ------------------------------------------- 101
16           B.    The Board Issued the Materially Misleading Proxy Statement in 2018
                   Recommending a Vote Against Shareholder Proposals on the Basis of Directors’
17                 Statements About Facebook’s Privacy Practices and Board Oversight of Risks - 102
18                   1.      The Board’s Statements about Stockholder Proposal #4 Regarding a Risk
                             Oversight Committee Are Materially Misleading -------------------------- 104
19                   2.      The Board’s Statements about Stockholder Proposal #6 Regarding a
20                           Content Governance Report Are Materially Misleading ------------------ 105
   VIII. DEFENDANTS VIOLATED SECTION 10(b) OF THE EXCHANGE ACT AND SEC
21        RULE 10B-5 BY AUTHORIZING AND EFFECTUATING MANIPULATIVE
          SHARE REPURCHASES AND OTHER TRANSACTIONS IN FACEBOOK
22
          SECURITIES ------------------------------------------------------------------------------------108
23           Defendants Made Materially False and Misleading Statements and Omissions That
             Caused Facebook’s Stock Price to Trade At Artificially Inflated Prices During the
24           Relevant Period ----------------------------------------------------------------------------- 108
25                 Defendants Authorized, Effectuated and Approved Manipulative Share
                   Repurchases Totaling More Than $24 Billion ----------------------------------------- 110
26
                     1.      The Board Approved a $6 Billion Share Repurchase Program That
27                           Commenced in 2017 ------------------------------------------------------------ 110

28
                                                        - iv -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 5 of 319




                     2.      The Board Increased the Authorization by an Additional $9 Billion in
 1                           April 2018 ------------------------------------------------------------------------ 111
 2                   3.      The Board Approved Another $9 Billion Increase to the Share Repurchase
                             Authorization in April 2018 --------------------------------------------------- 111
 3
                   While Causing Facebook to Repurchase Shares at Artificially Inflated Prices,
 4                 Certain Defendants Sold Their Own Shares of Facebook Stock -------------------- 115
                   Facebook Suffered Economic Loss and Other Damages As a Result of Defendants’
 5
                   Manipulation of the Market for Facebook Stock Through False and Misleading
 6                 Statements and Omissions, Repurchases, and Insider Sales ------------------------- 119
                     1.      Market Efficiency ---------------------------------------------------------------- 120
 7
             2.     Loss Causation and Damages -------------------------------------------------- 122
 8 IX. ADDITIONAL ALLEGATIONS OF DEFENDANTS’ SCIENTER -------------------128

 9          Defendants Oversaw an Illegal Business Strategy Based on “Reciprocity” – i.e.,
            Granting Access to Facebook User Data in Exchange for Something of Value -- 129
10
             1.      The FTC Found That Defendants Immediately Violated the FTC Consent
11                   Order After It Was Entered in 2012 ------------------------------------------ 130
                     2.      Facebook’s Internal Documents Confirm Defendants’ Decision to
12
                             Exchange Data for Reciprocal Value ---------------------------------------- 132
13                 Defendants Continued to Allow “Whitelisted” Third-Party Apps to Access User
                   Data While Representing That Facebook’s More Restrictive Policies Prohibited
14                 Such Unauthorized Access ---------------------------------------------------------------- 136
15                   1.      The FTC Found “Financial Considerations Influenced Facebook’s
                             Decisions Regarding Whether to Restrict … Access to User Data” ----- 138
16
                     2.      The FTC Found That “Facebook Was Aware That Giving Millions of
17                           Third-Party Developers Access to [User] Data Posed Privacy Risks” -- 139
                   Defendants Received Multiple “Red Flag” Warnings of Potential Violations of
18
                   Facebook’s Policies (and the FTC Consent Order) Throughout the
19                 Relevant Period ----------------------------------------------------------------------------- 140
                     1.      Facebook’s Adjudicated Violations of Foreign Privacy Laws ----------- 142
20
                     2.      Warnings From Facebook Employees --------------------------------------- 144
21                   3.      Facebook’s Chief Information Security Officer Resigned After His 2017
22                           Warnings to the Board Were Ignored ---------------------------------------- 145
                     4.      Defendant Andreessen Admitted That He Consciously Disregarded
23                           Warnings From Whistleblower Wylie in 2016 and 2018 ----------------- 147
24                 Defendants Agreed to Pay a $5 Billion Penalty to Resolve Claims That They
                   Personally Violated the FTC Consent Order and Section 5 of the FTC Act ------- 148
25
                   Defendants Personally Benefited From Their Insider Sales of Facebook Stock and
26                 Other Transactions in Facebook Securities During the Relevant Period While
                   Facebook’s Stock Price Was Artificially Inflated By Their Misrepresentations -- 150
27 X. .....INDIVIDUAL DEFENDANTS’ COMPENSATION AND STOCK
28           OWNERSHIP ------------------------------------------------------------------------------------152

                                                         -v-
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 6 of 319




   XI. DAMAGES TO FACEBOOK ------------------------------------------------------------------155
 1
   XII. DERIVATIVE AND DEMAND ALLEGATIONS -----------------------------------------156
 2           Demand Was Futile Because Defendant Zuckerberg Controls Facebook and Its
             Board ----------------------------------------------------------------------------------------- 156
 3
              1.       Defendants Have Admitted That Facebook is a “Controlled Company”
 4                     and That Zuckerberg Controls Voting Decisions, Including the Election of
                       Directors -------------------------------------------------------------------------- 159
 5
              2.       SEC Commissioner Commentary Confirms That Facebook’s Dual Class
 6                     Stock Structure and Zuckerberg’s Voting Control Effectively Negates the
                       Board’s Ability to Exercise Effective Oversight --------------------------- 164
 7
              3.       The Abrupt Resignation of Facebook’s Lead Independent Director, and
 8                     Her Actions and Statements on Behalf of the Board, Further Demonstrates
                       Zuckerberg’s Domination and Control -------------------------------------- 167
 9
             Demand Was Also Futile Because Facebook’s Board Lacks the Requisite
10           “Disinterestedness” and Independence to Consider a Demand ---------------------- 168
                     1.      The Entire Board is Interested With Respect to the 2012 Consent Order
11                           Violations and 2019 Settlement ----------------------------------------------- 168
12                   2.      Defendant Zuckerberg is Interested ------------------------------------------ 175
13                   3.      Defendant Sandberg is Interested, and Also Lacks Independence ------- 178
                     4.      Defendant Thiel is Interested, and Also Lacks Independence ------------ 181
14
                     5.      Defendant Andreessen is Interested, and Also Lacks Independence ---- 184
15                   6.      Defendant Chenault is Interested, and Also Lacks Independence ------- 187
16                   7.      Defendant Zients is Interested, and Also Lacks Independence----------- 187
                     8.      Defendant Alford is Interested, and Also Lacks Independence ---------- 188
17
                   The Share Repurchases, and Insider Sales and Awards of Stock During the Relevant
18                 Period, Are Interested Transactions Subject to Entire Fairness Review ----------- 190
19 XIII. DERIVATIVE CLAIMS -------------------------------------------------------------------------194
           FIRST CAUSE OF ACTION
20         Violations of Section 14(a) of the Exchange Act and SEC Rule 14a-9 ----------------- 194
21
               SECOND CAUSE OF ACTION
22             Violations of Section 10(b) of the Exchange Act and SEC Rule 10b-5 ----------------- 197

23             THIRD CAUSE OF ACTION
               Violations of Section 10(b) of the Exchange Act and SEC Rule 10b-5 ----------------- 201
24

25             FOURTH CAUSE OF ACTION
               Violations of Section 10(b) of the Exchange Act and SEC Rule 10b-5(b) ------------- 207
26
               FIFTH CAUSE OF ACTION
27             Violations of Section 20A of the Exchange Act -------------------------------------------- 211
28
                                                        - vi -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 7 of 319




              SIXTH CAUSE OF ACTION
 1            Violations of Section 20(a) of the Exchange Act ------------------------------------------- 214
 2
   XIV. PRAYER FOR RELIEF -------------------------------------------------------------------------215
 3 XV. JURY DEMAND ----------------------------------------------------------------------------------216

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21
22

23
24

25

26

27
28
                                                     - vii -
         PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 8 of 319




 1          Plaintiffs Jeremiah F. Hallisey, Ronald Martin, Natalie Ocegueda, James Karon, and The

 2 Gloria Stricklin Trust (collectively, “Plaintiffs”), by and through their undersigned counsel, bring

 3 this shareholder derivative action on behalf of nominal Defendant Facebook, Inc. (“Facebook” or

 4 the “Company”), asserting claims for violations of federal securities laws against certain current

 5 and former officers and directors of Facebook (the “Defendants”), and allege as follows:

 6                               I.     SUMMARY OF THE ACTION

 7          1.     Facebook operates a website (www.facebook.com) and smartphone application

 8 (“app”) that allow Facebook users to connect with “friends.” The Company was founded in 2004

 9 by defendant MarkZuckerberg (“Zuckerberg”), Facebook’s Chief Executive Officer (“CEO”),

10 Chairman of the Board, and largest stockholder. Zuckerberg is the public face of the Company.

11 He regularly communicates with its users and investors through his personal Facebook page and he

12 remains primarily responsible for development of the Company’s products.

13          2.     Nearly a decade ago, the U.S. Federal Trade Commission (“FTC”) began

14 investigating Facebook’s information-sharing practices, privacy settings, and representations

15 regarding the use of their personal information shared on the Company’s “social networking”

16 website. The FTC found that Facebook had deceived its users, and initially charged both the

17 Company and defendant Zuckerberg with violating Section 5 of the FTC Act, but ultimately

18 reached a settlement with Facebook and did not charge Zuckerberg individually.

19          3.     In 2012, Facebook consented to entry of an FTC administrative order (the “Consent

20 Order”) to resolve the FTC complaint that Facebook had engaged in deceptive trade practices in

21 violation of Section 5 of the FTC Act. The Consent Order required Facebook – including the
22 Company’s officers and members of its Board of Directors (the “Board”) – not to “misrepresent in

23 any manner, expressly or by implication, . . . the extent to which a consumer can control the
24 privacy of any covered information maintained by [Facebook] and the steps a consumer must take

25 to implement such controls; [and] the extent to which [Facebook] makes or has made covered

26 information accessible to third parties.” See Consent Order §§ I.B, C, In the Matter of Facebook,

27 Inc., Dkt. No. C-4365, 2012 FTC LEXIS 135 (July 27, 2012). The Consent Order also required
28                                                  -1-
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 9 of 319




 1 Facebook to maintain a privacy program reasonably designed to address the risks of giving app

 2 developers access to user data. Id., §IV.

 3          4.     Following a yearlong investigation by the FTC, on July 24, 2019, the U.S.

 4 Department of Justice (“DOJ”), acting upon notification and authorization to the Attorney General

 5 by the FTC, filed a Complaint for Civil Penalties, Injunction, and Other Relief against Facebook

 6 (the “FTC 2019 Complaint”). The FTC 2019 Complaint alleged that Facebook violated the 2012

 7 Consent Order in multiple ways: (1) by maintaining deceptive settings that misled users about how

 8 to protect their information from being shared by Facebook with third-party developers of apps

 9 used by their Facebook Friends (See FTC 2019 Complaint, Counts 1, 2); (2) by promising to stop

10 giving app developers access to the data of app users’ Friends starting in 2014, when in fact many

11 app developers continued to have such access past that date, with access for some lasting through

12 June 2018 (id., Count 3); (3) by inconsistently enforcing its privacy policies against app developers

13 who violated those policies, taking less severe action against app developers that generated

14 significant revenue for Facebook (id., Count 4); and (4) by implying to approximately 60 million

15 users that they could “turn on” facial-recognition technology associated with their posted photos

16 and videos when, in fact, that technology was “on” for those users by default (id., Count 5). In

17 addition, the FTC 2019 Complaint further alleged that Facebook violated Section 5 of the FTC Act

18 by using phone numbers provided to enable two-factor authentication—an enhanced account-

19 security tool—for advertising purposes (id., Count 6).
20          5.     To resolve the charges that the Company violated the Consent Order, Facebook was

21 required to pay a $5 billion civil penalty and consented to entry of a stipulated order that imposes
22 significant injunctive relief, primarily in the form of an amended administrative order” entered by

23 the FTC (the “Amended FTC Order”). In a press release announcing the settlement, the FTC
24 explained that the new order imposes “unprecedented new restrictions” on Facebook’s business

25 operations “from the corporate board-level down,” and “creates greater accountability at the

26 board of directors level” by “removing unfettered control by Facebook’s CEO Mark Zuckerberg

27 over decisions affecting user privacy.”
28                                                  -2-
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 10 of 319




 1          6.      Also on July 24, 2019, following an investigation of Facebook that was prompted

 2 by the same facts as this lawsuit, the U.S. Securities and Exchange Commission (“SEC”) filed a

 3 complaint (“SEC Complaint, see page 70” against Facebook for violating federal securities laws,

 4 and SEC rules, by making misrepresentations in Facebook’s public filings and by failing to

 5 implement and maintain adequate internal controls. The SEC found that, “[f]or more than two

 6 years, Facebook made misleading statements in its required public filings about the misuse of its

 7 users’ data.” In particular, “from 2016 until mid-March 2018, Facebook presented the risk of

 8 misuse of Facebook users’ data as merely hypothetical” when, “[i]n fact, Facebook had already

 9 become aware by December 2015 that a researcher had improperly sold information related to tens

10 of millions of Facebook users to data analytics firm Cambridge Analytica.”

11          7.      Since its initial public offering in 2012, Facebook has warned investors that one of

12 the material risks to its business was the fact that independent developers who create applications

13 for its platform might misuse personal data obtained from Facebook users. SEC Complaint, ¶2.

14          8.      In June 2014, an academic researcher and Cambridge Analytica entered into an

15 agreement, through affiliated companies, whereby Cambridge Analytica would pay for the

16 researcher to collect data on Facebook users. At Cambridge Analytica’s expense, the researcher,

17 Dr. Aleksandr Kogan (“Kogan”), developed a personality survey that obtained data from U.S.

18 Facebook users, including their names, birthdates, gender, location, and their affinities, or “page

19 likes.” From the summer of 2014 through the spring of 2015, Kogan transferred data relating to
20 approximately 30 million Facebook users in the United States to Cambridge Analytica. SEC

21 Complaint, ¶3.
22          9.      Facebook learned about the collaboration between Kogan and Cambridge Analytica

23 when it investigated a report published in the British press in December 2015. Within days of the
24 press report, both Kogan and Cambridge Analytica privately confirmed to Facebook that Kogan

25 had transferred personality profiles based on Facebook user data to Cambridge Analytica.

26 Facebook determined that the transfer violated its policy that prohibits developers, like Kogan,

27
28                                                   -3-
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 11 of 319




 1 from selling or transferring its users’ data, and told Kogan and Cambridge Analytica to delete the

 2 data. SEC Complaint, ¶4.

 3          10.    In June 2016, Kogan told Facebook that, in addition to transferring Cambridge

 4 Analytica personality profiles for approximately 30 million of its users, he had also, for those same

 5 users, sold Cambridge a substantial quantity of the underlying Facebook data from which he had

 6 derived those profiles. SEC Complaint, ¶5.

 7          11.    In Facebook’s quarterly and annual reports filed between January 28, 2016 and

 8 March 16, 2018, Defendants did not disclose that a researcher had, in violation of the Company’s

 9 policies, transferred data relating to approximately 30 million Facebook users to Cambridge

10 Analytica. Instead, Defendants misleadingly presented the potential for misuse of Facebook user

11 data as merely a hypothetical investment risk. Moreover, when asked by reporters in 2017 about

12 its investigation into the Cambridge Analytica matter, Facebook representatives falsely claimed the

13 Company found no evidence of wrongdoing, thereby reinforcing the misleading statements in

14 Facebook’s periodic filings. SEC Complaint, ¶6.

15          12.    Defendants did not disclose that a researcher had improperly transferred data for

16 millions of Facebook users to Cambridge Analytica until March 16, 2018, when Defendants—for

17 the first time—publicly acknowledged on Facebook’s website that the Company had learned of the

18 violation of its policy in 2015. SEC Complaint, ¶7.

19          13.    The price of Facebook shares declined substantially following this disclosure.
20          14.    On March 17, 2018, The New York Times and The Guardian’s Observer reported

21 that Cambridge Analytica, a data firm retained to assist the Trump election campaign, had
22 accessed and retained the information of 50 million users of Facebook’s social networking

23 website, without their authorization and informed consent. According to the Observer, a
24 whistleblower had revealed that Cambridge Analytica utilized Facebook’s app developer platform

25 to obtain the personal information of Facebook users in early 2014, to create a system to profile

26 U.S. voters and target certain of those individuals with personalized political advertisements.

27 Christopher Wylie (“Wylie”), a Canadian data analytics expert who worked with Cambridge
28                                                  -4-
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 12 of 319




 1 Analytica and researcher Kogan to create the dataset, told the Observer, “We exploited Facebook

 2 to harvest millions of people’s profiles. And built models to exploit what we knew about them and

 3 target their inner demons. That was the basis the entire company was built on.”

 4          15.    Cambridge Analytica collected user data collected through an application or “app”

 5 called “thisisyourdigitallife” designed by Kogan and his company, Global Science Research

 6 (“GSR”). GSR, in collaboration with Cambridge Analytica, created the app, which was a

 7 personality test, with the collected data supposedly to be used for academic purposes.

 8 Approximately 270,000 people downloaded the app using their Facebook login credentials.

 9          16.    Facebook subsequently confirmed that Cambridge Analytica had access to and may

10 have used the personal information of at least 50 million Facebook users – later increased to at

11 least 87 million users – most of whom are U.S. citizens.

12          17.    Facebook’s stock price tumbled, and the Company lost $50 billion in market value

13 in the first two days following public revelation of the Cambridge Analytica scandal. When the

14 market opened on Monday, March 19, 2018, the price of Facebook’s shares fell five percent, from

15 $185.09 to $172.56, and continued to decline throughout the week, closing at $159.39 per share on

16 March 23, 2018.

17          18.    Plaintiff Shareholders seek to recover on behalf of Facebook, the damages caused

18 by Defendants’ wrongdoing, and other equitable remedies for Facebook. Shareholder Plaintiffs,

19 on behalf of Facebook, are entitled to such relief; in light of Defendants’ wrongdoing that is
20 ongoing and is continuing to cause harm to Facebook, demand on Facebook’s Board was clearly

21 futile, and is excused, because Defendants are liable for their wrongful conduct and will not pursue
22 litigation or take any other action to recover for Facebook an appropriate remedy for the

23 wrongdoing and claims alleged herein.
24                              II.     JURISDICTION AND VENUE

25          19.    This Court has subject matter jurisdiction over this action under Article III of the

26 United States Constitution and 28 U.S.C. § 1331 because of claims arising under Section 14(a) of

27 the Exchange Act, 15 U.S.C. § 78n(a), and SEC regulation 14a-9 promulgated thereunder, over
28                                                  -5-
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 13 of 319




 1 which the Court has exclusive jurisdiction under Section 27 of the Exchange Act, 15 U.S.C. §

 2 78aa. This Court has jurisdiction over the state-law claims in accordance with 28 U.S.C. § 1367.

 3          20.     In addition, the Court has jurisdiction over all the causes of action alleged in this

 4 Complaint pursuant to 28 U.S.C. § 1332 because complete diversity between the Plaintiffs and

 5 each of the named Defendants exists, and because the amount in controversy exceeds $75,000.

 6          21.     This Court has subject-matter jurisdiction over this action under 28 U.S.C. §

 7 1332(d)(2)(A) because the aggregate claims are in excess of $75,000, exclusive of interest and

 8 costs, and most members of the proposed class are citizens of states different from Defendants.

 9 This Court also has subject-matter jurisdiction over their federal claims under 28 U.S.C. § 1331.

10          22.     This Court has personal jurisdiction over Defendants because they reside or are

11 headquartered in this district, and because Defendants have directed its complained-of conduct

12 from its headquarters in this district.

13          23.     Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the events

14 giving rise to the claims alleged in the Consolidated Complaint took place within this district.

15          24.     This Court has jurisdiction over this action pursuant to Sections 20(b), 20(d)(1) and

16 22(a) of the Securities Act [15 U.S.C. §§ 77t(b), 77t(d)(1), and 77v(a)] and Sections 21(d), 21(e)

17 and 27 of the Exchange Act [15 U.S.C. §§ 78u(d), 78u(e) and 78aa].

18          25.     Defendants, directly or indirectly, made use of the means and instrumentalities of

19 interstate commerce or of the mails in connection with the acts, transactions, practices, and courses
20 of business alleged in this Complaint.

21          26.     Venue is proper in this District pursuant to Section 22(a) of the Securities Act [15
22 U.S.C. § 77v(a)] and Section 27(a) of the Exchange Act [15 U.S.C. § 78aa(a)]. Acts, transactions,

23 practices, and courses of business that form the basis for the violations alleged in this complaint
24 occurred in this District. Defendants, and Facebook employees who participated in the events

25 alleged in this Complaint, worked in and/or attended meetings at the Company’s headquarters,

26 which is located in Menlo Park, California. In addition, the relevant offers and sales of Facebook

27 securities took place in this District.
28                                                    -6-
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 14 of 319




                                            III.     PARTIES
 1
               A.    Plaintiffs
 2
               27.   Plaintiff Jeremiah F. Hallisey is a current shareholder of Facebook stock, and has
 3
     continuously held his Facebook stock since July 2013.
 4
               28.   Plaintiff Ronald Martin is a current shareholder of Facebook stock and has
 5
     continuously held his Facebook stock since 2012.
 6
               29.   Plaintiff Natalie Ocegueda is a current shareholder of Facebook stock and has
 7
     continuously held her Facebook stock since May 21, 2012. Plaintiff Ocegueda is also a current
 8
     user of Facebook’s social networking website user and was a user at the time of the events alleged
 9
     herein.
10
               30.   Plaintiff James Karon, a resident of Georgia, is a current shareholder of Facebook
11
     stock and has continuously held his Facebook stock since March 22, 2017.
12
               31.   Plaintiff The Gloria Stricklin Trust is a current shareholder of Facebook stock and
13
     has continuously held its Facebook stock since May 2012.
14
               B.    Nominal Defendant
15             32.   Facebook, Inc. is a Delaware corporation with its principal place of business located
16 at 1 Hacker Way, Menlo Park, California. Facebook owns three of the world’s largest social

17 networks, including Facebook, Instagram, and WhatsApp. Since its initial public offering in 2012,

18 Facebook’s Class A common stock has been registered under Section 12(b) of the Exchange Act

19 and trades on the Nasdaq Global Select Market under the symbol “FB.”
20             C.    Individual Defendants
21             33.   Defendant Mark Zuckerberg (“Zuckerberg”) is the founder and CEO of Facebook
22 and Chairman of the Board. According to Facebook’s website, Zuckerberg “is responsible for

23 setting the overall direction and product strategy for the company” and “leads the design of
24 Facebook's service and development of its core technology and infrastructure.” Zuckerberg is the

25 Company’s controlling stockholder with ownership of Facebook voting shares representing more

26 than 60% of Facebook’s voting power. Zuckerberg is named as a defendant in the federal

27 securities fraud class action against Facebook arising from the same events as this Complaint, In re
28                                                   -7-
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 15 of 319




 1 Facebook, Inc. Securities Litigation, Case No. 18-cv-01725-EJD (N.D. Cal.) (the “Securities Class

 2 Action”).

 3          34.     Defendant Sheryl Sandberg (“Sandberg”) is Facebook’s Chief Operating Officer

 4 (“COO”) since 2008 and a Facebook director since 2012. According to Facebook’s website,

 5 Sandberg is responsible for “overseeing the firm’s business operations.” Prior to joining Facebook

 6 in 2008, Sandberg was Vice President of Global Online Sales and Operations at Google, Inc.

 7 (“Google”). Sandberg is named as a defendant in the Securities Class Action.

 8          35.     Defendant David M. Wehner (“Wehner”) is Facebook’s Chief Financial Officer

 9 (“CFO”) since June 2014 and was Facebook’s Vice President, Corporate Finance and Business

10 Planning from November 2012 to June 2014. According to Facebook’s website, Wehner “leads

11 the finance, facilities and information technology teams.” Prior to joining Facebook in 2012,

12 Wehner was CFO of Zynga Inc. Wehner is named as a defendant in the Securities Class Action.

13          36.     Defendant Jan L. Koum (“Koum”) is a co-founder of WhatsApp, Inc.

14 (“WhatsApp”), a Facebook subsidiary, and was CEO of WhatsApp and a Facebook director until

15 April 2018. Koum was a security and infrastructure engineer at Yahoo Inc. from 1998 until 2007,

16 and, in 2009, he designed and launched the WhatsApp mobile messaging service. Koum joined

17 Facebook’s Board when WhatsApp was acquired by Facebook in 2014, and in April 2018, Koum

18 resigned as CEO of WhatsApp and left his position on Facebook's Board.

19          37.     Defendant Peter A. Thiel (“Thiel”) is a Facebook director since April 2005 and is
20 Chair of the Compensation, Nominating & Governance Committee. Thiel is the co-founder of

21 PayPal, Inc. (“PayPal”), an online payment company, where he served as CEO, President and
22 Chairman of its board of directors until it was acquired by eBay, Inc. (“eBay”) in 2002. Thiel is

23 also a founder of Palantir Technologies (“Palantir”), a secretive analytical software company, of
24 Thiel Capital, an investment firm, and of Thiel Capital, a venture capital firm, and he is a Partner

25 of Thiel Capital since 2011 and a Partner of Thiel Capital since 2005.

26          38.     Defendant Marc L. Andreessen (“Andreessen”) is a Facebook director since June

27 2008 and is a Member of the Audit & Risk Oversight Committee and a Member of the
28                                                  -8-
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 16 of 319




 1 Compensation, Nominating & Governance Committee. Andreessen is a co-founder and has been a

 2 General Partner of Andreessen Horowitz, a venture capital firm, since July 2009 and was a

 3 member of the boards of directors of eBay from September 2008 to October 2014, Hewlett-

 4 Packard Company from September 2009 to October 2015, and Hewlett Packard Enterprise

 5 Company from November 2015 to April 2018.

 6          39.    Defendant Kenneth I. Chenault (“Chenault”) is a Facebook director since

 7 February 2018 and is a Member of the Audit & Risk Oversight Committee. Chenault is Chairman

 8 and a Managing Director at General Catalyst, a venture capital firm.

 9          40.    Defendant Jeffrey D. Zients (“Zients”) is a Facebook director since May 2018 and

10 is Chair of the Audit & Risk Oversight Committee. Zients is the CEO of the Cranemere Group

11 Limited, a diversified holding company.

12          41.    Defendant Peggy Alford (“Alford”) is a Facebook director since May 2019. Prior

13 to joining Facebook’s Board in 2019, Alford was CFO and Head of Operations for the Chan

14 Zuckerberg Initiative, a philanthropic organization. Alford also held a variety of senior positions

15 at PayPal from May 2011 to August 2017, at Rent.com, an eBay company from October 2005 to

16 March 2009, and at eBay from 2002 to 2005.

17          42.    Defendant Susan D. Desmond-Hellmann (“Desmond-Hellman”) was a Facebook

18 director from March 2013 until October 2019 and was Facebook’s Lead Independent Director and

19 a Member of the Compensation & Governance Committee. Desmond-Hellmann was also a
20 member of Facebook’s Audit Committee until May 2018.

21          43.    Defendant Reed Hastings (“Hastings”) was a Facebook director from June 2011
22 until May 2019 and was Chair of the Compensation & Governance Committee. Hastings is CEO

23 and Chairman of the board of directors of Netflix, Inc. (“Netflix”), a provider of an Internet
24 subscription service for movies and television shows, since 1999, and previously was a member of

25 the board of directors of Microsoft Corporation from March 2007 to November 2012.

26          44.    Defendant Erskine B. Bowles (“Bowles”) was a Facebook director from September

27 2011 until May 2019 and was a Member of the Audit & Risk Oversight Committee.
28                                                  -9-
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 17 of 319




 1          45.      The defendants identified above in ¶¶ 33-44 are collectively referred to as

 2 “Individual Defendants” and, together with nominal defendant Facebook, as “Defendants.”

 3                                IV.      FACTUAL BACKGROUND

 4                Background of the Company and Its Business
            46.      Facebook was founded in 2004 by Defendant Zuckerberg while he was a student at
 5
     Harvard University. Today, Facebook operates a social-networking service through its website,
 6
     www.facebook.com, and its mobile applications. Through its service, Facebook collects and
 7
     maintains vast amounts of consumer information. As of 2018, Facebook had more than 2.2 billion
 8
     monthly active users worldwide. Although Facebook’s users are critical to the Company’s
 9
     business, they are not its customers or the source of its revenue; Facebook is essentially an
10
     advertising company that connects its customers – sellers and advertisers of goods and services –
11
     with its users, generating revenue primarily through the sale of advertisements that are targeted to
12
     Facebook users based on their demographics and various other information.
13
            47.      Facebook’s success is driven by the Company’s possession of the data uploaded to
14
     its platform by billions of Facebook users. Facebook requires users to register and create a
15
     Facebook “Profile” showing personal information, before they can join the “social networking”
16
     website and interact with “Friends” who also have Facebook accounts and profiles. Facebook
17
     users may join user groups, message each other, and post status updates or other content that can
18
     be viewed by other Facebook users and shared with their friends. Facebook users can also interact
19
     with a wide selection of applications including social games or other services like the photo-
20
     sharing app Instagram. By doing so, Facebook users provide their personal information to
21
     Facebook, including not just their demographic and personal information, but also the people they
22
     have “friended,” the pages and posts they have visited and those that they have “followed” or
23
     “liked.” Together, this data gives Facebook, and marketers in general, insight into the products or
24
     services that would interest a particular user. This information allows Facebook to target and
25
     market advertising to users most likely to purchase their products and services, giving Facebook’s
26

27
28                                                   - 10 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 18 of 319




 1 targeting advertising business a significant advantage over traditional advertising, and generating

 2 billions of dollars in revenue for Facebook.

 3                  1. Facebook’s Advertising Business is the Source of Substantially All of Its
                       Revenue
 4          48.     Facebook derives substantially all of its revenue from advertising aimed at its users.
 5 More than 2.3 billion people used the company’s social media website, www.facebook.com, on a

 6 monthly basis in the first quarter of 2019, and more than 2.7 billion people regularly used its

 7 broader family of products and services, which include Instagram and WhatsApp. The Company

 8 generated more than $55.8 billion in revenue in its 2018 fiscal year and had a market capitalization

 9 of more than $500 billion as of March 31, 2019.

10          49.     Facebook offers advertising services to its customers that include or have included
11 at various points in time, among other things, assisting customers in developing and creating

12 advertisements and advertising strategies, obtaining information about Facebook users from the

13 Company’s website and third party sources, compiling user data and maintaining databases of

14 information about Facebook users, developing a marketing and advertising strategy to target and

15 exclude certain groups of Facebook users from receiving advertisements, tracking and evaluating

16 the effectiveness of advertisements and user targeting strategies, implementing advertising

17 campaigns, and delivering advertisements to Facebook users, including via News Feed.

18          50.     Facebook’s customers (advertisers) can use Facebook’s targeted advertising
19 services to direct their ads to users with specific attributes. Facebook applies its own algorithm to
20 categorize Facebook users and to determine which users and groups of users will be targeted to

21 receive advertisements via its advertising platform. As stated on Facebook’s website: “With our
22 powerful audience selection tools, you can target people who are right for your business. Using

23 what you know about your customers—like demographics, interests and behaviors—you can
24 connect with people similar to them.”

25          51.     Facebook also provides detailed analytical data to advertisers on how their ad
26 campaigns are performing, including among certain groups of Facebook users with specified

27
28                                                  - 11 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 19 of 319




 1 attributes and characteristics that the advertiser seeks to target. By monitoring this data and

 2 providing this information to its customers on an ongoing basis, Facebook captures consumer

 3 behavior, profile, preferences, lifestyle, and other attributes which allow Facebook to run targeted

 4 ads. This enables advertisers to specify the groups of users that will be targeted to receive the

 5 advertisements.

 6                  2. Facebook’s Success Depends Upon User Trust, Which Defendants
                       Cultivated By Promising That Users Control Their Data
 7          52.     Given the importance of user data to the success of the Company’s targeted
 8 advertisements, Facebook’s financial performance depends on its success in attracting active users

 9 to its platform. As Defendants acknowledged in Facebook’s 2017 Annual Report on Form 10-K,

10 “[t]he size of our user base and our users’ level of engagement are critical to our success. Our

11 financial performance has been and will continue to be significantly determined by our success in

12 adding, retaining, and engaging active users of our products, particularly for Facebook and

13 Instagram.”

14          53.     One of the ways Facebook engages users is by allowing unaffiliated software
15 developers to create applications (or “apps”) on Facebook’s platform. Facebook obtains

16 information about app users and activities, and the app developers can also receive information

17 about Facebook users, via Facebook’s platform.

18          54.     Defendants have long recognized that maintaining user trust is critically important
19 to Facebook’s brand, and repeatedly emphasized in public statements their commitment to
20 protecting user privacy. For instance, a June 21, 2013 blog post entitled “Important Message from

21 Facebook's White Hat Program” states: “At Facebook, we take people’s privacy seriously, and we
22 strive to protect people’s information to the very best of our ability. We implement many

23 safeguards, hire the brightest engineers and train them to ensure we have only high-quality code
24 behind the scenes of your Facebook experiences. We even have teams that focus exclusively on

25 preventing and fixing privacy related technical issues before they affect you. . . . . Your trust is the

26

27
28                                                   - 12 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 20 of 319




 1 most important asset we have, and we are committed to improving our safety procedures and

 2 keeping your information safe and secure.”

 3          55.     Defendants have also recognized that Facebook users’ willingness to engage with

 4 the Company’s products and services depends in part on users believing they have control over the

 5 way their data is shared. The “Risk Factor” disclosures in Facebook’s periodic filings warned

 6 investors that concerns relating to data privacy and sharing could result in Facebook failing to

 7 retain or add users or in users decreasing their level of engagement, which could significantly harm

 8 the Company’s business, revenue, and financial results.

 9          56.     As Defendants have repeatedly acknowledged, Facebook’s reputation as a

10 trustworthy platform for sharing personal information is essential to the Company’s success. For

11 example, in Facebook’s Annual Report on Form 10-K for the fiscal year ended December 31, 2017

12 (“2017 Form 10-K”), Defendants stated: “If people do not perceive our products to be . . .

13 trustworthy, we may not be able to attract or retain users . . .”

14          57.     Defendant Zuckerberg also has explicitly represented that Facebook users “have

15 control over how [their] information is shared” and that “we do not share [users’] personal

16 information with people or services [they] don’t want;” and “we do not and never will sell any of

17 [Facebook’s users] information to anyone.” Defendant Sandberg has likewise spoken publicly

18 about Facebook’s privacy controls, stating for example that “[p]rivacy is of the utmost concern and

19 importance to Facebook and it’s important to us that the people who use our service know that we
20 are very protective of them. It is their data, they have control of it, they share it.”

21          58.     Indeed, Defendants are well aware that if Facebook is unable to attract new users or
22 keep existing ones, the Company would fail or be significantly less profitable. To cultivate this

23 critical user trust, Defendants repeatedly assured the public that the Company respected privacy
24 and that users sharing on Facebook had control over their personal data.

25          59.     For example, as Sandberg stated on March 22, 2018 in a CNBC Interview, users’

26 belief that their personal data is protected, “goes to the core of our service” and maintaining users’

27 belief that their data was safe is “the most important thing we can do for running this company.”
28                                                   - 13 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 21 of 319




 1 Zuckerberg likewise stressed that “The No. 1 thing that people care about is privacy and the

 2 handling of their data . . . So I think it’s a pretty big deal.” Further, Sandberg represented in

 3 October 2017 that “[w]hen [users] share on Facebook, you need to know that no one is going to

 4 steal your data, no one is going to get your data that shouldn’t have it . . . and that you are

 5 controlling who you share with.”

 6          60.     As detailed below, Defendants’ statements were false. Defendants’ entire business

 7 model depended upon granting third parties, including app developers and competitor companies,

 8 access to Facebook user data in order to promote growth and increase profits. Defendants

 9 expanded Facebook’s access to and use of data about its users through partnership agreements and

10 “whitelisting” of certain third-party companies. Facebook also made numerous acquisitions,

11 including of Instagram in 2012, and of WhatsApp in 2014, which substantially increased

12 Facebook’s user base and access to data.

13                  Facebook’s Practices Respecting User Data Were the Subject of an FTC
                    Investigation and a 20-Year Consent Order Entered in 2012
14
            61.     In 2011, following an investigation by the FTC, Facebook was forced to agree to
15
     the terms of a consent order that was subsequently entered by a federal court (the “Consent
16
     Order”), in order to resolve the FTC’s Complaint against Facebook alleging that the claims
17
     Facebook made about its privacy practices were unfair and deceptive, and violated federal law.
18
            62.     According to the FTC Complaint, the Company had allegedly failed to disclose to
19
     Facebook users that “a user’s choice to restrict profile information to ‘Only Friends’ or ‘Friends of
20
     Friends’ would be ineffective as to certain third parties;” that the company’s “Privacy Wizard” tool
21
     for controlling access to user information “did not disclose adequately that users no longer could
22
     restrict access to their newly-designated (publicly available information) via their Profile Privacy
23
     Settings, Friends’ App Settings, or Search Privacy Settings, or that their existing choices to restrict
24
     access to such information via these settings would be overridden;” and that, after making changes
25
     to its privacy policy, Facebook “failed to disclose, or failed to disclose adequately, that the
26

27
28                                                    - 14 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 22 of 319




 1 December Privacy Changes overrode existing user privacy settings that restricted access to a user’s

 2 Name, Profile Picture, Gender, Friend List, Pages, or Networks.”

 3          63.     The FTC’s Complaint listed a number of instances in which Facebook allegedly

 4 made promises that it did not keep, including:

 5                  (a)     In December 2009, Facebook changed its website so certain information

 6 that users may have designated as private – such as their Friends List – was made public.

 7 Facebook didn’t warn users that this change was coming, or get their approval in advance.

 8                  (b)     Facebook represented that third-party apps that users installed would have

 9 access only to user information that they needed to operate. In fact, the apps could access nearly

10 all of users’ personal data – which the apps didn’t need.

11                  (c)     Facebook told users they could restrict sharing of data to limited audiences –

12 for example with “Friends Only.” In fact, selecting “Friends Only” did not prevent their

13 information from being shared with third-party applications their friends used.

14                  (d)     Facebook had a “Verified Apps” program and the Company claimed that it

15 certified the security of participating apps. It didn’t.

16                  (e)     Facebook promised users that it would not share their personal information

17 with advertisers. It did.

18                  (f)     Facebook claimed that when users deactivated or deleted their accounts,

19 their photos and videos would be inaccessible. But Facebook allowed access to the content, even
20 after users had deactivated or deleted their accounts.

21                  (g)     Facebook claimed that it complied with the U.S.- EU Safe Harbor
22 Framework that governs data transfer between the U.S. and the European Union. It didn’t.

23          64.     On November 29, 2011, the FTC announced that Facebook and the agency had
24 reached an agreement on the terms of the Consent Order relating to the FTC’s charges that the

25 company had “deceived consumers by telling them they could keep their information on Facebook

26 private, and then repeatedly allowing it to be shared and made public.”

27
28                                                   - 15 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 23 of 319




 1          65.     The FTC Consent Order required that Facebook must not “misrepresent in any

 2 manner, expressly or by implication, the extent to which it maintains the privacy or security of

 3 covered information,” including “the extent to which [Facebook] makes or has made covered

 4 information accessible to third parties;” that prior to sharing of a user’s nonpublic information, the

 5 company will “obtain the user’s affirmative express consent;” and the company would “establish

 6 and implement, and thereafter maintain, a comprehensive privacy program that is reasonably

 7 designed to (1) address privacy risks related to the development and management of new and

 8 existing products and services for consumers, and (2) protect the privacy and confidentiality of

 9 covered information,” among other stipulations.

10          66.     Facebook had specific obligations under the FTC Consent Order and was:

11                  (a)    barred from making misrepresentations about the privacy or security of

12 consumers’ personal information;

13                  (b)    required to obtain consumers’ affirmative express consent before enacting

14 changes that override their privacy preferences;

15                  (c)    required to prevent anyone from accessing a user’s material more than 30

16 days after the user has deleted his or her account;

17                  (d)    required to establish and maintain a comprehensive privacy program

18 designed to address privacy risks associated with the development and management of new and

19 existing products and services, and to protect the privacy and confidentiality of consumers’
20 information; and

21                  (e)    required, every two years for the next 20 years after entry of the Consent
22 Decree, to obtain independent, third-party audits certifying that it has a privacy program in place

23 that meets or exceeds the requirements of the FTC order, and to ensure that the privacy of
24 consumers’ information is protected.

25          67.     Part I of the Consent Decree provided that Facebook, “in connection with any

26 product or service . . . shall not misrepresent in any manner, expressly or by implication, the extent

27 to which it maintains the privacy or security of covered information, including, but not limited to: .
28                                                  - 16 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 24 of 319




 1 . . (B) the extent to which a consumer can control the privacy of any covered information

 2 maintained by [Facebook] and the steps a consumer must take to implement such controls; [and ]

 3 (C) the extent to which [Facebook] makes or has made covered information accessible to third

 4 parties . . . .”

 5           68.      Part IV of the Consent Decree additionally ordered Facebook to “establish and

 6 implement, and thereafter maintain, a comprehensive privacy program that is reasonably designed

 7 to (1) address privacy risks related to the development and management of new and existing

 8 products and services for consumers, and (2) protect the privacy and confidentiality of covered

 9 information.”

10           69.      At the time it was entered, David Vladeck, the former FTC Director who worked on

11 the agency’s enforcement action against Facebook, explained, “[t]he FTC Consent Decree put

12 Facebook on notice” that its representations concerning its privacy practices needed to be

13 completely accurate and that any representations would receive significant regulatory scrutiny. As

14 FTC Chairman Jon Leibowitz stated in the FTC’s press release announcing the settlement and

15 terms of the Consent Order on November 29, 2011, “Facebook is obligated to keep the promises

16 about privacy that it makes to its hundreds of millions of users… Facebook’s innovation does not

17 have to come at the expense of consumer privacy…”

18                    Defendants Announced Changes to Facebook’s Policies That Were Supposedly
                      Implemented in 2014 to Protect User Privacy
19
             70.      On November 15, 2013, Facebook announced that it had finalized changes to its
20
     policies regarding its collection, use, and sharing of Facebook user data. According to Facebook
21
     Chief Privacy Officer Erin Egan (“Egan”), user feedback on draft versions of Facebook's updated
22
     data use policy and statement of rights and responsibilities had revealed that despite what the
23
     Company believed to be improvements in how it explains its policies, it could go further in
24
     providing users clarity. Facebook eventually adopted a version that indicated that by creating a
25
     Facebook Profile, users grant the Company permission to use their information and likeness in
26

27
28                                                   - 17 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 25 of 319




 1 connection with advertising or sponsored content served by Facebook, without compensation.

 2 According to Egan, this changed nothing about the Company’s advertising policies and practices.

 3          71.    On May 22, 2014, Defendants announced an expanded “privacy checkup” tool that

 4 would enable users to review the privacy of “key pieces of information” on their profiles, as well

 5 as a change to the default sharing setting for new members' first post from “public” to “friends.

 6 First-time posters will also see a reminder to choose an audience for their first post, although the

 7 Company stressed that the new default “friend” setting will apply even if they don't make an

 8 audience choice. “Users will also still be able to change the intended audience of a post at any

 9 time, and can change the privacy of their past posts as well,” Facebook’s website post added.

10          72.    On November 13, 2014, Defendants announced Facebook would give users more

11 information about how their data is being collected and used, rolling out privacy policy changes

12 that allow the site to do more with location and transactional data and implementing new controls

13 that enable users to limit the ads they see. In a Facebook Newsroom post, Egan detailed the latest

14 round of changes to the site's terms of service, data policy and cookies policy aimed at more

15 clearly explaining how Facebook's new and existing services work, as well as a new feature that

16 applies users' choices about what ads they want to see to every device they are using. Facebook

17 also unveiled a new interactive feature, called Privacy Basics, that walks users through the most

18 commonly asked questions about how they can control their information on Facebook, including

19 how to choose an audience for a post and who can see comments left on posts. “Protecting
20 people's information and providing meaningful privacy controls are at the core of everything we

21 do, and we believe today's announcement is an important step,” Egan wrote.
22                 The Cambridge Analytica Incident Revealed Rampant Privacy Violations at
                   Facebook and That Defendants Failed to Comply with the FTC Consent Order
23
                   1. The Sale of Facebook Data to Cambridge Analytica
24
            73.    In November 2013, Kogan, an academic researcher in the United Kingdom created
25
     a Facebook app in connection with his studies. In doing so, he agreed to abide by Facebook’s
26
     Platform Policy. Initially, Kogan used the app only for his own research.
27
28                                                  - 18 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 26 of 319




 1          74.    In January 2014, Cambridge Analytica approached Kogan about a possible business

 2 relationship. Cambridge Analytica was exploring a new model of election campaigning by

 3 targeting advertising based on voters’ personalities, and both Cambridge Analytica and Kogan

 4 were familiar with an academic study that correlated an individual’s personality with Facebook

 5 “likes.”

 6          75.    Pursuant to a June 2014 agreement between Cambridge Analytica and Kogan,

 7 Kogan would collect data from the users of his Facebook app and their friends, use that

 8 information to create personality “scores” for both app users and their friends, and then match

 9 these personality scores to individuals in Cambridge Analytica’s U.S. voter database. Cambridge

10 Analytica would provide Kogan with funding to help recruit users to download and use his app.

11          76.    Kogan configured his app to deliver a standard academic personality survey to app

12 users. In addition to the survey results, the app obtained the name, birthdate, gender, location, and

13 Facebook page likes both for the app users and the app users’ friends.

14          77.    In the summer and early fall of 2014, GSR, a business entity created and controlled

15 by Kogan, retained a surveying firm to recruit and pay approximately 270,000 Facebook users to

16 download the researcher’s app and take the personality survey. This enabled Kogan to collect

17 Facebook user data from both the 270,000 app users and many app users’ friends, which

18 collectively amounted to tens of millions of Facebook users. From the survey responses, Kogan

19 created personality scores for all 270,000 app users. Then, by analyzing the correlations between
20 survey responses and page likes, Kogan derived “predicted” personality scores for the survey-

21 takers’ tens of millions of friends. Kogan matched the personality scores against Cambridge
22 Analytica’s database of American voters in 11 states, and transferred this matched data back to

23 Cambridge Analytica, in violation of the Platform Policy. Cambridge Analytica used the scores to
24 target advertisements in connection with its political consultancy services. Cambridge Analytica

25 paid GSR for the costs associated with the work done by the surveying firm. SEC Complaint, ¶24.

26          78.    In January 2015, Kogan and Cambridge Analytica signed a follow-on agreement.

27 Pursuant to the agreement, Cambridge Analytica paid GSR £200,000 GBP. Kogan, in violation of
28                                                  - 19 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 27 of 319




 1 the Platform Policy, gave Cambridge Analytica the previously-collected names, birthdays, gender,

 2 location, personality scores, and an agreed-upon number of page likes for approximately 30

 3 million Facebook users in all 50 states. By the end of May 2015, Kogan had transferred this

 4 information to Cambridge Analytica. SEC Complaint, ¶25.

 5          79.     Kogan also entered into a separate agreement with another entity, “Company A.”

 6 Pursuant to that agreement, the researcher provided Facebook demographic data and all page likes

 7 relating to approximately 30 million U.S. Facebook users to Company A in the fall of 2014. SEC

 8 Complaint, ¶26.

 9                  2. Facebook’s Investigation into Cambridge Analytica’s Use of Facebook
                       Data Began in 2015
10          80.     On December 11, 2015, the British newspaper The Guardian published an article
11 about Kogan and Cambridge Analytica reporting that Kogan had obtained Facebook data from

12 tens of millions of Facebook users and used this data to create personality profiles for Cambridge

13 Analytica’s use in American elections. SEC Complaint, ¶27.

14          81.     The newspaper contacted Facebook before publishing its report and shared the
15 allegations they intended to publish. Facebook provided the following quote attributable to a

16 Company spokesperson: “We are carefully investigating this situation. To be clear, misleading

17 people or misusing their information is a direct violation of our policies and we will take swift

18 action against companies that do, including banning those companies from Facebook and requiring

19 them to destroy all improperly collected data.” The Guardian included the Company’s statement
20 in the article published on December 11, 2015. SEC Complaint, ¶28.

21          82.     According to the SEC, on the same day that the Guardian article was published, a
22 Facebook employee with responsibility for interpreting and administering the Company’s Platform

23 Policy contacted both Kogan and Cambridge Analytica. Within days, both Kogan and Cambridge
24 Analytica confirmed to Facebook that Kogan had used a Facebook app to collect user data and

25 then used that data to create personality scores, which were then transferred to Cambridge

26 Analytica. SEC Complaint, ¶29. The Facebook employee concluded that the researcher’s transfer

27
28                                                  - 20 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 28 of 319




 1 of personality scores derived from Facebook user data to Cambridge Analytica violated the

 2 Company’s Platform Policy. This conclusion was shared with others in Facebook’s

 3 communications, legal, operations, policy, privacy, and research groups. The employee told

 4 Kogan and Cambridge Analytica to delete the personality scores and told Kogan to delete all of the

 5 Facebook data that his app had collected, and Cambridge Analytica subsequently told Facebook

 6 that it had deleted the data received from the researcher. Id., ¶30.

 7          83.     Six months later, in June 2016, Facebook and Kogan signed a settlement

 8 agreement. In a certification attached to that agreement, Kogan reported—contrary to his and

 9 Cambridge Analytica’s representations in December 2015—that, in addition to the personality

10 scores, he had also transferred actual U.S. Facebook user data, including names, birthdays,

11 location, and certain page likes, to Cambridge Analytica. Kogan also represented that he deleted

12 all the Facebook data his app had collected. SEC Complaint, ¶31.

13          84.     Almost a year later, in April 2017, Cambridge Analytica provided Facebook with a

14 similar certification reporting that Cambridge Analytica had received from Kogan underlying raw

15 Facebook user data in addition to the personality scores, as well as that it had deleted that data.

16 SEC Complaint, ¶32.

17          85.     The SEC’s investigation revealed that more than 30 Facebook employees in

18 different corporate groups, including senior managers in Facebook’s communications, legal,

19 operations, policy, and privacy groups, learned that the researcher had transferred information to
20 Cambridge Analytica in violation of Facebook’s Platform Policy. However, as the SEC found,

21 “Facebook had no specific policies or procedures in place to assess or analyze this information
22 for the purposes of making accurate disclosures in Facebook’s periodic filings.” SEC

23 Complaint, ¶33.
24               3. Red Flags Were Subsequently Raised About Cambridge Analytica’s Other
                     Potential Misuse of Facebook User Data
25       86.     At the time of the December 2015 Guardian article, Facebook was already familiar
26 with Cambridge Analytica and had suspicions that Cambridge Analytica had misused user data.

27
28                                                   - 21 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 29 of 319




 1 According to the SEC, in September 2015, employees in Facebook’s political advertising group

 2 requested an investigation into possible “scraping”—the automated and unauthorized aggregation

 3 of Facebook user data—by Cambridge Analytica. And, after the Guardian article was published

 4 in December 2015, these employees reiterated their concern about scraping. The political

 5 advertising employees recognized Cambridge Analytica as a well-known firm within the political

 6 advertising space and a client of Facebook’s advertising business, and had described it as a

 7 “sketchy (to say the least) data modeling company that has penetrated our market deeply.” SEC

 8 Complaint, ¶34.

 9          87.    Throughout 2016, red flags were raised to Facebook suggesting that Cambridge

10 Analytica was potentially misusing Facebook user data. Following the Guardian article, the SEC

11 found that several Facebook employees became aware of media reports on Cambridge Analytica’s

12 use of personality profiles to target advertising in the summer and fall of 2016. Facebook lawyers

13 and employees in the company’s political advertising group saw and discussed an October 27,

14 2016, article in The Washington Post reporting that Cambridge Analytica combined psychological

15 tests with “likes” on “social-media sites.” Employees responsible for coordinating Facebook’s

16 response to the Guardian article also circulated a link to a video of a marketing presentation by

17 Cambridge Analytica’s chief executive officer about the firm’s ability to target voters based on

18 personality. As an additional indication to Facebook that Cambridge Analytica might have been

19 misusing Facebook user data, the SEC found that some employees on Facebook’s political
20 advertising team knew from August 2016 through November 2016 that Cambridge Analytica

21 named Facebook and Instagram advertising audiences by personality trait for certain clients that
22 included advocacy groups, a commercial enterprise, and a political action committee. SEC

23 Complaint, ¶35.
24

25

26

27
28                                                 - 22 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 30 of 319




                   4. The Guardian and The New York Times Run Exposés on the Sale of
 1                    Facebook User Data to Cambridge Analytica
 2          88.    On March 12, 2018, reporters from The Guardian contacted Facebook and
 3 informed the Company of its planned exposé of Cambridge Analytica and Facebook’s data

 4 harvesting.

 5          89.    The New York Times also contacted Facebook in March 2018 and informed the
 6 Company that the publication planned to run a story about Kogan’s improper transfer of data to

 7 Cambridge Analytica, including that Facebook had told Kogan and Cambridge Analytica to delete

 8 their Facebook data. Reporters from the Times suggested that Cambridge Analytica had not

 9 deleted the data, contrary to its representations to Facebook. SEC Complaint, ¶50.

10          90.    Instead of providing a comment for the stories, Facebook initially threatened to sue
11 The Guardian to prevent from publishing the story. Campbell Brown, Facebook’s head of news

12 partnerships, acknowledged at a conference in London later that month it was “not our wisest

13 move.”

14          91.    The Company also attempted to put its own spin on the stories by issuing its own
15 statement ahead of their publication, which seemingly came out of nowhere when it was posted to

16 the Company’s own website after the close of market on Friday, March 16, 2018.

17          92.    On March 16, 2018, in a post to Facebook’s own online “Newsroom,” the Company
18 publicly acknowledged, for the first time, that it had confirmed that Kogan had transferred

19 Facebook user data to Cambridge Analytica, in violation of Facebook’s Platform Policy, and had
20 told Kogan and Cambridge Analytica to delete the data in December 2015. When the market

21 opened on Monday, March 19, 2018, the price of Facebook’s shares fell five percent, from
22 $185.09 to $172.56, and continued to decline throughout the week, closing at $159.39 per share on

23 March 23, 2018. SEC Complaint, ¶51.
24                 Defendants Admit Cambridge Analytica Obtained User Data in Violation of
                   Facebook’s Policies in a “Facebook Newsroom” Post on March 16, 2018
25
            93.    On March 16, 2018, Facebook announced in a post to the “Facebook Newsroom”
26
     page on its website that the Company had confirmed that Kogan had transferred Facebook user
27
28                                                 - 23 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 31 of 319




 1 data to Cambridge Analytica, in violation of Facebook’s Platform Policy, and had told Kogan and

 2 Cambridge Analytica to delete the data in December 2015. This was the first time that the

 3 Company publicly acknowledged the transfer of user data to Cambridge Analytica. SEC

 4 Complaint, ¶51.

 5          94.    The March 16, 2018 Facebook Newsroom post reported that an app developer

 6 named Aleksandr Kogan had “violated Facebook’s platform policy” by “passing information on”

 7 about its users to third parties, including a company called Cambridge Analytica. Facebook said

 8 that although Kogan had “gained access to this information in a legitimate way and through the

 9 proper channels,” he violated Facebook’s policies when he shared this information with

10 Cambridge Analytica without Facebook users’ consent. As a result, Kogan’s app was removed

11 from Facebook and “all parties” who received the data from Kogan were required to certify that it

12 had been destroyed in 2015 or 2016.

13          95.    According to Facebook, “Facebook obtained written certifications from Dr. Kogan,

14 GSR, and other third parties declaring that all such data they had obtained was accounted for and

15 destroyed. In March 2018, after Mr. Milner’s testimony, Facebook received information from the

16 media suggesting that the certifications we [Facebook] received may not have been accurate… As

17 part of our investigation, we have hired a forensic auditor to understand what information

18 Cambridge Analytica had and whether it has been destroyed.” Facebook also announced that it

19 was suspending Cambridge Analytica, its parent company, and Wylie, the whistleblower who had
20 provided evidence to The Guardian, the U.K.’s National Crime Agency’s cybercrime unit, and the

21 Information Commissioner’s Office, of the information that Kogan and Cambridge Analytica had
22 obtained about 50 million Facebook users.

23          96.    Wylie said that the Company was aware of the volume of data that was obtained by
24 Kogan’s app. “Their security protocols were triggered because Kogan’s apps were pulling this

25 enormous amount of data, but apparently Kogan told them it was for academic uses,” Wylie said.

26 “So they were like: ‘Fine.’”

27
28                                                - 24 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 32 of 319




 1          97.    The evidence Wylie supplied to U.K. and U.S. authorities included a letter from

 2 Facebook lawyers sent to him in August 2016, asking him to destroy any data he held that had

 3 been collected by GSR, the company set up by Kogan to “harvest” the profiles. “Because this data

 4 was obtained and used without permission, and because GSR was not authorized to share or sell it

 5 to you, it cannot be used legitimately in the future and must be deleted immediately,” the letter

 6 said. According to Wylie, Facebook did not pursue a response when the letter initially went

 7 unanswered for weeks because Wylie was travelling, nor did it follow up with forensic checks on

 8 his computers or storage. “That to me was the most astonishing thing. They waited two years and

 9 did absolutely nothing to check that the data was deleted. All they asked me to do was tick a box

10 on a form and post it back.”

11          98.    Instead of accepting the uncomfortable glare of the spotlight and accepting

12 responsibility for any mistakes it might have made, the Company went into “PR crisis mode,”

13 quickly seizing upon Kogan and Wylie as convenient scapegoats. “This was a scam — and a

14 fraud,” Paul Grewal, Facebook’s Vice President and Deputy General Counsel, said in Facebook’s

15 initial statement responding to the New York Times report. He added that the company was

16 suspending Cambridge Analytica, Wylie and Kogan, a Russian American academic from

17 Facebook.

18          99.    The following day, Facebook published an addendum to the March 16, 2018

19 Facebook Newsroom post, asserting that “The claim that this is a data breach is completely false.”
20 Facebook stated that the affected users had “chose to sign up to [Kogan’s] app,” “everyone

21 involved gave their consent,” and “[p]eople knowingly provided their information” to Kogan. In
22 reality, only around 270,000 users had provided consent – but over 87 million users had their data

23 harvested and misused. The addendum, published at 9:50 a.m. PDT, was plainly intended as a
24 response to articles by the The New York Times and The Guardian about the data breach, which

25 had been published earlier the same day.

26          100.   Alex Stamos (“Stamos”), Facebook’s Chief Security Officer at the time, likewise

27 stated in a Twitter post on March 17, 2018, “The researcher in question, Aleksandr Kogan, enticed
28                                                 - 25 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 33 of 319




 1 several hundred thousand individuals to use Facebook to login to his personality quiz in 2014. He

 2 lied to those users and he lied to Facebook about what he was using that data for.”

 3          101.    On March 17, 2018, The New York Times reported that the Cambridge Analytica

 4 incident was “one of the largest data leaks in the social network’s history. The breach allowed the

 5 company to exploit the private social media activity of a huge swath of the American electorate,

 6 developing techniques that underpinned its work on President Trump’s campaign in 2016.” As

 7 described by the Times:

 8            Interviews with a half-dozen former employees and contractors, and a review of
              the firm’s emails and documents, have revealed that Cambridge not only relied on
 9            the private Facebook data but still possesses most or all of the trove.
10                                                    ***
11            The data Cambridge collected from profiles, a portion of which was viewed by
12            The Times, included details on users’ identities, friend networks and “likes.” Only
              a tiny fraction of the users had agreed to release their information to a third party.
13
                                                      ***
14
              Mr. Grewal, the Facebook deputy general counsel, said in a statement that both
15            Dr. Kogan and “SCL Group and Cambridge Analytica certified to us that they
              destroyed the data in question.”
16
              But copies of the data still remain beyond Facebook’s control. The Times viewed
17            a set of raw data from the profiles Cambridge Analytica obtained.
18            While Mr. Nix has told lawmakers that the company does not have Facebook data,
              a former employee said that he had recently seen hundreds of gigabytes on
19            Cambridge servers, and that the files were not encrypted.
20
            102.    The Times article noted that “the full scale of the data leak involving Americans has
21
     not been previously disclosed – and Facebook, until now, has not acknowledged it.” The
22
     newspaper went on to report that Facebook at first “downplayed” the issue, but had subsequently
23
     “posted a statement expressing alarm and promising to take action.”
24
            103.    Reaction to the disclosures was swift and severe. On March 18, 2018, numerous
25
     elected officials in the United States and Europe called for investigations into Facebook,
26

27
28                                                    - 26 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 34 of 319




 1 demanding that Zuckerberg testify to Congress and Parliament to explain how the breach had

 2 occurred and why affected users were not informed.

 3          104.    On March 19, 2018, CNN reported that:

 4            The Cambridge Analytica scandal has done immense damage to the brand,
              sources across the company believe. It will now take a Herculean effort to restore
 5            public trust in Facebook’s commitment to privacy and data protection, they said.
 6            No one has provided an adequate explanation for why Facebook did not disclose
 7            Kogan’s violation to the more than 50 million users who were affected when the
              company first learned about it in 2015.
 8
            105.    Others agreed. One prominent tech reporter wrote on March 17, 2018, “[T]he story
 9
     here isn’t how this data was used. . . . The problem here is how Facebook, the biggest social
10
     network, chose to stay silent and not inform the affected users. . . . [T]the problem is Facebook’s
11
     silence on the matter until it was pushed by the whistleblower who made the details public. . . In
12
     its press release, Facebook blamed everything on how it was lied to by a researcher and takes no
13
     charge of its policies that allowed such behavior or says anything about why the affected users
14
     weren’t informed.”
15
            106.    Investors and stock analysts recognized that the disclosures and the firestorm of
16
     criticism they engendered had fundamentally altered the value proposition for the Company. For
17
     example, in explaining the removal of its Buy recommendation on the Company on March 20,
18
     2018, William O’Neill & Co. wrote:
19
              Facebook was aware of the privacy breach two years ago. This lack of disclosure
20
              could be viewed as a violation of privacy laws in the U.K. and many U.S. states,
21            raising further questions . . . .

22            Furthermore, the increased scrutiny adds to the criticism of Russian social media
              influence in the 2016 election and will likely bring further backing for social
23            media regulation, which could add uncertainty to share performance.

24          107.    An article on Seeking Alpha similarly noted on March 19, 2018:
25
              The importance of this incident cannot be overstated for Facebook on both the
26            user privacy front but also more importantly on Facebook’s business model front.
              If Cambridge Analytica was able to acquire information on tens of millions of
27            Facebook users so quickly and easily, and then keep the information for years
28                                                  - 27 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 35 of 319




                 without Facebook suspecting otherwise, then that shows a serious flaw in
 1               Facebook’s ability to keep exclusive control over its information.
 2
             108.     Over the next several days, additional details emerged regarding the number of
 3
     Facebook users affected by the sale of user data to Cambridge Analytica, and Defendants’
 4
     knowledge that Kogan had transferred the data to Cambridge Analytica in violation of Facebook’s
 5
     policies.
 6
             109.     These disclosures caused the price of Facebook stock to decline precipitously.
 7
     Facebook shares fell nearly 7% on Monday, March 19, 2018 – the first trading day after the news
 8
     broke – and fell an additional 2.5% the next trading day amid additional disclosures of the nature
 9
     and extent of the risks that had been concealed from investors. As additional details of Facebook’s
10
     concealment were disclosed, and the negative news continued to mount, Facebook’s shares
11
     continued to decline. Within a week, Facebook’s stock was trading around $150/share, a stunning
12
     drop of nearly 18% in value from its price (~$185) just before news of the Cambridge Analytica
13
     scandal broke, reflecting an extraordinary loss of more than $100 billion in market capitalization in
14
     just one week.
15
             110.     On March 20, 2018, The Guardian reported its interview with a former Facebook
16
     employee, Sandy Parakilas (“Parakilas”), who was a platforms operations manager at Facebook
17
     between 2011 and 2012. Parakilas said that he had warned senior executives at Facebook about
18
     his concerns that developers were regularly violating Facebook’s platform policies on multiple
19
     occasions, but that they had essentially ignored his concerns. For example, Parakilas reported that
20
     a developer was using Facebook data to automatically generate profiles of children without their
21
     (or their parents’) consent, and that another was seeking to gain access to a user’s private
22
     Facebook messages and photos. In an op-ed piece, Parakilas wrote about the response of
23
     Facebook management (or lack thereof) to these reports, “At a company that was deeply
24
     concerned about protecting its users, this situation would have been met with a robust effort to cut
25
     off developers who were making questionable use of data. But when I was at Facebook, the
26
     typical reaction I recall looked like this: try to put any negative press coverage to bed as quickly as
27
28                                                   - 28 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 36 of 319




 1 possible, with no sincere efforts to put safeguards in place or to identify and stop abusive

 2 developers. When I proposed a deeper audit of developers’ use of Facebook’s data, one executive

 3 asked me, “Do you really want to see what you’ll find?” Parakilas responded, “The message was

 4 clear: The company just wanted negative stories to stop. It didn’t really care how the data was

 5 used.”

 6          111.    According to Parakilas, Facebook did not conduct regular audits; although his

 7 primary responsibilities were over policy and compliance for Facebook apps and data protection,

 8 Parakilas said that “during my 16 months in that role at Facebook, I do not remember a single

 9 physical audit of a developer’s storage.” Parakilas also said that when he told his superiors that

10 “more audits of developers and a more aggressive enforcement regime” were needed, they did not

11 directly respond, because “[e]ssentially, they did not want to do that.” According to Parakilas,

12 “the company felt that it would be in a worse legal position if it investigated and understood the

13 extent of abuse, and it did not.” In subsequent testimony to the DCMS Committee, Parakilas

14 declined to identify the Facebook executives he warned publicly by name when asked. The

15 DCMS Committee Chair commented, “it sounds like they turned a blind eye because they did not

16 want to find out that truth.” Parakilas agreed, stating, “That was my impression, yes.”

17          112.    On March 27, 2018, whistleblower Wylie testified before a U.K. Parliamentary

18 Committee that the data that Kogan’s app had obtained via Facebook formed the “foundational

19 dataset” for Cambridge Analytica and its targeting models. Wylie’s testimony also suggested
20 Facebook found out about the data harvesting project as early as July 2014 —around the time

21 Kogan had told him that he had spoken to Facebook engineers after his app’s data collection rate
22 had been throttled by the platform. “He told me that he had a conversation with some engineers at

23 Facebook,” said Wylie. “So Facebook would have known from that moment about the project
24 because he had a conversation with Facebook’s engineers — or at least that’s what he told me…

25 Facebook’s account of it is that they had no idea until the Guardian first reported it at the end of

26 2015 — and then they decided to send out letters. They sent letters to me in August 2016 asking

27 do you know where this data might be, or was it deleted?” When asked whether Facebook made
28                                                  - 29 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 37 of 319




 1 any efforts to retrieve or delete data, Wylie responded, “No they didn’t.” It was not until

 2 Facebook’s image was threatened in 2018, “after I went public and then they made me suspect

 3 number one” that Wylie said he had heard anything from the Company. Wylie said that he

 4 suspected that when Facebook looked at what happened in 2016, “they went if we make a big deal

 5 of this this might be optically not the best thing to make a big fuss about. . . . So I don’t think they

 6 pushed it in part because if you want to really investigate a large data breach that’s going to get out

 7 and that might cause problems. So my impression was they wanted to push it under the rug.” He

 8 added, “[a]ll kinds of people [had] access to the data. It was everywhere.”

 9          113.    Wylie also discussed a connection between Cambridge Analytica and Palantir, a

10 company known for providing government agencies and organizations with analytics, security, and

11 other data management solutions, which was co-founded in 2003 by Defendant Thiel. According

12 to Wylie, Palantir staff helped Cambridge Analytica build models based on the Facebook data.

13 “That was not an official contract between Palantir and Cambridge Analytica but there were

14 Palantir staff who would come into the office and work on the data,” Wylie stated. “And we

15 would go and meet with Palantir staff at Palantir. So, just to clarify, Palantir didn’t officially

16 contract with Cambridge Analytica. But there were Palantir staff who helped build the models that

17 we were working on.” Initially in response to a request for comment on Wylie’s testimony,

18 TechCrunch reported on March 27, 2018 that a Palantir spokesperson had denied the connection

19 entirely in an emailed statement: “Palantir has never had a relationship with Cambridge Analytica
20 nor have we ever worked on any Cambridge Analytica data.” According to The New York Times,

21 Palantir subsequently issued a revised statement: “We learned today that an employee, in 2013-
22 2014, engaged in an entirely personal capacity with people associated with Cambridge Analytica,”

23 a Palantir representative said. We are looking into this and will take the appropriate action.”
24                  Facebook’s 1Q18 Financial Results Suggested That Users Were Unconcerned
                    About the Privacy Abuses Revealed by the Cambridge Analytica Scandal
25
            114.    When Facebook reported its first quarter results on April 25, 2018, investors were
26
     buoyed by revenues, earnings and DAU/MAU metrics that were all in line with estimates.
27
28                                                   - 30 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 38 of 319




 1 Defendant Sandberg told investors “It was a great quarter for our business. Q1 ad revenue grew

 2 50% year-over-year. Mobile ad revenue was $10.7 billion, up 60% from last year and contributed

 3 approximately 91% of total ad revenue. Revenue growth was broad-based across regions,

 4 marketer segments and verticals.”

 5          115.    Defendant Sandberg further assured the market that there would not be a

 6 significant business impact from the March revelations regarding Cambridge Analytica, stating

 7 “we think the investigatory work we’re doing into APIs is very important and we don’t expect it

 8 have an impact on revenue.” And Defendant Zuckerberg commented that “Despite the important

 9 issues that we faced . . . our community and our business continued to grow really well,” while

10 Defendant Wehner assured investors that Facebook was “committed to transparency.”

11          116.    As The New York Times reported on April 25, 2018: “Despite it all, the Facebook

12 juggernaut marches on. The social network is undergoing its worst crisis in its 14-year history as it

13 faces a torrent of criticism about its privacy practices and the way it handles user data. But on

14 Wednesday, Facebook showed that – as with past scandals – the controversy is so far doing little to

15 hurt its bottom line. The results sent Facebook’s shares up more than 7 percent in aftermarket

16 trading on Wednesday.

17          117.    The Company’s 1Q18 results together with management’s assurances on the 1Q18

18 conference call led many analysts to conclude that the disclosures concerning Cambridge

19 Analytica had not impacted user’s engagement with the platform. See, e.g., Jason Helfstein,
20 Strong 1Q Suggests Cambridge Analytica Soon to Be a Distant Memory; Maintain Outperform,

21 $225 PT, Oppenheimer (Apr. 25, 2018) (“Most positive takeaway was constructive tone from
22 mgmt”); Sam Kemp, Strong Q1 + Cambridge Analytica & GDPR Set to Fade From Focus,

23 Remain OW, PiperJaffray (Apr. 25, 2018) (“Incremental news around impacts from the recent
24 Cambridge Analytica (CA) debacle were nil and, alongside mgmt commentary downplaying

25 GDPR impact, will likely accelerate the fading relevance of these topics from investor focus.”).

26          118.    Bolstered by the 1Q18 results and Defendants’ assurances of the strength of

27 Facebook’s business in the face of the firestorm of criticism it was facing over its user data and
28                                                  - 31 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 39 of 319




 1 privacy practices, the Company’s stock price began to recover. The price of Facebook’s share rose

 2 more than 9% immediately after 1Q18 results were released, and by late May the shares had

 3 recovered to the levels they were trading at before The Guardian and The New York Times articles

 4 about the Cambridge Analytica data breach broke.

 5          119.   Thereafter, Defendants continued to tout the 1Q18 results as a sign that the

 6 Company had weathered the storm, while assuring investors that there was no reason to be

 7 concerned that the past user privacy scandals or new privacy regulations would have a negative

 8 impact on Facebook’s business.

 9          120.   In April 2018, Facebook shareholders made various proposals in response to the

10 Cambridge Analytica scandal. For example, shareholders proposed that “Facebook’s Board issue

11 a report discussing the merits of establishing a Risk Oversight Board Committee.”

12          121.   In support of this proposal, on April 17, 2018, Facebook investors noted the fact

13 that the Company faced “significant financial, reputational and regulatory risk” from events like

14 “The Cambridge Analytica scandal and the misuse of data to influence elections around the

15 world,” which “cost Facebook investors $90 billion in market value between March 16th and

16 March 17th.”, 210 Facebook shareholders also proposed that “Facebook issue a report to

17 shareholders . . . [inter alia] assessing the risks posed by content management controversies

18 (including election interference . . .) to the company’s finances operations and reputation.” In

19 support of this proposal, on May 17, 2018, Facebook investors, including the Illinois State
20 Treasurer explained that “Facebook’s controversies have a direct impact on the Company’s market

21 value” including because “[f]ollowing the Cambridge Analytica disclosures, Facebook shares lost
22 approximately $100 billion in market value.” Defendants opposed both stockholder proposals,

23 assuring investors that Facebook’s risk oversight was fine and that there was no need for the
24 requested report.

25          122.   During Facebook’s annual meeting on May 31, 2018, Natasha Lamb, managing

26 partner of activist investor Arjuna Capital, said: “From political subterfuge, fake news, hate speech

27 and sexual harassment, it is clear that content that violates Facebook’s own terms of service poses
28                                                 - 32 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 40 of 319




 1 a risk to the Company’s market value and brand. Last year, at this very meeting, we highlighted

 2 the risk posed by fake news propagated over the platform. And while our board opposed

 3 reporting, we learned [six] months later and only through congressional testimony that 126 million

 4 Americans may have viewed Russian propaganda prior to the 2016 U.S. presidential election.

 5 Four months later, we learned that 87 million Americans data was compromised by Cambridge

 6 Analytica with the intent to manipulate users for political gain. In the wake of that scandal,

 7 Facebook’s market value dropped nearly $100 billion. And while today’s proposal is broader, I’m

 8 surprised to see a similar reaction from our board, a recommendation to vote against greater

 9 transparency and accountability to investors. Fines and regulation by governments, lost

10 advertising revenue and a soured brand may further impact investment returns. In fact, users may

11 leave the social media platform if they feel its content lacked integrity.”

12          123.    Following comments like these, Zuckerberg took to the stage to tout the Company’s

13 1Q18 results (“that shows a lot of good continued momentum” in the business) and assure

14 investors that users were not changing their behavior in the wake of the scandals, and were still

15 opting in to share their data with Facebook (the “vast majority of people say yes, they want that

16 data used”). The shareholders proposals were defeated.

17          124.    As the first quarter drew to a close, investors and market analysts were justifiably

18 concerned over the impact that Facebook’s past misrepresentations concerning the Cambridge

19 Analytica data breach and the use of its platform to further election interference and other political
20 activities by Russia would have on the Company’s users and advertisers. The impending launch of

21 the General Data Protection Regulation (“GDPR”) in the E.U. added to these concerns.
22          125.    Nevertheless, analysts were cautiously optimistic that Facebook’s promises of quick

23 and decisive action to combat the threats would help it rebound quickly from the negative
24 disclosures. As a Morningstar analyst wrote on March 26, 2018:

25            Facebook’s latest data breach issue, which surfaced 11 days ago and involved
              Cambridge Analytica, was followed on March 25 by the Federal Trade
26            Commission’s announcement of an investigation into the company’s abilities and
27            willingness to protect user information. While this recent development may have

28                                                  - 33 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 41 of 319




             brought forth further doubts regarding Facebook and its user growth and
 1           engagement, along with more demand for a GDPR type of regulation in the U.S.,
 2           we remain confident that the firm is more likely to endure the short-term impact
             of the data breach issue and at this point do not expect a significant long-term
 3           negative effect on Facebook’s platform and operations.

 4                 Following Reports of Facebook’s Data-Sharing Agreements, Defendants Admit
                   Certain Companies Still Had Access to User Data in June 2018
 5          126.   While the market was reassured by defendants’ comments, questions surrounding
 6 Facebook’s privacy practices continued to swirl.

 7          127.   On June 3, 2018, The New York Times reported that Facebook had entered into
 8 agreements over the past decade with at least 60 device makers, including Apple, Amazon,

 9 BlackBerry, Microsoft and Samsung, that allowed them to access vast amounts of Facebook users’

10 personal information, including data about friends who had blocked such third-party access. These

11 data-sharing partnerships, which began as far back as 2007, gave companies and device

12 manufacturers the ability to offer "features" of the social network, such as messaging, “like”

13 buttons and address books, on their own websites and mobile devices.

14          128.   The following day, House Judiciary Committee member David Cicilline
15 (“Cicilline”) (D-R.I.), stated that Defendant Zuckerberg had "lied to Congress" when he testified

16 before several committees in April of 2018 and stated that Facebook users have “complete control”

17 over who sees their data. Cicilline also questioned whether Facebook's data-sharing practices

18 violated the FTC Consent Order.

19          129.   On June 8, 2018, Facebook responded to inquiries from numerous journalists
20 seeking a response to The New York Times’ and The Wall Street Journal’s reporting about

21 whitelisting and other unauthorized sharing of users’ data. Facebook issued the same statement to
22 multiple outlets in response, which read:

23
             For the most part this is a rehash of last week-end’s New York Times story –
24           namely that we built a set of device integrated APIs used by around 60 companies
             to create Facebook-like experiences. In April 2018, we announced that we were
25           winding these down. In terms of our Platform APIs, the Journal has confused two
             points. In 2014, all developers were given a year to switch to the new, more
26           restricted version of the API. . . . Per our testimony to Congress ‘We required
27
28                                                 - 34 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 42 of 319




              developers to get approval from Facebook before they could request any data
 1            beyond a user’s public profile, friend list, and email address.’
 2
            130.    Journalists were skeptical of this response. Axios, after reviewing a timeline of
 3
     Facebook’s half disclosures, concluded that “Each new admission – even of the kinds of small
 4
     bugs and problems that are common across the industry – reinforces a view in Washington that
 5
     Facebook has been unwilling to come fully clean.”
 6
            131.    On June 27, 2018, The Wall Street Journal reported that Facebook could not track
 7
     where the data it had improperly disseminated – not just to Cambridge Analytica, but to developers
 8
     and others writ large – had ended up.
 9
            132.    On June 29, 2018, Facebook provided its written responses to outstanding questions
10
     asked of Zuckerberg by the members of the U.S. House of Representatives when he appeared
11
     before them to testify on April 11, 2018. In a 747-page document, the Company admitted that
12
     Facebook gave dozens of companies special access to user data, contrasting with the Company's
13
     prior public statements. Facebook disclosed that it was still allowing third parties to access the
14
     personal information of Facebook users’ friends, such as their name, gender, birth date, current
15
     city or hometown, photos and page likes, including over 60 app developers, and also stated that
16
     “early records may have been deleted from our system,” and that “it is possible” that Facebook had
17
     failed to identify other developers who had also received extended access to users’ friends’ data.
18
     Facebook also admitted that it shared information about its users with 52 hardware and software
19
     makers, including such large United States corporations as Amazon, Apple Inc., and Microsoft
20
     Corp., as well as Chinese firms such as Huawei Technologies Co. and Alibaba Group.
21
            133.    On July 1, 2018, after reviewing Facebook’s responses to written questions from
22
     members of Congress, The Wall Street Journal, based in part on its earlier investigations in
23
     combination with a review of Facebook’s answers and earlier discussions, concluded that
24
     Facebook’s responses contradicted Zuckerberg’s previous statements to Congress:
25
              Facebook . . . disclosed it gave dozens of companies special access to user data,
26            detailing for the first time a spate of deals that contrasted with the social network’s
27
28                                                    - 35 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 43 of 319




             previous public statements that it restricted personal information to outsiders in
 1           2015.
 2                                                    ***
 3           The disclosure follows a Journal article in June that reported Facebook struck
 4           customized data-sharing deals that gave select companies such as Nissan Motor
             Co. access to user records for their apps well after the point in 2015 when it said
 5           it walled off that information. Nissan is listed in Friday’s document.

 6          134.    On July 2, 2018, the Washington Post reported that the SEC, FTC, and FBI had
 7 joined the DOJ “in its inquiries about the two companies” (Facebook and Cambridge Analytica)

 8 and were investigating what Facebook knew years ago and what it failed to tell “users or

 9 investors,” as well as whether there were “discrepancies in more recent accounts” such as in

10 Defendant Zuckerberg’s testimony before Congress. In a statement, Facebook acknowledged the

11 ongoing investigations of “the social network's public statements about Cambridge Analytica” and

12 stated that it was cooperating with authorities.

13          135.    On July 11, 2018, The Wall Street Journal reported that the SEC was also
14 investigating whether Facebook adequately warned investors in a timely manner about the possible

15 misuse and improper collection of user data.

16          136.    Following these reports, Facebook released its earnings report for the second
17 quarter of 2018 on July 25, 2018.

18                  Facebook’s 2Q18 Financial Results Reveal the Effects of the Data-Sharing
                    Scandal on Facebook’s User Engagement, Advertising Revenues, and
19                  Earnings, Leading to a $100 Billion Loss in Facebook’s Value
20          137.    Prior to the release of Facebook’s earnings and financial results for the second
21 quarter of 2018 (“2Q2018”), the Company’s share price was hovering around $210 and many
22 investors and analysts, buoyed by the Company’s 1Q18 earnings report and Defendants’

23 assurances regarding the continued strength of the business in the wake of the scandal, remained
24 bullish on the Company.

25          138.    Investors and analysts were therefore stunned when Facebook released its earnings
26 and financial results for the second quarter on July 25, 2018. The Company missed revenue

27 estimates, offered a weak sales forecast for future quarters and reported a decline of users in
28                                                    - 36 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 44 of 319




 1 Europe, and reduced guidance going forward, all as a substantial result of the fallout of the

 2 disclosures concerning Facebook’s privacy practices, including its misrepresentations about its

 3 efforts to prevent and address events like the Cambridge Analytica data breach or the Russian

 4 attempts to influence election results in the U.S.

 5          139.    The Company reported having 1.47 billion average daily active users in June and

 6 quarterly revenues of $13.2 billion, both of which were below average analyst estimates as

 7 compiled by Bloomberg. The revenue miss was Facebook’s first since 2015. In addition, the

 8 company reported that, after years of growth, its active user base (MAU and DAU) had declined in

 9 Europe, was flat in the U.S. and Canada, and was decelerating worldwide.

10          140.    During the 2Q18 conference call on July 25, 2018, Defendant Wehner told

11 investors to expect revenue growth rates to decelerate in the second half of the year “by high single

12 digit percentages from prior quarters sequentially.” Wehner said that one of the driving factors in

13 the Company’s declining revenue growth was that users were sharing less data with the Company

14 and advertisers were reducing their spending on the platform in the wake of the privacy

15 disclosures:

16            In terms of what is driving the deceleration, . . . it’s a combination of factors. . .
              And then finally, we’re giving people who use the . . . services more choice around
17            privacy. And that’s coming both in terms of impacts that could be ongoing from
18            things like GDPR as well as other product options that we’re providing that could
              have an impact on revenue growth.
19
            141.    As Defendant Wehner explained, users exercising their right to opt out of data
20
     sharing under the new European regulations, reduced ad spending based on less reliance on
21
     Facebook’s data to support targeted advertising, and new product features that would give users
22
     even more control over data sharing and content viewing in the wake of the Cambridge Analytica
23
     and Russian interference investigations all contributed to driving the lowered growth estimates:
24
              We do think that there will be some modest impact [from GDPR]. And I don’t
25
              want to overplay these factors, but you’ve got a couple things going on. You’ve
26            got the impact of the opt-outs. And while we’re very pleased with the vast
              majority of people opting into the third-party data use, some did not. So that’ll
27            [sic] have a small impact on revenue growth. And then we’re also seeing some
28                                                    - 37 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 45 of 319




              impact from how advertisers are using their own data for targeting, so again, that’ll
 1            [sic] have a modest impact on growth. And then in addition, we’re continuing to
 2            focus our product development around putting privacy first, and that’s going to,
              we believe, have some impact on revenue growth. So it’s really a combination of
 3            kind of how we’re approaching privacy as well as GDPR and the like. So I think
              all of those factors together are one of the factors that we’re talking about . . .
 4

 5          142.    Market reaction to the Company’s 2Q18 earnings report and conference call was

 6 swift and severe, causing the price of Facebook’s common stock to drop by nearly 19% on July 26,

 7 2018, another staggering loss of $120 billion in market capitalization that was the largest such one-

 8 day drop in U.S. history.

 9          143.    In addition, the quarterly results reflected – for the first time – the economic impact

10 of the damage caused to the Company’s reputation by the disclosure of its past misrepresentations

11 of the risks arising from the Cambridge Analytica data breach and what Facebook had done to

12 address it. As The New York Times reported on July 25, 2018:

13            Facebook reported on Wednesday that growth in digital advertising sales and in
              the number of its users had decelerated in the second quarter. The company’s
14            leaders, including its chief executive, Mark Zuckerberg, added that the trajectory
              was not likely to improve anytime soon, especially as Facebook spends to improve
15            the privacy and security of users.
16            Facebook has grappled with months of scrutiny over Russian misuse of the
              platform in the 2016 American presidential campaign and the harvesting of its
17
              users’ data through the political consulting firm Cambridge Analytica. The results
18            were among the first signs that the issues had pierced the company’s image and
              would have a lasting effect on its moneymaking machine.
19
            144.    Following the 2Q18 earnings release, Facebook’s stock fell more than 23 percent in
20
     after-hours trading, losing over $120 billion in market value.
21
            145.    The Los Angeles Times reported on July 26, 2018:
22

23            Facebook Inc. saw the first signs of user disenchantment in the midst of public
              scandals over privacy and content, with second-quarter revenue and average daily
24            visitors missing analysts’ projections.

25            Its stock sank as much as 25% in extended trading.

26                                                   ***

27
28                                                   - 38 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 46 of 319




              The company’s user growth fell short of expectations in the same quarter Chief
 1            Executive Mark Zuckerberg testified for 10 hours in Congress on data privacy
 2            issues. It also came as Europe implemented strict new data laws, which Facebook
              had warned could lead to fewer daily visitors in that region. The company also
 3            was bombarded by public criticism over its content policies, especially in
              countries such as Myanmar and Sri Lanka where misinformation has led to
 4            violence.
 5            “The core Facebook platform is declining,” said Brian Wieser, an analyst at
              Pivotal Research Group.
 6

 7          146.    On September 5, 2018, the Pew Research Center issued a report it conducted from

 8 May 29 to June 11, 2018, in the aftermath of the Cambridge Analytica scandal. The report,

 9 entitled “Americans are changing their relationship with Facebook,” documented changes in

10 Facebook user engagement in previous 12 months, and revealed substantial disengagement by

11 Facebook users in that period, including that more than half (54%) of Facebook users had changed

12 their privacy settings to share less with Facebook, 42% had taken extended breaks from engaging

13 with Facebook, while more than a quarter (26%) had deleted the Facebook app from their cell

14 phones. “All told, some 74% of Facebook users say they have taken at least one of these three

15 actions in the past year,” with disengagement particularly pronounced among the younger users

16 coveted by advertisers, the report stated.

17                  Additional Reports That Facebook User Data Has Been Compromised and
                    Further Revelations of Facebook’s Data Sharing Practices Continue in 2018
18
            147.    The bad news continued when, on September 28, 2018, Facebook announced that
19
     50 million users had been compromised in a massive data breach that put their entire accounts in
20
     the hands of unknown rogue actors. An additional 40 million users also had their accounts reset
21
     due to uncertainty about the scope of the breach. Once inside Facebook’s security wall, the
22
     attackers stood in Facebook users’ shoes – with complete and total control over their profiles,
23
     accounts, and social media interactions. The attackers also gained access to any apps or services
24
     that the victims had linked to their Facebook account using the “Facebook Login” feature, putting
25
     users of thousands of other apps at risk of having their accounts hijacked and misused.
26

27
28                                                  - 39 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 47 of 319




 1          148.   In October 2018, the Company’s image was further tarnished when academics

 2 discovered that Facebook was using contact information that users had provided for security

 3 purposes, such as for two-factor identification logins, to engage in ad targeting. On October 30,

 4 2018, Facebook announced its financial results for the third quarter of 2018, and Facebook’s CFO,

 5 Defendant Wehner, stated that the Company would not be providing revenue guidance for 2019.

 6 Facebook’s Form 10-Q for the third quarter of 2018, filed the following day, disclosed that the

 7 Company’s operating expenses had significantly risen as the number of Facebook’s employees had

 8 increased to 33,606 from 23,165 in the same period for the previous year, and would continue to

 9 rise, as the Company “expect[s] such headcount growth to continue for the foreseeable future.”

10          149.   And, on November 15, 2018, The New York Times published a bombshell report

11 following an investigation that revealed Defendant Zuckerberg and Defendant Sandberg

12 “ignored warning signs and then sought to conceal them from public view” over the past three

13 years and “passed off security and policy decisions to subordinates.” The report found that

14 Facebook tried to “deflect blame” and “mask” the extent of the Cambridge Analytica scandal. The

15 report indicates that Facebook knew about Russian activity on the platform as early as spring 2016,

16 more than a year before the company alerted the public, and Sandberg clashed with Stamos over

17 how to handle the problem. The report revealed that the Audit Committee was briefed by Stamos

18 and Stretch regarding Russian activity on Facebook, and the entire Board was also informed at

19 the quarterly Board meeting held on September 6, 2017.
20          150.   Stamos published an opinion piece in The Washington Post two days later, stating

21 that Defendant Sandberg “felt blindsided” by his report to the Board about Russian activity on
22 Facebook, and noting that “Facebook should have responded to these threats much earlier and

23 handled disclosure in a more transparent manner.”
24          151.   In response to the Times story, Facebook’s “Lead Independent Director” Defendant

25 Desmond-Hellman, issued the following statement on behalf of the entire Board, in support of

26 Defendants Zuckerberg and Sandberg on November 15, 2018: “As Mark and Sheryl made clear to

27 Congress, the company was too slow to spot Russian interference, and too slow to take action. As
28                                                 - 40 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 48 of 319




 1 a board we did indeed push them to move faster. But to suggest that they knew about Russian

 2 interference and either tried to ignore it or prevent investigations into what had happened is grossly

 3 unfair. In the last eighteen months Facebook, with the full support of this board, has invested

 4 heavily in more people and better technology to prevent misuse of its services, including during

 5 elections. As the U.S. mid-term showed, they have made considerable progress and we support

 6 their continued to efforts to fight abuse and improve security.”

 7          152.    By November 16, 2018, Facebook's stock price had fallen to new 2-year lows.

 8 Defendants continued to affirmatively deny that Facebook’s practices violated the FTC Consent

 9 Order, or any other law or regulation, despite a multitude of foreign government investigations that

10 resulted in findings and adjudicated violations of law by Facebook. While Defendants’ false and

11 misleading statements allowed Facebook to evade lawmakers, and avoid making any changes to its

12 platform or policies that could affect its ability to obtain and share user data, by the end of 2018,

13 Facebook had incurred substantial fines, penalties and other costs as a result of Defendants’ illegal

14 business practices, and they have caused even more serious damage to Facebook’s brand and

15 reputation. At the same time, however, Defendants personally profited from Facebook’s

16 increasing user base and record revenues attained as a direct result of their violations of the federal

17 securities laws.

18          153.    By December of 2018, Facebook’s stock price was languishing at around $123,

19 well below its all-time high just a few months earlier of $218 in July of 2018.
20          154.    On January 30, 2019, Facebook announced its financial results for the fourth

21 quarter of 2018, and on January 31, 2019, Facebook filed its Annual Report on Form 10-K for
22 2018. Facebook reported revenue growth of 26 percent year over year, the Company’s lowest

23 since its 2012 IPO.
24

25

26

27
28                                                   - 41 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 49 of 319



                   Defendants Announce Changes to Facebook’s Platform in Early 2019 in a
 1                 Belated Attempt to Mitigate Their Privacy Abuses and Reputational Harm
 2          155.   In response to the negative publicity surrounding the Company, in early 2019,

 3 Defendants announced sweeping revisions to the Facebook platform that they intended would

 4 make Facebook more “privacy-focused.”

 5          156.   On March 6, 2019, Defendant Zuckerberg announced specifically that Facebook’s

 6 “vision and principles” would support a newly “privacy-focused messaging and social networking

 7 platform.” In a statement posted on Facebook’s website, Zuckerberg admitted that Facebook’s

 8 privacy practices had been too lax, stating, “I understand that many people don’t think Facebook

 9 can or would even want to build this kind of privacy-focused platform – because frankly we don’t

10 currently have a strong reputation for building privacy protective services, and we’ve historically

11 focused on tools for more open sharing.” Zuckerberg also stated that Facebook “plann[ed] to

12 rebuild more of our services” to comport with the following principles:

13                     (a) “People should have . . . clear control over who can communicate with them

14                         and confidence that no one else can access what they share”

15                     (b) “People’s private communications should be secure. End-to-end encryption

16                         prevents anyone – including us – from seeing what people share on our

17                         services.”

18                     (c) “People . . . should not have to worry about what they share coming back to

19                         hurt them later. So we won’t keep messages or stories around for longer
20                         than necessary to deliver the service or longer than people want them.”

21                     (d) “People should expect that we will do everything we can to keep them safe
22                         on our services within the limits of what’s possible in an encrypted service.”

23                     (e) “People should be able to use any of our apps to reach their friends, and
24                         they should be able to communicate across networks easily and securely.”

25                     (f) “People should expect that we won't store sensitive data in countries with

26                         weak records on human rights like privacy and freedom of expression in

27                         order to protect data from being improperly accessed.”
28                                                 - 42 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 50 of 319




 1         157.   Facebook’s critics, and former employees of the Company, remained skeptical of

 2 Defendants’ apologies and their announcements in early 2019 of planned changes to make

 3 Facebook’s platform more “privacy-focused.” As BuzzFeed News reported on February 22, 2019,

 4 in an article entitled “Former Facebook Employees Say The Company’s Recent Prioritization Of

 5 Privacy Is All About Optics”:

 6          Facebook has long portrayed itself as an advocate for user rights. But former
            employees and critics say the company's true ethos has often been in opposition
 7          to this. Facebook's communications around privacy have historically been
 8          opportunistic and protectionist, deployed to cover up for the last transgression
            from its "move fast and break things" ideology — from the 2007 Beacon program,
 9          which allowed companies to track purchases by Facebook users without their
            consent, to the 2010 loophole that allowed advertisers to access people’s personal
10          Facebook information without permission.
11          As Facebook dealt with fallout from Cambridge Analytica, compliance with
            Europe’s new General Data Protection Regulation (GDPR), and renewed attention
12
            on how it tracks all internet users following Zuckerberg’s ten hours of
13          congressional testimony in April, the company’s ask-forgiveness-not-permission
            playbook was in plain view. It took out full-page newspaper apologies, placed its
14          chief executive on podcasts and televised interviews, and sent Sandberg to meet
            with state attorneys general and lawmakers behind closed doors. “My worry is
15          that Facebook is doing anything it can to garner goodwill and diffuse concern,”
            said Ashkan Soltani, the FTC’s chief technologist from October 2014 to
16
            November 2015. “I’m not sure of the sincerity of those actions since,
17          historically, the company uses privacy selectively and strategically.”

18          Five former employees who spoke with BuzzFeed News said they are skeptical of
            that goodwill effort, with three noting that the external messaging and marketing
19          around privacy has only become a focus for executives during the last 12 months.
            “They have a long-running strategy of using communications to disagree and
20          push this counter-narrative against any criticism,” one Facebook employee
            said. “They’re playing the same game they’ve always played, but the challenge
21
            for them is that the world has changed and privacy concerns are increasing
22          dramatically.”

23          Two people who used to work at Facebook said that it’s hard to take the
            company’s apologies and commitments to privacy seriously after witnessing its
24          attempt to get ahead of outlets preparing to publish stories about Cambridge
            Analytica. Last March, the New York Times, the Guardian, and the Observer were
25          readying stories about a former employee at the political consulting firm who had
            evidence that Cambridge Analytica had illicitly obtained data on millions of
26
            Facebook users and deployed that information for American political campaigns.
27          The outlets, according to multiple people familiar with the situation, had been in

28                                                - 43 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 51 of 319




            communication with Facebook about their stories for at least a week, and the
 1          company’s public relations team was well-aware that the pieces would be
 2          published on the weekend. In response, Facebook’s communications team
            decided to get ahead of the stories, publishing a blog post from the company’s
 3          deputy general counsel the preceding Friday about suspending accounts associated
            with Cambridge Analytica. “We were essentially scooping the news,” one source
 4          said, explaining that Facebook was trying to soften the blow of any future story
            on the matter.
 5
            Another former employee noted that Facebook’s executives historically only took
 6
            privacy seriously if problems affected the key metrics of daily active users, which
 7          totaled 1.52 billion accounts in December, or monthly active users, which totaled
            2.32 billion accounts. Both figures increased by about 9% year-over-year in
 8          December. “If it came down to user privacy or MAU growth, Facebook always
            chose the latter,” the person said. That source pointed to internal Facebook emails
 9          obtained and released by a UK parliamentary inquiry that showed, among other
            things, the company’s then–deputy chief privacy officer Yul Kwon discussing
10
            how to allow Facebook’s Android app to read a phone’s call logs without
11          triggering a permission pop-up.

12          Ironically, Facebook’s leaders were worried about the public relations scenario
            that could have occurred if Android’s permissions did appear, as they were
13          intended, to ask users to consent to the app reading their call logs. Instead of asking
            for less access, however, they sought a workaround so that they could still suck
14          up the data without making people aware that they were doing so. “This is a pretty
            high risk thing to do from a PR perspective but it appears that the growth team
15
            will charge ahead and do it,” one Facebook employee, Michael LeBeau, wrote
16          in early 2015. “We think the risk of PR fallout here is high.”

17          The fallout, however, came more than three years after those emails, after U.K.
            parliamentarians obtained them and used them to bolster their case that Facebook
18          operated as a “digital gangster” with little regard for law or scrutiny in a report
            earlier this month. “It is evident that Facebook intentionally and knowingly
19          violated both data privacy and anti-competition laws,” the House of Commons
            Digital, Culture, Media, and Sport (DCMS) Committee wrote in what is perhaps
20
            the strongest rebuke of the company by a governing body to date.
21
            Many of the former Facebook insiders who spoke with BuzzFeed News struggled
22          to understand why there have been few management changes after that past year.
            “Certain leaders have been making bad calls,” one said, leaving the company in
23          “crisis after crisis.” Yet aside from an executive shuffle where leaders were
            reorganized into different positions in May, few people, besides policy and
24          communications head Elliot Schrage, have been shown the door. (And even
25          Schrage still technically remains at the company in a special projects advisory
            role.) “There’s an abdication of responsibility by the two at the top that runs
26          deep — all the way down to junior leadership looking the other way,” another
            former employee said.
27
28                                                  - 44 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 52 of 319




              The UK’s DCMS committee agreed. “The management structure of Facebook is
 1            opaque to those outside the business and this seemed to be designed to conceal
 2            knowledge of and responsibility for specific decisions,” it wrote in December.

 3          158.    Indeed, Defendants’ efforts were too little, too late. Despite the planned changes,
 4 just a few months after they were announced, the FTC and DOJ charged Facebook with violations

 5 of Parts I and IV of the Consent Order, 15 U.S.C. § 56(a)(1), and additional violations of Section 5

 6 of the FTC Act, 15 U.S.C. §45.

 7                  Facebook Announces Its 1Q19 Financial Results – and Expected Losses of $3-
                    $5 Billion as A Result of the Anticipated Settlement With the FTC
 8
            159.    On April 24, 2019, Facebook announced its earnings results for the first quarter of
 9
     2019 — and announced that it was preparing for a settlement with the FTC in the range of $3-5
10
     billion, which would be the largest ever fine by the FTC. “In the first quarter of 2019, we recorded
11
     an accrual of $3 billion in connection with the ongoing inquiry of the FTC,” a Facebook
12
     spokesperson said in a statement. “This matter remains unresolved, and we estimate that the
13
     associated range of loss is between $3 billion and $5 billion.” Without the accrual, Facebook’s
14
     earnings per share would have been $1.89 — significantly higher than the actual amount of $0.85.
15
            160.    During Facebook’s earnings conference call that was held on April 24, 2019,
16
     Defendant Sandberg stated, “We’re making significant investments in safety and security while
17
     continuing to grow our community and our business. This quarter once again shows that we can
18
     do both. As we prepare to build more services around our privacy roadmap, we’re changing the
19
     way we run the company. We are committed to earning back trust through the actions we take. A
20
     key part of earning back trust is increasing transparency.”
21
            161.    The FTC later announced its settlement with Facebook, and of its administrative
22
     complaints against Cambridge Analytica, its former Chief Executive Officer Alexander Nix, and
23
     Kogan, which alleged they used false and deceptive tactics to harvest personal information from
24
     tens of millions of Facebook users for voter profiling and targeting. The FTC settlement
25
     agreements with Nix and Kogan restrict how they conduct any business in the future and require
26

27
28                                                   - 45 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 53 of 319




 1 them to delete or destroy any personal information they collected. Cambridge Analytica has filed

 2 for bankruptcy and has not settled the FTC’s allegations.

 3                  Facebook’s Internal Investigation Reveals “Tens of Thousands of Apps”
                    Continued to Access User Data After the Changes to Its Policies in 2014
 4
            162.    Defendants later disclosed in a Facebook Newsroom post that the Company’s
 5
     previously-announced internal investigation of “apps that had access to large amounts of
 6
     information before we changed our platform policies in 2014” had identified “millions of apps”
 7
     that “had access to large amounts of information before [the Company] changed [its] platform
 8
     policies in 2014” and “tens of thousands of apps” that had continued “inappropriately sharing data
 9
     obtained from [Facebook], making data publicly available without protecting people’s identity or
10
     [doing] something else that was in clear violation of [the Company’s] policies” after the changes
11
     that Defendants announced in 2014. The September 22, 2019 Facebook Newsroom post, entitled
12
     “An Update on Our App Investigation and Audit,” stated, in relevant part:
13
              To date, this investigation has addressed millions of apps. Of those, tens of
14            thousands have been suspended for a variety of reasons while we continue to
              investigate…. [W]e are far from finished…. We’ve also improved the ways we
15            investigate and enforce against potential privacy violations that we find….
              [W]e’ve made widespread improvements to how we evaluate and set policies for
16
              all developers that build on our platforms. We’ve removed a number of APIs, the
17            channels that developers use to access various types of data. We’ve grown our
              teams dedicated to investigating and enforcing against bad actors. This will allow
18            us to, on an annual basis, review every active app with access to more than basic
              user information. And when we find violators, we’ll take a range of enforcement
19            actions….     And we will not allow apps on Facebook that request a
              disproportionate amount of information from users relative to the value they
20
              provide.
21
            163.    The post identified one of the suspended apps, myPersonality, which had “shared
22
     information with researchers and companies with only limited protection in place” – the same
23
     issue that enabled Kogan to obtain Facebook user data that was sold to Cambridge Analytica. The
24
     post stated that Facebook had suspended developers for other similar violations, including “using
25
     quiz apps to scrape users’ data off our platform[,]” and for “inappropriately sharing data obtained
26

27
28                                                  - 46 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 54 of 319




 1 from us, making data publicly available without protecting people’s identity or something else that

 2 was in clear violation of our policies.”

 3          164.    On September 20, 2019, a state court in Massachusetts unsealed documents in the

 4 Massachusetts Attorney General action against Facebook, which showed the Company had

 5 suspended 69,000 apps, approximately 10,000 of which involved potential violations of

 6 Facebook’s policies related to misappropriation of user data.

 7          165.    The New York Times described the results of the Company’s investigation as “a

 8 tacit admission that the scale of [Facebook’s] data privacy issues was far larger than it had

 9 previously acknowledged. The disclosures about app suspensions renew questions about whether

10 people’s personal information on Facebook is secure, even after the company has been under fire

11 for more than a year for its privacy practices.”

12 V.        FEDERAL REGULATORS CONFIRM DEFENDANTS’ VIOLATIONS OF LAW

13          166.    After the Cambridge Analytica incident and other revelations about Facebook’s

14 data-sharing agreements described above, multiple U.S. government officials, federal regulators

15 including the FTC, DOJ, SEC, and FBI, and various state attorneys general commenced

16 investigations of Facebook that have resulted in fines, penalties, and other damages to Facebook.

17 The findings by the FTC, as charged by the DOJ, that Facebook violated the 2012 Consent Order

18 and engaged in other violations of the FTC Act, and the SEC’s findings and charges that Facebook

19 violated federal securities laws, based on the evidence uncovered in the course of the agencies’
20 respective investigations, are set forth below.

21                  The FTC and DOJ Charged Facebook With Violations of the 2012 Consent
                    Order and the FTC Act, Resulting in an “Unprecedented” $5 Billion Penalty
22
            167.    Following a yearlong investigation of whether Facebook’s data-sharing practices,
23
     privacy policies, and representations to consumers violated the Consent Order, the FTC issued a
24
     Decision and Order finding that Facebook had “violated the Decision and Order the Commission
25
     previously issued in the matter In re Facebook, Inc., C-4365, 2012 FTC LEXIS 135 (F.T.C. July
26
     27, 2012) and the FTC Act, and that a Complaint should issue stating its charges in that respect.”
27
28                                                    - 47 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 55 of 319




 1 See U.S. v. Facebook, Inc., Case No. 19-cv-2184 (D.C.), Dkt. No. 2-1, Attachment A (Decision

 2 and Order) at 1. On June 12, 2019, Defendant Zuckerberg signed an acknowledgement, on

 3 Facebook’s behalf, of the FTC’s Decision and Order.

 4          168.    The FTC’s charges are detailed in the Complaint for Civil Penalties, Injunction, and

 5 Other Relief that was filed by the DOJ on July 24, 2019, in the action that it brought against

 6 Facebook “to obtain civil penalties, an injunction, and other equitable relief for violations of a

 7 2012 order previously issued by the [FTC] for violations of Section 5(a) of the FTC Act.” See

 8 U.S. v. Facebook, Inc., Case No. 19-cv-2184 (D.C.), Dkt. No. 1 (the “FTC 2019 Complaint”), ¶1.

 9          169.    The FTC and DOJ charged that Facebook violated the 2012 Consent Order by: (i)

10 misrepresenting the extent to which users could control the privacy of their data and the extent to

11 which Facebook made user data accessible to third parties, in violation of Part I.B. and Part I.C. of

12 the Consent Order, during the period from December 2012 through April 2014 (FTC 2019

13 Complaint, ¶¶155-165); (ii) misrepresenting the extent to which Facebook made user data

14 accessible to third parties, in violation of Part I.B. and Part I.C. of the Consent Order, during the

15 period from April 30, 2015, to at least June 2018 (FTC 2019 Complaint, ¶¶166-175); (iii) failing to

16 implement and maintain a reasonable privacy program, in violation of Part IV of the Consent

17 Order, during the period from 2012 to the present (FTC 2019 Complaint, ¶¶176-182); and (iv)

18 misrepresenting the extent to which users could control the privacy of their data with regard to

19 Facebook’s facial-recognition technology, in violation of Part I.B. of the Consent Order, during the
20 period from April 2018 through the present (FTC 2019 Complaint, ¶¶183-186).

21          170.    In addition to violations of the 2012 Consent Order, the FTC and DOJ charged that

22 “Facebook also engaged in deceptive practices in violation of Section 5(a) of the FTC Act.” 2019

23 FTC Complaint, ¶13. Specifically, “[b]etween November 2015 and March 2018, Facebook asked
24 its users to provide personal information to take advantage of security measures on the Facebook

25 website or mobile application, including a two-factor authentication measure that encouraged

26 provision of users’ phone numbers” but “Facebook did not effectively disclose that such

27 information would also be used for advertising.” Id., ¶13. See also id., ¶¶187-190.
28                                                   - 48 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 56 of 319




 1          171.   On the same day the FTC 2019 Complaint was filed, the FTC announced in a press

 2 release that Facebook had agreed to “pay a record-breaking $5 billion penalty and submit to new

 3 restrictions and a modified corporate structure that will hold the company accountable for the

 4 decisions it makes about its users’ privacy,” in order to “settle [the] charges that [Facebook]

 5 violated a 2012 FTC order by deceiving users about their ability to control the privacy of their

 6 information.” The FTC press release stated, in relevant part:

 7           Facebook, Inc. will pay a record-breaking $5 billion penalty, and submit to new
             restrictions and a modified corporate structure that will hold the company
 8           accountable for the decisions it makes about its users’ privacy, to settle Federal
 9           Trade Commission charges that the company violated a 2012 FTC order by
             deceiving users about their ability to control the privacy of their personal
10           information.

11           The $5 billion penalty against Facebook is the largest ever imposed on any
             company for violating consumers’ privacy and almost 20 times greater than the
12           largest privacy or data security penalty ever imposed worldwide. It is one of the
             largest penalties ever assessed by the U.S. government for any violation.
13
             The settlement order announced today also imposes unprecedented new
14           restrictions on Facebook’s business operations and creates multiple channels of
15           compliance. The order requires Facebook to restructure its approach to privacy
             from the corporate board-level down, and establishes strong new mechanisms
16           to ensure that Facebook executives are accountable for the decisions they make
             about privacy, and that those decisions are subject to meaningful oversight.
17
             “Despite repeated promises to its billions of users worldwide that they could
18           control how their personal information is shared, Facebook undermined
             consumers’ choices,” said FTC Chairman Joe Simons. “The magnitude of the $5
19
             billion penalty and sweeping conduct relief are unprecedented in the history of the
20           FTC. The relief is designed not only to punish future violations but, more
             importantly, to change Facebook’s entire privacy culture to decrease the
21           likelihood of continued violations. The Commission takes consumer privacy
             seriously, and will enforce FTC orders to the fullest extent of the law.”
22

23          172.   The terms of the settlement agreement are set forth in a Stipulated Order for Civil

24 Penalty, Monetary Judgment, and Injunctive Relief (“Stipulated Order”), which was filed on July

25 24, 2019 concurrently with the FTC 2019 Complaint. See U.S. v. Facebook, Inc., Case No. 19-cv-

26 2184 (D.C.), Dkt. No. 2-1. The Stipulated Order was personally signed by Defendant

27
28                                                  - 49 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 57 of 319




 1 Zuckerberg on July 23, 2019 and was also signed by Facebook Vice President Colin Stretch and

 2 an attorney from Gibson, Dunn & Crutcher LLP, on behalf of the defendant Company.

 3          173.   In the FTC press release announcing the settlement, the FTC discussed its findings

 4 that Facebook violated the Consent Order, as well as Section 5 of the FTC Act. The press release,

 5 entitled “FTC Imposes $5 Billion Penalty and Sweeping New Privacy Restrictions on Facebook,”

 6 stated, in relevant part:

 7           Following a yearlong investigation by the FTC, the Department of Justice will file
             a complaint on behalf of the Commission alleging that Facebook repeatedly used
 8           deceptive disclosures and settings to undermine users’ privacy preferences in
 9           violation of its 2012 FTC order. These tactics allowed the company to share users’
             personal information with third-party apps that were downloaded by the user’s
10           Facebook “friends.” The FTC alleges that many users were unaware that
             Facebook was sharing such information, and therefore did not take the steps
11           needed to opt out of sharing. In addition, the FTC alleges that Facebook took
             inadequate steps to deal with apps that it knew were violating its platform
12
             policies.
13
                                              *     *       *
14           Alleged Violations of 2012 Order
15           The settlement stems from alleged violations of the FTC’s 2012 settlement order
16           with Facebook. Among other things, the 2012 order prohibited Facebook from
             making misrepresentations about the privacy or security of consumers’ personal
17           information, and the extent to which it shares personal information, such as names
             and dates of birth, with third parties. It also required Facebook to maintain a
18           reasonable privacy program that safeguards the privacy and confidentiality of user
             information.
19
             The FTC alleges that Facebook violated the 2012 order by deceiving its users
20           when the company shared the data of users’ Facebook friends with third-party app
21           developers, even when those friends had set more restrictive privacy settings.

22           In May 2012, Facebook added a disclosure to its central “Privacy Settings” page
             that information shared with a user’s Facebook friends could also be shared with
23           the apps used by those friends. The FTC alleges that four months after the 2012
             order was finalized in August 2012, Facebook removed this disclosure from the
24           central “Privacy Settings” page, even though it was still sharing data from an
             app user’s Facebook friends with third-party developers.
25
             Additionally, Facebook launched various services such as “Privacy Shortcuts” in
26
             late 2012 and “Privacy Checkup” in 2014 that claimed to help users better manage
27           their privacy settings. These services, however, allegedly failed to disclose that

28                                                 - 50 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 58 of 319




              even when users chose the most restrictive sharing settings, Facebook could still
 1            share user information with the apps of the user’s Facebook friends—unless they
 2            also went to the “Apps Settings Page” and opted out of such sharing. The FTC
              alleges the company did not disclose anywhere on the Privacy Settings page or the
 3            “About” section of the profile page that Facebook could still share information
              with third-party developers on the Facebook platform about an app users
 4            Facebook friends.
 5            Facebook announced in April 2014 that it would stop allowing third-party
              developers to collect data about the friends of app users (“affected friend data”).
 6
              Despite this promise, the company separately told developers that they could
 7            collect this data until April 2015 if they already had an existing app on the
              platform. The FTC alleges that Facebook waited until at least June 2018 to stop
 8            sharing user information with third-party apps used by their Facebook friends.

 9            In addition, the complaint alleges that Facebook improperly policed app
              developers on its platform. The FTC alleges that, as a general practice, Facebook
10            did not screen the developers or their apps before granting them access to vast
              amounts of user data. Instead, Facebook allegedly only required developers to
11
              agree to Facebook’s policies and terms when they registered their app with the
12            Facebook Platform. The company claimed to rely on administering consequences
              for policy violations that subsequently came to its attention after developers had
13            already received data about Facebook users. The complaint alleges, however, that
              Facebook did not enforce such policies consistently and often based
14            enforcement of its policies on whether Facebook benefited financially from its
              arrangements with the developer, and that this practice violated the 2012 order’s
15
              requirement to maintain a reasonable privacy program.
16
              The FTC also alleges that Facebook misrepresented users’ ability to control the
17            use of facial recognition technology with their accounts. According to the
              complaint, Facebook’s data policy, updated in April 2018, was deceptive to tens
18            of millions of users who have Facebook’s facial recognition setting called “Tag
              Suggestions” because that setting was turned on by default, and the updated data
19            policy suggested that users would need to opt-in to having facial recognition
              enabled for their accounts.
20

21
                    1.      Facebook Violated the Consent Order Through “Deceptive Privacy
22                          Settings and Statements” – i.e., the “Very Same Conduct … That Led to
                            the 2012 Order”
23
            174.    The FTC found that Facebook violated the Consent Order through its “deceptive
24
     privacy settings and statements” regarding users’ ability to restrict “the sharing of their
25
     information to their Facebook Friends, when, in fact, third-party developers could access and
26
     collect their data through their Friends’ use of third-party developers’ apps.” FTC 2019
27
28                                                    - 51 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 59 of 319




 1 Complaint, ¶9. The FTC also found that Facebook violated the 2012 Consent Order and its

 2 “promises [to] users that they can control the privacy of their information through Facebook’s

 3 privacy settings” by “subvert[ing] users’ privacy choices to serve its own business interests” and

 4 continuing to allow third party developers to obtain Facebook user data until “at least June 2018.”

 5 FTC 2019 Complaint, ¶4 (emphasis added). The following paragraphs are quoted directly from

 6 the FTC 2019 Complaint.

 7          175.    Beginning at least as early as 2010, every Facebook user who installed an app

 8 (“App User”) agreed to Facebook sharing with the third-party developer of the installed app both

 9 information about the App User and the App User’s Facebook Friends. Facebook’s default

10 settings were set so that Facebook would share with the third-party developer of an App User’s

11 app not only the App User’s data, but also data of the App User’s Facebook Friends (“Affected

12 Friends”), even if those Affected Friends had not themselves installed the app. Affected Friends

13 could only avoid this sharing by finding and opting out of it via settings on Facebook’s

14 Applications page, which was located on Facebook’s website and mobile applications, separate

15 and apart from Facebook’s Privacy Settings page. Third-party developers that received user and

16 Affected Friend information could use that information to enhance the in-app experience or target

17 advertising to App Users and their Affected Friends. In the wrong hands, user and Affected Friend

18 data could be used for identity theft, phishing, fraud, and other harmful purposes. FTC 2019

19 Complaint, ¶5.
20          176.    In 2012, after an FTC investigation, Facebook settled allegations that its practice of

21 sharing Affected Friends’ data with third-party developers of apps was deceptive. The resulting
22 Commission Order, among other things, prohibits Facebook from misrepresenting the extent to

23 which consumers can control the privacy of their information, the steps that consumers must take
24 to implement such controls, and the extent to which Facebook makes user information accessible

25 to third parties. See Commission Order, Parts I.B. & C. FTC 2019 Complaint, ¶6.

26          177.    In the wake of the FTC’s initial investigation, Facebook retained the separate opt-

27 out sharing setting on its Applications page, but it added a disclaimer to its Privacy Settings page,
28                                                  - 52 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 60 of 319




 1 warning users that information shared with Facebook Friends could also be shared with the apps

 2 those Friends used. However, four months after the 2012 Order was finalized, Facebook

 3 removed this disclaimer—even though it was still sharing Affected Friends data with third-party

 4 developers and still using the same separate opt-out setting that undermined users’ privacy

 5 choices before entry of the Commission Order. FTC 2019 Complaint, ¶7 (emphasis added).

 6          178.    At its F8 conference in April 2014 — one theme of which was user trust —

 7 Facebook announced that it would stop allowing third-party developers to collect data about

 8 Affected Friends. Facebook also told third-party developers that existing apps could only continue

 9 to collect Affected Friend data for one year, or until April 2015. But, after April 2015, Facebook

10 had private arrangements with dozens of developers, referred to as “Whitelisted Developers,”

11 that allowed those developers to continue to collect the data of Affected Friends, with some of

12 those arrangements lasting until June 2018. FTC 2019 Complaint, ¶8 (emphasis added).

13          179.    At least tens of millions of American users relied on Facebook’s deceptive privacy

14 settings and statements to restrict the sharing of their information to their Facebook Friends, when,

15 in fact, third-party developers could access and collect their data through their Friends’ use of

16 third-party developers’ apps. Facebook knew or should have known that its conduct violated the

17 2012 Order because it was engaging in the very same conduct that the Commission alleged was

18 deceptive in Count One of the original Complaint that led to the 2012 Order. FTC 2019

19 Complaint, ¶9 (citing to Exhibit B, In re Facebook, Inc., C-4365, 2012 FTC LEXIS 136 (F.T.C.
20 July 27, 2012)) (emphasis added).
                    2.     Facebook Violated the 2012 Consent Order by “Fail[ing] to Maintain a
21
                           Reasonable Privacy Program”
22          180.    The FTC found that Facebook violated the 2012 Consent Order because it “failed to
23 maintain a reasonable privacy program that safeguarded the privacy, confidentiality, and integrity
24 of user information, as required by Part IV of the 2012 Order.” FTC 2019 Complaint, ¶10. As the

25 FTC explained, “[t]he requirement in the 2012 Order that Facebook maintain a reasonable privacy

26 program was vitally important because Facebook had allowed millions of third-party developers to

27
28                                                  - 53 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 61 of 319




 1 access and collect massive troves of consumer data about both App Users and their Facebook

 2 Friends, and Facebook failed to track that data in an organized, systematic way.” Id., ¶10. The

 3 following paragraphs are quoted directly from the FTC 2019 Complaint.

 4          181.   As a general practice, Facebook did not vet third-party developers before granting

 5 them access to consumer data; instead, developers simply had to check a box agreeing to comply

 6 with Facebook’s policies and terms and conditions, including those designed to protect consumer

 7 information. This made Facebook’s enforcement of its policies, terms, and conditions acutely

 8 important. FTC 2019 Complaint, ¶11.

 9          182.   Facebook’s enforcement of its policies, terms, and conditions, however, was

10 inadequate and was influenced by the financial benefit that violator third-party app developers

11 provided to Facebook. This conduct was unreasonable. Facebook never disclosed this disparate

12 enforcement practice to the third-party assessor charged by the 2012 Order with assessing the

13 implementation and effectiveness of Facebook’s privacy program, nor did Facebook disclose its

14 enforcement practices to the Commission in its biennial assessment reports mandated by the 2012

15 Order. FTC 2019 Complaint, ¶12 (citing FTC 2012 Consent Order, Part V) (emphasis added).
               3.    Facebook Violated the Consent Order by “Fail[ing[ to Implement and
16
                     Maintain Appropriate Safeguards and Controls Over Third-Party …
17                   Access to User Data”

18          183.   The FTC found that “Facebook routinely granted third-party developers broad

19 permissions to access user and Affected Friend data without first performing any checks on
20 whether such permissions were consistent with a Facebook Platform policy requiring that apps

21 request only data necessary to run the app or to enhance the user’s app experience.” FTC 2019
22 Complaint, ¶120. In addition, the FTC found that “Facebook did not consistently enforce its

23 Platform Policies” but rather, “took into account the financial benefit that Facebook considered the
24 developer to offer to Facebook, such as through a commercial partnership.” FTC 2019 Complaint,

25 ¶123. The following paragraphs are quoted directly from the FTC 2019 Complaint.

26          184.   To address concerns associated with Facebook’s sharing of user and Affected

27 Friend data with the more than 36 million third-party apps on the Facebook Platform in 2012, Part
28                                                 - 54 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 62 of 319




 1 IV of the Commission Order required Facebook to implement and maintain a comprehensive

 2 privacy program reasonably designed to address privacy risks and protect the privacy and

 3 confidentiality of covered information. FTC 2019 Complaint, ¶114.

 4          185.    Part V of the Commission Order required Facebook to obtain initial and biennial

 5 assessments from an independent third-party professional that, among other things, set forth

 6 Facebook’s specific privacy controls and explained how those controls met or exceeded Part IV’s

 7 requirements. FTC 2019 Complaint, ¶115.

 8          186.    In the initial and biennial assessment reports required by the Commission Order,

 9 Facebook claimed that it had implemented certain controls and procedures to address the privacy

10 risks created by the extensive access to user data it provided to third-party developers. FTC 2019

11 Complaint, ¶116.

12          187.    Facebook’s assessment reports also claimed that it had monitoring controls in place

13 to detect material misuse of the Platform by third-party developers. FTC 2019 Complaint, ¶117.

14          188.    Other than requiring third-party developers to agree to Facebook’s policies and

15 terms when they registered their app with the Platform (“Platform Policies”), however, Facebook

16 generally did not screen the third-party developers or their apps before granting them access to

17 vast amounts of user data through Graph API V1. FTC 2019 Complaint, ¶118.

18          189.    For example, while Facebook used an automated tool to check that apps had an

19 active link to a privacy policy, it did not actually review the app’s privacy policy to confirm that it,
20 in fact, complied with Facebook’s policies. FTC 2019 Complaint, ¶119.

21          190.    Similarly, Facebook routinely granted third-party developers broad permissions to
22 access user and Affected Friend data without first performing any checks on whether such

23 permissions were consistent with a Facebook Platform policy requiring that apps request only data
24 necessary to run the app or to enhance the user’s app experience. FTC 2019 Complaint, ¶120.

25          191.    The Platform Policies outlined a number of privacy obligations and restrictions,

26 such as limits on an app’s use of data received through Facebook, requirements that an app obtain

27 consent for certain data uses, and restrictions on selling or transferring user data. For example,
28                                                   - 55 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 63 of 319




 1 third-party developers were specifically prohibited from transferring, directly or indirectly, any

 2 data—including aggregate, anonymous, or derivative data—to any ad network or data broker.

 3 FTC 2019 Complaint, ¶121.

 4          192.   According to Facebook, these policies ensured that users’ personal information was

 5 disclosed only to third-party developers who agreed to protect the information in a manner

 6 consistent with Facebook’s privacy program. FTC 2019 Complaint, ¶122.

 7          193.   To enforce its Platform Policies, Facebook relied on administering consequences

 8 for policy violations that came to its attention after third-party developers had already received the

 9 data. But Facebook did not consistently enforce its Platform Policies. Rather, the severity of

10 consequences that Facebook administered to third-party developers for violating the company’s

11 Platform Policies, and the speed with which such measures were effectuated, took into account the

12 financial benefit that Facebook considered the developer to offer to Facebook, such as through a

13 commercial partnership. FTC 2019 Complaint, ¶123.

14          194.   Facebook did not inform its third-party assessor that it was engaging in this

15 practice, and the differential enforcement model was not noted in any of the company’s Part V

16 assessments. FTC 2019 Complaint, ¶124.

17          195.   As reported in the Wall Street Journal, Facebook’s Vice President of Product

18 Partnerships acknowledged that, for many years, the company’s emphasis was on growth. It was

19 only after March 2018, after Facebook had been giving third-party developers access to user data
20 through the Graph API for years, that Facebook began a “massive cultural shift” to focus more on

21 “enforcement as a key component” of its system. FTC 2019 Complaint, ¶125.
22          196.   The full scale of unauthorized collection, use, and disclosure of consumer

23 information resulting from Facebook’s conduct is unknown due, at least in part, to the company’s
24 lack of recordkeeping. FTC 2019 Complaint, ¶126.

25          197.   In March 2018, Facebook announced it had launched an internal investigation into

26 the potential misuse of user data by third-party developers. But, due to various issues, including

27 the company’s own lack of an organized system or technical means for tracking all the massive
28                                                  - 56 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 64 of 319




 1 troves of user data it released to third-party developers, Facebook could neither ascertain where

 2 most of the data went after it was pulled from the Platform, nor determine how the data had been

 3 used. FTC 2019 Complaint, ¶127.

 4                 4.      Facebook Violated the Consent Order By Misrepresenting the Extent to
                           Which Users Could Control Their Data
 5          198.   The FTC found that Facebook made “clear statements” in its “communications with
 6 users address[ing], among other things, the privacy controls that Facebook made available on its

 7 Platform” that were false and misleading because, among other things, “Facebook did not disclose

 8 … to its users” the fact that “third-party developers that had a preexisting app on the Facebook

 9 Platform as of April 2014 could still access and collect [User] Friend data until 2015.” FTC 2019

10 Complaint, ¶¶99-100. The FTC also found that Facebook made misrepresentations relating to the

11 changes to Facebook’s privacy settings that were made in September 2014. FTC 2019 Complaint,

12 ¶¶101-105. The following paragraphs are quoted directly from the FTC 2019 Complaint.

13                         a. The FTC Found “Facebook Falsely Announced That Third-Party
                               Developers Would No Longer Be Able to Access [User] Data”
14
           199. In 2013, Facebook conducted a survey that showed that its users were concerned
15
   about sharing their data with apps, believed apps asked for unnecessary information or
16
   permissions, and were concerned about the information apps used for marketing. FTC 2019
17
   Complaint, ¶93.
18
           200. Similarly, based on research Facebook conducted, Facebook employees discussed
19
   that certain categories of data requests—the user’s activities, birthday, education history, list of
20
   interests, religious and political affiliation, page “likes,” photos, videos, hometown, relationship
21
   preferences, work history, current city, status messages, and check-ins—were sensitive and,
22
   accordingly, should require review after Graph API V2 was introduced. FTC 2019 Complaint,
23
   ¶94.
24
           201. As one employee explained, “Perm[ission]s like user relationships, work history,
25
   and relationship details (which indicates the user’s gender preferences) can be perceived as really
26

27
28                                                  - 57 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 65 of 319




 1 sensitive. It’s really bad for user trust whenever these perm[ission]s are asked for. . . .” FTC 2019

 2 Complaint, ¶94.

 3          202.   In April 2014, Facebook announced that it was deprecating (i.e., discontinuing)

 4 Graph API V1 and replacing it with Graph API V2. FTC 2019 Complaint, ¶96.

 5          203.   At Facebook’s April 30, 2014 F8 Conference, Facebook announced that it would no

 6 longer allow third-party developers to collect Affected Friend data. In the keynote address,

 7 Facebook explained:

 8           [W]e’ve also heard that sometimes you can be surprised when one of your friends
             shares some of your data with an app. . . . So now we’re going to change this, and
 9           we’re going to make it so that now, everyone has to choose to share their own
10           data with an app themselves…. [W]e think this is a really important step for
             giving people power and control over how they share their data with apps.
11
             (emphasis added). Facebook posted a video of this keynote address on its
12           YouTube channel in May 2014. FTC 2019 Complaint, ¶97 (emphasis in original).

13          204.   On April 30, 2014, Facebook also issued a press release in which it stated:
14
             Putting people first: We’ve heard from people that they are worried about sharing
15           information with apps, and they want more control over their data. We are giving
             people more control over these experiences so they can be confident pressing the
16           blue button.
17 FTC 2019 Complaint, ¶98.

18          205.   Despite these clear statements, Facebook gave third-party developers with a
19 preexisting, approved app at least one year of continued access to Affected Friends’ data. In other
20 words, third-party developers that had a preexisting app on the Facebook Platform as of April 2014

21 could still access and collect Affected Friend data until April 2015. Facebook did not disclose this
22 fact to its users. FTC 2019 Complaint, ¶100.

23                        b. The FTC Found Facebook “Did Not Tell Users That Sharing with
                             Their Friends Allowed Third-Party Developers to Access Their
24                           [Friends’ Data]”
25          206.   In September 2014, Facebook launched “Privacy Checkup.” Facebook publicized
26 Privacy Checkup as a means to help users “be in control” of what they shared and with whom they

27 shared it. FTC 2019 Complaint, ¶101. (Citing Exhibit E, Facebook press release.)
28                                                 - 58 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 66 of 319




 1          207.    Privacy Checkup purported to allow users to restrict who could see their posts and

 2 “review and edit the privacy of key pieces of information,” on the user’s profile, as shown in the

 3 below figures:

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21
22

23
24

25

26

27
28                                                 - 59 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 67 of 319




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16 FTC 2019 Complaint, ¶102.

17          208.    The Privacy Checkup tool highlighted the apps that users installed, but it did not list

18 the apps that had access to users’ Profile Information based on their Friends’ consent. FTC 2019

19 Complaint, ¶103.
20          209.    The Privacy Checkup tool also included a link to the Facebook user’s About page,

21 where Profile Information such as birthdate, hometown, religious views, political views, interests
22 (e.g., sports teams, music, movies), public page “likes,” relationships, and relationship details were

23 displayed. These settings also purported to allow users to restrict who could see their data. FTC
24 2019 Complaint, ¶104.

25          210.    Facebook did not disclose anywhere on these pages that, when users shared their

26 Profile Information with Friends, Facebook could continue to share that information with millions

27 of third-party developers of their Friends’ installed apps. FTC 2019 Complaint, ¶105.
28                                                   - 60 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 68 of 319



                     The FTC and DOJ Required Facebook to Implement Internal Controls and
 1                   Reforms Designed to Increase Board Oversight and Remove Zuckerberg’s
                     “Unfettered Control” Over “Decisions Affecting User Privacy”
 2
             211.    In addition to the record-setting $5 billion penalty for violating the 2012 Consent
 3
     Order, the DOJ sought injunctive relief against Facebook in the form of the Amended FTC Order.
 4
     The FTC required Facebook to agree to reopen the original proceeding and to an amended order
 5
     that imposes what it referred to as “unprecedented restrictions on [the Company’s] business
 6
     operations” and requires the Company to implement reforms from the “corporate board-level
 7
     down,” including specific controls and reporting procedures that are designed to “prevent
 8
     Facebook from deceiving its users about privacy in the future.”
 9
             212.    In its press release announcing the settlement, the FTC noted that the Amended
10
     FTC Order “overhauls the way the company makes privacy decisions” and is specifically designed
11
     to address deficiencies in Board oversight of management that allowed Defendant Zuckerberg
12
     “unfettered control” over decisions that caused Facebook’s privacy abuses, and to create “greater
13
     accountability at the board of directors level.” In addition, the Amended FTC Order requires
14
     Defendant Zuckerberg to personally certify to the FTC on an annual basis that Facebook is in
15
     compliance with its terms, and subjects Zuckerberg to individual civil and criminal penalties and
16
     personal liability if the Company is not in overall compliance with the order. The FTC press
17
     release stated, in relevant part:
18
                     New Facebook Order Requirements
19
                     To prevent Facebook from deceiving its users about privacy in the future, the
20
                     FTC’s new 20-year settlement order overhauls the way the company makes
21                   privacy decisions by boosting the transparency of decision making and
                     holding Facebook accountable via overlapping channels of compliance.
22
                     The order creates greater accountability at the board of directors level. It
23                   establishes an independent privacy committee of Facebook’s board of
24                   directors, removing unfettered control by Facebook’s CEO Mark
                     Zuckerberg over decisions affecting user privacy. Members of the privacy
25                   committee must be independent and will be appointed by an independent
                     nominating committee. Members can only be fired by a supermajority of the
26                   Facebook board of directors.
27
28                                                   - 61 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 69 of 319




                   The order also improves accountability at the individual level. Facebook will
 1                 be required to designate compliance officers who will be responsible for
 2                 Facebook’s privacy program. These compliance officers will be subject to
                   the approval of the new board privacy committee and can be removed only
 3                 by that committee—not by Facebook’s CEO or Facebook employees.
                   Facebook CEO Mark Zuckerberg and designated compliance officers must
 4                 independently submit to the FTC quarterly certifications that the company is
                   in compliance with the privacy program mandated by the order, as well as an
 5
                   annual certification that the company is in overall compliance with the order.
 6                 Any false certification will subject them to individual civil and criminal
                   penalties.
 7
     (Emphasis added.)
 8
            213.   The Amended FTC Order remains in effect, and requires Facebook to maintain the
 9
     privacy program and other mandated reforms, for the next 20 years.
10
            214.   Under the Amended FTC Order, Facebook:
11
                         (a) is prohibited from making further misrepresentations about Facebook’s
12
                            “collection, use or disclosure of [user personal information,” the “extent to
13
                            which a consumer can control the privacy of [user personal information],”
14
                            “the extent to which [Facebook] makes or has made [user personal
15
                            information] accessible to third parties,” and the “steps [Facebook] takes or
16
                            has taken to verify the privacy or security protections that any third party
17
                            provides” (see Amended FTC Order, Section I, “Prohibition Against
18
                            Misrepresentations”);
19
                         (b) is required to obtain “affirmative express consent” from users prior to
20
                            sharing their personal information with third parties (see Amended FTC
21
                            Order, Section II, “Changes To Sharing Of Nonpublic User Information”);
22
                         (c) is required to implement a “comprehensive privacy program” that includes
23
                            the appointment of a “Chief Privacy Officer,” mandatory documentation and
24
                            reporting requirements, and periodic privacy audits at least every 12 months
25
                            (see Amended FTC Order, Section VII, “Mandated Privacy Program”); and
26

27
28                                                   - 62 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 70 of 319




 1                     (d) is required to establish an “Independent Privacy Committee” of the Board

 2                        comprised solely of independent directors charged with overseeing

 3                        Facebook’s privacy program and its compliance with the Stipulated Order,

 4                        including an evaluation of “material risks to the privacy, confidentiality, and

 5                        Integrity” of Facebook user data, the Company’s risk assessment and risk

 6                        management procedures, and the third-party assessor’s evaluation and

 7                        biennial reports, based upon specified reporting procedures and periodic

 8                        briefings from management (see Amended FTC Order, Section X,

 9                        “Mandated Independent Privacy Committee And Other Governance

10                        Matters”).

11         215.    The Amended FTC Order specifically requires Facebook to implement

12 enhancements to Board oversight of Facebook’s privacy practices through establishment of a new

13 committee of independent directors and specific reporting procedures. Section X of the Amended

14 FTC Order states:

15           X. MANDATED INDEPENDENT PRIVACY COMMITTEE AND
             OTHER GOVERNANCE MATTERS
16
             IT IS FURTHER ORDERED that:
17
             A. Within one hundred and twenty (120) days after entry of this Order,
18           Respondent shall create the Independent Privacy Committee, including adopting
19           a new committee charter or amending the charter of an existing committee. The
             adopted or amended charter for such committee shall include the following
20           qualifications, authority, and responsibilities, including:

21           1.    The committee shall hold at least four regularly-scheduled meetings each
             year;
22
             2.     Each member of the committee shall be an Independent Director, and each
23           of the members of the committee shall meet the Privacy and Compliance Baseline
             Requirements;
24
             3.    Each quarter, the Respondent shall cause the committee to receive a briefing
25           from management regarding (i) the state of the Privacy Program, (ii) Respondent’s
26           compliance with the Order, and (iii) material risks to the privacy, confidentiality,
             and Integrity of the Covered Information that have been discovered since the most
27
28                                                  - 63 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 71 of 319




            recent meeting of the committee or that were raised by management in a prior
 1          meeting with the committee and continue to persist;
 2          4.    On at least an annual basis, management shall conduct a review for the
 3          committee of the Privacy Program and discuss Respondent’s assessment of
            material risks to the privacy, confidentiality, and Integrity of the Covered
 4          Information and the steps Respondent has taken or plans to take to monitor or
            mitigate such risks, including Respondent’s procedures and any related policies
 5          with respect to risk assessment and risk management;
 6          5.   The committee shall meet with the Assessor at least quarterly, and at the
            conclusion of each biennial Assessment;
 7
            a.     At each quarterly meeting, the Assessor shall review with management and
 8          the committee (i) the Assessor’s ongoing assessment of the Privacy Program, and
 9          (ii) any material risks to the privacy, confidentiality, and Integrity of the Covered
            Information that have been identified by the Assessor since the Assessor’s most
10          recent meeting with the committee, or that were raised by the Assessor in a prior
            meeting with the committee and continue to persist;
11
            b.    At each quarterly meeting, the committee (together with any other
12          Independent Directors in attendance) shall meet with the Assessor in an executive
            session without management present to discuss matters involving the Assessment
13
            or other privacy-related issues or risks, as appropriate; and
14          c.    At the meeting to review the biennial Assessment with the Assessor, the
15          Assessor and the committee shall review the various elements of the Assessment,
            as well as (1) any material issues raised by the most recent Assessment or material
16          unresolved issues from prior Assessments, and (2) in an executive session without
            management present, any problems or difficulties with management. Following
17          the review of the biennial Assessment (at either the same meeting or the following
            meeting), management shall review with the committee its proposed remediation
18
            plans to address any such issues raised in the Assessment; and
19
            6.   The committee shall evaluate the independence of the Assessor, and the
20          Assessor shall not be appointed or removed by Respondent, subject to Part VIII.B,
            without the prior approval of a majority of the committee;
21
            B. Within one hundred and twenty (120) days after entry of this Order,
22          Respondent shall create the Independent Nominating Committee, including
            adopting a new committee charter or amending the charter of an existing
23          committee to provide that such committee shall have the following authority and
            responsibilities, including:
24
            1. The committee shall have the sole authority to recommend the appointment of
25
            directors, or the nomination of candidates for election, to Respondent’s Board of
26          Directors, such that Respondent’s Board of Directors may not approve any such
            appointment or nomination in the absence of a favorable recommendation from
27          the committee;

28                                                 - 64 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 72 of 319




              2.    The committee shall have the sole authority to recommend the appointment
 1            of directors to, or the removal of directors from, the Independent Privacy
 2            Committee, such that Respondent’s Board of Directors may not approve any such
              appointment or removal in the absence of a favorable recommendation from the
 3            committee; and

 4            3.     The committee shall determine whether the members of the Independent
              Privacy Committee qualify as Independent Directors and whether each member
 5            of the Independent Privacy Committee meets the Privacy and Compliance
              Baseline Requirements. The foregoing determinations shall be made prior to, or
 6
              concurrent with, the formation of the Independent Privacy Committee for the
 7            initial members; and prior to, or concurrent with, the appointment of each new
              director to the Independent Privacy Committee for future members;
 8
              C. Within one hundred and eighty (180) days after entry of this Order,
 9            Respondent shall adopt and file an amendment to Respondent’s Certificate of
              Incorporation (the “Charter Amendment”) in accordance with applicable
10            Delaware law modifying the provisions of Article VI, Section 4 thereof with
              respect to the removal of directors as set forth in the form attached hereto as
11
              Exhibit 1, for the purpose of adding a new Article VI, Section 4(b) (hereafter
12            “Supplemental Removal Provision”). Respondent shall not further alter or amend
              the Supplemental Removal Provision of Respondent’s Certificate of Incorporation
13            for the term of the Order. Notwithstanding the foregoing, in the event that, prior
              to the effectiveness of the Charter Amendment, any person commences any legal
14            or administrative proceeding or action (an “Action”), or any governmental or
              regulatory entity or body, or any court, tribunal, or judicial body, in each case
15
              whether federal, state, or local, issues or grants any order, judgment, decision,
16            decree, injunction, or ruling that has the effect of delaying, restraining, enjoining,
              prohibiting, or otherwise preventing the approval, filing, or effectiveness of the
17            Charter Amendment (individually or collectively, a “Restraint”) within 180 days
              after entry of this Order, that time period shall be extended and Respondent shall
18            be deemed to be in compliance with the Order so long as: (a) Respondent
              diligently pursues in good faith the favorable resolution of such Action, and (b)
19
              Respondent adopts and files the Charter Amendment in accordance with
20            applicable Delaware law as promptly as reasonably practicable following the
              resolution of the Action and at such time as such Restraint (if any) is withdrawn,
21            vacated, or terminated; and
22            D. Nothing in this Order shall be construed to expand, modify, or alter the
              fiduciary duties of the members of the Respondent’s Board of Directors or any
23            committee thereof.
24
            216.    The Amended FTC Order also contains a provision specifically entitled, “Article
25
     VI: Matters Relating to the Board of Directors,” which states as follows:
26

27
28                                                    - 65 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 73 of 319




              ARTICLE VI: MATTERS RELATING TO THE BOARD OF DIRECTORS
 1
              4.    Term and Removal.
 2
              (a) Each director shall hold office until such director’s successor is elected and
 3            qualified, or until such director’s earlier death, resignation or removal. Any
 4            director may resign at any time upon notice to the corporation given in writing or
              by any electronic transmission permitted in the corporation’s Bylaws or in
 5            accordance with applicable law. No decrease in the number of directors
              constituting the Whole Board shall shorten the term of any incumbent director.
 6

 7
              (b) Notwithstanding anything in this Section 4 of this Article VI to the contrary,
 8            subject to the rights of the holders of any series of Preferred Stock with respect to
              directors elected thereby, from and after the effectiveness of the Classified Board,
 9            no director may be removed except for cause and only by the affirmative vote of
              the holders of at least a majority of the voting power of the then-outstanding shares
10
              of capital stock of the corporation then entitled to vote at an election of directors
11            voting together as a single class.

12

13            (c) For so long as the [Federal Trade Commission Decision & Order] (the
              “Order”) remains in effect, (i) no director serving on the Independent Privacy
14            Committee, as that term is defined in the Order (any such director, a “Privacy
              Committee Delegate”), shall be removed solely for reasons related to actions
15            taken in good faith in furtherance of such Privacy Committee Delegate’s duties as
              a member of the Independent Privacy Committee as set forth in the Order (a
16            “Privacy Reason”), except by the affirmative vote of the holders of at least two-
17            thirds of the voting power of the then-outstanding shares of the capital stock of
              the corporation entitled to vote generally in the election of directors, voting
18            together as a single class, and (ii) no Privacy Committee Delegate shall be
              removed for reasons other than a Privacy Reason with the intent to circumvent the
19            requirements of clause (i) above, except by the affirmative vote of the holders of
              at least two-thirds of the voting power of the then-outstanding shares of the capital
20            stock of the corporation entitled to vote generally in the election of directors,
21            voting together as a single class.

22
     (Emphasis in original.)
23          217.    The FTC released a “Fact Sheet on 2019 FTC Order with Facebook” summarizing
24 the settlement agreement, which is posted on its website. In the Fact Sheet, the FTC noted that the

25 $5 billion penalty and the restrictions on Facebook’s business operations that are required by the

26 Amended FTC Order are both “unprecedented,” in amount and scope, respectively, and reiterated

27
28                                                   - 66 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 74 of 319




 1 that the Amended FTC Order is designed “to restructure [the Company’s] approach to privacy

 2 from the corporate board-level down, … to ensure that Facebook executives are accountable for

 3 the decisions they make about privacy, and … are subject to meaningful oversight” by Facebook’s

 4 Board. The Fact Sheet described the terms of the injunctive relief in the Amended FTC Order as

 5 follows:

 6                The order requires Facebook to create an independent privacy committee
                   created within the company’s board of directors that will have the sole focus
 7
                   of overseeing privacy at Facebook.
 8
                  The privacy committee will review all material privacy issues and decisions.
 9
                  It can remove privacy compliance officers (and, subject to FTC approval,
10                 the assessor).

11                It must be independent (Facebook management cannot be members of the
                   privacy committee).
12
                  Members must be appointed by an independent nominating committee and
13                 can only be removed without cause by supermajority of voting shares, not
                   by the CEO or other employees.
14
                  It must meet with the independent assessor quarterly, without management
15
                   present, to be briefed about any new or continuing material privacy risk.
16
                  Under the order, designated compliance officers and other high-level
17                 Facebook staff have new responsibilities to carry out Facebook’s privacy
                   program. This includes:
18
                  Conducting privacy reviews and documenting all privacy decisions;
19
                  Certifying compliance with the FTC order; and
20
                  Giving reports to the independent assessor, Facebook CEO, and the FTC.
21
                  CEO Mark Zuckerberg is made more accountable for Facebook’s privacy
22                 program.
23                He must certify Facebook’s compliance with FTC order—exposing him,
                   personally, to civil and criminal penalties.
24

25                He must review material privacy risks and decisions each quarter.

26                He does not control the independent privacy committee or assessor.

27
28                                                 - 67 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 75 of 319




                 Facebook must create an enhanced privacy program with greater oversight
 1
                  and transparency. It must:
 2
                 Conduct and document privacy reviews of each new or modified product,
 3                service, or practice;

 4               Share written privacy reviews with the assessor, Facebook CEO, and (upon
                  request) the FTC;
 5
                 Carry out closer oversight of third-party developers and terminate them as
 6                appropriate;
 7               Expand the program to cover other services that share Facebook covered
                  information, including WhatsApp and Instagram; and
 8
                 Submit incident reports to the assessor and the FTC.
 9
                 Facebook must have a stronger and more independent assessor.
10

11               The assessor can be approved or removed only by the independent privacy
                  committee and the FTC.
12
                 Facebook must give the assessor all relevant privacy information.
13
                 The assessor must “look under the hood” to judge the effectiveness of
14                Facebook’s privacy program—not rely solely on what management says.

15               It must meet regularly and in private with the board committee and send
                  reports to the FTC.
16
                 Facebook must create a comprehensive data security program and must
17                encrypt user passwords.
18               Facebook cannot use phone numbers it received specifically for security
19                purposes for advertising.

20               Facebook cannot ask for passwords to other third-party accounts when
                  people sign up for Facebook accounts.
21
                 Facebook must not create, or delete any existing, facial recognition
22                templates for new and existing users who have its “Tag Suggestions”
                  setting, unless it obtains the user’s affirmative express consent. It also must
23                obtain affirmative consent before using facial recognition technology in a
                  manner that materially exceeds prior disclosures to users.
24
                 Facebook must delete from its servers personal information deleted by users.
25

26               Facebook must implement strict employee-access controls to user
                  information.
27
28                                                 - 68 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 76 of 319




                   In addition to prohibiting misrepresentations about the collection or
 1
                    disclosure of information, the order prohibits Facebook from
 2                  misrepresenting how it uses personal information.

 3
             218. The FTC Fact Sheet and press release announcing the settlement make clear that the
 4
     Amended FTC Order is designed to remedy prior violations of the 2012 Consent Order that were
 5
     allowed by the supposedly “independent” assessor that Facebook self-selected, which failed to
 6
     conduct any independent investigation, audit, or fact-gathering in connection with its assessments
 7
     and provided three biannual reports to the FTC certifying as to Facebook’s compliance with 2012
 8
     Consent Order solely based upon the assertions of its management. For example, the FTC noted in
 9
     its press release announcing the settlement that the Amended FTC Order “strengthens external
10
     oversight of Facebook” through new requirements applicable to the third-party assessor, stating:
11

12                  The order also strengthens external oversight of Facebook. The order
                    enhances the independent third-party assessor’s ability to evaluate the
13                  effectiveness of Facebook’s privacy program and identify any gaps. The
                    assessor’s biennial assessments of Facebook’s privacy program must be
14                  based on the assessor’s independent fact-gathering, sampling, and testing,
15                  and must not rely primarily on assertions or attestations by Facebook
                    management. The order prohibits the company from making any
16                  misrepresentations to the assessor, who can be approved or removed by the
                    FTC. Importantly, the independent assessor will be required to report directly
17                  to the new privacy board committee on a quarterly basis. The order also
                    authorizes the FTC to use the discovery tools provided by the Federal Rules
18                  of Civil Procedure to monitor Facebook’s compliance with the order.
19                  The SEC Charged Facebook with Violating Federal Securities Laws and
                    Imposed a $100 Million Penalty
20
            219.    On July 24, 2019, the SEC filed a complaint against Facebook (dated as of July 19,
21
     2019) for violations of Sections 17(a)(2) and (3) of the Securities Act of 1933 (the “Securities Act”),
22
     violations of Section 13(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and
23
     Rules 12b-20, 13a-1 and 13a-13 thereunder, and violations of Rule 13a-15(a) of the Exchange Act.
24
     See SEC v. Facebook, Inc., Case No. 19-cv-04241 (N.D. Cal.), Dkt. No. 1.
25
            220.    The SEC charged that Facebook violated the Securities Act because “Facebook,
26
     directly or indirectly, in the offer or sale of securities, by use of the means or instruments of
27
28                                                    - 69 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 77 of 319




 1 transportation or communication in interstate commerce or by use of the mails, (1) obtained money

 2 or property by means of untrue statements of material fact or by omitting to state a material fact

 3 necessary in order to make the statements made, in light of the circumstances under which they

 4 were made, not misleading; and (2) engaged in transactions, practices, or courses of business which

 5 operated or would operate as a fraud or deceit upon purchasers. SEC Complaint, ¶53. In particular,

 6 the SEC found that “[f]rom 2016 until mid-March 2018, Facebook presented the risk of misuse of

 7 its users’ data as merely hypothetical” when “[i]n fact, Facebook had already become aware by

 8 December 2015 that [Kogan] had improperly sold information related to tens of millions of

 9 Facebook users to data analytics firm Cambridge Analytica.” Id., ¶1. The SEC charged that

10 Facebook violated the Exchange Act because Facebook’s “filings with the [SEC], including its

11 reports filed on Forms 10-K and Forms 10-Q, reflected misleading statements concerning the

12 improper access to and misuse of its users’ personal information. Id., ¶57.

13          221.   The SEC also charged that Facebook violated the Exchange Act by “fail[ing] to

14 maintain controls and procedures designed to ensure that information required to be disclosed in

15 the reports that it files or submits pursuant to the Exchange Act is recorded, processed,

16 summarized, and reported, within the time periods specified in the Commission’s rules and forms”

17 and “fail[ing] to maintain controls and procedures designed to ensure that information required to

18 be disclosed in the reports that it files or submits pursuant to the Exchange Act is accumulated and

19 communicated to its management, including its principal executive and principal financial officers,
20 or persons performing similar functions, as appropriate to allow timely decisions regarding

21 required disclosure.” SEC Complaint, ¶¶60-61.
22          222.   Facebook consented to the entry of a final judgment to resolve the SEC action,

23 which was entered on August 22, 2019. See SEC v. Facebook, Inc., Case No. 19-cv-04241 (N.D.
24 Cal.), Dkt. No. 11 (the “SEC Final Judgment”). The SEC Final Judgment specifically enjoined

25 Defendants from violating the Securities Act and Exchange Act as alleged in the SEC Complaint,

26 and required Facebook to pay a $100 million penalty. Id. The following allegations are based on

27 the allegations in the SEC complaint.
28                                                  - 70 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 78 of 319




                   1. The SEC Found That Defendants’ Statements in Facebook’s Public Filings
 1                    Were Materially False and Misleading When Made
 2          223.   Facebook’s public filings with the SEC state that the Company posts material that it
 3 considers to be disclosures that are required to comply with SEC regulations and are subject to

 4 federal securities laws because they are communications to investors, on Facebook’s “social

 5 networking” website including in the “Facebook Newsroom” and on “Mark Zuckerberg’s

 6 Facebook page.” These communications to investors are posted on Facebook’s “social

 7 networking” website, the same website that the Company uses to communicate with its users, as

 8 opposed to the “Facebook for Developers” website that the Company uses to communicate with

 9 app developers, or the “Facebook for Business” website that the Company uses to communicate

10 with marketers and advertisers.

11          224.   As the SEC found, “[s]ince the time of its initial public offering in 2012, Facebook
12 has warned investors about the potential for misuse of its users’ data by developers and the

13 possible consequent financial effect on the Company’s business.” SEC Complaint, ¶2.

14          225.   For example, in the Risk Factor disclosures in Facebook’s Form 10-Q filed on
15 October 30, 2014, Defendants cautioned that “Improper access to or disclosure of user

16 information, or violation of our terms of service or policies, could harm our reputation and

17 adversely affect our business.” In the same Form 10-Q, Defendants advised that if developers “fail

18 to comply with our terms and policies . . . our users’ data may be improperly accessed or

19 disclosed.” This, Defendants acknowledged, “could have a material and adverse effect on our
20 business, reputation, or financial results.” See SEC Complaint, ¶37.

21          226.   Defendants modified this language beginning in January 2015 and continued to
22 warn investors in Facebook’s periodic filings about the possibility that third parties might

23 improperly access or misuse its users’ data. For example, in Facebook’s 2015 Annual Report on
24 Form 10-K filed with the SEC on January 28, 2016, only weeks after the Company had confirmed

25 that Kogan had improperly transferred personality scores derived from Facebook user data to

26 Cambridge in violation of its Platform Policy, Defendants cautioned that “Any failure to prevent or

27 mitigate security breaches and improper access to or disclosure of our data or user data could result
28                                               - 71 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 79 of 319




 1 in the loss or misuse of such data, which could harm our business and reputation and diminish our

 2 competitive position.” Defendants further asserted that if “developers fail to adopt or adhere to

 3 adequate data security practices . . . our data or our users’ data may be improperly accessed, used,

 4 or disclosed.” SEC Complaint, ¶38.

 5          227.   During the relevant period, Facebook filed three annual reports on Form 10-K for

 6 the fiscal years ended December 31, 2015, December 31, 2016, and December 31, 2017, and six

 7 quarterly reports on Form 10-Q for each fiscal quarter in 2016 and 2017. The SEC found that

 8 Facebook’s Risk Factor disclosures in its periodic filings throughout the relevant period

 9 “misleadingly suggested that the Company faced merely the risk of such misuse and any harm to

10 its business that might flow from such an incident. This hypothetical phrasing, repeated in each of

11 its periodic filings during the relevant period, created the false impression that Facebook had not

12 suffered a significant episode of misuse of user data by a developer.” SEC Complaint, ¶39.

13          228.   The SEC also found that “[t]he Company’s processes and procedures around the

14 drafting of its periodic reports on Forms 10-K and 10-Q, including but not limited to its Risk

15 Factor disclosures, failed to bring [Kogan’s] sale of data from tens of millions of Facebook users

16 to Cambridge [Analytica] to the attention of the individuals with primary responsibility for

17 drafting and approving those reports. Although protecting user data is critical to Facebook’s

18 business, and Facebook had identified the potential for improper access to and misuse of user data

19 as a significant risk, Facebook did not maintain disclosure controls and procedures designed to
20 analyze or assess incidents involving misuse of user data for potential disclosure in the

21 [C]ompany’s periodic filings.” SEC Complaint, ¶40.
22          229.   According to the SEC Complaint, “[d]uring the relevant period, Facebook identified

23 trends and events for possible disclosure through a series of quarterly meetings to prepare for the
24 [C]ompany’s earnings announcements. This process relied on the employees and managers who

25 attended these meetings to identify issues that might need to be disclosed. Although several

26 employees in Facebook’s legal, policy, and communications groups who attended these meetings

27 during the relevant period were aware of [Kogan’s] improper transfer of data to Cambridge
28                                                  - 72 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 80 of 319




 1 [Analytica], that incident was never discussed. Facebook also did not share information regarding

 2 the incident with its independent auditors and outside disclosure counsel in order to assess the

 3 [C]ompany’s disclosure obligations.” SEC Complaint, ¶41.

 4          230.   The SEC also found that “Facebook had no specific mechanism to summarize or

 5 report violations of its Platform Policy to employees responsible for ensuring the accuracy of

 6 Facebook’s filings with the [SEC]. For example, the Facebook employees responsible for

 7 monitoring violations of the [C]ompany’s Platform Policy were not provided with the draft

 8 disclosures pertaining to the misuse of user data. As a result, Facebook senior management and

 9 relevant legal staff did not assess the scope, business impact, or legal implications of [Kogan’s]

10 improper transfer of data to Cambridge [Analytica], including whether or how it should have been

11 disclosed in Facebook’s public filings or whether it rendered, or would render, any statements

12 made by the [C]ompany in its public filings misleading.” SEC Complaint, ¶¶42-43.

13          231.   Based on the foregoing, Facebook filed materially misleading periodic reports with

14 the SEC. According to the SEC, “Facebook knew, or should have known, that its Risk Factor

15 disclosures in its annual reports on Form 10-K for the fiscal years ended December 31, 2015,

16 December 31, 2016, and December 31, 2017, and in its quarterly reports on Form 10-Q filed in

17 2016 and 2017, as incorporated into its Form S-8 registration statements, were materially

18 misleading.” SEC Complaint, ¶44.

19          232.   The Risk Factor disclosures were incorporated by reference into Facebook’s
20 registration statements on Forms S-8 filed with the SEC on May 21, 2012 and February 1, 2013.

21 These statements registered sales of shares of Facebook common stock under the Company’s
22 employee and officer equity incentive plans, and incorporated future periodic reports filed with the

23 SEC, including those filed during the relevant period. SEC Complaint, ¶45.
24               2. The SEC Found That Defendants’ Statements to the Press Reinforced
                     Facebook’s Misleading Public Filings
25        233. Beginning in November 2016, reporters asked Facebook about the investigation
26 that the Company said it was conducting in the December 2015 Guardian article. These inquiries

27
28                                                  - 73 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 81 of 319




 1 were referred to Facebook’s communications group, which was aware that the Company had

 2 confirmed that Kogan had improperly transferred personality profiles based on U.S. user data to

 3 Cambridge Analytica in violation of Facebook’s policy, and had told both parties to delete the

 4 data. SEC Complaint, ¶47.

 5          234.   The communications group initially responded to the press inquiries indirectly. For

 6 example, beginning in February 2017, the communications group pointed reporters to Cambridge

 7 Analytica’s public statement that it “does not use data from Facebook” and “does not obtain data

 8 from Facebook profiles or Facebook likes.” As the SEC found, “[t]his was misleading because it

 9 suggested that Facebook was unaware that Cambridge [Analytica] had improperly obtained

10 Facebook user data.” SEC Complaint, ¶48.

11          235.   On at least two subsequent occasions in March 2017, Facebook’s communications

12 group provided the following quote to reporters: “Our investigation to date has not uncovered

13 anything that suggests wrongdoing.” As the SEC found, “[t]his was misleading because Facebook

14 had, in fact, determined that [Kogan’s] transfer of user data to Cambridge [Analytica] violated the

15 [C]ompany’s Platform Policy. The quote served to reinforce the misleading impression in

16 Facebook’s periodic filings that the [C]ompany was not aware of any material developer misuse of

17 user data.” The on-line publication The Intercept included the quote, attributed to a Facebook

18 spokesperson, in an article dated March 30, 2017. SEC Complaint, ¶ 49.

19          236.   Importantly, in subsequent court filings in the SEC action, the SEC acknowledged
20 that “in addition to the SEC action, there are three matters pending before this Court that

21 apparently concern the same transactions and events that are alleged in the Commission’s
22 complaint, SeeIn re Facebook, Inc. Securities Litigation, Case No.18-cv-01725-EJD (N.D. Cal.)

23 the Securities matter [], assigned to Judge Davila; a matter captioned In re Facebook, Inc.
24 Shareholder Derivative Privacy Litigation, Case No. 18-cv-01792-HSG (N.D. Cal.) (the

25 “Derivative” matter), assigned to Judge Gilliam; and In Re: Facebook, Inc. Consumer Privacy

26 User Profile Litigation, Case No. 18-md-02843-VC (N.D. Cal.) (the “Privacy” matter), assigned to

27 Judge Chhabria. See SEC v. Facebook, Inc., Case No. 19-cv-04241 (N.D. Cal.), Dkt. No. 9 at 2.
28                                                  - 74 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 82 of 319




 1 The SEC stated that “[t]he Securities, Derivative, and Privacy matters all concern, to some degree,

 2 Facebook’s interactions with Cambridge Analytica and therefore may be considered “related” [to

 3 the SEC action] within the meaning of the Court’s Local Rules.

 4                  The FTC Reportedly May Seek an Injunction Against Facebook, and Other
                    Regulators Are Also Investigating the Company, Due to Antitrust Concerns
 5
            237.    On May 31, 2019, Bloomberg reported that the U.S. Department of Justice (“DOJ”)
 6
     and the FTC are investigating Google for potential antitrust violations, and on June 3, 2019,
 7
     Bloomberg reported that the FTC will also investigate potential antitrust violations by Facebook to
 8
     determine whether Facebook’s practices harm competition in the digital market. On this news,
 9
     Facebook’s stock price fell 7.5 percent.
10
            238.    Together, Google and Facebook dominate the online advertising market, capturing
11
     approximately 60 percent of its sales. It is not surprise that, before joining Facebook in 2008,
12
     Defendant Sandberg was the head of Google’s advertising business. Multiple other U.S. and
13
     foreign government agencies also subsequently announced investigations of Facebook and other
14
     tech giants like Apple and Google, which are virtually Facebook’s (and each other’s) only
15
     competition, for potential antitrust violations.
16
            239.    On December 12, 2019, The Wall Street Journal reported that the FTC is
17
     considering seeking a preliminary injunction against Facebook over antitrust concerns.
18
            240.    On this news, Facebook’s stock price fell 2.7%, down from $202.35 to close at
19
     $196.75 at the end of the trading day.
20
            241.    According to the Journal, the injunction would likely seek to block Facebook from
21
     enforcing policies around how its apps interact with each other and work with potential rivals. It
22
     could even seek to keep Facebook from pushing forward with its plans to integrate its three
23
     messaging services, in case the agency later attempts to unwind its past acquisitions of Instagram
24
     and WhatsApp as a potential remedy.
25
            242.    Facebook originally announced in January 2019 its plans to integrate the
26
     Company’s three messaging apps, Facebook’s Messenger, WhatsApp and Instagram, and encrypt
27
28                                                      - 75 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 83 of 319




 1 all three from end-to-end. Law enforcement officials raised concerns that Facebook’s plans could

 2 make it harder for investigators to detect instances of child exploitation online and become a safe

 3 haven for criminals, and many criticized the wisdom of allowing Facebook to acquire Instagram

 4 and WhatsApp in the first place. “This is why there should have been far more scrutiny during

 5 Facebook’s acquisitions of Instagram and WhatsApp which now clearly seem like horizontal

 6 mergers that should have triggered antitrust scrutiny,” Representative Ro Khanna (D – Cal.) wrote

 7 on Twitter at the time.

 8          243.    One source reportedly told the Journal that the FTC would seek the injunction on

 9 the grounds of “interoperability” rules that govern how digital platforms interact with one another

10 based on concerns that Facebook’s policies limit other services’ ability to compete. Some officials

11 were concerned further integration of Facebook’s apps could make it harder to unwind later on.

12          244.    In response to these reports, Senator Richard Blumenthal (D-Conn.) tweeted that

13 injunctions “must only be the start.” “Facebook’s rapacious consolidation & integration of

14 Instagram, WhatsApp & Oculus is an affront to our antitrust laws,” Blumenthal wrote. “The FTC

15 & DOJ cannot continue to leave Facebook’s provocations & anti-competitive conduct

16 unchallenged. Action is overdue.”

17          245.    Facebook has also become the subject of broader scrutiny of politicians, many of

18 whom have weighed in with plans to either break up or further regulate Facebook. The Company

19 is currently facing an antitrust investigation from a coalition of state attorneys general.
20 VI.       DEFENDANTS’ FALSE AND MISLEADING STATEMENTS AND OMISSIONS

21          246.    Defendants violated Section 10(b) of the Securities Exchange Act of 1934 (the

22 “Exchange Act”), which prohibits “us[ing] or employ[ing], in connection with the purchase or sale

23 of any security... any manipulative or deceptive device or contrivance in contravention of such
24 rules and regulations as the Commission may prescribe.” 15 U.S.C. § 78j(b). Defendants also

25 violated SEC Rule 10b–5, promulgated thereunder, which makes it unlawful to “make any untrue

26 statement of a material fact or to omit to state a material fact necessary in order to make the

27
28                                                   - 76 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 84 of 319




 1 statements made, in the light of the circumstances under which they were made, not misleading, ...

 2 in connection with the purchase or sale of any security.” 17 C.F.R. § 240.10b–5.

 3          247.    Facebook’s public filings with the SEC indicate that the Company posts material

 4 that it considers to be disclosures that are required to comply with SEC regulations and are subject

 5 to federal securities laws because they are communications to investors, on Facebook’s “social

 6 networking” website including in the “Facebook Newsroom” and on “Mark Zuckerberg’s

 7 Facebook page.”

 8          248.    These communications to investors are posted on Facebook’s “social networking”

 9 website, the same website that the Company uses to communicate with its users, as opposed to the

10 “Facebook for Developers” website that the Company uses to communicate with app developers,

11 or the “Facebook for Business” website that the Company uses to communicate with marketers

12 and advertisers.

13                  Defendants Made Materially False and Misleading Statements About the
                    Company’s Data Security and Privacy Policies
14
            249.    On March 17, 2018, Facebook provided a statement to The Washington Post, which
15
     appeared in the publication that same day: “We respected the privacy settings that people had in
16
     place. Privacy and data protections are fundamental to every decision we make.”
17
            250.    This statement was materially false and/or misleading because, when it was made:
18
     (a) Facebook had not respected the privacy settings that people had in place, but rather, after
19
     Defendants announced changes to Facebook’s policies in April 2014 that supposedly restricted
20
     third parties from accessing Facebook user data without their consent. Yet the Company
21
     continued to secretly provide Facebook user data to third parties pursuant to partnership
22
     agreements with nearly sixty companies, including mobile device manufacturers, that were still in
23
     effect as late as June 2018, and through “whitelisting” practices that granted access to certain apps
24
     and developers that spent significant amounts of money advertising on Facebook or had other
25
     close relationships with Defendants; (b) Defendants were overriding user privacy settings to
26
     provide Facebook users’ friends’ data to third parties; and (c) The decision to announce the
27
28                                                   - 77 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 85 of 319




 1 changes to Facebook’s policies in 2014 was primarily motivated by Defendants’ concerns about

 2 increased competition from apps and developers that were able to access Facebook user data but

 3 did not provide the Company with “reciprocal” access to data or spend a significant amount on

 4 advertising on Facebook, and it was not user privacy or data protections that were fundamental to

 5 this decision, but rather, the perceived competitive threat that such apps and developers posed to

 6 Facebook’s business.

 7          251.    The March 17, 2018 statement was also materially false and/or misleading because

 8 it omitted to state material facts necessary to make it, in the light of the circumstances under which

 9 it was made, not misleading, including that: (a) Defendants did not respect the privacy settings that

10 people had in place, (b) Defendants were overriding user privacy settings to provide Facebook

11 users’ friends’ data to third parties; (c) after Defendants announced changes to Facebook’s policies

12 in April 2014, that supposedly restricted third parties from accessing Facebook user data without

13 their consent, the Company continued to secretly provide Facebook user data to third parties

14 pursuant to partnership agreements with nearly sixty companies, including mobile device

15 manufacturers, that were still in effect as late as June 2018, and through “whitelisting” practices

16 that granted access to certain apps and developers that spent significant amounts of money

17 advertising on Facebook or had other close relationships with Defendants; and (d) the decision to

18 announce the changes to Facebook’s policies in 2014 was primarily motivated by Defendants’

19 concerns about increased competition from apps and developers that were able to access Facebook
20 user data but did not provide the Company with “reciprocal” access to data or spend a significant

21 amount on advertising on Facebook, and it was not user privacy or data protections that were
22 fundamental to this decision, but rather, the perceived competitive threat that such apps and

23 developers posed to Facebook’s business.
24                  Defendants Made Materially False and Misleading Statements Concerning
                    Risks to Facebook’s Business
25
           252.     On February 3, 2017, Facebook filed its annual report on Form 10-K for the fiscal
26
     year ended December 31, 2016 with the SEC (the “2016 Form 10-K”), which was signed by
27
28                                                  - 78 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 86 of 319




 1 Defendants Zuckerberg, Sandberg, Wehner, Koum, Andreessen, Bowles, Desmond-Hellman,

 2 Hastings, and Thiel, among others. Facebook’s 2016 Form 10-K included the following

 3 statements concerning risks facing the Company:

 4           “Security breaches and improper access to or disclosure of our data or user data,
             or other hacking and phishing attacks on our systems, could harm our reputation
 5           and adversely affect our business”;
 6           “Any failure to prevent or mitigate security breaches and improper access to or
 7           disclosure of our data or user data could result in the loss or misuse of such data,
             which could harm our business and reputation and diminish our competitive
 8           position”; and

 9           “We provide limited information to . . . third parties based on the scope of services
             provided to us. However, if these third parties or developers fail to adopt or adhere
10           to adequate data security practices . . . our data or our users’ data may be
             improperly accessed, used, or disclosed.”
11

12          253.    The “risk factor” disclosures in Facebook’s 2016 Form 10-K were materially false

13 and misleading because, when they were made: (a) Defendants did not disclose, but knew, or

14 consciously or recklessly disregarded, that Kogan sold Facebook user data to Cambridge

15 Analytica, in violation of Facebook’s policies; (b) Defendants misleadingly presented the potential

16 for improper access to or disclosure of Facebook user data as merely a hypothetical investment

17 risk; (c) Defendants misleadingly presented the potential for transfer or sale of Facebook user data,

18 and other misuse of Facebook user data in violation of Facebook’s policies, as merely a

19 hypothetical investment risk; (d) Defendants created the false impression that Facebook had not
20 suffered a significant episode of improper access to or disclosure of user data by a developer; (e)

21 Defendants created the false impression that Facebook had not suffered a significant episode of
22 misuse of user data by a developer; (f) after Defendants announced changes to Facebook’s policies

23 in April 2014 that supposedly restricted third parties from accessing Facebook user data without
24 their consent, the Company continued to secretly provide Facebook user data to third parties

25 pursuant to partnership agreements with nearly sixty companies, including mobile device

26 manufacturers, that were still in effect as late as June 2018, and through “whitelisting” practices

27 that granted access to certain apps and developers that spent significant amounts of money
28                                                  - 79 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 87 of 319




 1 advertising on Facebook or had other close relationships with Defendants; and (g) Defendants

 2 were overriding user privacy settings to provide third parties with access to Facebook user data,

 3 including their friends’ data.

 4          254.    The SEC confirmed that the “risk factor” disclosures and statements in Facebook’s

 5 2016 Form 10-K described above were materially misleading, charging in the SEC Complaint that:

 6 (i) “In its quarterly and annual reports filed between January 28, 2016 and March 16, 2018 [i.e.,

 7 including those set forth above], Facebook did not disclose that a researcher [i.e., Kogan] had, in

 8 violation of the company’s policies, transferred data relating to approximately 30 million

 9 Facebook users to Cambridge Analytica. Instead, Facebook misleadingly presented the potential

10 for misuse of user data as merely a hypothetical risk”; (ii) “Facebook’s Risk Factor disclosures

11 [including those set forth above] misleadingly suggested that the company faced merely the risk of

12 [user data] misuse and any harm to its business that might flow from such an incident;” and (iii)

13 “Facebook knew, or should have known, that its Risk Factor disclosures in its annual reports on

14 Form 10-K for the fiscal years ended . . . December 31, 2016 and December 31, 2017, and in its

15 quarterly reports on Form 10-Q filed in . . . 2017 . . . were materially misleading.”

16          255.    The “risk factor” disclosures and statements in Facebook’s 2016 Form 10-K

17 described above were also materially false and misleading because the 2016 Form 10-K omitted to

18 state material facts necessary to make them, in the light of the circumstances under which they

19 were made, not misleading, including that: (a) Facebook learned in 2015 that Kogan had
20 transferred and sold Facebook user data to Cambridge Analytica in violation of Facebook’s

21 policies; (b) Facebook had in fact suffered a significant episode of improper access to or disclosure
22 of Facebook user data caused by a developer, i.e., Kogan, which involved more than 85 million

23 Facebook users; (c) Facebook had in fact suffered a significant episode of misuse of user data
24 caused by a developer; (d) after Defendants announced changes to Facebook’s policies in April

25 2014 that supposedly restricted third parties from accessing Facebook user data without their

26 consent, the Company continued to secretly provide Facebook user data to third parties pursuant to

27 partnership agreements with nearly sixty companies, including mobile device manufacturers, that
28                                                  - 80 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 88 of 319




 1 were still in effect as late as June 2018, and through “whitelisting” practices that granted access to

 2 certain apps and developers that spent significant amounts of money advertising on Facebook or

 3 had other close relationships with Defendants; and (e) Defendants were overriding user privacy

 4 settings to provide third parties with access to Facebook user data, including their friends’ data.

 5                  Defendants Made Materially False and Misleading Statements About
                    Facebook’s Investigation and Response After Learning About the Transfer of
 6                  User Data to Cambridge Analytica

 7          256.    On March 4, 2017, Facebook made the following statement through an authorized

 8 spokesperson to reporters from The Guardian with the knowledge and expectation that it would be

 9 communicated to the public, as it was on that date in an article titled, Watchdog to launch inquiry

10 into misuse of data in politics, “Our investigation to date has not uncovered anything that suggests

11 wrongdoing with respect to Cambridge Analytica’s work on the [Brexit] and Trump campaigns.”

12          257.    On March 30, 2017, Facebook made the following statement through an authorized

13 spokesperson to a reporter from The Intercept with the knowledge and expectation that it would be

14 communicated to the public, as it was on that date in an article titled Facebook Failed To Protect

15 30 Million Users From Having Their Data Harvested By A Trump Campaign Affiliate, “Our

16 investigation to date has not uncovered anything that suggests wrongdoing” with respect to

17 Cambridge Analytica.

18          258.    The statements concerning Facebook’s investigation into Cambridge Analytica

19 described above were materially false and misleading because, when they were made: (a)
20 Facebook did not disclose, but knew or recklessly disregarded, that Facebook learned by no later

21 than December 2015 that Kogan had transferred and sold Facebook user data to Cambridge
22 Analytica; and (b) Facebook’s investigation into the Cambridge Analytica matter had found

23 evidence of wrongdoing because Facebook had determined that Kogan had transferred and/or sold
24 Facebook user data to Cambridge Analytica without their consent in violation of Facebook’s

25 policies.

26

27
28                                                  - 81 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 89 of 319



                    Defendants Made Materially False and Misleading Statements Concerning
 1                  Notifying Facebook Users Whose Accounts Were Compromised Or At Risk Of
                    Being Compromised
 2
            259.    On April 27, 2017, a Facebook Newsroom post entitled “Information Operations
 3
     and Facebook” discussed the steps that Facebook was supposedly taking to “help[] people protect
 4
     their accounts from compromise.” The document stated:
 5
              We notify our users with context around the status of their account and actionable
 6            recommendations if we assess they are at increased risk of future account
              compromise by sophisticated actors or when we have confirmed their accounts
 7
              have been compromised.
 8
            260.    This statement was materially false and misleading because it omitted to state
 9
     material facts necessary to make it, in the light of the circumstances under which it was made, not
10
     misleading, including that Facebook did not notify users whose accounts contained personal
11
     information that had been compromised or who were at risk of having their accounts or their
12
     personal information compromised. Facebook did not take any steps to notify users whose
13
     information was transferred or accessed by Kogan or Cambridge Analytica – or any of the other
14
     app developers who gained unauthorized access to user information in violation of Facebook’s
15
     policies – upon learning of the misappropriation of Facebook user data in at least 2015. To the
16
     contrary, it was not until the misappropriation of Facebook user data was publicly revealed by The
17
     Guardian and The New York Times in March 2018 that Defendant Zuckerberg admitted
18
     Defendants made a conscious decision not to notify the tens of millions of users whose data was
19
     compromised when Kogan improperly sold that data to Cambridge Analytica. Defendants later
20
     admitted that they “should have” informed users whose accounts and personal information was
21
     compromised or exposed in the Cambridge Analytica scandal, but they “didn’t do enough” to
22
     notify affected users.
23
                    Defendants Made Materially False and Misleading Statements Concerning
24                  Facebook’s Response to Other Reported Instances Of Data Misuse

25          261.    On or about February 16, 2017, Facebook made the following statement and

26 provided the following information to BuzzFeed News, with the knowledge and expectation that it

27
28                                                  - 82 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 90 of 319




 1 would be communicated to the public, as it was on that date in an article entitled “The Truth About

 2 The Trump Data Team That People Are Freaking Out About”:

 3            [A]s a general rule, Andy Stone, a Facebook spokesperson, said, “Misleading
              people or misusing their information is a direct violation of our policies and we
 4            will take swift action against companies that do, including banning those
 5            companies from Facebook and requiring them to destroy all improperly collected
              data.”
 6
            262.    On or about June 8, 2017, Facebook provided the following statement to Newsweek,
 7
     which appeared in the publication on that same date, in an article entitled “How Big Data Mines
 8
     Personal Info to Craft Fake News and Manipulate Voters”:
 9
              Misleading people or misusing their information is a direct violation of our
10
              policies and we will take swift action against companies that do, including banning
11            those companies from Facebook and requiring them to destroy all improperly
              collected data.
12
            263.    The statements set forth above were materially false and misleading because they
13
     omitted to state material facts necessary to make them, in the light of the circumstances under
14
     which they were made, not misleading, including that: (a) Facebook did not take swift action
15
     against third parties who had misused user information; and (b) Facebook could not and did not
16
     “require” data misusers to “destroy” or “delete” improperly collected data.
17
            264.    On March 16, 2018, Defendants posted a statement to the Facebook Newsroom
18
     entitled “Suspending Cambridge Analytica and SCL Group From Facebook,” which stated:
19
20            We are committed to vigorously enforcing our policies to protect people’s
              information. We will take whatever steps are required to see that this happens.
21            We will take legal action if necessary to hold them responsible and accountable
              for any unlawful behavior.
22
                                                    ***
23
              On an ongoing basis, we also do a variety of manual and automated checks to
24            ensure compliance with our policies and a positive experience for users. These
              include steps such as random audits of existing apps along with the regular and
25            proactive monitoring of the fastest growing apps.
26

27
28                                                  - 83 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 91 of 319




              We enforce our policies in a variety of ways - from working with developers to
 1            fix the problem, to suspending developers from our platform, to pursuing
 2            litigation.

 3          265.    The March 16, 2018 statement was also materially false and misleading because it
 4 omitted to state material facts necessary to make them, in the light of the circumstances under

 5 which it was made, not misleading, including that: (a) Defendants did not “vigorously enforce

 6 [Facebook’s] policies” and nor did they “take whatever steps are required” against third parties

 7 who had misused user information; and (b) Defendants did not require or confirm that the data sold

 8 to Cambridge Analytica had in fact been destroyed – even after Cambridge Analytica had been

 9 exposed as a liar and Facebook was confronted with multiple red flags that the data was not

10 deleted.

11                  Defendants Made Materially False and Misleading Statements Concerning
                    Facebook Users’ Knowledge or Consent to Providing Information to Kogan
12
            266.    On March 16, 2018, in a Facebook Newsroom post entitled “Suspending
13
     Cambridge Analytica and SCL Group From Facebook,” Facebook stated “[i]n 2015, we learned
14
     that [Kogan] lied to us and violated our Platform Policies by passing data … to SCL/Cambridge
15
     Analytica [and] Christopher Wylie of Eunoia Technologies Inc.” Facebook explained that
16
     “[a]pproximately 270,000 people downloaded the app” and “[i]n so doing, they gave their consent
17
     for Kogan to access [their data].” The post asserted that “[w]hen [Facebook] learned of the
18
     violation in 2015” it had “demanded certification from Kogan and all parties he had given data to
19
     that the information had been destroyed.” Alluding to the prior media contacts, the article asserted
20
     that “Several days ago, we received reports that, contrary to the certifications we were given, not
21
     all data was deleted.” The post also stated that the Company was “moving aggressively to
22
     determine the accuracy of the claims” and asserted it was “committed to vigorously enforcing our
23
     policies to protect people’s information” and “will take whatever steps are required to see that this
24
     happens,” including taking legal action “to hold [violators] responsible and accountable for” their
25
     actions. Referring to Zuckerberg’s April 2014 announcement that access to user friend data would
26

27
28                                                   - 84 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 92 of 319




 1 be shut-off, the post further stated: “In 2014 . . . we made an update to ensure that each person

 2 decides what information they want to share about themselves, including their friend list.”

 3            267.   Facebook further stated in the March 16, 2018 Facebook Newsroom post:

 4             We are committed to vigorously enforcing our policies to protect people’s
               information. We will take whatever steps are required to see that this happens.
 5             We will take legal action if necessary to hold them responsible and accountable
 6             for any unlawful behavior.

 7                                                   ***

 8             On an ongoing basis, we also do a variety of manual and automated checks to
               ensure compliance with our policies and a positive experience for users. These
 9             include steps such as random audits of existing apps along with the regular and
               proactive monitoring of the fastest growing apps.
10
               We enforce our policies in a variety of ways - from working with developers to
11             fix the problem, to suspending developers from our platform, to pursuing
               litigation.
12

13            268.   On March 17, 2018, Facebook provided an addendum to the March 16, 2018

14 Facebook Newsroom post which stated:

15             The claim that this is a data breach is completely false. Aleksandr Kogan requested
               and gained access to information from users who chose to sign up to his app, and
16             everyone involved gave their consent. People knowingly provided their
               information, no systems were infiltrated, and no passwords or sensitive pieces of
17
               information were stolen or hacked.
18
              269.   On March 21, 2018, Defendant Zuckerberg posted an update to his personal
19
     Facebook.com page, which Facebook uses to disseminate public information regarding the
20
     Company and to comply with its disclosure obligations under SEC rules, which stated, in relevant
21
     part:
22
               In 2015, we learned from journalists at The Guardian that Kogan had shared data
23             from his app with Cambridge Analytica. It is against our policies for developers
24             to share data without people’s consent, so we immediately banned Kogan’s app
               from our platform….
25
               The good news is that the most important actions to prevent this from happening
26             again today we have already taken years ago…. In 2014, to prevent abusive apps,
               we announced that we were changing the entire platform to dramatically limit the
27             data apps could access... In this case, we already took the most important steps a
28                                                   - 85 -
             PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 93 of 319




              few years ago in 2014 to prevent bad actors from accessing people’s information
 1            in this way.
 2
            270.    Also on March 21, 2018, Defendant Zuckerberg told CNN: “You can’t share data
 3
     in a way that that people don’t know or don’t consent to. We immediately banned Kogan’s app.”
 4
            271.    The statements set forth above were materially false and/or misleading when made,
 5
     because: (a) they suggested that Kogan was banned because Facebook did not allow user data to be
 6
     shared with third party app developers like Kogan, at least not without their knowledge and
 7
     informed consent; (b) Kogan did not obtain Facebook user data with their knowledge and informed
 8
     consent; and (c) despite knowing that Cambridge Analytica had “lied” in 2015, Facebook waited
 9
     many months after first learning about the improper data access to request certifications from
10
     Cambridge Analytica, Kogan and Wylie, and made no effort to determine how much user data had
11
     been compromised, what that data contained, what users were affected, who else had access to
12
     their data, how that data was being used, or whether the data had been destroyed.
13
            272.    The statements set forth above were also materially false and/or misleading because
14
     they omitted to state material facts necessary to make it, in the light of the circumstances under
15
     which it was made, not misleading, including that: (a) after Facebook announced in April 2014
16
     that access to “user friends’ data” was discontinued, Facebook continued to secretly provide that
17
     user friend data to numerous third parties, including app developers, “whitelisted” third parties,
18
     mobile device makers and others; (b) Facebook was overriding users’ privacy settings in order to
19
     provide user friend data to these whitelisted third parties; (c) Kogan did not obtain Facebook user
20
     data with their knowledge and informed consent; and (d) despite knowing that Cambridge
21
     Analytica had “lied” in 2015, Facebook waited many months after first learning about the
22
     improper data access to request certifications from Cambridge Analytica, Kogan and Wylie, and
23
     made no effort to determine how much user data had been compromised, what that data contained,
24
     what users were affected, who else had access to their data, how that data was being used, or
25
     whether the data had been destroyed.
26

27
28                                                   - 86 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 94 of 319



                    Defendants Made Materially False and Misleading Statements Regarding their
 1                  Compliance with the FTC Consent Decree
 2           273.   The 2012 FTC Consent Order has been in effect since it was entered in 2012. As

 3 Defendant Zuckerberg explained in testimony to the Senate Commerce Committee on June 8,

 4 2012, the FTC Consent Order obligated Facebook “not to misrepresent the extent to which it

 5 maintains the privacy or security” of user data.

 6           274.   Following its entry, Defendants repeatedly made public statements and assurances

 7 that Facebook was in compliance with the FTC Consent Order. In addition, after the March 2018

 8 disclosures regarding Cambridge Analytica, Defendants engaged in an aggressive public relations

 9 campaign to reassure the market that Facebook had not violated the FTC Consent Order.

10           275.   On February 2, 2017, Facebook filed its 2016 Form 10-K with the SEC, which

11 stated:

12            Violation of existing or future regulatory orders or consent decrees could subject
              us to substantial monetary fines and other penalties that could negatively affect
13            our financial condition and results of operations.
14
             276.   On July 26, 2017, on Facebook’s earnings call for the second quarter of 2017,
15
     Defendant Sandberg stated, “[W]e respect local laws and regulations . . . Certainly, regulation is
16
     always an area of focus that we work hard to make sure that we are explaining our business clearly
17
     and making sure regulators know the steps we take to protect privacy as well as making sure that
18
     we're in compliance.”
19
             277.   On March 17, 2018, Facebook made the following statement and provided the
20
     following information to a reporter for The Washington Post, with the knowledge and expectation
21
     that it would be communicated to the public, as it was on that date, “We reject any suggestion of
22
     violation of the consent decree.”
23
             278.   On March 18, 2018, in a Washington Post article, Facebook stated, “We reject any
24
     suggestion of violation of the Consent Decree. We respected the privacy settings that people had
25
     in place.”
26

27
28                                                    - 87 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 95 of 319




 1          279.    On April 4, 2018, Defendant Zuckerberg stated, “You asked about the FTC

 2 Consent Order. We’ve worked hard to make sure that we comply with it.”

 3          280.    On April 5, 2018, in an interview with NPR, Defendant Sandberg stated, “The

 4 FTC Consent Decree was important. And we’ve taken every step we know how to make sure

 5 we’re in accordance with it.”

 6          281.    On April 10, 2018, in response to questions about the FTC Consent Decree from the

 7 Joint Senate Commerce and Judiciary Committees, Defendant Zuckerberg stated that they had

 8 changed Facebook in 2014 “so that that way it just massively restricts the amount of – of data

 9 access that a developer could get.” On the same day, during Zuckerberg’s live testimony before

10 the Joint Commerce and Judiciary Committees of the U.S. Senate, he stated, “Our view is that – is

11 that believe that we are in compliance with the consent order, but I think we have a board

12 responsibility to protect people’s privacy even beyond that.”

13          282.    On June 8, 2018, in response to written questions submitted by the Senate

14 Commerce Committee whether the 2012 FTC Consent Order was implicated by Facebook’s recent

15 disclosures around Cambridge Analytica, Defendant Zuckerberg stated that it was not because:

16 Facebook accurately represented the operation of its developer Platform and the circumstances

17 under which people could share data (including friends data) with developers [and] honored the

18 restrictions of all privacy settings that covered developer access to data.

19          283.    As described above, these statements were materially false and misleading. Far
20 from respecting the restrictions on privacy settings, Facebook was secretly sharing massive

21 amounts of user data with third parties and actively overriding users’ privacy settings as described
22 above. Facebook was secretly overriding users’ privacy settings in order to share information

23 about users’ friends with a wide array of “whitelisted” third-party app developers and major
24 corporations. Thus, Defendants’ statements regarding user control, including in the context of the

25 2012 FTC Consent Order, were materially false and misleading.

26

27
28                                                  - 88 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 96 of 319




 1          284.    Defendants’ statements suggesting that Facebook complied with, or had not

 2 violated, the FTC Consent Order were materially false and misleading for least the following

 3 reasons:

 4          285.    First, the public statements of Defendants and others do not comply with Section I

 5 of the Order, which prohibits Facebook from misrepresenting any of its privacy settings. The FTC

 6 evaluates misrepresentations based on what consumers reasonably understand. In its Complaint,

 7 the FTC found that Facebook had misrepresented the extent of access that third-party apps had to

 8 user data. After the Order went into effect, Facebook continued to grant third-party apps the same

 9 level of access to user data as it had before, without ever correcting its misrepresentation. GSR,

10 the company that transferred data to Cambridge Analytica, acquired its data from Facebook in

11 June 2014, two years after the Order went into effect.

12          286.    Second, the Board failed to implement and revise Facebook’s policies and terms of

13 use to ensure they complied with Section II of the Order, which required Facebook to obtain

14 affirmative express consent and give its users clear and prominent notice before disclosing their

15 previously collected information with third parties in a way that exceeds the restrictions imposed

16 by their privacy settings. As the FTC found, Facebook granted third-party apps access to user data

17 by overriding users’ privacy settings. After the Order went into effect, Facebook never clearly and

18 prominently disclosed this practice to users and did not retroactively seek users’ express

19 affirmative consent to continue disclosing their previously-collected data to third-party apps.
20          287.    On April 19, 2018, Senator Blumenthal sent a letter to the FTC, noting that

21 Facebook by default continued to provide access to personal and non-public data to third-party
22 apps even after the FTC Consent Order was entered in 2012. As he did at the Senate hearing

23 earlier that month, Senator Blumenthal specifically called out Facebook for failing to notice that
24 Kogan submitted terms of service for his app that explicitly stated that he reserved the right to sell

25 user data and would collect profile information from the friends of those who downloaded the app.

26 “Even the most rudimentary oversight would have uncovered these problematic terms of

27
28                                                  - 89 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 97 of 319




 1 service,” Blumenthal wrote. “This willful blindness left users vulnerable to the actions of

 2 Cambridge Analytica.”

 3          288.    According to PwC’s Initial Assessment Report, which is based on Management

 4 Assertions, Facebook’s Privacy Program was routinely monitored, reviewed, and improved. The

 5 report states, in relevant part:

 6            Monitoring Activities: Members of Facebook’s Legal team periodically review
              the Privacy Program to ensure it, including the controls and procedures contained
 7            therein, remains effective. These legal team members also will serve as point of
 8            contacts for control owners and will update the Privacy Program to reflect any
              changes or updates surfaced.
 9
              Monitoring: Facebook’s Privacy Program is designed with procedures for
10            evaluating and adjusting the Privacy Program in light of the results of testing and
              monitoring of the program as well as other relevant circumstances. The Privacy
11            XFN Team assesses risks and controls on an on-going basis through weekly
              meetings and review processes. Members of Facebook’s legal team support the
12
              Privacy Program and serve as points of contact for all relevant control owners to
13            communicate recommended adjustments to the Privacy Program based on regular
              monitoring of the controls for which they are responsible, as well as any internal
14            or external changes that affect those controls.

15          289.    The “Management Assertions” and other statements in PwC’s reports about
16 Facebook’s Privacy Program are misleading and contradict Defendants’ own representations. For

17 example, defendant Sandberg admitted in an interview with Recode Media on May 30, 2018 that

18 Facebook had not audited Cambridge Analytica to ensure they had actually deleted the data.

19 “Looking back, we definitely wish we had put more controls in place. We got legal certification
20 that Cambridge Analytica didn’t have the data, we didn’t audit them,” she said.

21          290.    Third, Facebook was required under Section IV of the Order to establish a
22 “comprehensive privacy program” that would: “(1) address privacy risks related to the

23 development and management of new and existing products and services, and (2) protect the
24 privacy and confidentiality of covered information.” The privacy program must be designed to

25 prevent “unauthorized collection, use, or disclosure of covered information.” PwC’s Initial

26 Assessment Report, which is based on Management Assertions, states that “Facebook has

27
28                                                  - 90 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 98 of 319




 1 implemented technical, physical, and administrative security controls designed to protect user data

 2 from unauthorized access, as well as to prevent, detect, and respond to security threats and

 3 vulnerabilities.” But defendant Zuckerberg admitted in testimony before Congress and the British

 4 Parliament that Facebook failed to read the terms and conditions of the GSR app which sold the

 5 data to Cambridge Analytica.

 6          291.   Senator Blumenthal, in his letter to the FTC sent on April 19, 2018, noted that

 7 although the FTC explicitly put Facebook on notice about the privacy risks of third-party apps

 8 with the Consent Order, the Company has “continued to turn a blind eye” to other outside parties

 9 that collect data from its users, and its procedures for verifying that new apps comply with its

10 remain “murky,” Senator Blumenthal said in his letter. Indeed, as The New York Times reported

11 on June 3, 2018, and Facebook later acknowledged in its responses to questions posed to

12 Zuckerberg during his Congressional testimony, the Company continued to allow others besides

13 “third party apps” to access Facebook user data, including device manufacturers and other

14 companies that Facebook had data-sharing agreements with in effect until at least June 2018.

15          292.   Fourth, the 2012 FTC Consent Order prohibited Facebook from misrepresenting

16 the privacy or security of “covered information” - broadly defined to include “photos and videos.”

17 The 2012 FTC Consent Order also required Facebook to “give its users a clear and prominent

18 notice and obtain their affirmative express consent” before disclosing previously-collected

19 information. Election Privacy Information Center (“EPIC”), and other consumer privacy groups
20 have alleged that since early 2018, Facebook has been routinely scanning photos, posted by users,

21 for biometric facial matches without the consent of either the image subject or the person who
22 uploaded the photo, in violation of these provisions (among other laws).

23          293.   Defendants not only had the ability (and responsibility) to change Facebook’s

24 policies and practices with respect to third party developer access to user information, they were

25 also well aware of, and facilitated, this activity through Facebook’s unlawful business practices

26 and inadequate privacy policies which they knew could cause substantial damage to Facebook and

27 violate the FTC Consent Order.
28                                                  - 91 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 99 of 319




 1            294.   Fifth, in certifying the adequacy of Facebook’s privacy program and related

 2 internal controls and procedures, PwC simply relied on “Management Assertions” about

 3 Facebook’s privacy program and certified, based on these representations, that Facebook’s

 4 monitoring procedures, policies and internal controls were effective.

 5                   Defendants Made Materially False and Misleading Statements Concerning
                     Facebook’s Critical DAU and MAU Metrics
 6
              295.   On May 3, 2017, Facebook filed a Form 8-K with the SEC attaching as an exhibit
 7
     the Company’s press release issued that same day entitled, “Facebook Reports First Quarter 2017
 8
     Results,” in which they stated, “Daily active users (DAUs) – DAUs were 1.28 billion on average
 9
     for March 2017, an increase of 18% year-over-year. Monthly active users (MAUs) – MAUs were
10
     1.94 billion as of March 31, 2017, an increase of 17% year-over-year.” That same day,
11
     Zuckerberg posted an update to his personal Facebook.com page, in which he stated, “Our
12
     community now has more than 1.9 billion people, including almost 1.3 billion people active every
13
     day.”
14
              296.   On July 26, 2017, Facebook filed a Form 8-K with the SEC attaching as an exhibit
15
     the Company’s press release issued that same day entitled, “Facebook Reports Second Quarter
16
     2017 Results.” The press release stated, “Daily active users (DAUs) – DAUs were 1.32 billion on
17
     average for June 2017, an increase of 17% year-over-year. Monthly active users (MAUs) – MAUs
18
     were 2.01 billion as of June 30, 2017, an increase of 17% year-over-year.”388 The same day,
19
     Zuckerberg posted an update to his personal Facebook.com page, in which he stated, “Our
20
     community is now more than 2 billion people, including more than 1.3 billion people who use
21
     Facebook every day.”
22
              297.   On November 1, 2017, Facebook filed a Form 8-K with the SEC attaching as an
23
     exhibit the Company’s press release issued that same day, entitled “Facebook Reports Third
24
     Quarter 2017 Results.” The press release stated, “Daily active users (DAUs) – DAUs were 1.37
25
     billion on average for September 2017, an increase of 16% year-over-year. Monthly active users
26
     (MAUs) – MAUs were 2.07 billion as of September 30, 2017, an increase of 16% year-over-year.”
27
28                                                  - 92 -
             PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 100 of 319




 1 That same day, Zuckerberg posted an update to his personal Facebook.com page, in which he

 2 stated, “Our community continues to grow, now with nearly 2.1 billion people using Facebook

 3 every month, and nearly 1.4 billion people using it daily. Instagram also hit a big milestone this

 4 quarter, now with 500 million daily actives.”

 5          298.   On January 31, 2018, Facebook filed a Form 8-K with the SEC attaching as an

 6 exhibit the Company’s press release issued that same day, entitled “Facebook Reports Fourth

 7 Quarter and Full Year 2017 Results.” The press release stated, “Daily active users (DAUs) –

 8 DAUs were 1.40 billion on average for December 2017, an increase of 14% year-over-year.

 9 Monthly active users (MAUs) – MAUs were 2.13 billion as of December 31, 2017, an increase of

10 14% year-over-year.” That same day, Zuckerberg posted an update to his personal Facebook.com

11 page, in which he stated, “Our community continues to grow with more than 2.1 billion people

12 now using Facebook every month and 1.4 billion people using it daily. Our business grew 47%

13 year-over-year to $40 billion.”

14          299.   All of the above DAU and MAU figures were materially false and misleading

15 because they failed to account for the number of fake accounts on Facebook. In May 15, 2018,

16 Facebook announced for the first time that it had deleted a total of 1.277 billion fake accounts

17 during the period from Q4 2017 to Q2 2018.

18          300.   The statements about Facebook’s DAU and MAU metrics described above were

19 also materially false and/or misleading because they omitted to state material facts necessary to
20 make them, in the light of the circumstances under which they were made, not misleading,

21 including that Defendants had knowingly or recklessly misrepresented Facebook’s privacy
22 practices, including by violating Parts I.B and I.C of the 2012 FTC Consent Order, which, when

23 revealed, would (and did) erode user trust in Facebook and cause a decline in daily and monthly
24 active users. Further, given their privacy abuses, Defendants omitted the fact that they knew or

25 recklessly ignored that active user engagement metrics were not accurate or reliable indicators of

26 the health or strength of Facebook’s business.

27
28                                                  - 93 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 101 of 319




 1            301.       In addition, the statements about Facebook’s DAU and MAU metrics described

 2 above were materially false and/or misleading because they omitted to state material facts

 3 necessary to make them, in the light of the circumstances under which they were made, not

 4 misleading, including the fact that Facebook was using an incorrect methodology to calculate

 5 duplicate accounts and the fact that hundreds of millions of the accounts were fake. Indeed,

 6 Facebook eventually revealed that it had deleted a total of 1.277 billion fake accounts during the

 7 period from Q4 2017 to Q2 2018.

 8                       Defendants Made Materially False and Misleading Statements About the
                         Impact of the Scandal on Facebook’s Business and 1Q18 Financial Results
 9
              302.       On April 25, 2018, Defendants published a press release entitled, “Facebook
10
      Reports First Quarter 2018 Results,” in which they stated, “Daily active users (DAUs) – DAUs
11
      were 1.45 billion on average for March 2018, an increase of 13% year-over-year. Monthly active
12
      users (MAUs) – MAUs were 2.20 billion as of March 31, 2018, an increase of 13% year-over-
13
      year.” That same day, Defendant Zuckerberg posted an update to his personal Facebook.com
14
      page, in which he stated, “Despite facing important challenges, our community continues to grow.
15
      More than 2.2 billion people now use Facebook every month and more than 1.4 billion people use
16
      it daily.”
17
              303.       On May 1, 2018, Defendant Zuckerberg gave his keynote address at Facebook’s
18
      annual F8 Developer Conference. In that appearance, Zuckerberg stated:
19
                   I also want to talk about data privacy. And what happened with Cambridge
20                 Analytica was a major breach of trust. An app developer took data that people had
                   shared with them and sold it. So we need to make sure that this never happens
21                 again, so we’re taking a number of steps here.
22                 First, as you all know we’re restricting the data that developers will be able to
                   request from people. Now the good news here is that back in 2014, we already
23
                   made a major change to how the platform works to prevent people from sharing a
24                 lot of their friends’ information. So this specific situation could not happen again
                   today.
25
              304.       On May 31, 2018, Facebook held its Annual Stockholders Meeting. At this event,
26
      Defendant Zuckerberg stated,
27
28                                                        - 94 -
            PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 102 of 319




             So we recently went through this process of rolling out our flows and settings for
 1           GDPR compliance, first, in Europe, and we’re going to do it around the world.
 2           And one of the settings that we ask people proactively to make a decision on is,
             do you want your ads, for how we do ad targeting, to be informed by the other
 3           apps and websites that you use? People have to proactively make a decision. Yes
             or no. Do they want that data used? And the majority, I think we can even say
 4           vast majority of people say, yes, they want that data used. Because if they’re
             going to see ads, you want to see good ads, right? So I think that this is one of the
 5
             core questions that society faces and individuals face across the different services
 6           that we use, are how do we want our data to be used and where? . . . This is going
             to be a core thing that we need to think about going forward, but we think about it
 7           very deeply as this is a – just a core part of the value that we’re trying to provide.

 8          305.   On June 8, 2018, Facebook provided additional responses to questions posed to the
 9 Company by the members of the Senate Committee on Commerce, Science, and Transportation.

10 In their responses to these questions, Defendants stated:

11
             Privacy is at the core of everything we do, and our approach to privacy starts with
12           our commitment to transparency and control. Our threefold approach to
             transparency includes, first, whenever possible, providing information on the data
13           we collect and use and how people can control it in context and in our products.
             Second, we provide information about how we collect and use data in our user
14           agreements and related educational materials. And third, we enable people to learn
15           more about the specific data we have about them through interactive tools such as
             Download Your Information, which lets people download a file containing data
16           that they may want to take to another service, and Access Your Information, a tool
             we are launching that will let people more easily access and manage their data on
17           Facebook.
18           Our approach to control is based on the belief that people should be able to choose
             who can see what they share and how their data shapes their experience on
19           Facebook. People can control the audience for their posts and the apps that can
20           receive their data. They can see and delete the history of their activities on
             Facebook, and, if they no longer want to use Facebook, they can delete their
21           account and the data associated with it. Of course, we recognize that controls are
             only useful if people know how to find and use them. That is why we continuously
22           deliver in-product educational videos in people’s News Feeds on important
             privacy topics. We are also inviting people to take our Privacy Checkup – which
23           prompts people to review key data controls – and we are sharing privacy tips in
24           education campaigns off of Facebook, including through ads on other websites.
             To make our privacy controls easier to find, we are launching a new settings menu
25           that features core privacy settings in a single place. We are always working to help
             people understand and control how their data shapes their experience on
26           Facebook.
27                                                   ***
28                                                   - 95 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 103 of 319




                 Like many other free online services, we sell advertising space to third parties.
 1               Doing so enables us to offer our services to consumers for free. This is part of our
 2               mission to give people the power to build community and bring the world closer
                 together.
 3
                                                        ***
 4
                 We maintain our commitment to privacy by not telling advertisers who users are
 5               or selling people’s information to anyone. That has always been true. We think
                 relevant advertising and privacy are not in conflict, and we’re committed to
 6               doing both well.
 7               We believe targeted advertising creates value for people and advertisers who use
                 Facebook. Being able to target ads to the people most likely to be interested in the
 8               products, service or causes being advertised enables businesses and other
 9               organizations to run effective campaigns at reasonable prices.

10                                                      ***

11               We do not have a “business reason” to compromise the personal data of users; we
                 have a business reason to protect that information.
12

13
                                                        ***
14
                 We believe that everyone has the right to expect strong protections for their
15               information, and that we also need to do our part to help keep our community
                 safe, in a way that’s consistent with people’s privacy expectations.
16
                       Defendants Made Materially False and Misleading Statements That Facebook
17                     Does Not “Sell” Users’ Data
             306.      On or about November 27, 2017, Defendants posted a notification on
18
      Facebook.com titled “Our Advertising Principles,” in which they stated in relevant part: “We don’t
19
      sell your data. We don’t sell personal information like your name, Facebook posts, email address,
20
      or phone number to anyone. Protecting people’s privacy is central to how we’ve designed our ad
21
      system.”
22
             307.      On January 31, 2018, during Facebook’s earnings call for the second quarter of
23
      2017, Defendant Sandberg stated in relevant part, “These principles are our commitment to the
24
      people who use our services. They are: We build for people first. We don’t sell your data.”
25

26

27
28                                                      - 96 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 104 of 319




 1          308.   On March 22, 2018, during an interview on the CNBC television program “Closing

 2 Bell,” Defendant Sandberg again stated, “We provide a free service that’s an ad-based business

 3 model, and in order to do that, we do not sell your data.”

 4          309.   On April 4, 2018, during a teleconference with members of the press, Defendant

 5 Zuckerberg stated:

 6           There are other internet companies or data brokers or folks that might try to track
             and sell data, but we don’t buy and sell. [. . .] The second point, which I touched
 7           on briefly there: for some reason we haven’t been able to kick this notion for
 8           years that people think we will sell data to advertisers. We don’t. That’s not been
             a thing that we do. Actually it just goes counter to our own incentives. . . And
 9           we’re going to use data to make those services better . . . but we’re never going to
             sell your information.
10

11          310.   The same day, Defendants posted a notification on Facebook.com titled, “We’re

12 Making Our Terms and Data Policy Clearer, Without New Rights to Use Your Data on Facebook,”

13 in which they stated in relevant part: “What we share: We will never sell your information to

14 anyone. We have a responsibility to keep people’s information safe and secure, and we impose

15 strict restrictions on how our partners can use and disclose data.”

16          311.   On April 5, 2018, Defendant Sandberg stated during an interview on National

17 Public Radio:

18           It’s a good opportunity to remind everyone what we say all the time, but we need
             to keep saying so people understand it – which is that we don’t sell data, period, .
19           . . And again, we do not sell data, ever.
20
            312.   The same day, during an interview with PBS NewsHour, Defendant Sandberg
21 stated, “We do not sell data or give your personal data to advertisers, period.”
22
           313. On April 10, 2018, Defendant Zuckerberg appeared to testify before the Joint
23 Commerce, Science, and Transportation and Judiciary Committees of the United States Senate,
24 during which he stated, “I want to be clear. We don’t sell information. So regardless of whether

25 we could get permission to do that, that’s just not a thing we’re going to go do.” Zuckerberg

26 further stated, “Well, Senator, once again, we don’t sell any data to anyone. We don’t sell it to

27
28                                                  - 97 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 105 of 319




 1 advertisers, and we don’t sell it to developers.” During the same hearing, Zuckerberg stated, “We

 2 don’t sell data to anyone.”

 3           314.   On April 11, 2018, Defendant Zuckerberg appeared before the Energy and

 4 Commerce Committee of the United States House of Representatives, during which hearing he

 5 stated, “Mr. Chairman, you’re right that we don’t sell any data. . . . There is a common

 6 misperception, as you say, that is just reported – often keeps on being reported, that, for some

 7 reason, we sell data. I can’t be clearer on this topic. We don’t sell data.” And he reiterated,

 8 “Congressman, we don’t sell people’s data. So I think that’s an important thing to clarify up

 9 front.”

10           315.   On April 25, 2018, during Facebook’s earnings call for the first quarter of 2018,

11 Defendant Zuckerberg stated, “We use the information you provide and that we receive from

12 websites to target ads for advertisers, but we don’t tell them who you are. We don’t sell your

13 information to advertisers or anyone else.”

14           316.   Defendant Sandberg likewise stated during the April 25, 2018 earnings call: “At

15 Facebook, we have always built privacy protection into our ads system. [. . .] We don’t sell your

16 information to advertisers or anyone else.”

17           317.   On May 24, 2018, defendants posted to Facebook.com their follow up to

18 Zuckerberg’s testimony before the European Parliament, in which they stated in relevant part, “We

19 don’t tell advertisers who you are; and we don’t sell your data.”
20           318.   On June 29, 2018, Defendants filed written responses to additional questions posed

21 to them by the Energy and Commerce Committee of the U.S. House of Representatives, in which
22 they stated, “Facebook does not sell people’s information to anyone, and we never will.”

23 Defendants further stated, “When the individual is a Facebook user, we are also able to use this
24 information to personalize their experiences on Facebook, whether or not they are logged out, but

25 we will not target ads to users relying on this information unless the user allows this in their

26 privacy settings. We don’t sell or share this information with third parties.”

27           319.   On July 18, 2018, in an interview with Recode, Defendant Zuckerberg stated:
28                                                  - 98 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 106 of 319




             We don’t sell data. . . So while it may seem like a small difference to you, this
 1           distinction on “selling data,” I actually think to people it’s like the whole game,
 2           right? So we don’t sell data, we don’t give the data to anyone else, but
             overwhelmingly people do tell us that if they’re going to see ads on Facebook,
 3           they want the ads to be relevant; they don’t want bad ads.

 4          320.   The above statements suggesting that Facebook did not sell user data were
 5 materially false and/or misleading when made, because at the time they were made, Defendants

 6 were using Facebook user data for commercial purposes, including as consideration for a

 7 reciprocal exchange of value with third party app developers and other companies who were

 8 “whitelisted” for secret access to user friend data, in exchange for reciprocal benefits. For

 9 Defendants, this “reciprocity” came in various forms, including an equivalent exchange of data

10 between an app or developer and Facebook, or payment by an app or developer to Facebook in

11 significant sums spent on advertising with Facebook, or through other relationships with

12 Defendants that were perceived as enhancing Facebook’s brand and platform to make it more

13 attractive to users, such as in the case of the dozens of large companies and device manufacturers

14 that Facebook had partnership agreements with or whitelisted until as late as June 2018.

15          321.   Indeed, as noted by Slate¸ Facebook’s whitelisting “private agreements were
16 conditional on the third party sending over its own valuable user data to Facebook, or on the

17 company making big advertising purchases with Facebook,” which constitutes a “business in

18 selling or bartering data.”

19          322.   Defendants’ statements described above were also materially false and misleading
20 because they omitted to state material facts necessary to make them, in the light of the

21 circumstances under which they were made, not misleading, including the fact that defendants
22 were using user friend data as consideration for a reciprocal exchange of value with third party app

23 developers and other companies who were “whitelisted” for secret access to user friend data. Thus,
24 defendants engaged in selling user friend data in exchange for reciprocal benefits. For defendants,

25 “reciprocity” came in various forms, including an exchange of data between an app developer and

26 Facebook, by Facebook requiring the third party to spend substantial sums on advertising at

27
28                                                  - 99 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 107 of 319




 1 Facebook or by a third party enhancing Facebook’s brand and platform to make it more attractive

 2 to users, as in the case of the dozens of companies, including major device manufacturers, that

 3 Facebook “whitelisted” and allowed to access user data until as late as June 2018.

 4 VII.     DEFENDANTS VIOLATED SECTION 14(A) OF THE EXCHANGE ACT AND SEC
            RULE 14A-9 BY ISSUING MATERIALLY MISLEADING PROXY STATEMENTS
 5
             323.    Defendants violated Section 14(a) of the Exchange Act and SEC Rule 14a-9 by
 6
      causing Facebook to issue materially misleading proxy statements in 2017, 2018, and 2019 that
 7
      omitted and failed to disclose material facts concerning the misappropriation and sale of Facebook
 8
      user data to Cambridge Analytica, and that contained other material misrepresentations concerning
 9
      the Board’s oversight and enforcement of Facebook’s policies, the Company’s compliance with
10
      2012 FTC Consent Order, and various other laws. Defendants’ failure to accurately state and/or
11
      disclose these and other material facts likewise constitutes a breach of trust, and of their fiduciary
12
      duties owed to Facebook.
13
             324.    The Exchange Act requires publicly traded companies to disclose to shareholders
14
      “material information,” the kind of information that an investor would want to know to protect
15
      their investment. The SEC issued guidance on public reporting of cybersecurity incidents, noting
16
      that the commission “encourages companies to continue to use Form 8-K or Form 6-K to disclose
17
      material information promptly, including disclosure pertaining to cybersecurity matters.”
18
             325.    Facebook’s 2017 and 2018 Proxy Statements did not mention the Cambridge
19
      Analytica incident, and it was not disclosed in any of Facebook’s Form 8-K or Form 6-K filings.
20
             326.    Instead, Facebook’s 2017 and 2018 Proxy Statements contained only general and
21
      vague statements about potential risks to user privacy and data security, which were materially
22
      false and/or misleading when made because at the time, such risks had already come to fruition
23
      and had been reported to the Company, as Defendants later admitted, by at least December 2015.
24
             327.    In addition, Facebook’s 2017 and 2018 Proxy Statements contained general and
25
      vague statements and certifications as to the adequacy of the Company’s internal controls and
26
      reporting systems and their purported sufficiency and compliance with applicable laws, which
27
28                                                    - 100 -
            PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 108 of 319




 1 were materially false and/or misleading when made because at the time, assuming for the sake of

 2 pleading purposes only that Facebook’s Board did not know that user data had already been

 3 obtained by Cambridge Analytica or other third parties without Facebook’s authorization and/or in

 4 violation of Facebook’s policies, then the Company’s internal controls and reporting systems in

 5 effect at the time were not sufficient to inform their disclosures with regard to material risks to

 6 Facebook’s business (among other things).

 7           328.    Defendants violated Section 14(a) of the Exchange Act and SEC Rule 14a-9 by

 8 causing Facebook to issue the 2017 Proxy Statement that failed to disclose the Cambridge

 9 Analytica incident and deliberately concealed Facebook’s advertising practices and corporate

10 policies that which allowed and perpetuated Facebook’s violations of user privacy and other laws.

11 Defendants’ failure to disclose those material facts likewise constitutes a breach of their fiduciary

12 duties.

13           329.    Defendants also violated Section 14(a) of the Exchange Act and SEC Rule 14a-9 by

14 causing Facebook to issue the 2018 Proxy Statement that failed to disclose the Cambridge

15 Analytica incident or the seriously deficient privacy policies that allowed it to occur and caused

16 serious harm and damages to Facebook. Defendants’ failure to disclose those material facts

17 likewise constitutes a breach of their fiduciary duties.

18           A.      The Board Issued the Materially Misleading Proxy Statement in 2017
                     Soliciting the Directors’ Re-Election to Facebook’s Board
19
             330.    On April 14, 2017, Defendants caused Facebook to file the 2017 Proxy Statement
20
      in connection with the 2017 annual stockholders meeting to be held on June 1, 2017.
21
             331.    The 2017 Proxy Statement omitted any disclosures regarding (i) the Cambridge
22
      Analytica leak; (ii) Defendants’ knowledge that Facebook’s internal controls and systems were
23
      inadequate and ineffective to protect user information; (iii) Defendants’ knowledge of data security
24
      failures that had actually materialized and had not been disclosed; (iv) the fact that Facebook’s
25
      internal controls and systems were inadequate to ensure that the Company complied with
26
      applicable notification and disclosure requirements concerning the Cambridge Analytica leak; (v)
27
28                                                   - 101 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 109 of 319




 1 the fact that Defendants failed to maintain appropriate policies and procedures to detect and

 2 prevent data security leaks and to protect user information; and (vi) the fact that Defendants failed

 3 to appropriately address Facebook’s privacy practices and misleading claims regarding same as

 4 required by the FTC consent order; and (vii) as a result, Facebook may be in violation of the

 5 consent order.

 6           332.    The 2017 Proxy Statement harmed Facebook by interfering with the proper

 7 governance on its behalf that follows stockholders’ informed voting of directors. As a result of the

 8 false or misleading statements in the 2017 Proxy Statement, Facebook stockholders voted to re-

 9 elect all of the Defendants to the Board.

10           333.    The statements in the 2017 Proxy Statement conveyed that the Company’s

11 corporate governance structure was “effective” and provided “oversight of management and Board

12 accountability.” In reality, Facebook’s corporate government structure allowed senior executives

13 and the Board to sidestep real accountability and instead continue perpetuating the data security

14 practices that led to the Cambridge Analytica leak, and fail to disclose or notify users of the leak.

15           334.    The 2017 Proxy Statement, which contained materially misleading statements and

16 thus deprived shareholders of adequate information necessary to make a reasonably informed

17 decision, caused the Company’s stockholders to re-elect all of the Defendants to the Board while

18 they were breaching their fiduciary duties to Facebook and deliberately concealing material

19 information concerning the Cambridge Analytica leak and its effects on the Company’s business
20 and reputation.

21           B.      The Board Issued the Materially Misleading Proxy Statement in 2018
                     Recommending a Vote Against Shareholder Proposals on the Basis of
22                   Directors’ Statements About Facebook’s Privacy Practices and Board
                     Oversight of Risks
23
             335.    Facebook’s Board, including all of the Defendants, caused Facebook to issue and
24
      file with the SEC the materially misleading 2018 Proxy Statement soliciting their re-election to
25
      Facebook’s Board, in advance of the Annual Stockholder Meeting on May 31, 2018.
26

27
28                                                  - 102 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 110 of 319




 1           336.   The 2018 Proxy Statement contained the following representations concerning the

 2 Board’s role in risk oversight, on page 16:

 3                  “Board Role in Risk Oversight”
 4                  Our board of directors as a whole has responsibility for overseeing our risk
                    management and believes that a thorough and strategic approach to risk
 5                  oversight is critical. The board of directors exercises this oversight
                    responsibility directly and through its committees. The oversight
 6                  responsibility of the board of directors and its committees is informed by
                    regular reports from our management team, including senior personnel that
 7
                    lead a variety of functions across the business, and from our internal audit
 8                  department, as well as input from external advisors, as appropriate. These
                    reports are designed to provide timely visibility to the board of directors and
 9                  its committees about the identification and assessment of key risks, our risk
                    mitigation strategies, and ongoing developments.
10
                    The full board of directors has primary responsibility for evaluating strategic
11
                    and operational risk management, and for CEO succession planning. Our
12                  audit committee has the responsibility for overseeing our major financial,
                    legal, and regulatory risk exposures, which span a variety of areas including
13                  litigation, regulatory compliance, reputational and policy matters, platform
                    integrity efforts, financial reporting, cybersecurity, and international
14                  operations. Our audit committee also oversees the steps our management has
                    taken to monitor and control these exposures, including policies and
15
                    procedures for assessing and managing risk and related compliance efforts.
16                  Finally, our audit committee oversees our internal audit function. Our
                    compensation & governance committee evaluates risks arising from our
17                  corporate governance and compensation policies and practices, as more fully
                    described in "Executive Compensation—Compensation Discussion and
18                  Analysis—Compensation Risk Assessment." The audit committee and the
19                  compensation & governance committee provide reports to the full board of
                    directors regarding these and other matters.
20
             337.   The 2018 Proxy Statement contains two proposals that the Board recommends
21
      voting FOR: Proposal One: Election of Directors; and Proposal Two: Ratification of Appointment
22
      of Ernst & Young LLP. The Proxy Statement also includes five “Stockholder Proposals” that the
23
      Board recommends voting AGAINST: Proposal Three: Stockholder Proposal Regarding Change in
24
      Stockholder Voting; Proposal Four: Stockholder Proposal Regarding a Risk Oversight Committee;
25
      Proposal Five: Stockholder Proposal Regarding Simple Majority Vote; Proposal Six: Stockholder
26
      Proposal Regarding a Content Governance Report ; and Proposal Seven: Stockholder Proposal
27
28                                                  - 103 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 111 of 319




 1 Regarding Median Pay by Gender (collectively, the “Stockholder Proposals”). The Board’s

 2 rationale underlying its recommendation is explained in the “Opposing Statement” to each of the

 3 Stockholder Proposals (3-7).

 4
                   1. The Board’s Statements about Stockholder Proposal #4 Regarding a Risk
 5                    Oversight Committee Are Materially Misleading

 6          338.   Stockholder Proposal Four in the 2018 Proxy Statement states, “Shareholders

 7 request Facebook’s Board issue a report discussing the merits of establishing a Risk Oversight

 8 Board Committee” (“Proposal Four”) (2018 Proxy Statement at 51).

 9          339.   The Supporting Statement notes that “Facebook’s Board has chosen not to establish

10 a separate Risk Oversight Committee” and instead has delegated risk oversight responsibility to

11 the Company’s Audit Committee, but the Audit Committee Charter “does not capture the

12 particular challenges faced by Facebook.” (2018 Proxy Statement at 51) In particular, the

13 Supporting Statement notes that the Company’s current practices “appear to be significantly

14 challenging the ability to understand its impact on society and may be creating numerous

15 financial risks which could present material challenges to the company and its shareholders[,]” as

16 illustrated by the following (among other things):

17                     (e) Research linking Facebook to depression and other mental health issues;

18                     (f) Since 2011, Facebook has been operating under a 20 year Federal Trade

19                        Commission settlement agreement regarding user privacy practices;

20                     (g) Investigations into Russian meddling in U.S. elections and its role in

21                        proliferating "fake news";

22                     (h) Media coverage which demonstrated that its systems enabled advertisers to

23                        target users with offensive terms and other unintended consequences of its

24                        products;

25                     (i) Concerns over censorship in Myanmar and India;

26                     (j) Growing public and policy attention to the anti-competitive implications of

27                        platform monopolies;

28                                                 - 104 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 112 of 319




 1                        (k) Smugglers reportedly using Facebook to broadcast the abuse and torture of

 2                            migrants to extort ransom money from their families;

 3                        (l) Criticism from the Congressional Black Caucus over diversity and race

 4                            relations; and

 5                        (m) The purported use of Facebook as a platform to incite terrorism.

 6
                340.   The proponents of Proposal Four cited “the growing concern that Facebook’s Board
 7
      lacks a strategic approach to risk” and noted that “[u]nintended consequences seem to emerge
 8
      daily, and indicated that Facebook’s Board needs stronger governance and risk oversight
 9
      mechanisms to address these challenges and provide a "big picture" perspective.” (2018 Proxy
10
      Statement at 51.)
11
                341.   In the 2018 Proxy Statement, Facebook’s Board recommended a vote AGAINST
12
      Proposal Four because it stated that the “board of directors and [its] committees currently spend a
13
      significant amount of time on matters relating to risk oversight as part of their existing duties” and
14
      “it is inefficient to establish a separate risk oversight committee that would likely be comprised of
15
      some or all of the same directors that are already overseeing these matters.” (2018 Proxy Statement
16
      at 52.)
17
                342.   The Board’s rationale was based on its representation in the Proxy Statement “that
18
      our current approach to risk oversight ensures that we identify, evaluate, and address our unique
19
      risks…. through regular engagement with key members of management and appropriate delegation
20
      to our current board committees.” (2018 Proxy Statement at 52.)
21
                343.   The Board’s Opposing Statement to Proposal Four also reiterated the “Board Role
22
      in Risk Oversight” excerpt that appeared in the 2018 Proxy Statement at page 16. (See 2018 Proxy
23
   Statement at 52.)
24
                  2. The Board’s Statements about Stockholder Proposal #6 Regarding a
25                   Content Governance Report Are Materially Misleading

26              344.   Stockholder Proposal Six in the 2018 Proxy Statement stated, “Shareholders request

27 Facebook issue a report to shareholders …. reviewing the efficacy of its enforcement of its terms
28                                                    - 105 -
            PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 113 of 319




 1 of service related to content policies and assessing the risks posed by content management

 2 controversies (including election interference, fake news, hate speech, sexual harassment, and

 3 violence) to the company’s finances, operations and reputation.” (Proxy Statement at 55)

 4          345.   In the 2018 Proxy Statement, Facebook’s Board recommends a vote AGAINST

 5 Proposal Six because the “board of directors believes that the preparation of the report

 6 contemplated by this proposal is unnecessary and not beneficial to our stockholders.” (Proxy

 7 Statement at 56). The Board’s rationale is based on “the breadth of our previous disclosures

 8 concerning our content policies” and “significantly enhanced transparency around ads.” (Proxy

 9 Statement at 56)

10          346.   The Board’s Opposing Statement to Proposal Six also highlights the “significantly

11 increased transparency around our policies” and that Facebook’s “Community Standards help us

12 ensure people feel safe when using Facebook” (2018 Proxy Statement at 56) and contains the

13 following false and misleading statements:

14             a. We publish these [Community] [S]tandards to help people understand what type of

15                 sharing is allowed on Facebook….” (2018 Proxy Statement at 56).

16             b. “We also release a twice-annual Transparency Report with information on

17                 government requests for account data, content restrictions based on local law, and

18                 information about internet disruptions…” (2018 Proxy Statement at 56). “In 2017,

19                 we launched our Hard Questions blog to further enhance transparency and provide
20                 detail on how we address complex issues facing our platform” and the blog has

21                 already “covered how we counter … the Russian ads we shared with Congress.”
22                 (2018 Proxy Statement at 56).

23          347.   “In October 2017, we announced that we will add a feature that will allow people to
24 view all ads a Page is running on Facebook….” We also announced that we will require more

25 thorough documentation from advertisers who want to run election-related ads.” (Proxy Statement

26 at 56) “we regularly disclose risks and developments relating to content management matters in

27 our financial reporting and filings with the SEC….” (2018 Proxy Statement at 56).
28                                                 - 106 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 114 of 319




 1          348.   The Board’s rationale underlying its recommendations explained in the “Opposing

 2 Statement” to each of the Stockholder Proposals is based on materially misleading statements and

 3 omissions that fail to disclose any of the relevant facts alleged herein regarding Facebook’s user

 4 privacy practices, the Cambridge Analytica scandal, and Facebook’s violations of user privacy and

 5 data security laws as alleged herein. Thus, Defendants are liable for violations of Section 14(a) of

 6 the Exchange Act and SEC Rule 14a-9 in connection with their issuance of the materially false and

 7 misleading 2018 Proxy Statement and solicitations and recommendations therein.

 8          349.   As a result of the misleading statements and the Board’s recommendations and

 9 solicitations in the 2017 Proxy Statement and the 2018 Proxy Statement, and Defendants’ other

10 violations of law alleged above and herein, Facebook has suffered damages.

11          350.   Facebook has been harmed as a result of the solicitation and re-election of directors

12 who have breached their fiduciary duties and caused damage to Facebook from their misconduct

13 alleged herein. Further, Facebook will continue to suffer damages and harm because it has been

14 deprived of meaningful corporate governance reforms not adopted as a result of Defendants’

15 improper recommendations against the shareholder proposals, and Defendants will not adopt such

16 reforms as evidenced by these very acts.

17          351.   Facebook’s minority shareholders have also been harmed because they are deprived

18 of their right to a fully informed stockholder vote on the matters presented in the 2018 Proxy

19 Statement.
20          352.   On May 31, 2018, Facebook held its annual meeting to vote on an array of

21 proposals that aim to make the social media platform more accountable to Facebook, According to
22 Financial Time. All six proposals from shareholders were rejected, including the one that

23 proposed one share equal to one vote in an attempt to override CEO Mark Zuckerberg’s overriding
24 voting power, and the one that advocates to set a simple majority vote instead of the current

25 supermajority vote.

26          353.   According to Reuters, roughly 1.29 billion votes were cast “for” a proposal that

27 would have the company move to a structure of one vote per share and do away with the
28                                                 - 107 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 115 of 319




 1 supermajority shares, while 4.74 billion shares were voted “against” the proposal. Reuters further

 2 reported, setting aside the roughly 4.48 billion votes controlled by Zuckerberg and other insiders as

 3 of April that presumably would have been voted against the proposal, about 83 percent of shares

 4 voted by outsiders supported the proposal. All voting results were hit back at the dominance of the

 5 insiders and directors whose supervoting power alone gets to decide the outcome of the vote. One

 6 shareholder described Facebook as a “corporate dictatorship”, another who was removed from the

 7 annual meeting, argued “shareholder democracy is already lacking at Facebook,” according to the

 8 Guardian.

 9 VIII. DEFENDANTS VIOLATED SECTION 10(B) OF THE EXCHANGE ACT AND SEC
         RULE 10B-5 BY AUTHORIZING AND EFFECTUATING MANIPULATIVE SHARE
10        REPURCHASES AND OTHER TRANSACTIONS IN FACEBOOK SECURITIES
11          354.   Defendants violated Section 10(b) of the Securities Exchange Act of 1934 (the
12 “Exchange Act”), which prohibits “us[ing] or employ[ing], in connection with the purchase or sale

13 of any security... any manipulative or deceptive device or contrivance in contravention of such

14 rules and regulations as the Commission may prescribe.” 15 U.S.C. § 78j(b).

15          355.   Defendants also violated SEC Rule 10b–5, promulgated thereunder, which makes it
16 unlawful to “make any untrue statement of a material fact or to omit to state a material fact

17 necessary in order to make the statements made, in the light of the circumstances under which they

18 were made, not misleading, ... in connection with the purchase or sale of any security.” 17 C.F.R.

19 § 240.10b–5.
20          356.   Defendants also violated Section 10(b) of the Exchange Act prohibiting the “use or
21 employ, in connection with the purchase or sale of any security...[of] any manipulative or
22 deceptive device or contrivance in contravention of” SEC Rule 10b–5(a) and (c), promulgated

23 thereunder.
24                 Defendants Made Materially False and Misleading Statements and Omissions
                   That Caused Facebook’s Stock Price to Trade At Artificially Inflated Prices
25                 During the Relevant Period
26          357.   The 2012 FTC Consent Decree was in effect throughout the Relevant Period. As

27 Zuckerberg explained in testimony to the Senate Commerce Committee on June 8, 2012, the FTC
28                                                 - 108 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 116 of 319




 1 Consent Decree obligated Facebook “not to misrepresent the extent to which it maintains the

 2 privacy or security” of user data.

 3          358.   At various times during the Relevant Period, Defendants made public assurances

 4 that they were complying with the FTC Consent Decree. In particular, after the March 2018

 5 disclosures regarding Cambridge Analytica, Defendants engaged in an aggressive public relations

 6 campaign to reassure the market that Facebook had not violated the FTC Consent Decree.

 7          359.   The revelations about Cambridge Analytica’s misappropriation of user data,

 8 coupled with the growing concern about Russian involvement in the 2016 presidential campaign –

 9 and Facebook’s inattention to Russian fake-news feeds – drew unwanted attention to Facebook’s

10 business model: monetizing personal user data. Thus, Defendants’ initial public statements in

11 response to the Cambridge Analytica scandal denied any wrongdoing by Facebook and suggested

12 that Kogan had obtained the data in violation of Facebook’s policies.

13          360.   Neither Facebook’s CEO Defendant Zuckerberg, nor its COO Defendant Sandberg,

14 made any public statement initially in response to the reports regarding the misappropriation of

15 Facebook user data by Kogan and Cambridge Analytica. Instead, in a comment to The Guardian,

16 a “Facebook spokeswomen” stated, “Mark, Sheryl and their teams are working around the clock to

17 get all the facts and take the appropriate action moving forward, because they understand the

18 seriousness of this issue. The entire company is outraged we were deceived. We are committed

19 to vigorously enforcing our policies to protect people’s information and will take whatever steps
20 are required to see that this happens.”

21          361.   Facebook was not deceived, at least not by Kogan or Cambridge Analytica. The
22 Company’s public (minority) shareholders, users of its ubiquitous social networking website, and

23 the public in general were, however, deceived by Defendants, who deliberately misrepresented the
24 nature of Facebook’s business and failed to disclose material information about the Company’s

25 platform, which allowed any third party developer to obtain information from Facebook about its

26 users that could be used for various undisclosed (often nefarious) purposes, just like Cambridge

27 Analytica had done. Defendants also made false and misleading statements about the Company’s
28                                                - 109 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 117 of 319




 1 practices with respect to the security of user data, its dependence on obtaining user data, and

 2 critical associated risks to the Company’s core advertising business and its revenues.

 3                   Defendants Authorized, Effectuated and Approved Manipulative Share
                     Repurchases Totaling More Than $24 Billion
 4
             362.    Throughout the relevant period, Defendants issued, and caused the Company to
 5
      issue, statements that, as detailed herein, were materially false or misleading when made.
 6
      Defendants’ misrepresentations artificially inflated the price of Facebook shares, causing the
 7
      Company to purchase shares at artificially inflated prices, through its share repurchase program
 8
   and subsequent increases to authorizations that were approved by Facebook’s Board.
 9                 1.      The Board Approved a $6 Billion Share Repurchase Program That
                           Commenced in 2017
10
           363. On November 18, 2016, after the Company admittedly had learned of the sale of
11
   Facebook user data to Cambridge Analytica in violation of its policies, Facebook's Board
12
   authorized the Company to repurchase $6 billion of its own shares of Class A common stock. The
13
   share repurchases that took place pursuant to the authorization began in 2017, and were the first in
14
   Facebook’s history since becoming a public company.
15
           364. Facebook’s 2016 Annual Report on Form 10-K was filed with the SEC on February
16
   2 or 3, 2017 (the “2016 Form 10-K”) and was signed by Defendants Zuckerberg, Wehner,
17
   Sandberg, and Thiel (on February 2, 2017), Hastings and Koum (on January 31, 2017) Andreessen
18
   and Bowles (on January 30, 2017), and Desmond-Hellman (on January 29, 2017). The 2016 Form
19
   10-K stated, in relevant part:
20
             In November 2016, our board of directors authorized a $6.0 billion share
21           repurchase program of our Class A common stock commencing in 2017 and does
22           not have an expiration date. The timing and actual number of shares repurchased
             depend on a variety of factors, including price, general business and market
23           conditions, and other investment opportunities, through open market purchases or
             privately negotiated transactions including through the use of trading plans
24           intended to qualify under Rule 10b5-1 under the Securities Exchange Act of 1934,
             as amended (Exchange Act).
25

26

27
28                                                  - 110 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 118 of 319




 1          365.   During 2017, Defendants caused Facebook to spend more than $1 billion in cash to

 2 repurchase and retire millions of shares of Class A common stock. By the second quarter of 2018,

 3 Facebook completed repurchases under the original authorization

 4          366.   According to Facebook’s 2017 Annual Report on Form 10-K filed with the SEC on

 5 February 1, 2018, Facebook repurchased approximately 13 million shares of its Class A common

 6 shares for an aggregate amount of approximately $2.07 billion in 2017.

 7          367.   Defendants subsequently disclosed that the Company “completed repurchases under

 8 the original authorization to purchase up to $6.0 billion of our Class A common stock during the

 9 second quarter of 2018” – i.e., Facebook spent nearly $4 billion repurchasing shares of its stock in

10 just a few months – right before the Cambridge Analytica incident was publicly revealed at the end

11 of March 2018.
          2.    The Board Increased the Authorization by an Additional $9 Billion in April
12
                2018
13        368. In April 2018, Facebook’s Board increased the authorization for the share
14 repurchases by an additional $9 billion. Facebook completed repurchases under this

15 authorization before the year’s end.

16         3.      The Board Approved Another $9 Billion Increase to the Share Repurchase
                   Authorization in April 2018
17
           369. In December 2018, Facebook’s Board approved yet another $9 billion increase for
18
   the share repurchase authorization.
19
           370. Defendants disclosed the authorization increases in the Company’s 2018 Annual
20
   Report on Form 10-K filed with the SEC on January 31, 2019 (the “2018 Form 10-K”). The 2018
21
   Form 10-K, which was signed by Defendants Zuckerberg, Wehner, Andreessen, Bowles,
22
   Chenault, Desmond-Hellman, Hastings, Sandberg, Thiel, and Zients, stated in relevant part:
23
            In November 2016, our board of directors authorized a share repurchase program
24          that commenced in January 2017 and does not have an expiration date. We
            completed repurchases under the original authorization to purchase up to $6.0
25
            billion of our Class A common stock during the second quarter of 2018.
26

27
28                                                - 111 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 119 of 319




               In April 2018, the authorization for the repurchase of our Class A common stock
 1             was increased by an additional $9.0 billion, and we completed repurchases under
 2             this authorization during the fourth quarter of 2018.

 3              In December 2018, our board of directors authorized an additional $9.0 billion of
               repurchases under this program, all of which remained available for future
 4             repurchases as of December 31, 2018. The timing and actual number of shares
               repurchased depend on a variety of factors, including price, general business and
 5             market conditions, and other investment opportunities, and shares may be
               repurchased through open market purchases or privately negotiated transactions,
 6
               including through the use of trading plans intended to qualify under Rule 10b5-1
 7             under the Exchange Act.

 8           371.    Defendants also disclosed in the 2018 Form 10-K that substantially all of
 9 Facebook’s “cash used in financing activities during 2018” and the majority in 2017 was spent on

10 share repurchases. The 2018 Form 10-K stated, in relevant part:

11             Cash used in financing activities during 2018 consisted of $12.88 billion paid for
               repurchases of our Class A common stock, and $3.21 billion of taxes paid related
12
               to net share settlement of equity awards, offset by a $500 million overdraft in cash
13             pooling entities. The increase in cash used in financing activities during 2018
               compared to 2017 was mostly due to an increase in repurchases of our Class A
14             common stock, partially offset by an increase in overdraft balances in cash pooling
               entities.
15
               Cash used in financing activities during 2017 mostly consisted of $3.25 billion of
16             taxes paid related to net share settlement of equity awards, and $1.98 billion paid
               for repurchases of our Class A common stock. The increase in cash used in
17
               financing activities during 2017 compared to 2016 was mostly due to taxes paid
18             related to net share settlement of equity awards and repurchases of our Class A
               common stock that commenced in 2017.
19
             372.    Facebook began repurchasing shares of its Class A common stock, pursuant to the
20
      Board’s third authorization of an additional $9 billion, in 2019.
21
             373.    In conducting these share repurchases, Defendants falsely signaled to the public that
22
      they believed Facebook shares were undervalued and that the repurchases were the best use of the
23
      Company's cash. The share repurchases also had the effect of growing the Company's earnings per
24
      share—as share repurchases lower the number of shares outstanding, on which earnings per share
25
      are based—as well as its return on assets, return on equity, and other metrics. Together, these
26
      actions helped inflate Facebook's share price.
27
28                                                     - 112 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 120 of 319




 1          374.   During the time of the share repurchases, Defendants knowingly or recklessly made

 2 materially false or misleading statements and/or failed to disclose material information regarding

 3 the Company’s data-sharing practices and the Cambridge Analytica incident. Defendants also

 4 made false or misleading statements or omissions relating to its internal controls and risks in

 5 Facebook’s SEC filings. For example, Facebook’s 2015, 2016 and 2017 Annual Reports signed

 6 by Defendants each contain approximately 20 pages of risk disclosures, yet the only reference to

 7 the unauthorized use of user information refers to the mere risk of it happening in the future,

 8 obfuscating the fact that such unauthorized use had already occurred and on a massive scale

 9 impacting tens of millions of Facebook users. The Annual Reports falsely contain certifications

10 that Facebook’s internal controls are effective. Defendants’ SEC filings also falsely represented

11 that Facebook maintained robust privacy policies and risk management system to protect user data,

12 and that the Board and senior executives had overall and ultimate responsibility for the

13 management of risk.

14          375.   Defendants’ statements (including those contained in Facebook’s SEC filings

15 described above) were materially false and misleading, and failed to disclose material information,

16 for the reasons stated above, including the fact that Facebook had already experienced the

17 unauthorized access and use of user information, deviated from its own stated policy to restrict

18 access to user information, and failed to implement and maintain adequate risk controls at the

19 Company.
20          376.   In repurchasing shares in connection with the stock repurchase program, Facebook

21 relied on Defendants’ false or misleading statements, which were reflected in the stock price of
22 Facebook’s shares that were trading in the market, and Facebook paid the market price for shares

23 of Facebook stock that the Company repurchased in the open market during the relevant period,
24 pursuant to the stock repurchase program and authorizations that were approved by Facebook’s

25 Board.

26          377.   The price of Facebook’s common stock was artificially inflated as a result of

27 Defendants’ materially false and misleading statements and omissions identified above.
28                                                 - 113 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 121 of 319




 1 Defendants engaged in a scheme to deceive the market and a course of conduct that operated as a

 2 fraud or deceit on Facebook, which repurchased shares at artificially inflated prices. When

 3 Defendants’ prior misrepresentations and fraudulent conduct were disclosed and became apparent

 4 to the market, the price of Facebook stock fell as the prior artificial inflation dissipated.

 5          378.    On February 1, 2018, Facebook filed with the SEC a Registration Statement on

 6 Form S-8 which registered 42,000,000 shares of Facebook Class A common stock that were

 7 reserved for issuance under Facebook’s 2012 Equity Incentive Plan for sale at a proposed

 8 maximum offering price per share of $185.01, which was estimated based on the average of the

 9 high and low prices of Facebook common stock as reported on NASDAQ on January 30, 3018, for

10 a proposed maximum aggregate offering price of $7,770,420,000.00. The Registration Statement

11 stated that it “shall also cover any additional shares of Facebook Class A common stock that

12 become issuable in respect of the securities identified [in the Registration Statement] by reason of

13 any stock dividend, stock split, recapitalization or other similar transaction effected without

14 [Facebook’s] receipt of consideration that results in an increase in the number of the outstanding

15 shares of the [Facebook] Class A common stock.”

16          379.    The Board did not even attempt to justify or explain its rationale for approving the

17 increased authorizations, or the program, without any restrictions or requirements that would

18 suggest the share repurchases were authorized based on an informed and good-faith decision by

19 the Board that it was in the best interests of Facebook and was fair to its minority (non-interested)
20 shareholders, and was not effectuated for any self-interested, self-dealing, or similar improper

21 purpose. Instead, Defendants stated only vaguely in the 2018 Form 10-K that “[t]he timing and
22 actual number of shares repurchased depend on a variety of factors, including price, general

23 business and market conditions, and other investment opportunities, and shares may be
24 repurchased through open market purchases or privately negotiated transactions…”

25          380.    Further, Defendants acknowledged in the 2018 Form 10-K that “[t]he program

26 could affect the trading price of our stock” – without any further explanation. This statement by

27 Defendants admitting that the share repurchases could affect the market price of Facebook stock,
28                                                   - 114 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 122 of 319




 1 together with the false and misleading statements that Defendants made that caused Facebook’s

 2 stock to trade at artificially inflated prices, is effectively an admission that Defendants’ conduct

 3 alleged herein could and did manipulate the market for Facebook stock.

 4          381.    Defendants disclosed for the first time in Facebook’s 2018 Form 10-K that the

 5 share repurchase program “will diminish [the Company’s] cash reserves.” Yet, at the same time,

 6 Defendants acknowledged there is no obligation to repurchase any shares under the program, and

 7 admitted it may not “enhance long-term stockholder value.” The 2018 Form 10-K stated, in

 8 relevant part, under the heading “Risk Factors”:

 9            We cannot guarantee that our share repurchase program will be fully
              consummated or that it will enhance long-term stockholder value. Share
10            repurchases could also increase the volatility of the trading price of our stock
11            and will diminish our cash reserves.

12            Although our board of directors has authorized a share repurchase program that
              commenced in 2017 and does not have an expiration date, the program does not
13            obligate us to repurchase any specific dollar amount or to acquire any specific
              number of shares of our Class A common stock. We cannot guarantee that the
14            program will be fully consummated or that it will enhance long-term stockholder
              value. The program could affect the trading price of our stock and increase
15
              volatility, and any announcement of a termination of this program may result in a
16            decrease in the trading price of our stock. In addition, this program will diminish
              our cash reserves.
17
      2018 Form 10-K at 27 (second emphasis added).
18
                While Causing Facebook to Repurchase Shares at Artificially Inflated Prices,
19              Certain Defendants Sold Their Own Shares of Facebook Stock
20          382.    At the same time Facebook was repurchasing shares of its stock in 2017, 2018, and

21 2019, certain of the Individual Defendants took advantage of the artificial inflation of Facebook’s
22 shares caused by the false and misleading statements and omissions described above, selling over

23 $1 billion worth of their own personally held shares, as set forth below.
24          383.    Specifically, Defendants Zuckerberg, Sandberg, and Koum (the “Insider Selling

25 Defendants”) sold or otherwise disposed of Facebook shares through self-interested transactions,

26 earning billions of dollars in proceeds, while in possession of material, non-public information. At

27 the time of these stock transactions in 2017, 2018, and 2019, all of the Insider Selling Defendants
28                                                  - 115 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 123 of 319




 1 knew about or recklessly disregarded material, non-public information regarding the Cambridge

 2 Analytica incident and Facebook’s data-sharing practices and violations of user privacy, the FTC

 3 Consent Order, and various other laws, as described above.

 4          384.    All of the Defendants knew or recklessly disregarded that these and other relevant

 5 facts were necessary to make Defendants’ statements truthful and not misleading, but were not

 6 disclosed by Defendants. While these and other material facts were concealed from Facebook

 7 shareholders and the public, the Insider Selling Defendants sold or otherwise disposed of Facebook

 8 common stock on the basis of that information, thereby breaching their fiduciary duties.

 9          385.    At the time of these stock transactions, each of the Individual Defendants was in

10 possession of and had access to material, non-public information regarding, among other things: (i)

11 Facebook’s violations and/or potential violations of various state, federal and foreign laws; (ii)

12 Facebook’s failure to comply with the terms of the FTC consent order; (iii) Facebook’s policies

13 relating to user privacy and the use of Facebook’s platform, changes to those policies and the

14 reasons for such changes, violations of those policies, and the Company’s failure to monitor

15 compliance with those policies and to enforce those policies; (iv) Facebook’s undisclosed data

16 collection practices and its use of user data for targeted advertising and other commercial

17 purposes; (v) Facebook’s platform design and the ability of third party apps to obtain user and non-

18 user data via Facebook’s platform; (vi) Facebook’s data-sharing agreements with third party

19 companies and device manufacturers, and the ability of those companies to obtain user and non-
20 user data via Facebook’s platform; and (vii) Facebook’s targeted advertising business and revenues

21 derived therefrom. Thus, the Individual Defendants’ knew or should have known that Facebook’s
22 stock was artificially inflated due to the failure to disclose material information regarding the

23 foregoing, at the time the Insider Selling Defendants sold their shares of Facebook stock and
24 Facebook repurchased shares of its stock, pursuant to the program and increased authorizations

25 that the Individual Defendants approved and/or effectuated, as alleged herein.

26          386.    The Exchange Act requires publicly traded companies to disclose to shareholders

27 “material information,” the kind of information that an investor would want to know to protect
28                                                  - 116 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 124 of 319




 1 their investment. The SEC issued guidance on public reporting of cybersecurity incidents, noting

 2 that the commission “encourages companies to continue to use Form 8-K or Form 6-K to disclose

 3 material information promptly, including disclosure pertaining to cybersecurity matters.” In the

 4 2017 and 2018 Proxy Statements, Facebook did not mention the Cambridge Analytica incident,

 5 and also did not mention these facts in any of its Form 8-K or Form 6-K filings. Instead, Facebook

 6 made general statements in their most recent proxy statement and annual report on Form 10-K

 7 about potential, not actual, user privacy and data security risks, and certified that the Company’s

 8 internal controls were adequate and complied with applicable laws (which necessarily include the

 9 FTC Consent Order). By trading while in possession of this material, non-public information, the

10 Insider Selling Defendants breached their fiduciary duties.

11          387.   Defendants were required to disclose to shareholders “material information,” the

12 kind of information that an investor would want to know to protect their investment. The SEC

13 issued guidance on public reporting of cybersecurity incidents, noting that the commission

14 “encourages companies to continue to use Form 8-K or Form 6-K to disclose material information

15 promptly, including disclosure pertaining to cybersecurity matters.”

16          388.   In the 2017 and 2018 Proxy Statements, Facebook did not mention the Cambridge

17 Analytica incident, and also did not mention these facts in any of its Form 8-K or Form 6-K

18 filings. Instead, Facebook made general statements in their most recent Proxy Statement and

19 annual report on Form 10-K about potential, not actual, user privacy and data security risks, and
20 certified that the Company’s internal controls were adequate and complied with applicable laws

21 (which necessarily include the FTC Consent Order).
22          389.   In addition, the financial statements and information in Facebook’s public filings

23 with the SEC, including in the 2018 Proxy Statement, were materially false and misleading
24 because Facebook’s revenue and other financial metrics were overstated due to Defendants’

25 omissions of material information and failure to sufficiently and/or accurately account for stock-

26 based compensation expense, amounts that were significant and material to understanding

27 Facebook’s true financial condition.
28                                                 - 117 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 125 of 319




 1          390.   During the relevant period of conduct alleged herein, Defendants knew that the

 2 material facts and information described above were not publicly disclosed and that Facebook’s

 3 minority shareholders and the public had no way of knowing that Facebook’s financial statements

 4 and public filings were materially false and misleading and, as a result, shares of Facebook’s Class

 5 A common stock were trading at artificially inflated prices. While these and other material facts

 6 were concealed from Facebook shareholders and the public, the Insider Selling Defendants sold or

 7 otherwise disposed of their shares of Facebook common stock.

 8          391.   According to Facebook’s 2018 Proxy Statement, Defendant Koum held

 9 approximately 14.2 million shares of Facebook Class A common stock. Beginning in 2017, at the

10 same time when Facebook was repurchasing shares of its Class A common stock in the open

11 market, Defendant Koum sold more than twice that amount, or approximately 34.2 million

12 shares of his personally held Facebook stock, at an average price of $158.52 per share, as set forth

13 in the chart below.

14          392.   According to the 2018 Proxy Statement, Defendant Sandberg held approximately

15 3.5 million shares of Facebook stock, including 1.5 million shares of Class A common stock held

16 indirectly through a trust, and an additional 2 million shares of Facebook Class B stock.

17 Beginning in 2017, at the same time when Facebook was repurchasing shares of its Class A

18 common stock in the open market, Defendant Sandberg sold almost twice that amount, or nearly

19 7 million shares of her personally held Facebook stock, at an average price of $155.78 per share,
20 as set forth in the chart below.

21          393.   According to Facebook’s Form 10-Q filed with the SEC on August 30, 2018,
22 Defendant Zuckerberg indirectly held approximately 11.92 million Class A shares through a

23 series of funds. On July 25, 2018, while Facebook’s stock price was trading at around its all-time
24 high, Defendant Zuckerberg sold 240,000 shares of Facebook Class A common stock at an

25 average price of $216.71 per share, near its all-time high of approximately $223 per share earlier

26 that month, for total proceeds of just over $52 million.

27
28                                                - 118 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 126 of 319




 1          394.    The Insider Selling Defendants’ sales of their Facebook shares described above

 2 were unusual in timing and/or amount, particularly in that they occurred at the same time as

 3 Facebook was repurchasing shares of its common stock in the open market.

 4          395.    Throughout the relevant period in 2017, 2018 and 2019, the Company’s stock price

 5 was trading at prices that were artificially inflated by the materially false and misleading

 6 statements and omissions described above, as shown in the following chart:

 7
        $250.00
 8                 FACEBOOK, INC. STOCK PRICE CHART
 9
        $200.00
10

11
        $150.00
12

13
        $100.00
14

15
         $50.00
16

17        $0.00

18

19
20

21
22

23                  Facebook Suffered Economic Loss and Other Damages As a Result of
                    Defendants’ Manipulation of the Market for Facebook Stock Through False
24                  and Misleading Statements and Omissions, Repurchases, and Insider Sales
25          396.    Defendants’ misconduct and violations of law alleged herein have caused Facebook

26 to suffer economic loss, and other damages and harm, including to its reputation, and Facebook

27
28                                                 - 119 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 127 of 319




 1 will continue to suffer damages and harm as a result of these wrongful acts for the foreseeable

 2 future.

 3           397.    Facebook’s users and current and potential investors in the Company’s securities

 4 consider Facebook’s ability to protect its users’ personal information, and to maintain adequate

 5 internal controls and reporting procedures designed to ensure that violations of Facebook’s policies

 6 are timely discovered, properly addressed and enforced by the Company, material information.

 7 Defendants’ failures to protect user data and to maintain and enforce policies respecting same has

 8 harmed Facebook, as users are less likely to visit websites that knowingly permit or encourage

 9 unscrupulous behavior, and investors are less likely to invest in companies that lack internal

10 controls and fail to timely disclose material information. Thus, Facebook’s ability to attract

11 customers and investors is now impaired due to Defendants’ misconduct and violations of law

12 alleged herein.

13           398.    Further, as a direct and proximate result of Defendants’ misconduct and violations

14 of law alleged herein, Facebook has expended and will continue to expend significant additional

15 money, including costs incurred in repurchasing shares of Facebook stock at prices that were

16 artificially inflated by Defendants’ false and misleading statements; and costs incurred in

17 connection with substantial compensation and benefits paid in cash and in shares of Facebook

18 stock, to Defendants who are responsible for the violations of law alleged herein.

19           399.    Facebook and its minority shareholders suffered damages as a result of the
20 misrepresentations and omissions alleged herein when the circumstances, events and conditions

21 concealed from investors became known to the market, or the risks arising from those
22 circumstances, conditions and events manifested, causing declines in the market price of

23 Facebook common stock, which trades in an efficient market.
24                   1.     Market Efficiency

25           400.    Through the efficient operation of the markets in which Facebook common stock

26 was publicly traded, the Company and its minority shareholders may be presumed to have relied

27 upon each of the false and misleading statements alleged herein.
28                                                  - 120 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 128 of 319




 1          401.    At all relevant times, the market for Facebook’s Class A common stock was an

 2 efficient market for the following reasons (among others):

 3          (a)     Facebook’s Class A common stock met the requirements for listing, and was listed

 4    and actively traded on the NASDAQ Global Select Market, a highly efficient and automated

 5    market;

 6          (b)     As a regulated issuer, Facebook filed periodic public reports with the SEC and the

 7    NASDAQ and was, at all times alleged herein, eligible to file a Form S-3 with the SEC;

 8          (c)     Facebook, through the Officer Defendants, and through Facebook employees

 9    authorized to speak on behalf of, or as a representative of or spokesperson for the Company,

10    while under Defendants’ control and acting at or while subject to their direction, regularly

11    communicated with public investors via established market communication mechanisms,

12    including through regular disseminations of press releases on the national circuits of major

13    newswire services, Facebook News Room posts and other publications on the Company’s

14    website, and through other wide-ranging public statements and disclosures, such as through

15    earnings conference calls, at investor and industry events, and in various media reports,

16    interviews, and communications with securities analysts, the financial press and other similar

17    reporting services.

18          (d)     During the relevant period, Facebook was followed by securities analysts employed

19    by major brokerage firms. Analysts employed by each of these firms regularly wrote reports
20    based upon the publicly available information disseminated by Defendants about Facebook.

21    These reports were distributed to the sales force and certain customers of their respective
22    brokerage firms; and

23          (e)     During the relevant period, the average daily trading volume of Facebook common
24    stock was greater than 20 million shares.

25          402.    Through the foregoing mechanisms, the information publicly disseminated by

26 Defendants about the Company and its operations, and the import thereof, became widely

27 available to and was acted upon by investors in the public marketplace such that, as a result of
28                                                  - 121 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 129 of 319




 1 their transactions in Facebook Class A common stock, the information disseminated by

 2 Defendants, including the false and misleading statements described herein, became incorporated

 3 into and were reflected by the market price of Facebook’s Class A common stock.

 4          403.    Under these circumstances, all purchasers of Facebook’s common stock during the

 5 Relevant Period, including the Company itself, are presumed to have relied upon the false and

 6 misleading statements and material omissions alleged herein.

 7                  2.     Loss Causation and Damages

 8          404.    Facebook and its minority shareholders during the relevant period suffered

 9 economic losses as a direct and proximate result of Defendants’ wrongdoing and fraud alleged

10 herein. Facebook and its minority shareholders during the Relevant Period suffered similar injury

11 as a result of: (i) the Company’s repurchase of shares of Facebook Class A common stock in the

12 open market; (ii) the Company’s repurchase of shares directly and indirectly from Defendants; (iii)

13 the Company’s repurchase of shares through privately negotiated transactions (including with

14 Defendants and various persons, entities, organizations, and companies affiliated with, related to,

15 owned or controlled by Defendants); and (iv) through the contemporaneous sale or conversion of

16 shares pursuant to investor agreements, trading plans, employment agreements, equity

17 compensation plans, and various equity and stock-based compensation awards to Facebook

18 employees, executives and/or directors, through (a) transactions effectuated by, for, or on behalf of

19 Individual Defendants, or that benefited Individual Defendants, (b) the contemporaneous sale or
20 conversion of shares pursuant to Company policies and practices respecting stock-based

21 compensation awards, including the automatic sale or conversion of shares and the automatic or
22 accelerated vesting or exercise of stock options and restricted stock units, (c) awards of shares or

23 other stock-based compensation to Defendants, and (d) awards of shares or other stock-based
24 compensation that the Board authorized, approved, and/or recommended for approval by Facebook

25 shareholders; at the same time as Facebook was repurchasing shares of its stock as set forth above.

26          405.    The misrepresentations and omissions alleged herein impacted the public trading

27 price for Facebook’s common stock by causing it to trade at a price higher than it would have had
28                                                 - 122 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 130 of 319




 1 the facts, risks and conditions concealed by Defendants’ fraud become known sooner than it did.

 2 The impact on Facebook’s stock price occurred by increasing the trading price of Facebook stock

 3 at the time of the misrepresentation or by preventing a price decline that would have occurred at

 4 that time with the full disclosure of the truth, or both.

 5          406.    The facts, risks and conditions concealed from investors by Defendants’ scheme to

 6 defraud reached the market through a series of partial disclosures. Though each of the disclosures

 7 was incomplete, each revealed some of the falsity of Defendants’ statements regarding user control

 8 over data, the Cambridge Analytica matter, and other elements of Defendants’ fraud alleged

 9 herein, including the concealed materialization of risks to its operations, leading to price declines

10 that partially corrected Facebook’s stock price by reducing the extent to which it had been inflated

11 by Defendants’ fraud scheme, thereby injuring Facebook and its minority shareholders during the

12 relevant period that: (i) purchased shares of Facebook stock in the open market at prices that had

13 been artificially inflated by the fraudulent course of business and misleading statements and

14 omissions alleged herein; (ii) purchased shares of Facebook stock from Defendants, directly (i.e.,

15 by Facebook from Individual Defendants in privately negotiated transactions, including

16 transactions in Facebook securities by Individual Defendants or involving the sale, transfer,

17 conversion, or issuance of shares of Facebook stock by or to Individual Defendants) or indirectly

18 (i.e., by Facebook of any shares owned, obtained or acquired by or from Individual Defendants

19 including pursuant to any stock options, restricted stock units, or other stock-based compensation
20 awarded to Individual Defendants or that was obtained or acquired pursuant to or as the result of

21 any such award); or (iii) experienced dilution of their ownership or equity interest and suffered
22 economic loss as a result of: (a) the issuance of additional shares of Facebook stock that were sold

23 in the open market during the Relevant Period; (b) the sale of shares of Facebook stock by
24 Individual Defendants in the open market; or (c) the exercise of stock options or conversion of

25 shares or an interest in Facebook securities obtained or acquired through an award of stock or

26 stock-based compensation to Individual Defendants during the Relevant Period.

27
28                                                  - 123 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 131 of 319




 1          407.   The disclosures that impacted the price of Facebook’s common stock include those

 2 identified in the chart below, which identifies each event, the change in Facebook’s stock price

 3 on the day of the event, and, for purposes of comparison, the percentage change during the same

 4 time period in the Standard & Poor’s 500 Stock Index (“S&P 500”), one of the market indices to

 5 which Facebook compares its stock performance in its annual reports to the SEC:

 6

 7                                                                   Facebook          S&P 500
            Date                   Event                         $Δ           %Δ          %Δ
 8       3/19/18     NYT & Guardian reports                    ($12.53      (6.8%)     (1.4%)
         3/20/18                                               ($4.41)      (2.6%)     0.15%
 9                   Continuing revelations of extent of
         3/22/18                                               ($4.50)      (2.7%)     (2.5%)
         3/23/18     “data breach” and lax enforcement, and    ($5.50)      (3.3%)     (2.1%)
10                   of regulatory and user backlash
         3/27/18                                               ($7.84)      (4.9%)     (1.7%)
11       4/26/18     1Q18 Earnings Release                      $14.47       9.1%       1.0%
         7/26/18     2Q18 Earnings Release                     ($41.24      (19.0%     (0.3%)
12          408.   On Monday, March 19, 2018, following the numerous disclosures over the
13 preceding weekend regarding the misuse of Facebook user data – including the press release issued

14 by Facebook after the market closed on Friday, March 16, 2018 and the articles published by The

15 New York Times and The Guardian on Saturday, March 17, 2018 which caused the price of

16 Facebook common stock to decline -- Facebook shares opened at $177.01, down 4.4% from the

17 previous Friday’s closing price. Over the course of the day, as additional news regarding the

18 extent of the data breach emerged, Facebook’s stock price continued to decline, to close at

19 $172.56, a 6.8% decline from the prior Friday’s closing price on volume of 88 million shares,
20 more than four times the average trading volume during the Relevant Period.

21          409.   The price of Facebook common stock continued to decline thereafter as a result of
22 additional disclosures of material information regarding the extent of the data breach, Defendants’

23 misrepresentations about Facebook’s response to that breach, and the magnitude of the risks facing
24 the Company. By the close of the market on March 27, 2018, the price of Facebook common

25 stock had declined to $152.22 as a result of such disclosures, completing a stunning 17.8%

26

27
28                                                - 124 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 132 of 319




 1 ($32.87) decline in the price of its shares immediately before the Company’s failure to retrieve

 2 user data from Cambridge Analytica and other third parties was disclosed.

 3          410.   On March 21, 2018, Defendants Zuckerberg and Sandberg began conducting media

 4 interviews designed to assure investors, users and the public that Defendants were taking

 5 responsibility for their actions, were doing everything they could to correct the problem, and that

 6 Cambridge Analytica had deceived them into believing that it had destroyed the purloined user

 7 data in 2015.

 8          411.   As a result of Defendants’ public relations campaign, the decline in Facebook’s

 9 share price was temporarily halted, and Facebook’s stock closed at $169.39, less than a percentage

10 point higher than its closing price on March 20.

11          412.   However, as additional details emerged concerning the scope of the data breach, the

12 risks facing the Company, and increased calls for government investigations, Facebook’s stock

13 price resumed its decline, closing at $159.39 on Friday, March 23, 2018, an overall decline of

14 $25.70 per share (14%) from the closing price the prior Friday before the scandal broke.

15          413.   On March 27, 2018, the price of Facebook common stock fell by $7.84 per share, a

16 4.9% decline from the prior day’s close. This decline was the result of continuing revelations of

17 the extent of the data breach and the risks to the Company, including the FTC’s confirmation that

18 it had opened an investigation into Facebook’s compliance with the 2012 Consent Order.

19          414.   On April 26, 2018, Facebook’s stock price rocketed upwards by 9% as the
20 Company reported 1Q18 earnings which, together with the statements made by Defendants on the

21 earnings call that day, led many analysts and investors to believe that the data breach had only had
22 a negligible impact on user engagement with Facebook’s platform.

23          415.   On July 26, 2018, however, Facebook announced its earnings for the second quarter
24 of 2018. This announcement revealed the true extent of the damage from the Cambridge

25 Analytica scandal and caused Facebook’s stock to plummet by 19%. Defendants revealed that the

26 data privacy scandal had caused a far greater impact on the Company than they had previously

27
28                                                 - 125 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 133 of 319




 1 represented, resulting in dramatically lowered user engagement, substantially decreased

 2 advertising revenue and earnings, and reduced growth expectations going forward.

 3          416.    The decline in user engagement, advertising revenues, and guidance for the

 4 remainder of the year – alongside the increased spending that Facebook was required to undertake

 5 to protect user data from being exploited – were the result of Defendants’ concealment of the risks

 6 arising from the Cambridge Analytica data breach; Defendants’ false assurances about the

 7 adequacy of the Company’s prior response to that incident; and the utter inadequacy of the

 8 measures that Defendants had implemented to prevent similar events from occurring in the future

 9 or to curtail the harm if they did.

10          417.    Facebook’s quarterly results were a direct and proximate result of the concealed

11 decision by Defendants to grow Facebook’s targeted advertising business – and its revenues – at

12 the expense of protecting user privacy and the Company’s compliance with the FTC Consent

13 Order and the law.

14          418.    The Company’s costs ballooned to $7.4 billion, a 50% increase from the prior year.

15 Much of the increase resulted from measures imposed to protect user data from exploitation,

16 including to provide the level of protection that Defendants had previously, and falsely, asserted it

17 was already providing. Capital expenditures similarly rose 133% from the prior year, reflecting

18 spending on infrastructure necessary to render Facebook’s services safe for users.

19          419.    Investors and analysts explicitly connected the historic decline in Facebook’s
20 market capitalization to the Cambridge Analytica scandal – and related privacy concerns,

21 including the recent implementation of GDPR in Europe, that had shaken the Company over the
22 previous months.

23          420.    For instance, on July 26, 2018, CFRA issued a report noting, “[w]e lower our EPS
24 estimates for 2018 to $7.29 from $7.42 and 2019 to $8.24 from $8.63, given what we see as FB’s

25 efforts to invest significantly to respond to the Cambridge Analytica revelations.” (See Scott

26 Kessler, CFRA Reiterates Hold Opinion on Shares of Facebook, Inc., CFRA (July 26, 2018)).

27
28                                                 - 126 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 134 of 319




 1           421.   Cowen similarly noted that the decline in advertising revenue that Facebook was

 2 bringing in was driven in part by “privacy via features that could reduce ad targeting capabilities

 3 (like clearing user history) and GDPR impact on users in Europe (as some users don’t opt in for

 4 tracking usage).” (John Blackledge, Nick Yako, et al., 2Q18 Results: 2H18 Ad Rev Decel and L-T

 5 Margin Forecast Worse Than Expected, Cowen (July 26, 2018).)

 6           422.   Wells Fargo noted its concern over the negative impact “of the continued efforts

 7 around security and privacy, both from the standpoint of GDPR implementation as well as new

 8 services and controls that offer more ways for users to opt out of ads,” and its report also

 9 mentioned the magnitude of the “Security & Privacy efforts” that Facebook was now being forced

10 to impose. (Ken Sena, Peter Stabler, et al., FB: Coming Up Against Scale, Wells Fargo Securities

11 (July 22, 2018).)

12           423.   Additionally, J.P. Morgan’s report on July 26, 2018, stated, “FB is seeing some

13 headwinds from data & privacy related issues. For 2H18, FB also called out privacy as likely to

14 drag on revenue growth. FB is giving users more choices around privacy & how their data is used,

15 & we believe advertisers are also being more cautious around targeting consumers.” (See Doug

16 Anmuth, Ashwin Kesireddy, et al., Major Reset Stories & Data/Privacy Drag on N-T Revs Heavy

17 Investments Continue; Remain OW, PT to $205 Dropping from AFL, J.P. Morgan (July 26, 2018).)

18           424.   Macquarie’s analysts similarly described their “concerns re LT trends/headlines are

19 forcing significant changes to user privacy/data concerns. In 3Q, we expect that users globally
20 may be offered options that go well beyond GDPR changes. Such changes are likely a key driver

21 of the 4Q revenue guidance.” (See Benjamin Schachter, Ed Alter & Angela Newell, 2Q’18
22 Bombshell Guidance; Structural Shifts, Macquarie Research (July 26, 2018).)

23           425.   Barclays issued a research report titled “FB Throws Some Napalm on the Fire” that
24 stated:

25            Key Take-Away: Either Core Is Imploding or FB Wants Self-Inflicted Pain
26            We haven’t seen this disastrous a print since the 1Q16 LNKD-massacre that
              brought the entire NASDAQ down. The two theories we could come up with as
27            to why FB is guiding revenue down severely with 3Q and 4Q now expected to
28                                              - 127 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 135 of 319




              both decelerate high single digits sequentially are: 1) they don’t want to create the
 1            perception of getting rich while their product presents issues for society (but why
 2            didn’t this happen on the Jan/April calls?), or 2) there are more serious
              engagement problems with core Facebook that have materialized recently that
 3            they are trying to fix.

 4          426.      Journalists and commentators also connected Facebook’s earnings report for the
 5 second quarter of 2018 to the privacy scandals that had ensnared the Company earlier in the year.

 6          427.      For example, CNBC headlined its July 25, 2018 video report on Facebook’s
 7 earnings miss, “Facebook shares collapse as a result of Cambridge Analytica.” Bloomberg

 8 likewise noted on July 25, 2018, “Facebook Takes Historic Plunge as Scandals Finally Take a

 9 Toll.” The New York Times similarly headlined its story, “Facebook starts paying a price for

10 scandals.”

11          428.      CNET.com’s reporting also suggested that the July 2018 stock price collapse was
12 the inevitable result of the Company’s response to the Cambridge Analytica privacy scandal,

13 noting, “Until now . . . there was a sense that the vast majority of users didn’t fully understand

14 Facebook’s business. But the ongoing scandals have caused many people to take another look.”

15          429.      Reporting for Forbes in a July 29, 2018 article titled “Profit Versus Privacy:
16 Facebook’s Stock Collapse and its Empty ‘Privacy First’ Policy,” Kalev Leetaru described, “At the

17 center of [Facebook’s] pessimistic outlook? The increasing impact of the profit versus privacy

18 battle at the center of the Cambridge Analytica story and the growing inability of Facebook to

19 control its platform and protect it from harmful misuse.”
20              IX.    ADDITIONAL ALLEGATIONS OF DEFENDANTS’ SCIENTER
21          430.      Gathering user data was Facebook’s self-proclaimed goal from the time it launched
22 its platform in 2007, and the Company’s business has grown along with Facebook’s user base.

23 Facebook monetizes user data by selling advertisements targeted specifically to its users, and the
24 Company’s unique ability to offer targeted advertising services, which depend upon the data

25 Facebook gathers from its users, has allowed it to dominate the online advertising market.

26 Defendants knew that Facebook’s business depends on maintaining user trust and confidence in

27
28                                                    - 128 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 136 of 319




 1 the security of their personal information that they share on Facebook. Moreover, each of the

 2 Individual Defendants was required to ensure that Facebook maintained adequate internal controls

 3 and procedures to monitor and enforce violations of Facebook’s policies, pursuant to the terms of

 4 the Consent Order that was entered in 2012 after the FTC found in 2011 that Facebook made

 5 misrepresentations about the extent to which it protected user privacy and falsely stated that it did

 6 not provide advertisers with information about Facebook users without their consent (among other

 7 things).

 8                   Defendants Oversaw an Illegal Business Strategy Based on “Reciprocity” – i.e.,
                     Granting Access to Facebook User Data in Exchange for Something of Value
 9
             431.    In 2012, Defendants Zuckerberg and Sandberg, with the Board’s knowledge and
10
      approval, implemented a business strategy that was designed to leverage Facebook’s user data and
11
      transition the Company’s collapsing desktop advertising business to mobile. Defendants’ strategy
12
      involved granting access to Facebook’s users or their data, in exchange for something of value,
13
      such as payment for Facebook’s targeted advertising services, or significant sums or amounts spent
14
      on advertising with Facebook, providing their own data to Facebook, or providing something else
15
      of roughly equivalent value, such as an important relationship or partnership that increased
16
      Facebook’s visibility or access to users or that enhanced its brand or reputation. The strategy,
17
      known as “reciprocity,” meant that Facebook allowed third parties, including app developers and
18
      other large companies that Facebook partnered with, such as Amazon and Apple, to access and
19
      obtain Facebook user data, and Facebook was also given access to their data, and obtained
20
      additional information about Facebook users, all without their knowledge or informed consent.
21
             432.    Defendants’ decision to share Facebook user data with third parties in exchange for
22
      “reciprocity” significantly increased Facebook’s access to information, both about its users and
23
      about persons who were not Facebook users, through mobile devices and features that were
24
      implemented or used on mobile devices that gathered and provided additional information about
25
      users. Facebook obtained or was provided this information, as well as other data concerning users,
26
      pursuant to its partnerships and agreements with mobile device manufacturers and other
27
28                                                   - 129 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 137 of 319




 1 companies, which allowed the Company to further refine its algorithm and enhance its ability to

 2 recognize, track, and target users – with advertising, messaging, and for potentially nefarious

 3 purposes – all without their knowledge and consent.

 4          433.    Defendants’ “reciprocity” strategy was highly profitable. By the fourth quarter of

 5 2013, Facebook’s total revenue for the quarter was $2.59 billion, $1 billion more than in the same

 6 quarter the previous year, with revenue from advertising of $2.34 billion, up 76 percent from the

 7 previous year. The majority of the Company’s advertising revenue (53 percent) came from

 8 targeted advertisements that Facebook delivered to smartphones, tablets, and other mobile devices,

 9 with many of those ads highly targeted by gender, age and other user demographics.
                   1.   The FTC Found That Defendants Immediately Violated the FTC
10
                        Consent Order After It Was Entered in 2012
11       434. The FTC Consent Order specifically required Facebook to implement and maintain
12 policies designed to ensure that user data was protected and that third parties could only access

13 user data through Facebook’s platform if they complied with its policies and obtained the express

14 consent of Facebook users. Facebook was also prohibited from “making any further deceptive

15 privacy claims,” and from “misrepresent[ing] in any manner, expressly or by implication, the

16 extent to which it maintains privacy or security of [user] information,” and required to accurately

17 describe its practices with respect to the “collection [and] disclosure of any [user] information” and

18 “the extent to which [Facebook] makes or has made [user] information accessible to third parties”

19 (among other things).
20          435.    Despite the 2012 FTC Consent Order, the FTC found that Facebook secretly
21 continued giving third party app developers access to user friends’ data regardless of how users set
22 their Privacy Settings. And, Defendants falsely represented throughout the relevant period while

23 the FTC Consent Order was in effect that Facebook protected the personal information of its users
24 by ensuring that third parties could only access user data if they complied with Facebook’s policies

25 and obtained the express consent of Facebook users.

26

27
28                                                 - 130 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 138 of 319




 1          436.   In 2013, Defendants acknowledged internally that it was improper for Facebook to

 2 give third-party app developers to access user friends’ data. As an internal Facebook document

 3 dating from August 2013 explains:

 4           Users should not be able to act as a proxy to access personal information about
             friends that have not expressed any intent in using the app.
 5

 6          437.   Defendants’ belated acknowledgement was long overdue. As the 2019 FTC

 7 Complaint charges: “Facebook knew or should have known that its conduct violated the 2012

 8 [Consent Order] because it was engaging in the very same conduct that the [FTC] alleged was

 9 deceptive in Count One of the original Complaint that led to the 2012 [Consent Order].”

10          438.   The problem for Facebook was that completely cutting off this practice – and

11 providing users with actual control over their data – would significantly limit Facebook’s ability to

12 profit from its vast store of user data. Defendants did not want to completely give up on

13 monetizing this data.

14          439.   Accordingly, Defendants – including Zuckerberg and Sandberg – decided to

15 continue providing access to user friend data to a wide array of third parties who would, in

16 exchange, provide reciprocal value to Facebook. As discussed below, and confirmed in internal

17 Facebook documents, this “reciprocity” became the “fundamental principle that govern[ed]” the

18 Facebook Platform from 2014 and continued through mid-2018.

19          440.   The way it worked was that Defendants would exchange user friend data as

20 consideration for a reciprocal exchange of value with third party app developers and other

21 companies who were “whitelisted” for secret access to user friend data.
22          441.   In this way, Defendants engaged in selling user friend data in exchange for

23 reciprocal benefits. For Defendants, “reciprocity” came in various forms, including an exchange
24 of data between a whitelisted app developer and Facebook, by Facebook requiring the third party

25 to spend substantial sums on advertising at Facebook or by a third party enhancing Facebook’s

26 brand and platform to make it more attractive to users, as in the case of the dozens of major phone

27 device makers that Facebook whitelisted during the Relevant Period.
28                                                 - 131 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 139 of 319




                    2.     Facebook’s Internal Documents Confirm Defendants’ Decision to
 1                         Exchange Data for Reciprocal Value
 2           442.   Internal Facebook documents made public in connection with ligation between
 3 Facebook and an app developer, Six4Three (the “Six4Three Documents”) confirm that Defendants

 4 supplied user friend data in exchange for reciprocal value.

 5           443.   An internal Facebook memo explaining the policies for Facebook’s Platform 3.0
 6 rollout (which indicates that the memo was created in the period from mid-2013 to early 2014),

 7 states:

 8            The fundamental principle that governs Platform usage is a simple concept:
 9            reciprocity. Reciprocity involves an equitable value exchange between a 3rd party
              developer and Facebook. This value exchange involves one of the following from
10            developers: high-quality experiences that FB users can use to tell great stories to
              their friends and family on FB and/or monetary value in the from of revenue
11            sharing or direct payment. In return, Facebook offers a developers [sic] access to
              our platform.
12

13           444.   Defendants implemented internal systems and app review procedures to ensure that

14 certain third parties were able to access additional information about Facebook users that others

15 were not, the amount of which was roughly equivalent to, and based upon, their own individual

16 provision of payment, data, or another benefit to Facebook. For example, the same internal memo

17 regarding the Platform 3.0 rollout indicates that: “During app review, we examine the APIs that

18 app uses in order to determine what [is] the appropriate level of reciprocity. The guideline for this

19 review is ‘take data, give data.’”
20           445.   Internal Company correspondence indicates that Facebook’s internal systems

21 allowed it to increase access by a particular app to additional features with information about
22 Facebook users that only “whitelisted” apps were permitted to access. For example, emails dating

23 from September 2013 state that “the capability will remain to give access features which are
24 publicly deprecated [i.e., discontinued] but available to whitelisted apps.” This included “apps that

25 have been whitelisted for… friends” (including Netflix, which was listed as an example).

26           446.   Facebook directly tied third parties’ access to data to the amount they spent on the

27 Company’s advertising services. For example, an email string dated September 23, 2013 shows
28                                                  - 132 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 140 of 319




 1 Ime Archibong, Facebook’s Director of Global Product Partnerships, and Konstanitinos

 2 Papamiltiadis, Facebook’s Director of Developer Platform and Programs, discussing the fact that

 3 Facebook was requiring third-party app developers to “spend on [advertising at Facebook] at least

 4 $250K a year to maintain access to the data.” Otherwise, Facebook employees would

 5 “[c]ommunicate in one-go to all apps that don’t spend that those permission[s] will be revoked.”

 6          447.    Defendants Zuckerberg and Sandberg were involved in discussions about the

 7 Company’s policies and the decision to exchange Facebook users’ data, and that of their friends,

 8 for reciprocal value from third parties. Internal Facebook documents dating from October 30,

 9 2012 show Facebook employees discussing, for example, “a series of conversations w/ Mark

10 [Zuckerberg] for months about the Platform Business Model.” These discussions included the

11 fact that Facebook would “remove/whitelist access to the Stream APIS and Search APIs and

12 potentially other APIs that might leak the friend graph” and that “[w]e are going to require that all

13 platform partners agree to data reciprocity.”

14          448.    Similarly, a November 16, 2012 message from Mike Vernal to Defendant

15 Zuckerberg states: “Mark – We didn’t get to meet this week... I wanted to check whether you’d

16 prefer discuss any of these meetings via Messenger in the interim. Some of the topics that are

17 queued up: Platform 3.0…. And, obviously there is the PBM conversation which comes down to

18 deciding between: free friends, paid coeff and total reciprocity for all; free friends, paid coeff,

19 categorical reciprocity for all, and total reciprocity for big guys / competitors; paid friends,
20 categorical reciprocity for all, total reciprocity for big guys / competitors. I think the ball is in your

21 court on this one, but let me know if you need any more data from us.”
22          449.    Internal Company documents confirm that both Zuckerberg and Sandberg

23 understood the value of Facebook users’ data and approved of the strategy of “full reciprocity” in
24 order to maximize the value of Facebook.

25          450.    In an email dated November 19, 2012, Zuckerberg wrote:

26            The quick summary is that I think we should go with full reciprocity and access
              to app friends for no charge. Full reciprocity means that apps are required to give
27            any user connects to FB a prominent option to share all of their social content
28                                                  - 133 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 141 of 319




              within that service (ie all content that is visible to more than a few people, but
 1            excluding 1:1 or smaller group messages) back to Facebook… The last question
 2            is whether we should include app friends (ie the user’s friends who are also using
              third app). Ultimately, it seems like this data is what developers want most and if
 3            we pulled this out of the package them most of the value position falls apart.

 4          451.    Zuckerberg also explained in the email that “full reciprocity” would “increase the
 5 value of our network…[by]… increas[ing] sharing back into Facebook.” Defendant Sandberg

 6 responded, stating, “I like full reciprocity and this is the heart of why.”

 7          452.    The deposition testimony of Facebook employees confirms, “[t]he fundamental
 8 principle that governs platform usage is a simple concept: reciprocity.” As one Facebook

 9 employee explained, “Reciprocity involves an equitable value exchange between a third-party

10 developer and Facebook.” Further, the employee noted that, “when considering the implications

11 of reciprocity, it is important to note that a second order principle quickly emerges: competitive

12 access.” According to the employee, “We maintained a small list of strategic competitors that

13 Mark personally reviewed… Any usage beyond that specified is not permitted without Mark level

14 sign-off.” When asked whether “that mean[s] that Mark Zuckerberg personally reviewed this

15 small list of strategic competitors, and that he personally had to sign off on whether or not these

16 strategic competitors would have access to data?” the Facebook employee responded

17 unequivocally, “Yes. I believe so.”

18          453.    The Six4Three Documents indicate that Defendants’ decisions to restrict or grant
19 access to user data was based on the apps’ spending on Facebook advertisements and developers’
20 personal relationships with Zuckerberg and Sandberg. For example, in an email dated December

21 16, 2013, a Facebook employee wrote:
22
              In prep for Platform Simplification, we’re putting together a list of developers who
23            we think could be noisy and negative in press about the changes we’re making.
              Primarily we think it will be a list of the usual suspects from past policy
24            enforcements. We’d love to pull from your historic knowledge on the topic. Is
              there anybody you’d add to the list below? We’re going to build plans around
25            how we manage and communicate with each of these developers. There are also
              comms plans in the works for working with developers who are high ad spenders
26
              and friends of Mark/Sheryl.
27
28                                                  - 134 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 142 of 319




 1 The email goes on to list such developers and companies including iLike, Rock You, Zynga, Path,

 2 Flipboard, Slide, Social Fixer, SocialCam, Viddy, BranchOut, Vince, Voxer, Message Me, Lulu,

 3 Anil Dash, Super Cell, Kabam, Wash Post, Guardian WSJ, Jason Calacanis, Circle, Bang with

 4 friends, Tinder, Social Roullete, App Wonder, Ark, Vintage Camera, and Girls Around Me.

 5          454.    The Six4Three Documents also include an internal Facebook email exchange from

 6 November 2012 in which a Facebook employee suggested that his team “identify our top 20

 7 developers and put together a straw man for how we will enforce reciprocity with each of them.

 8 We need this for the meeting with Mark [Zuckerberg] on Monday to help ground the discussion

 9 about what ‘full reciprocity’ actually mean….” The same day, those employees discussed whether

10 the team would classify the developers who would be required to engage in reciprocity with

11 Facebook by “a specific criterion, e.g., MAU)” or “based on the … partners which Mark

12 [Zuckerberg] focues on.” Vernal responded that the team should focus on “the apps that Mark

13 [Zuckerberg] knows, loves, and is concerned about.”

14          455.    Additional internal Facebook documents show that Defendant Zuckerberg was

15 personally involved in granular decisions to grant or ban third parties from having access to users’

16 friends’ data.

17          456.    For example, one of the apps that Facebook “whitelisted” due to such relationships

18 was Tinder, a dating app. In an email, Defendant Zuckerberg discussed the fact that a Tinder co-

19 founder wanted to meet with him, and noted the probable reason why: “He probably just wants to
20 make sure we won’t turn off their API.” Thereafter, Facebook “whitelisted” Tinder, and the app

21 continued to secretly access Facebook users’ friends’ data.
22          457.    By contrast, Zuckerberg specifically approved shutting down Twitter’s “friends API

23 access” because Twitter, a competitor, had launched the “Vine” video app that allowed users to
24 “find friends via FB.” A January 24, 2013 email from a Facebook employee stated, “Unless

25 anyone raised objections, we will down their friends API access today.” Zuckerberg replied,

26 “Yup, go for it.”

27
28                                                 - 135 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 143 of 319




 1          458.      Internal Facebook documents also confirm that Defendant Sandberg was also

 2 responsible for decision-making and implementation of the “full reciprocity” strategy and

 3 Facebook’s privacy policy and practices. An internal Facebook email from 2012 with the subject

 4 “Facebook Daily News – Friday Morning” stated, “Earlier this week, Facebook’s new advertising

 5 policies raised some privacy concerns. The new Custom Audiences advertising feature allows

 6 marketers to target their ad or sponsored story to a specific set of users using phone numbers or

 7 email addresses posted on the site. Facebook COO Sheryl Sandberg defended the new feature and

 8 stated that “we never sell user information, we don't make money when you share more, and we do

 9 not give your information to marketers.”

10          459.      Further, in connection with his testimony to the U.K. Parliamentary Committee

11 about Facebook’s improper whitelisting practices, Ashkan Soltani identified Defendant Sandberg

12 as the Facebook executive responsible for making the decision to engage in this practice. Soltani

13 testified:

14              My understanding is that a lot of these decisions [including whitelisting and
                overriding privacy settings] are [Ms. Sandberg’s]. She is the one who makes the
15              monetization calls and makes the priorities, and that is who I would want to see
16              up here testifying on these business decisions, and specifically on the monetization
                and decisions of what to prioritize.
17                    Defendants Continued to Allow “Whitelisted” Third-Party Apps to Access
                      User Data While Representing That Facebook’s More Restrictive Policies
18                    Prohibited Such Unauthorized Access
19          460.      Defendants continued to use Facebook’s “whitelisting” practice as a bargaining
20 chip with third parties even after the FTC Consent Order was entered in 2012, while at the same

21 time representing publicly that Facebook’s supposedly more restrictive policies were adopted for
22 the protection of its users and as privacy enhancements.

23          461.      An internal Company email dating from October 2013 shows that before Facebook
24 supposedly cut off third parties’ access to users’ friends’ data in 2014, the Company divided apps

25 into “’three buckets: existing competitors, possible future competitors, [or] developers that we

26 have alignment with on business models.’”

27
28                                                    - 136 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 144 of 319




 1          462.   After Facebook supposedly cut off access to friends’ data, and announced that

 2 change publicly, the developers who fell into the “alignment” bucket were able to regain access

 3 privately by agreeing to make mobile advertising purchases or provide reciprocal user data from

 4 their sites. Facebook executives who worked on the plan reportedly referred to it as the

 5 “’Switcharoo Plan.’”

 6          463.   An October 22, 2013 discussion between Facebook employees Ilya Sukhar and

 7 Eddie O’ Neil reflects the internal dismay over such the upcoming change. Sukhar stated, “I just

 8 spoke to [Papamiltiadis]…. He is livid about this whole thing. Thinks ‘Protect the Graph’ is

 9 flawed. Thinks we will just whitelist all of our friends and that’ll alienate general devs…. I

10 would say his take is like mine 3 months ago, certainly less informed but fundamentally correct.

11 We are eroding the value of platform for unclear reasons…” O’Neil responded, “Ah – got it.

12 Agree that Platform constantly changes things and burns partners… Agree repetition will help

13 – so will giving them context into the problems facing platform, esp. the scope of data leakage.”

14          464.   An email dated December 2, 2013 demonstrates that another Facebook employee

15 internally complained that the new plan to “group apps into buckets based on how scared we are of

16 them” made them feel “unethical” and “like a bad person.”

17          465.   Facebook employees pointed to Zuckerberg as being intimately involved in the

18 discussions and decision-making around these changes to the platform. For instance, one

19 Facebook employee wrote in an email dated August 25, 2013, that he shared his concerns about
20 changes to the platform “in every single meeting I have with… Zuck.”

21          466.   Another Facebook employee, Douglas Purdy, similarly noted in an instant message
22 conversation with other Facebook employees on October 15, 2013, “[W]e have spent hours and

23 hours with [Z]uck, etc. about this.”
24          467.   The charges brought by the DOJ, and the FTC’s findings in the 2019 FTC

25 Complaint, confirm that Defendants’ decisions and representations regarding the changes to

26 Facebook policies were a direct and proximate cause of the violations of the Consent Order. For

27 example, the FTC found that “Facebook made several changes to the Privacy Settings and Apps
28                                                - 137 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 145 of 319




 1 Settings pages throughout 2013 and 2014. However, none of the changes sought to inform users

 2 that sharing data with their Friends also allowed Facebook to share that data with any of the more

 3 than one million third-party developers whose apps could be used by their Friends.” FTC 2019

 4 Complaint, ¶87.

 5          468.   The DOJ’s charges and FTC’s findings also confirm that Defendants not only

 6 violated the Consent Order, but also engaged in, approved, authorized, and/or allowed other

 7 similar deceptive practices and additional violations of the FTC Act.

 8          469.   Importantly, the FTC 2019 Complaint indicates that its findings concern many of

 9 the same statements that Defendants also made and specifically directed to investors, via the same

10 channels that the FTC 2019 Complaint identifies as the “various means” through which “Facebook

11 communicates with its users …, including keynote addresses during F8 conferences, videos on

12 Facebook’s YouTube channel, and Facebook Newsroom.” FTC 2019 Complaint, ¶95.
                1.    The FTC Found “Financial Considerations Influenced Facebook’s
13
                      Decisions Regarding Whether to Restrict … Access to User Data”
14       470. The FTC found that “[e]ven though Facebook acknowledged the data-privacy risks
15 associated with the data access it gave to third-party developers, on numerous occasions, while

16 determining whether to continue granting a particular developer access to user data, it considered

17 how large a financial benefit the developer would provide to Facebook, such as through spending

18 money on advertisements or offering reciprocal data-sharing arrangements.” FTC 2019

19 Complaint, ¶88. The following paragraphs are quoted directly from the FTC 2019 Complaint.
20          471.   At one point in 2013, for instance, Facebook considered whether to maintain or
21 remove data permissions for third-party developers based on whether the developer spent at least
22 $250,000 in mobile advertising with Facebook. FTC 2019 Complaint, ¶89.

23          472.   As internal Facebook documents explained, Facebook would contact apps spending
24 more than $250,000 on advertising and ask them to confirm the need for the data they were

25 accessing, while Facebook would terminate access for apps spending less than $250,000. FTC

26 2019 Complaint, ¶90.

27
28                                                - 138 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 146 of 319




 1          473.    Similarly, during the transition to the second version of Graph API (“Graph API

 2 V2”), when preparing to implement changes to the Platform to remove third-party developers’

 3 access to Affected Friend data, Facebook explicitly evaluated whether apps affected by the

 4 changes spent money on advertising with Facebook, generated revenue for the company, or

 5 otherwise offered something of value such as reciprocal access to user data. FTC 2019

 6 Complaint, ¶91 (emphasis added).

 7                  2.      The FTC Found That “Facebook Was Aware That Giving Millions of
                            Third-Party Developers Access to [User] Data Posed Privacy Risks”
 8          474.    The FTC found that “Facebook was aware of the privacy risks posed by allowing
 9 millions of third-party developers to access and collect Affected Friend data for nearly two years

10 before it changed the Graph API to remove third-party developers’ access to that data.” FTC 2019

11 Complaint, ¶81. The following paragraphs are quoted directly from the FTC 2019 Complaint.

12          475.    By August 2013, Facebook had decided to remove third-party developers’ access to
13 Affected Friend data. As an internal document explained:

14
              We are removing the ability for users to share data that belongs to their friends
15            who have not installed the app. Users should not be able to act as a proxy to access
              personal information about friends that have not expressed any intent in using the
16            app.
17 FTC 2019 Complaint, ¶81.

18          476.    In September 2013, Facebook audited a set of apps to determine whether to revoke

19 their data permissions. That audit revealed that over a 30-day period, the audited apps were
20 making hundreds of millions of requests to the Graph API for a variety of data, including Affected

21 Friends’ work histories, photos, videos, statuses, “likes,” interests, events, education histories,
22 hometowns, locations, relationships, and birthdays. FTC 2019 Complaint, ¶82.

23          477.    In some instances, the apps called for data about Affected Friends in numbers that

24 greatly exceeded the number of the apps’ monthly active users. For example, one app highlighted

25 in the audit made more than 450 million requests for data—roughly 33 times its monthly active

26 users. FTC 2019 Complaint, ¶83.

27
28                                                  - 139 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 147 of 319




 1          478.   Indeed, the volume of data acquired by the audited apps led one Facebook

 2 employee to comment, “I must admit, I was surprised to find out that we are giving out a lot here

 3 for no obvious reason.” FTC 2019 Complaint, ¶84.

 4          479.   This was not the only instance in which an examination of apps showed massive

 5 amounts of Affected Friends’ data being accessed. A mere month after the September 2013

 6 audit, while discussing upcoming Platform changes, senior Facebook management employees

 7 observed that third-party developers were making more than 800 billion calls to the API per

 8 month and noted that permissions for Affected Friends’ data were being widely misused. FTC

 9 2019 Complaint, ¶85 (emphasis added).

10          480.   Likewise, in 2014, when discussing changes that would be made to the Platform,

11 Facebook senior management employees considered reports showing that, every day, more than

12 13,000 apps were requesting Affected Friends’ data. FTC 2019 Complaint, ¶86.

13                 Defendants Received Multiple “Red Flag” Warnings of Potential Violations of
                   Facebook’s Policies (and the FTC Consent Order) Throughout the Relevant
14                 Period

15          481.   Despite Facebook’s many assurances to the contrary – including its April 2014 false

16 promise to eliminate third-party sharing of data – Facebook’s deliberately lax privacy practices

17 continued even after the Company learned of the sale of user data to Cambridge Analytica.

18 Defendants received multiple red flag warnings of Facebook’s privacy abuses, including red flags

19 indicating that Facebook’s own policies had been violated, were not enforced consistently, and
20 were inadequate to detect and prevent wrongdoing, as well as other indications that the Company

21 was not complying with the Consent Order.
22          482.   Facebook acquired WhatsApp, a mobile messaging service co-founded by

23 defendant Koum, the co-founder and then CEO of WhatsApp, in 2014. In the press release
24 announcing the acquisition, dated February 9, 2014, Defendant Zuckerberg stated, “I’ve known

25 Jan [Koum] for a long time and I’m excited to partner with him and his team to make the world

26 more open and connected.” Defendant Koum said, “WhatsApp’s extremely high user engagement

27 and rapid growth are driven by the simple, powerful and instantaneous messaging capabilities we
28                                                - 140 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 148 of 319




 1 provide. We’re excited and honored to partner with Mark and Facebook as we continue to bring

 2 our product to more people around the world.” Defendant Koum stayed on as WhatsApp’s CEO

 3 after the acquisition, and according to Facebook’s website, he was “responsible for setting the

 4 overall direction and strategy for WhatsApp.”

 5          483.   On April 30, 2018, Defendant Koum publicly announced his departure from

 6 WhatsApp and resignation from Facebook’s board of directors. According to the Washington

 7 Post, which spoke to “people familiar with internal discussions” over Koum’s departure, there

 8 were tensions with Facebook over WhatsApp’s end-to-end encryption, which ensures that

 9 messages can’t be intercepted and read by anyone outside of the conversation, including by

10 WhatsApp or Facebook. WhatsApp executives believed that Facebook’s desire to make it easier

11 for businesses to use its tools would require weakening some of the encryption. “Koum’s exit is

12 highly unusual at Facebook,” The Washington Post reported. “The inner circle of management, as

13 well as the board of directors, has be fiercely loyal during the scandals that have rocked media

14 giant. In addition, Koum is the sole founder of a company acquitted by Facebook to serve on its

15 board. Only two other Facebook executives, Zuckerberg and Chief Operating Officer Sheryl

16 Sandberg, are members of the board.” Koum did not give any reasons for his exit. Nevertheless,

17 he explained that he deeply cared about the privacy of communication in 2014 when he sold

18 WhatsApp to Facebook, stating in a blog post, “respect for your privacy is coded into our DNA,

19 and we built WhatsApp around the goal of knowing as little about you as possible… If partnering
20 with Facebook meant that we had to change our values, we wouldn’t have done it.”

21          484.   Brian Acton (“Acton”), who co-founded WhatsApp with Koum in 2009, left
22 Facebook in November of 2018. At the time, Techcrunch reported:

23                 Both Acton and defendant Koum are purportedly big believers in
24                 privacy, and that’s the reason why WhatsApp insisted no ads and
                   operated independently even though Facebook scrapped the 99-cent
25                 annual charge to prevent WhatsApp from generating revenue,
                   according to the Washington Post.
26

27
28                                                 - 141 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 149 of 319




 1                  Sandy Parakilas, a former Facebook manager, told the New York
 2                  Times, “Jan and Brian’s departures mean that Facebook, WhatsApp
                    and Instagram are all controlled even more tightly by a single person
 3                  – Mark Zuckerberg; this centralized control is bad for the users of all
                    of these products.”
 4
                    1.      Facebook’s Adjudicated Violations of Foreign Privacy Laws
 5

 6                                     a. The German Supreme Court Declared Facebook’s
                                          “Friend Finder” Feature Unlawful in 2016.
 7
             485.   In February 2016, the German Supreme Court declared the Friend Finder feature on
 8 Facebook to be unlawful. The court found that the service, which allows the social networking

 9 giant to access users’ contacts and send emails to non-users, was not adequately explained to

10 consumers and amounted to harassing advertising. Facebook’s users did not provide the same

11 information to Facebook that was ultimately used for targeting advertisements – while it was

12 developed with user data, this data was aggregated and ultimately new information was generated

13 through Facebook’s algorithm that was used for targeting purposes. Because this was not the same

14 information that Facebook users had provided, they did not (and could not) know the information

15 existed, let alone was being shared or used for any purpose. Facebook’s users did not, because

16 they could not, consent to such information being shared with third parties or used for targeted

17 advertising. Thus, Facebook’s users did not implicitly or explicitly consent to Facebook’s

18
      practices.
19           486.   The Spanish Agency for Data Protection Fined Facebook €1.2 Million Euros in
20 2017. On September 11, 2017, the Spanish Agency for Data Protection (“AEPD”) announced that

21 it had fined Facebook €1.2 million euros for violating data protection regulations following its
22 investigation to determine whether the data processing carried out by the Company complied with

23 the data protection regulations. The AEPD stated that its investigation made it possible to verify
24 that Facebook does not inform the users in a comprehensive and clear way about the data that it

25 will collect and the treatments that it will carry out with them, but that it is limited to giving some

26 examples. In particular, the AEPD found that Facebook collects other data derived from the

27
28                                                  - 142 -
            PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 150 of 319




 1 interaction carried out by users on the platform and on third-party sites without them being able to

 2 clearly perceive the information that Facebook collects about them or with what purpose they are

 3 going to use it. The AEPD also found that the privacy policy of Facebook contains generic and

 4 unclear expressions, and requires access to a multitude of different links to know it. Further, the

 5 AEPD concluded that the Company makes an inaccurate reference to the use it will make of the

 6 data it collects, so that a Facebook user with an average knowledge of the new technologies does

 7 not become aware of the data collection or storage and subsequent treatment, or what they will be

 8 used for.

 9          487.    The French Data Protection Authority Fined Facebook its Maximum

10 Allowable Fine in 2017. In May 2017, the French Data Protection Authority fined Facebook its

11 maximum allowable fine of €150,000 for similar violations claimed by the Spanish authorities.

12 “Facebook proceeded to a massive compilation of personal data of internet users in order to

13 display targeted advertising,” complained the Commission Nationale de l’Informatique et des

14 Libertés. “It collected data on the browsing activity of internet users on third-party websites, via

15 the ‘datr’ cookie, without their knowledge.”

16          488.    The European Commission fined Facebook €110 million for Misleading

17 Statements Regarding the WhatsApp Acquisition. “for providing incorrect or misleading

18 information during the Also in May 2017, the European Commission announced in a press release

19 that it had fined Facebook €110 million “for providing incorrect or misleading information during
20 the Commission's 2014 investigation under the EU Merger Regulation of Facebook's acquisition of

21 WhatsApp.” The press release, dated May 18, 2017, explained:
22
                    When Facebook notified the acquisition of WhatsApp in 2014, it
23                  informed the Commission that it would be unable to establish reliable
24                  automated matching between Facebook users' accounts and
                    WhatsApp users' accounts. It stated this both in the notification form
25                  and in a reply to a request of information from the Commission.
                    However, in August 2016, WhatsApp announced updates to its terms
26                  of service and privacy policy, including the possibility of linking
                    WhatsApp users' phone numbers with Facebook users' identities.
27
28                                                 - 143 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 151 of 319




 1          489.    The European Commission found that, “contrary to Facebook's statements in the

 2 2014 merger review process, the technical possibility of automatically matching Facebook and

 3 WhatsApp users' identities already existed in 2014, and that Facebook staff were aware of such

 4 a possibility.” The Commission said the decision was “based on a number of elements going

 5 beyond automated user matching” and was “unrelated to either ongoing national antitrust

 6 procedures or privacy, data protection or consumer protection issues,” but noted that those issues

 7 “may arise following the August 2016 update of WhatsApp terms of service and privacy policy.”

 8 In its reply to the Commission's Statement of Objections, Facebook acknowledged its infringement

 9 of the rules.

10          490.    A German Court Found Facebook’s Default Settings are Illegal and

11 Facebook’s Terms of Service are Invalid to Obtain Consent in 2018. On February 12, 2018, a

12 German court found that Facebook’s failure to obtain users’ informed consent before collecting

13 their data was illegal. The Berlin Regional Court found that Facebook flouted Germany’s data

14 protection law by turning data sharing settings on by default. One preactivated setting on

15 Facebook’s smartphone app shared users’ locations to the people they are chatting with, the court

16 said. The Company also pre-ticked a box authorizing search engines to show links to user profiles

17 in search results, making it easier for anyone to find someone’s personal profile, the ruling said.

18 The court found that eight clauses in Facebook’s terms of service were invalid, including a

19 declaration that users consented to the company using their names and profile pictures “for
20 commercial, sponsored or related content” or sending their data to the United States.
                       2.      Warnings From Facebook Employees
21
           491. Sandy Parakilas warned senior executives of potential violations of Facebook’s
22
   policies that were occurring in 2011 and 2012. Sandy Parakilas (“Parakilas”), who was a
23
   platforms operations manager at Facebook between 2011 and 2012. Parakilas said that he had
24
   warned senior executives at Facebook about his concerns that developers were regularly violating
25
   Facebook’s platform policies on multiple occasions, but that they had essentially ignored his
26
   concerns. For example, Parakilas reported that a developer was using Facebook data to
27
28                                                 - 144 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 152 of 319




 1 automatically generate profiles of children without their (or their parents’) consent, and that

 2 another was seeking to gain access to a user’s private Facebook messages and photos. In an op-ed

 3 piece, Parakilas wrote about the response of Facebook management (or lack thereof) to these

 4 reports, “At a company that was deeply concerned about protecting its users, this situation would

 5 have been met with a robust effort to cut off developers who were making questionable use of

 6 data. But when I was at Facebook, the typical reaction I recall looked like this: try to put any

 7 negative press coverage to bed as quickly as possible, with no sincere efforts to put safeguards in

 8 place or to identify and stop abusive developers. When I proposed a deeper audit of developers’

 9 use of Facebook’s data, one executive asked me, “Do you really want to see what you’ll find?”

10 Parakilas responded, “The message was clear: The company just wanted negative stories to stop.

11 It didn’t really care how the data was used.” Parakilas said that when he told his superiors that

12 “more audits of developers and a more aggressive enforcement regime” were needed, they did not

13 directly respond, because “[e]ssentially, they did not want to do that.” According to Parakilas,

14 “the company felt that it would be in a worse legal position if it investigated and understood the

15 extent of abuse, and it did not.” In subsequent testimony to the DCMS Committee, Parakilas

16 declined to identify the Facebook executives he warned publicly by name when asked. The

17 DCMS Committee Chair commented, “it sounds like they turned a blind eye because they did not

18 want to find out that truth.” Parakilas agreed, stating, “That was my impression, yes.”
                           3.     Facebook’s Chief Information Security Officer Resigned After
19
                                  His 2017 Warnings to the Board Were Ignored
20        492. In December 2017, Alex Stamos, Facebook’s Chief Information Security Officer,
21 was forced out of his position as a result of “internal disagreements over how the social network
22 should deal with its role in spreading disinformation.”

23          493.   Tellingly, Stamos’ departure was not reported by Facebook until March 19, 2018 –
24 after it was publicly revealed that the Company had failed to verify that user data had been deleted

25 by Cambridge Analytica and other third parties or notify the affected users that their privacy had

26 been compromised. The New York Times reported that Stamos had clashed with top executives,

27
28                                                 - 145 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 153 of 319




 1 including Defendant Sandberg, because he had “advocated more disclosure around Russian

 2 interference.” According to the article, the Company wanted to handle Stamos’ departure quietly

 3 because unnamed Facebook “executives thought his departure would look bad” in light of the

 4 circumstances surrounding the investigations into Russian hacking and his early warnings to

 5 Sandberg and others, which were ignored.

 6           494.    A follow-up article in The New York Times subsequently reported:

 7             After a breach of the Democratic National Committee in June 2016, Mr. Stamos
               pulled together a team to investigate Russian interference on Facebook. The
 8             findings pit him against executives in the company’s legal and communications
 9             groups. While Mr. Stamos argued to disclose more, others said that by proactively
               disclosing what they had found, Facebook had become a target for further public
10             ire, according to seven current and former Facebook employees.

11           495.    In an internal memo circulated at Facebook on March 23, 2018 in response to The
12 New York Times report, Stamos acknowledged that he had disagreements with other executives

13 over information security. Although Stamos denied that he had been forced out, he went on to

14 criticize the corporate culture at Facebook with respect to the protection of user data:

15
               We need to build a user experience that conveys honesty and respect, not one
16             optimized to get people to click yes to giving us more access. We need to
               intentionally not collect data where possible, and to keep it only as long as we are
17             using it to serve people.
18                                                    ***
19             We need to find and stop adversaries who will be copying the playbook they saw
               in 2016. We need to listen to people (including internally) when they tell us a
20             feature is creepy or point out a negative impact we are having in the world. We
               need to deprioritize short-term growth and revenue and to explain to Wall Street
21
               why that is ok. We need to be willing to pick sides when there are clear moral or
22             humanitarian issues. And we need to be open, honest and transparent about
               challenges and what we are doing to fix them.
23
             496.    On April 9, 2018, Business Insider reported that Facebook employees had begun
24
      “quitting or asking to switch departments over ethical concerns.” According to the article,
25
      “dissatisfied Facebook engineers are reportedly attempting to switch divisions to work on
26
      Instagram or WhatsApp, rather than continue work on the platform responsible for the Cambridge
27
28                                                   - 146 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 154 of 319




 1 Analytica scandal.” As the article explained, once “it became evident that Facebook’s core

 2 product might be to blame” for the privacy abuses and unauthorized use and transfer of millions of

 3 users’ data that had occurred and was widely reported to have been used by Cambridge Analytica

 4 and the Trump campaign in connection with the 2016 presidential election, “engineers working on

 5 it reportedly found it increasingly difficult to stand by what it built.”

 6                      4.      Defendant Andreessen Admitted That He Consciously Disregarded
                                Warnings From Whistleblower Wylie in 2016 and 2018
 7          497.    On March 16, 2019, The Guardian published another story by Carol Cadwalladr,
 8 the same reporter who initially broke the Cambridge Analytica story, concerning Facebook’s

 9 response to earlier reports that “a meeting was hosted at the office of Facebook board member and

10 confidant of its CEO Mark Zuckerberg, Marc Andreessen with Christopher Wylie, the Cambridge

11 Analytica whistleblower, in the summer of 2016 just as the data firm started working for the

12 Trump campaign.” The article, entitled “Facebook faces fresh questions over when it knew of data

13 harvesting,” stated that “Silicon Valley insiders have told the Observer that Facebook board

14 member Marc Andreessen, the founder of the venture capital firm Andreessen Horowitz and one

15 of the most influential people in Silicon Valley, attended a meeting with Wylie held in Andreessen

16 Horowitzʼs office two years before he came forward as a whistleblower. . . Individuals who

17 attended the meeting with Wylie and Andreessen claim it was set up to learn what Cambridge

18 Analytica was doing with Facebookʼs data and how technologists could work to ‘fix’ it. It is

19 unclear in what capacity Andreesen Horowitz hosted and who attended the meeting but it is
20 nonetheless a hugely embarrassing revelation for Facebook. . .”

21          498.    The Guardian article, which was written by Carol Cadwalladr, the same
22 investigative reporter who initially broke the Cambridge Analytica story, stated, in relevant part:

23
              During the period in 2016 in which Facebook said that it was investigating the
24            data abuse by Cambridge Analytica, Christopher Wylie was invited to a meeting
              at the firm, Andreessen Horowitz.
25
              Wylie, the young Canadian data scientist, would go on to expose the scandal in
26            the Observer a year ago. He revealed then how Cambridge Analytica worked with
              a Cambridge University academic, Aleksandr Kogan, to harvest Facebook data
27
28                                                   - 147 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 155 of 319




             from users, without their consent, in order to model their personalities and target
 1           them politically.
 2           A Silicon Valley technologist with knowledge of the meeting at Andreessen
 3           Horowitz said: “There were people who were very concerned by the reports of
             what Cambridge Analytica was doing with data, and the meeting was set up to
 4           try and find out as much about the exploit as possible in order to figure out
             possible solutions. Thatʼs why Wylie was invited. They wanted his knowledge.
 5           He was asked a lot of questions including about the companyʼs contacts with
             Russian entities.”
 6
             It is understood that a Facebook group was formed, of which Wylie was a member,
 7
             and it is believed Andreessen remained in touch with Wylie until the Observer
 8           broke the story of his involvement in March last year.

 9           A Valley insider who attended the meeting said “The weird thing is that there
             was no follow-up. The idea was to reverse-engineer the problem to find solutions.
10           But we never learned of any follow-up with Facebookʼs security team or any
             attempt to put the information into action.”
11
             Andreessen Horowitz declined to answer any of the Observerʼs questions.
12           Facebook has repeatedly refused to tell members of Congress and the British
             parliamentary fake news inquiry when senior executives learned of the data abuse.
13
             It also declined to answer the Observerʼs questions.
14           Following publication of this article, Marc Andreessen issued the following
15           statement: “The suggestion that I had or hosted a meeting involving Christopher
             Wylie is flatly and totally untrue. I have never met Wylie in my life. After the
16           election of 2016, a mutual colleague suggested by email that I meet with Wylie,
             but that meeting never took place. Later, in early 2018, Wylie reached out to me
17           on Twitter and asked for a meeting, which I turned down.”
18           The company added that it had “no record” of any meeting in its office.
19           A spokesman said: “Facebook was not aware of the transfer of data from
             Kogan/GSR [Koganʼs business Global Science Research] to Cambridge Analytica
20
             until December 2015. When Facebook learned about Koganʼs breach of
21           Facebookʼs data use policies, we took action.”
                   Defendants Agreed to Pay a $5 Billion Penalty to Resolve Claims That They
22                 Personally Violated the FTC Consent Order and Section 5 of the FTC Act
23         499.    As noted, Defendant Zuckerberg personally signed the Stipulated Order on
24 Facebook’s behalf on July 23, 2019, together with Facebook’s Vice President Colin Stretch and an

25 attorney from Gibson, Dunn & Crutcher LLP. The Stipulated Order states, in relevant part:

26           The parties have consented to entry of this Stipulated Order to resolve any and all
             claims that Defendant, its officers, and directors, prior to June 12, 2019, violated
27
28                                                 - 148 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 156 of 319




               the Commission’s Decision and Order in In re Facebook, Inc., C-4365, 2012 FTC
 1             LEXIS 135 (F.T.C. July 27, 2012). Furthermore, this Stipulated Order resolves all
 2             consumer-protection claims known by the FTC prior to June 12, 2019, that
               Defendant, its officers, and directors violated Section 5 of the FTC Act. The FTC
 3             and the United States specifically reserve all other claims. For purposes of this
               paragraph, “Defendant” shall mean Facebook, Inc., its successors and assigns,
 4             acting directly, or through any corporation, company, subsidiary, division,
               affiliate, website, or other device that it directly or indirectly controls.
 5
               THEREFORE, IT IS ORDERED as follows:
 6
               FINDINGS
 7
               [omitted]
 8
               3. The Complaint states a claim upon which relief may be granted against
 9             Defendant under Sections 5(a), 5(l), 13(b), and 16(a)(1) of the FTC Act, 15 U.S.C.
10             §§ 45(a), 45(l), 52, 53(b), and 56(a)(1), including for violations of Parts I and IV
               of the Commission’s Decision and Order in In re Facebook, Inc., C-4365, 2012
11             FTC LEXIS 135 (F.T.C. July 27, 2012).

12             4. Defendant’s activities are “in or affecting commerce,” as defined in Section 4
               of the FTC Act, 15 U.S.C. § 44.
13
               [omitted]
14
               6. Defendant neither admits nor denies any of the allegations in the Complaint,
15             except as specifically stated in the Decision and Order set forth in Attachment A.
               Only for purposes of this action, Defendant admits the facts necessary to establish
16             jurisdiction.
17             7. Defendant and Plaintiff waive all rights to appeal or otherwise challenge or
               contest the validity of this Stipulated Order.
18
      Stipulated Order at 1-2.
19
             500.    The Decision and Order set forth in Attachment A to the Stipulated Order states,
20
      under a similar heading entitled “FINDINGS”:
21
               2. The Complaint charges violations of Section 5 of the FTC Act, 15 U.S.C. § 45,
22             and violations of Parts I and IV of an order previously issued by the Commission,
23             15 U.S.C. § 56(a)(1).

24             [omitted]
               5. Respondent neither admits nor denies any of the allegations in the Complaint,
25
               except as specifically stated in the Decision and Order. Only for purposes of this
26             action, Respondent admits the facts necessary to establish jurisdiction.

27
28                                                   - 149 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 157 of 319




 1           501.    Defendants’ refusal to admit any of the allegations in the FTC 2019 Complaint

 2 notwithstanding, the charges brought by the DOJ, the FTC’s findings in the 2019 FTC Complaint,

 3 and the terms of the Amended FTC Order confirm that, as a result of the Board’s failure to

 4 adequately monitor and oversee the Company’s compliance with the 2012 Consent Order, the

 5 privacy abuses persisted and misrepresentations continued to be made by Defendants in violation

 6 of the Consent Order, and other similar deceptive practices were also allowed to occur that caused

 7 further violations of law.

 8                   Defendants Personally Benefited From Their Insider Sales of Facebook Stock
                     and Other Transactions in Facebook Securities During the Relevant Period
 9                   While Facebook’s Stock Price Was Artificially Inflated By Their
                     Misrepresentations
10
             502.    During the Relevant Period, certain of the Defendants took advantage of the
11
      artificial inflation of Facebook’s shares caused by the Defendants’ false or misleading statements
12
      and omissions that failed to disclose the Cambridge Analytica incident or the nature and extent to
13
      which the Company’s internal controls and policies had permitted the breach to occur.
14
      Specifically, Defendants Zuckerberg, Sandberg, and Koum (the “Insider Selling Defendants”)
15
      collectively sold or otherwise disposed of nearly $1.5 billion worth of their personally-held shares
16
      of Facebook stock during that time, all while in the possession of material, non-public information.
17
      At the time of these stock transactions in 2018, all of the Insider Selling Defendants knew about or
18
      recklessly disregarded material, non-public information regarding the Cambridge Analytica
19
      scandal and Facebook’s advertising practices, violations of user privacy and data security laws,
20
      and other damages to Facebook caused by Defendants’ actions (or conscious inaction) in
21
      connection with the practices described above.
22
             503.    For example, the IRS summons indicates that Facebook executives testified under
23
      oath about their communications and presentations to the Board beginning in at least 2009
24
      regarding “advertising operations and revenues[.]”
25
             504.    Further, a former Facebook employee testified under oath that he had participated
26
      in a sale of stock by Facebook employees and had seen a valuation in connection with that
27
28                                                   - 150 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 158 of 319




 1 permitted sale. According to the employee, whose name is redacted from the documents obtained

 2 by Plaintiff in this case, a valuation amount was communicated to all employees who were eligible

 3 to sell their stock.

 4          505.    All of the Defendants knew or recklessly disregarded that these and other relevant

 5 facts were necessary to make Defendants’ statements truthful and not misleading, but were not

 6 disclosed by Defendants. While these and other material facts were concealed from Facebook

 7 shareholders and the public, the Insider Selling Defendants sold or otherwise disposed of Facebook

 8 common stock on the basis of that information, thereby breaching their fiduciary duties. In

 9 particular:

10                        (a) Defendant Zuckerberg sold 5,423,200 of his Facebook shares for proceeds

11                           of over $978 million.

12                        (b) Defendant Sandberg sold 196,684 of her Facebook shares for proceeds of

13                           over $35 million.

14                        (c) Defendant Koum sold 2,485,347 of his Facebook shares for proceeds of

15                           over $442 million.

16          506.    The Exchange Act requires publicly traded companies to disclose to shareholders

17 “material information,” the kind of information that an investor would want to know to protect

18 their investment. The SEC issued guidance on public reporting of cybersecurity incidents, noting

19 that the commission “encourages companies to continue to use Form 8-K or Form 6-K to disclose
20 material information promptly, including disclosure pertaining to cybersecurity matters.” In the

21 2017 and 2018 Proxy Statements, Facebook did not mention the Cambridge Analytica incident,
22 and also did not mention these facts in any of its Form 8-K or Form 6-K filings. Instead, Facebook

23 made general statements in their most recent Proxy Statement and annual report on Form 10-K
24 about potential, not actual, user privacy and data security risks, and certified that the Company’s

25 internal controls were adequate and complied with applicable laws (which necessarily include the

26 FTC Consent Decree). By trading while in possession of this material, non-public information, the

27 Insider Selling Defendants breached their fiduciary duties.
28                                                   - 151 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 159 of 319




       X.       INDIVIDUAL DEFENDANTS’ COMPENSATION AND STOCK OWNERSHIP
 1
              507.    During the relevant period when they were breaching their fiduciary duties owed to
 2
      Facebook, including by making materially false and misleading statements, by authorizing and/or
 3
      effectuating manipulative share repurchases, and through their insider sales of stock and other
 4
      transactions in Facebook securities and violations of law described below, the Individual
 5
      Defendants received compensation, including stock awards.
 6
              508.    Facebook executives, including Defendants Zuckerberg, Sandberg, and Wehner,
 7
      received compensation that was based on performance targets and metrics that rewarded them for
 8
      achieving performance goals and encouraged their pursuit of profit through an unlawful business
 9
      strategy. According to the 2018 Proxy Statement, Facebook’s “[e]xecutive compensation is based
10
      on contributions to number of advertisers, delivery of a strategic long-range plan, growth in user
11
      engagement, recruiting and developing teams to drive product development in “new initiatives.”
12
      (2018 Proxy Statement at 24).
13
              509.    Worse, in 2017, the Compensation & Governance Committee members effectively
14
      ceded their oversight responsibilities to Defendant Sandberg and Defendant Wehner, appointing
15
      them as the sole members of a new “Equity Subcommittee” with the “authority to review and
16
      approve grants of RSUs to employees and consultants.”
17
              510.    Defendants received compensation as set forth in the following charts:
18
                                              Officer Compensation
19
                                                         Stock       All Other
20                   Fiscal   Salary       Bonus        Awards     Compensation
                                                                                                Total ($)
                     Year      ($)          ($)           ($)            ($)
21     Zuckerberg    2018              1        --              --       22,554,542            22,554,543
22                   2017              1        --              --        8,852,365             8,852,366
                     2016              1        --              --        5,765,831             5,765,832
23                   2015              1        --              --        5,037,840             5,037,841

24      Sandberg     2018     843,077   638,310        18,423,523         3,823,508            23,728,418
                     2017     795,769   640,378        21,072,431         2,687,643            25,196,221
25                   2016     738,077 1,293,635        19,908,426         2,609,319            24,549,457
                     2015     715,385 1,265,193        15,465,667         1,252,724            18,698,969
26

27          Wehner   2018     753,846      499,494     18,423,523             9,250            19,686,113

28                                                   - 152 -
             PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 160 of 319



                   2017           711,539   633,317     21,072,431             9,000          22,426,287
 1
                   2016           662,692   940,421     14,931,596             9,566          16,544,275
 2                 2015           665,385   653,365     15,465,667             9,000          16,793,417

 3

 4                                              Director Compensation
                                              Fees
 5
                                            Earned
 6                                          or Paid            Stock
                         Fiscal             in Cash           Awards
 7                                                                                             Total ($)
                         Year                  ($)              ($)
         Andreessen      2018                70,000             321,194                         391,194
 8
                         2017                70,000             299,151                         369,151
 9                       2016                90,000             296,006                         386,006
                         2015                70,000             304,922                         374,922
10
             Bowles      2018               100,000             321,194                         421,194
11                       2017               100,000             299,151                         399,151
                         2016               120,000             296,006                         416,006
12                       2015               100,000             304,922                         404,922
13
           Chenault      2018                58,139             404,695                         462,834
14
          Desmond-
          Desmond-       2018               107,000             321,194                         428,194
15         Hellman       2017                70,000             299,151                         369,151
                         2016                90,000             296,006                         386,006
16                       2015                70,000             304,922                         374,922
17
           Hastings      2018                50,000             321,194                         371,194
18                       2017                50,000             299,151                         349,151
                         2016                50,000             296,006                         346,006
19
                         2015                50,000             304,922                         354,922
20
               Thiel     2018                50,000             321,194                         371,194
21
                         2017                50,000             299,151                         349,151
22                       2016                50,000             296,006                         346,006
                         2015                50,000             304,922                         354,922
23
24            Zients     2018                41,028             321,194                         362,222

25

26          511.       During the relevant period, Defendants also approved other self-interested

27 transactions that allowed certain Individual Defendants to obtain personal financial benefits that
28                                                    - 153 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 161 of 319




 1 were material to Defendants, and were not equally shared by Facebook’s minority (non-interested)

 2 shareholders.

 3          512.   When Facebook acquired WhatsApp in 2014, the acquisition agreement also

 4 provided for an additional $3 billion in restricted stock units (“RSUs”) to be granted to

 5 WhatsApp’s founders, including Defendant Koum, and other WhatsApp employees that would

 6 vest over four years subsequent to closing. The Class A common stock and RSUs issued to

 7 WhatsApp shareholders and employees upon closing represented approximately 7.9% of Facebook

 8 shares then outstanding.

 9          513.   Defendant Koum was granted approximately 24.9 million RSUs in connection with

10 the merger agreement, including approximately 7 million unvested shares that were granted to

11 Koum as an “inducement award.” These RSUs remained unvested as of March 31, 2018.

12          514.   The unvested RSUs that were granted to Koum were set to vest incrementally until

13 late 2018, with 1.9 million shares to vest on May 15, 2018 and in August 2018, plus a final tranche

14 of 2.1 million shares that would be issued in November 2018, and were contingent on him still

15 being employed through those dates.

16          515.   However, as reported by Defendants in Facebook’s Form 8-K dated April 30, 2018,

17 Defendant Koum informed the Board in connection with his resignation as CEO of WhatsApp that

18 he would not stand for re-election to the Board at the 2018 Annual Meeting. Accordingly, at the

19 time of his resignation in April 2018, Defendant Koum would have forfeit 5.8 million shares,
20 worth approximately $997.5 million as of the date of the announcement. However, the

21 “inducement award” was “subject to acceleration if [Koum’s] employment is terminated without
22 ‘cause’ or if the [he] resigns for ‘good reason’.”

23          516.   According to Facebook’s Form 10-Q for the quarterly period ending March 31,
24 2018, as of that date, Facebook had $10.82 billion of unrecognized share-based compensation

25 expense, substantially all of which was related to RSUs. Included in this amount were 7 million

26 unvested shares that had been granted to Defendant Koum as the “inducement award” in

27
28                                                 - 154 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 162 of 319




 1 connection with the WhatsApp acquisition in 2014. The “inducement award” was subject to

 2 acceleration pursuant to the terms of Koum’s employment agreement.

 3

 4                                 XI.   DAMAGES TO FACEBOOK

 5          517.   Defendants’ misconduct alleged herein wrought extreme reputational damage upon

 6 the Company. This is especially harmful to Facebook because the Company is built on user trust.

 7          518.   Defendants breached user trust by acting in direct contravention of the Company’s

 8 publicly-touted credo. This reputational harm undoubtedly translates into long-term damage to the

 9 Company.

10          519.   Defendants’ illegal practices alleged herein and failures to timely address, remedy,

11 or disclose them also severely damaged Facebook’s reputation within the business community and

12 in the capital markets, as evidenced by the more than $50 billion loss in market value after the

13 Cambridge Analytica incident, and more than $100 billion loss in market value after the second

14 quarter 2018 earnings announcement. Facebook’s users and current and potential investors

15 consider the Company’s ability to protect its users’ personal information, and to implement

16 adequate controls to ensure the Company complies with its legal obligations and timely and

17 properly detects any potential violations of law or user privacy. Defendants’ breaches of their duty

18 of oversight, including their failure to implement and maintain adequate internal controls or a

19 reasonable privacy program, caused Facebook to violate federal securities laws, SEC rules, the
20 FTC Consent Order, and the FTC Act, and resulted in Facebook paying a $5 billion penalty to

21 resolve the FTC 2019 Complaint, and a $100 million penalty to resolve the SEC charges, among
22 others. Thus, Facebook’s ability to attract users and investors is now impaired.

23          520.   Further, as a direct and proximate result of Defendants’ actions, Facebook has

24 expended and will continue to expend significant additional money, including: costs incurred in

25 defending against, and the potential settlement of, civil and criminal legal proceedings brought

26 against the Company related to the unauthorized sharing and use of users’ personal information;

27
28                                                 - 155 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 163 of 319




 1 and costs incurred from the substantial compensation and benefits paid to Defendants, who are

 2 responsible for the scheme.

 3                       XII. DERIVATIVE AND DEMAND ALLEGATIONS

 4           521.   At the time this Complaint was filed, Facebook’s Board consisted of seven (7)

 5 members, including Defendants Zuckerberg, Sandberg, Andreessen, Thiel, Chenault, Zients and

 6 Alford.

 7           522.   Plaintiffs did not make a demand on Facebook’s Board of Directors to institute this

 8 action against Defendants because, for the reasons detailed above and as set forth further below,

 9 any such demand would have been futile.

10           523.   The facts detailed in this Complaint demonstrate that the Defendants affirmatively

11 adopted, implemented, and condoned a business strategy based on deliberate and widespread

12 violations of applicable law, which is not a legally protected business decision and can in no way

13 be considered a valid exercise of business judgment, and/or consciously disregarded numerous red

14 flags of misconduct throughout the relevant period, subjecting them to a substantial likelihood of

15 liability as to Plaintiffs’ claims against them in this action. Moreover, Defendant Zuckerberg

16 dominates and controls the Board, and a majority of the directors are beholden to Zuckerberg

17 and/or lack independence from him. For all of these reasons, a demand on the Board was futile,

18 and is therefore excused, under applicable Delaware law.

19                  Demand Was Futile Because Defendant Zuckerberg Controls Facebook and
                    Its Board
20
             524.   Demand was futile, and therefore excused, because Defendant Zuckerberg
21
      dominates and controls the entire Board by virtue of his controlling voting power, and because a
22
      majority of the directors lack independence from him, as explained further below.
23
             525.   First, Defendant Zuckerberg is the clear public face of Facebook. As the founder of
24
      Facebook, and its CEO, Zuckerberg has admitted, “I started Facebook, I run it, and I’m
25
      responsible for what happens here.”
26

27
28                                                  - 156 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 164 of 319




 1          526.    Second, Defendant Zuckerberg is Facebook’s largest stockholder. According to the

 2 Company’s definitive proxy statement filed with the SEC on April 12, 2019 (“2019 Proxy

 3 Statement”), as of March 31, 2019, defendant Zuckerberg owned 398,319,062 shares of Class B,

 4 stock. (2019 Proxy Statement at 41.)

 5          527.    Third, Defendant Zuckerberg occupies a number of important positions at

 6 Facebook. Zuckerberg has been Facebook’s Chief Executive Officer since 2004, and Chairman of

 7 the Board since 2012. He also plays a key role in the design of all Facebook’s products.

 8 Facebook’s website states that “Mark [Zuckerberg] is responsible for setting the overall direction

 9 and product strategy for the company. He leads the design of Facebook’s service and development

10 of its core technology and infrastructure.”

11          528.    Fourth, Defendant Zuckerberg has the power to remove individuals at Facebook

12 who challenge his control of Facebook, including directors (through his voting control) and

13 employees (through his actual control as the Company’s CEO and Chief Operating Decision

14 Maker). Defendant Zuckerberg has historically caused the Company to enter into unfair

15 transactions to maintain his control of the Company and advance his own personal interests. For

16 example, in April 2016, Zuckerberg announced a plan to issue new “Class C” shares with no

17 voting rights that would allow him to sell the majority of his shares for billions of dollars, while

18 simultaneously retaining total control over decision-making. Although Defendant Desmond-

19 Hellmann initially objected to the share reclassification, legal briefs filed in the case show fellow
20 directors, including Defendant Andreessen, eventually swayed her to vote in his favor, despite

21 her own views that it was not in the best interests of the Company and its minority shareholders.
22          529.    Fifth, both Facebook, Defendant Zuckerberg, and the rest of the Board have made a

23 multitude of concessions regarding Zuckerberg’s powerful influence and control over the
24 Company and Facebook’s Board. For example, Defendants have admitted, including in

25 Facebook’s 2016 Annual Report on Form 10-K filed with the SEC on February 3, 2017, which

26 was signed by Defendants Zuckerberg, Sandberg, Wehner, Koum, Andreessen, Bowles,

27 Desmond-Hellman, Hastings, and Thiel, as follows:
28                                                  - 157 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 165 of 319




 1          Our CEO has control over key decision making as a result of his control of a
 2          majority of the voting power of our outstanding capital stock.

 3                   Mark Zuckerberg, our founder, Chairman, and CEO, is able to exercise voting
            rights with respect to a majority of the voting power of our outstanding capital stock
 4          and therefore has the ability to control the outcome of matters submitted to our
            stockholders for approval, including the election of directors and any merger,
 5
            consolidation, or sale of all or substantially all of our assets. This concentrated control
 6          could delay, defer, or prevent a change of control, merger, consolidation, or sale of
            all or substantially all of our assets that our other stockholders support, or conversely
 7          this concentrated control could result in the consummation of such a transaction
            that our other stockholders do not support. This concentrated control could also
 8          discourage a potential investor from acquiring our Class A common stock, which has
            limited voting power relative to the Class B common stock, or if issued, our Class C
 9
            capital stock, which will generally have no voting power, and might harm the
10          trading price of our Class A common stock and, if issued, our Class C capital stock.
            In addition, Mr. Zuckerberg has the ability to control the management and major
11          strategic investments of our company as a result of his position as our CEO and
            his ability to control the election or replacement of our directors. In the event of
12          his death, the shares of our capital stock that Mr. Zuckerberg owns will be transferred
            to the persons or entities that he has designated. As a board member and officer, Mr.
13
            Zuckerberg owes a fiduciary duty to our stockholders and must act in good faith in a
14          manner he reasonably believes to be in the best interests of our stockholders. As a
            stockholder, even a controlling stockholder, Mr. Zuckerberg is entitled to vote his
15          shares, and shares over which he has voting control as governed by a voting
            agreement, in his own interests, which may not always be in the interests of our
16          stockholders generally. Moreover, since our Class C capital stock, if issued, will
17          generally have no voting power, the issuance of the Class C capital stock, including
            in connection with future financings, acquisitions, or the issuance of future equity
18          awards, could have the effect of prolonging the duration of Mr. Zuckerberg's ability
            to exercise voting rights with respect to a majority of the voting power of our
19          outstanding capital stock and therefore his ability to control the outcome of matters
            submitted to our stockholders for approval, including the election of directors, and
20          any merger, consolidation, or sale of all or substantially all of our assets. We believe
21          that Mr. Zuckerberg's continued control of a majority of the voting power of our
            outstanding capital stock is beneficial to us and is in the best interests of our
22          stockholders. In the event that Mr. Zuckerberg no longer controls a majority of the
            voting power, whether as a result of the disposition of some or all his shares of Class
23          A or Class B common stock or otherwise, our business or the trading price of our
            Class A common stock and, if issued, our Class C capital stock may be adversely
24          affected.
25
      (Emphasis added.)
26

27
28                                                   - 158 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 166 of 319




 1          530.    Sixth, Defendant Zuckerberg is the dominant force behind Facebook’s core business

 2 strategy that depends upon monetizing user data, including through the “reciprocity” policy and

 3 other practices that the FTC, DOJ, and SEC found Defendants misrepresented, failed to disclose,

 4 and allowed in violation of the 2012 Consent Order, the FTC Act, and/or federal securities laws.

 5 Indeed, an early draft of the FTC’s first administrative complaint against Facebook reveals that the

 6 FTC initially sought to charge Defendant Zuckerberg with violations of the FTC Act, in addition

 7 to the Company. This, along with the Dissenting Statement of FTC Commissioner Rebecca Kelly

 8 Slaughter regarding the settlement, and the FTC mandated provisions in the Amended FTC Order

 9 that are specifically designed to increase accountability and enhance Board oversight of

10 Facebook’s privacy practices, confirms that Zuckerberg’s conduct and unfettered decision-making

11 authority was a substantial contributing factor that caused Facebook’s violations of law that gave

12 rise to the initial FTC complaint and Consent Order entered in 2012. Accordingly, Zuckerberg is

13 interested, and could not impartially evaluate any demand concerning the similar allegations and

14 claims herein.

15          531.    Seventh, as detailed below, a majority of the directors are not independent from

16 Defendant Zuckerberg. Because he dominates and controls the entire Board, and because he is

17 interested, demand was futile, and is excused, as to the entire Board.

18                1.   Defendants Have Admitted That Facebook is a “Controlled Company”
                        and That Zuckerberg Controls Voting Decisions, Including the Election
19                      of Directors

20          532.    There is no question that Defendant Zuckerberg controls Facebook in his role as the

21 Company’s CEO, and that he controls the entire Board by virtue of his majority voting power and
22 ownership of shares, and by proxies and agreements giving him voting rights in perpetuity

23 including as to a shares of Facebook Class B stock constituting a majority of the Company’s
24 voting shares and/or rights.

25          533.    Facebook’s website states that “Mark [Zuckerberg] is responsible for setting the

26 overall direction and product strategy for the company. He leads the design of Facebook’s service

27 and development of its core technology and infrastructure.” Defendant Zuckerberg is also
28                                                 - 159 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 167 of 319




 1 responsible for Facebook’s policies, according to Defendant Sandberg. In a May 30, 2018

 2 interview with Recode Media, Defendant Sandberg stated, “Mark has said very clearly on

 3 Cambridge Analytica that he designed the platform and he designed the policies, and he holds

 4 himself responsible.” Defendant Zuckerberg directs and controls the Company’s business and is

 5 personally liable for the wrongdoing and damage cause to Facebook as alleged herein.

 6 Accordingly, Defendant Zuckerberg lacks the requisite “disinterestedness” to consider a demand.

 7          534.    Facebook’s status as a “controlled” company is inherent in its corporate governance

 8 and capital (dual-class) structure, and the role that Zuckerberg has played in recruiting and

 9 retaining the current directors cannot be understated. It is Zuckerberg alone who has the power to

10 elect (and remove) any director from Facebook’s Board, by virtue of his share ownership, controls

11 a majority of Facebook’s outstanding voting power, or 57.7% of the total voting power, according

12 to the Company’s 2019 Proxy Statement. Zuckerberg’s control of Facebook is like a dictatorship,

13 and he directs and is responsible for the activities of Facebook’s employees.

14          535.    According to Facebook’s 2019 Proxy Statement:

15           Because Mr. Zuckerberg controls a majority of our outstanding voting power,
             we are a “controlled company” under the corporate governance rules of the
16           NASDAQ Stock Market LLC (NASDAQ). Therefore, we are not required to
17           have a majority of our board of directors be independent, nor are we required to
             have a compensation committee or an independent nominating function. In light
18           of our status as a controlled company, our board of directors has determined not
             to have an independent nominating function and to have the full board of directors
19           be directly responsible for nominating members of our board.
20
            536.    The 2018 Form 10-K further stated:
21
              Our CEO has control over key decision making as a result of his control of a majority
22            of the voting power of our outstanding capital stock.

23                  Mark Zuckerberg, our founder, Chairman, and CEO, is able to exercise voting rights
              with respect to a majority of the voting power of our outstanding capital stock and therefore
24            has the ability to control the outcome of matters submitted to our stockholders for approval,
              including the election of directors and any merger, consolidation, or sale of all or
25            substantially all of our assets. This concentrated control could delay, defer, or prevent a
26            change of control, merger, consolidation, or sale of all or substantially all of our assets that
              our other stockholders support, or conversely this concentrated control could result in the
27            consummation of such a transaction that our other stockholders do not support. This

28                                                   - 160 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 168 of 319




             concentrated control could also discourage a potential investor from acquiring our Class A
 1           common stock, which has limited voting power relative to the Class B common stock, and
 2           might harm the trading price of our Class A common stock. In addition, Mr. Zuckerberg
             has the ability to control the management and major strategic investments of our
 3           company as a result of his position as our CEO and his ability to control the election
             or replacement of our directors. In the event of his death, the shares of our capital stock
 4           that Mr. Zuckerberg owns will be transferred to the persons or entities that he has
             designated. As a board member and officer, Mr. Zuckerberg owes a fiduciary duty to our
 5
             stockholders and must act in good faith in a manner he reasonably believes to be in the best
 6           interests of our stockholders. As a stockholder, even a controlling stockholder,
             Mr. Zuckerberg is entitled to vote his shares, and shares over which he has voting control
 7           as governed by a voting agreement, in his own interests, which may not always be in the
             interests of our stockholders generally.
 8

 9           The dual class structure of our common stock and a voting agreement between certain
             stockholders have the effect of concentrating voting control with our CEO and certain
10           other holders of our Class B common stock; this will limit or preclude your ability to
11           influence corporate matters.
             Our Class B common stock has ten votes per share and our Class A common stock has
12           one vote per share. Stockholders who hold shares of Class B common stock, including
             certain of our executive officers, employees, and directors and their affiliates, together
13           hold a substantial majority of the voting power of our outstanding capital stock. Because
             of the ten-to-one voting ratio between our Class B and Class A common stock, the
14
             holders of our Class B common stock collectively control a majority of the combined
15           voting power of our common stock and therefore are able to control all matters submitted
             to our stockholders for approval so long as the shares of Class B common stock represent
16           at least 9.1% of all outstanding shares of our Class A and Class B common stock. This
             concentrated control will limit or preclude your ability to influence corporate matters for
17           the foreseeable future.
18                 Transfers by holders of Class B common stock will generally result in those shares
             converting to Class A common stock, subject to limited exceptions, such as certain
19           transfers effected for estate planning or charitable purposes. The conversion of Class B
20           common stock to Class A common stock will have the effect, over time, of increasing the
             relative voting power of those holders of Class B common stock who retain their shares in
21           the long term. If, for example, Mr. Zuckerberg retains a significant portion of his holdings
             of Class B common stock for an extended period of time, he could, in the future, continue
22           to control a majority of the combined voting power of our outstanding capital stock.
23           Our status as a "controlled company" could make our Class A common stock less
             attractive to some investors or otherwise harm our stock price.
24
                   Because we qualify as a "controlled company" under the corporate governance rules
25           for Nasdaq-listed companies, we are not required to have a majority of our board of
             directors be independent, nor are we required to have a compensation committee or an
26
             independent nominating function. In light of our status as a controlled company, our board
27           of directors determined not to have a separate and independent nominating function and

28                                                - 161 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 169 of 319




              chose to have the full board of directors be directly responsible for nominating members
 1            of our board, and in the future we could elect not to have a majority of our board of directors
 2            be independent or not to have a compensation committee. Accordingly, should the
              interests of our controlling stockholder differ from those of other stockholders, the
 3            other stockholders may not have the same protections afforded to stockholders of
              companies that are subject to all of the corporate governance rules for Nasdaq-listed
 4            companies. Our status as a controlled company could make our Class A common stock
              less attractive to some investors or otherwise harm our stock price.
 5

 6          537.    In an interview with Recode Media on May 30, 2018, Defendant Sandberg
 7 acknowledged that Defendant Zuckerberg’s voting control allows him unlimited discretion with

 8 regard to his decision-making, given he has no fear of losing his position. “You know, in terms of

 9 the business, we don’t make decisions for the short run. We don’t have to and we shouldn’t. I

10 don’t think any company should have to. But we have founder control and protections in place,

11 and we’re very clear that we’re gonna make the investments we need to make.”

12          538.    On June 26, 2018, a group of six of Facebook’s largest shareholders publicly asked
13 to remove Zuckerberg from his chairman position and to replace him with an independent

14 executive. The shareholders also want to get rid of Facebook’s dual-class share structure, which

15 they believe hands over too much power to Zuckerberg and his team of executives. Facebook

16 unsurprisingly objected, “We believe that our capital structure is in the best interests of our

17 stockholders and that our current corporate governance structure is sound and effective.” This has

18 been a common rhetoric from Zuckerberg and Facebook, as he has long faced criticism over the

19 dual-class share structure, but he has ultimately refused to consider making any changes. Even
20 independent investors have called for Zuckerberg to step down as chairman and for Facebook to

21 dissolve its dual-class stock structure. Neither of these has happened. Zuckerberg habitually
22 ignores the protests, objections, and suggestions of both shareholders and independent investors,

23 and continues to benefit financially in the form of billions of dollars due to Facebook’s top-heavy
24 corporate governance structure. Clearly, Zuckerberg’s decision-making rationale does not take

25 into consideration the opinions of shareholders, and he instead prioritizes his own power and

26 control over the long-term interests of the Company.

27
28                                                  - 162 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 170 of 319




 1          539.   Defendant Zuckerberg has always dominated and controlled Facebook and its

 2 Board, and his aspirations were even larger all the way back in 2005. Former Facebook employee

 3 Kate Losse (“Losse”), a speechwriter for Zuckerberg until 2005, recalls that Zuckerberg would end

 4 weekly Friday all-hands meeting by raising his fist with a slight smile and saying, “Domination!”

 5 Losse confirmed that Zuckerberg created an atmosphere at Facebook that discouraged questioning

 6 power and standing up to management, stating: “But the question I was afraid to ask him was this:

 7 If we were to achieve our goal, why should the world trust Facebook or Zuckerberg to shape and

 8 manage this new global meta-society? Could Zuckerberg, who wields considerable power over

 9 Facebook’s share structure, develop the self-awareness and responsibility to manage it? If my co-

10 workers were asking themselves these same questions, I didn’t see it being discussed on our

11 internal forum pages or in conversations around the office.”

12          540.   Losse noted that most employees were afraid of losing their lucrative jobs and that

13 “internal conversations stayed focused on technical and growth questions; questions that can be

14 answered with metrics — how fast are we growing and what technical roadblocks can we remove

15 — rather than introspection.” While Losse recalls this being the atmosphere back in 2005, it

16 seems to have manifested into Zuckerberg’s push for the growth-at-all-costs model introduced in

17 2008. Zuckerberg’s style of responding to questioning from members of the U.S. Congress and

18 the U.K. Parliament reflects this culture: rather than speaking about possible internal improvement,

19 Zuckerberg deflected questions and avoided answering them directly by purposely focusing on
20 explaining Facebook in technical terms.

21          541.   The results of the 2019 Annual Meeting of Facebook’s shareholders confirm that
22 Defendant Zuckerberg continues to dominate and control the Board. Defendant Zuckerberg

23 directs and controls the Company’s business and is personally responsible for the damage caused
24 to Facebook as a result of the illegal business practices and data sharing that led to the Cambridge

25 Analytica scandal. Yet, Defendant Zuckerberg cannot be removed from Facebook’s Board

26 because he has majority voting power., and he will not vote to change Facebook’s current dual-

27 class stock structure providing him the majority vote. This structure gives Zuckerberg the power
28                                                 - 163 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 171 of 319




 1 to remove any director that may attempt to change it, or otherwise challenge his control of the

 2 Company as CEO, or as its largest stockholder owning the majority of shares with voting rights.

 3 Accordingly, Zuckerberg lacks the requisite “disinterestedness” to consider a demand.

 4                 2.      SEC Commissioner Commentary Confirms That Facebook’s Dual
                           Class Stock Structure and Zuckerberg’s Voting Control Effectively
 5                         Negates the Board’s Ability to Exercise Effective Oversight

 6          542.   Facebook’s dual class stock structure has long met with criticism from leading

 7 corporate governance experts and proxy advisory firms. Recently, in an interview by Recode

 8 Media’s Kara Swisher (“Swisher”) on a November 2019 episode of her podcast, Recode Decode,

 9 SEC commissioner Robert Jackson (“Jackson”) commented on Zuckerberg’s effective control in

10 perpetuity:

11           Swisher:      … So, talk a little bit about this Commissioner Jackson, where we
             are with dual class stock.
12
             Jackson:     This has been a real focus for me, because one of the things I found
13           when I dug into the data on this, dual class stock has a justification, which is that a
             visionary founder needs time to make their vision real. We just talked about how activists
14           and others can really put pressure, short term pressure on a CEO. So, there's some value
             to dual class. The question is how long should it be before the CEO is held accountable?
15           I made an argument in a speech last year where I said, "Not forever.”
16           You see, a lot of the dual class structures we have now, as you point out, not only
             gives the current founder control, but their kids and their kids' kids. This kind of
17
             perpetual dual class stock, I'll tell you, troubles me for two reasons. First of all,
18           the data show that the value of dual class goes away after a short period of time.

19           Swisher:     Right. I always say this, one of the things I think people don't
             understand the word dual class sometimes. I mean they're not stupid, but it's not
20           an easy concept, but I always say you cannot fire Mark Zuckerberg. He's
             unfireable by the board. There's no power. The board has no power. He has
21           all the power and people are like, "What? Like what? What do you mean you
             can't, everyone can be fired." I'm like, "He can't actually be fired. I'm not sure
22
             what he could do. I mean Donald Trump can get fired faster than one of these
23           CEOs.

24           Jackson:       I agree. I absolutely agree.

25           Swisher:   But explain dual class for people who don't understand it. So what
             happened? What happens to the mechanism going to place?
26
             Jackson:     So when the company comes public, they've got two classes of
27           shares. One, the managers get, each share gets 10 votes, a hundred votes. The rest,

28                                                    - 164 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 172 of 319




             the common investors get, public investors get and they get one vote and the math
 1           works out such that you can't win an election against the people with the higher
 2           votes.

 3           Swisher:      In anything.

 4           Jackson:      For anything. And what's so, again, for a few years, does that make
             sense? Maybe in some cases, but not only can you not fire Mark Zuckerberg, you
 5           can't fire his kids or his kid's kids. And a lot of people who are for this, here's
             their best argument, Kara. They say, "Look, when the company becomes public,
 6           investors know the deal,"
 7           Swisher:      Right.
 8           Robert:       They know that this is the story.
 9           Swisher:      But they want the stock, but go ahead. Yeah, go ahead.
10           Jackson:      And they want the stock. Exactly. My answer to that is how are you
             supposed to price forever? I don't know how old Mark Zuckerberg to take an
11           example. I don't know how old his kids are, but how are investors supposed to
12           know if they make a good CEO? The idea that you can price that at the IPO stage
             strikes me as fanciful and I got to tell you, I've been, I gave the speech over a year
13           ago. I haven't heard a good defense for perpetual dual class stock.…

14                                              *     *        *

15           Jackson:      … And the problem I see is that right now, nobody is in the business
             of telling founders no. When that happens ...
16
             Swisher:      I am. But it's a small business, it doesn't make any money.
17
             Jackson:      Well look, it's not an easy thing to do.
18
             Swisher:      Yeah.
19
             Jackson:      Look, I --
20
             Swisher:      That was easy. But go ahead. Keep going.
21
             Jackson:        I was a corporate lawyer. It's not an easy board meeting. I've been
22           there to say to a CEO, "I understand this is what you want to do, but you shouldn't
             and here's why." But we need more institutions prepared to do that. And Kara,
23           I'll tell you, when I was on Wall Street, the stock exchanges played a significant
             role in corporate governance. They required director independence, et cetera. But
24
             since I left the street, they went private. They are now private profit making
25           entities. It turns out telling CEOs no is not that profitable.

26           Swisher:      No because they want new, they want all kinds of new business
             essentially of all different kinds of, whether it's a follow in fundings or public
27           offerings or different things like that.
28                                                  - 165 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 173 of 319




             Jackson:     That's right. So the stock exchanges have exited the business of
 1           corporate accountability.
 2                                               *        *       *
 3                  … And so, look, when I made my sort of pitch on dual class, BlackRock
 4           and the council of institutional investors petitioned the stock exchanges to develop
             a limit and that firm, those firms came out against it because they'd much rather
 5           be able to tell their clients they can do whatever they'd like and I think we're going
             to live to regret this because WeWork is one example of how the market is not
 6           comfortable with intergenerational control of widely important public companies.
 7           Swisher:        It wasn't just that, it was also decision making in terms of what to
             buy and what not to buy. It was, it looked like one of the things it gets to is the
 8           entity that is actually supposed to do its job is the board. Is the actual board, which
 9           is supposed to say, "You want to buy a surf wave company? No, we're not buying
             a surf wave company. No. Very nice. Buy it yourself with your own cash if you'd
10           like to surf so much," or if they hear rumblings, which they never do, of problems,
             behavioral problems or anything else, like an Uber or whatever, they step in.
11
             But they tend not to step in any more. They tend to be one, because the people
12           appoint them and they're in their debt or two, they have no power. Because the
             board's, I mean, let me just get the, am I correct? The board of Facebook has no
13
             power to speak of.
14
             Jackson:      Well, let's just be clear.
15           Swisher:      Okay.
16           Jackson:       They're direct- they're public company directors. Their fiduciary
17           [duty] is to the shareholders.

18           Swisher:      Yes.

19           Jackson:      But the person who elects them by majority hammerlock control is
             the CEO they oversee. So just to be clear, they do have some authority, but it's
20           limited by the fact that the person who's in- who they're supposed to be overseeing
             chooses them.
21
             Swisher:       In theory, when people have dual class, they can do what, if the
22           board suddenly gets a conscience and says, "This is the CEO is not acceptable,"
             and it's hard to get to that. A firing is hard to get to.
23
             Jackson:      That's right. But there's going to be a meeting next year where you
24           have to be reelected. I don't like your chances. Here's the thing here. None of this
25           ever happens because everybody understands before the fact that it could and they
             act accordingly.
26

27
28                                                      - 166 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 174 of 319




                             3.     The Abrupt Resignation of Facebook’s Lead Independent
 1                                  Director, and Her Actions and Statements on Behalf of the
 2                                  Board, Further Demonstrates Zuckerberg’s Domination and
                                    Control
 3
             543.    Since this action was commenced, two Facebook Board members have abruptly
 4
      “resigned” from their positions as directors, Defendant Koum in April 2018 and former Lead
 5
      Independent Director Defendant Desmond-Hellman in October 2019.
 6
             544.    On October 30, 2019, Defendants issued a press release filed with the SEC on Form
 7
      8-K, announcing that “[o]n October 27, 2019, [Defendant] Desmond-Hellman informed Facebook
 8
      that she will resign as a member of the Board of Directors of Facebook [] effective as of October
 9
      30, 2019.” The press release also indicated that “[t]he Board … appointed [Defendant]
10
      Andreessen to replace [Defendant] Desmond-Hellman as a member of the Compensation &
11
      Governance Committee of the Board [],” but “did not immediately appoint a new lead independent
12
      director of the Board [and] expect to name a replacement over the coming months.” Defendant
13
      Desmond-Hellmann is chief executive of the Gates Foundation, and formerly served as an
14
      executive at Genentech and as a director at Procter & Gamble. It is no coincidence that, as one of
15
      the newest Facebook directors, she was also one of the only members of Facebook’s Board that
16
      did not have extensive experience and a background in tech entrepreneurship. Defendant
17
      Zuckerberg has surrounded himself with Silicon Valley entrepreneurs on Facebook’s Board who
18
      have interests that are closely aligned with his, making it extremely difficult for new directors and
19
      shareholders alike to protest his decisions, because he usually does not face much if any opposition
20
      in policy matters.
21
             545.    While acting in her former role as Facebook’s Lead Independent Director,
22
      Defendant Desmond-Hellman made a public statement on behalf of the entire Board following the
23
      Cambridge Analytica incident stating that the Board supported both Defendants Zuckerberg and
24
      Sandberg. This statement was the Board’s only comment about the revelations, confirming once
25
      again that the directors will not take any position against Zuckerberg, even in a statement, let alone
26
      commence litigation against him.
27
28                                                   - 167 -
            PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 175 of 319



                    Demand Was Also Futile Because Facebook’s Board Lacks the Requisite
 1                  “Disinterestedness” and Independence to Consider a Demand
 2          546.    Demand on the Facebook Board was also futile because a majority of the directors

 3 lack the requisite disinterestedness and independence to consider a demand. Each of the Director

 4 Defendants faces a substantial likelihood of personal liability for the violations of federal securities

 5 law alleged against him or her in this Complaint and, herefore, lacks “disinterestedness.” In

 6 addition, each of the Director Defendants lacks independence from Facebook’s controlling

 7 shareholder, Defendant Zuckerberg, and he faces a substantial likelihood of liability and is,

 8 therefore, an interested director with respect to a demand.

 9                          1.      The Entire Board is Interested With Respect to the 2012 Consent
                                    Order Violations and 2019 Settlement
10          547.    The entire Board had the duty to ensure Facebook’s privacy practices were
11 designed to protect user information and disclose any violations of user privacy in accordance with

12 applicable law. Facebook’s internal controls and systems had the ability to detect and report

13 suspicious activity at the developer level, yet failed to prevent violations of user privacy on

14 multiple occasions, in violation of various applicable laws, regulations, and the FTC consent order.

15 The Board’s duty was heightened by the fact that the FTC imposed affirmative obligations with

16 respect to the Company’s user privacy practices in the 2011 Consent Order. The Board failed to

17 fulfill that duty, and its failure is even more egregious in light of the many blatant warnings both

18 before and during the relevant period that Facebook’s privacy policies did not comply with

19 applicable laws, and moreover, that the same practices which violated the law and user trust was
20 the Company’s primary source of revenue. Given the Board’s awareness and deliberate

21 concealment of the extent to which Facebook’s business model and revenue depends upon its
22 targeted advertisements, which requires the Company to collect, store, and share massive amounts

23 of user data, and Facebook’s failure to disclose or notify users of these practices, it is clear the
24 Board either deliberately or recklessly permitted the Company to pursue profit at the expense of

25 complying with the law.

26

27
28                                                   - 168 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 176 of 319




 1          548.    The entire Board knowingly approved, permitted, and/or oversaw Facebook’s

 2 illegal business strategy of pursuing profit through monetizing Facebook user data at the expense

 3 of complying with the law. Given the extent to which Facebook’s core business model and

 4 revenues depended upon monetizing user data, and in light of their obligations under the Consent

 5 Order in effect since 2012, the Director Defendants either acted knowingly, or in conscious

 6 disregard of their fiduciary duties, when they failed to implement and maintain adequate internal

 7 controls and reporting procedures that were required by: (i) SEC rules; (ii) the 2012 Consent

 8 Order; and/or (iii) the Caremark line of cases under Delaware law, and when they made the false

 9 and misleading statements and omissions described above.

10          549.    First, Facebook’s entire Board was aware of how the Company was monetizing

11 user data. The Board approved acquisitions that expanded the functionality and reach of the

12 Facebook platform and enables it to obtain additional user data. Facebook executives apprised the

13 Board at least quarterly regarding Facebook’s “advertising operations and revenues.” In addition,

14 certain directors’ affiliated companies, including WhatsApp (Defendant Koum), which became a

15 subsidiary of Facebook following its acquisition by the Company in 2014, and Netflix (Defendant

16 Hastings) entered into partnerships with Facebook that included the sharing of Facebook

17 information. The Board also received many other “red flag” warnings that would have alerted the

18 directors of violations (or potential violations) of the Consent Order that were occurring at

19 Facebook, some of which began only four months after it was entered in 2012. Defendants
20 therefore knew (or consciously disregarded) Facebook’s practices that violated the law and

21 contradicted Defendants’ public statements, as set forth above.
22          550.    Defendants repeatedly emphasized the importance of maintaining user trust in their

23 public statements, and the Board acknowledged its specific responsibility for overseeing the
24 substantial risks that a breach, like the Cambridge Analytica incident, posed to the Company.

25 According to Facebook’s preliminary proxy statement, filed with the SEC on or about April 14,

26 2017 (the “2017 Proxy Statement”):

27          Our board of directors as a whole has responsibility for overseeing our risk management.
28                                                 - 169 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 177 of 319




             The board of directors exercises this oversight responsibility directly and through its
 1           committees. The oversight responsibility of the board of directors and its committees is
 2           informed by reports from our management team and from our internal audit department
             that are designed to provide visibility to the board of directors about the identification
 3           and assessment of key risks and our risk mitigation strategies.

 4           The full board of directors has primary responsibility for evaluating strategic and
             operational risk management, and for CEO succession planning. Our audit committee has
 5
             the responsibility for overseeing our major financial and accounting risk exposures as well
 6           as legal and regulatory risk exposures. Our audit committee also oversees the steps our
             management has taken to monitor and control these exposures, including policies and
 7           procedures for assessing and managing risk and related compliance efforts. Finally, our
             audit committee oversees our internal audit function. Our compensation & governance
 8           committee evaluates risks arising from our compensation policies and practices, as more
             fully described in "Executive Compensation—Compensation Discussion and Analysis—
 9
             Compensation Risk Assessment." The audit committee and the compensation &
10           governance committee provide reports to the full board of directors regarding these and
             other matters.
11
             551.    Notwithstanding their significant obligations as members of the Board or corporate
12
      officers, and (for some of the Defendants) as members of committees charged with overseeing
13
      Facebook’s risk exposure, corporate governance, and other critical aspects of the Company’s
14
      business and operations, Defendants maintained policies that allowed Kogan and other third party
15
      app developers to obtain mass amounts of Facebook user information without verification as to the
16
      nature of its use, and upon learning that 50 million users’ personal information had been
17
      misappropriated and used by Cambridge Analytica, failed to notify users or disclose anything
18
      about the incident, or its significant impact on the Company, publicly and to investors. Worse,
19
      Defendants affirmatively misrepresented and concealed these facts from the Company’s
20
      regulators, including the independent assessor that was required to review Facebook’s privacy
21
      program and submit reports of its assessment to the FTC, pursuant to the Consent Order, and made
22
      materially false and misleading statements and omissions in Facebook’s periodic reports filed with
23
      the SEC.
24
             552.    Second, the entire Board was well aware of the FTC Consent Order and the
25
      obligations placed on Facebook, as each director personally received a copy of the Consent Order
26
      on September 12, 2012, according to the Facebook Compliance Report that was submitted to the
27
28                                                  - 170 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 178 of 319




 1 FTC by Facebook’s in-house attorneys on November 13, 2012, and the directors who joined the

 2 Board after that date also received a copy of the Consent Order within thirty (30) days after their

 3 appointment as directors. Moreover, each of the directors was specifically obligated to oversee

 4 the Company’s compliance with its terms. However, Defendants failed to comply with the FTC

 5 Consent Order, and permitted Facebook to violate numerous federal, state and foreign laws, as

 6 detailed herein.

 7          553.   The directors’ knowledge of, or willful blindness to, the wrongdoing occurring at

 8 Facebook, their failure to monitor, govern or oversee Facebook’s management, and their failure to

 9 implement and maintain a reasonable system of internal controls and reporting procedures was a

10 breach of their fiduciary duties owed to Facebook, and a violation of the Board’s duties and

11 obligations under the Consent Order. As a result of the Board’s sustained and systemic failure of

12 oversight for more than seven years, Facebook failed to comply with the Consent Order, failed to

13 implement and maintain internal controls required by SEC rules, and violated the FTC Act, the

14 Securities Act, and the Exchange Act (among other laws and regulations).

15          554.   The Dissenting Statement of FTC Commissioner Rohit Chopra discussed the

16 Individual Defendants’ role in Facebook’s violations, stating:

17           Corporate executive officers and directors serving on corporate boards play a
             critical role in ensuring compliance with applicable law and regulation. This is
18           particularly important when a corporation becomes subject to an administrative
19           agency order.

20           Two individuals simultaneously serve as executive officers and members of
             Facebook’s board of directors: Mark Zuckerberg and Sheryl Sandberg.
21           Zuckerberg is the Founder, Chief Executive Officer, and Chairman of the Board
             of Directors of Facebook. Sandberg is the Chief Operating Officer and is a
22           member of the Board of Directors of Facebook.
23                 A.     Officers and Directors Are Bound by Agency Orders and Can Be
                          Liable for Order Violations
24
             FTC orders bind both the named corporation and its officers and directors,
25           regardless of whether they are named individually. And officers and directors
26           cannot avoid responsibility under these orders simply by burying their heads in
             the sand as their subordinates break the law. Instead, they are bound “… to take
27
28                                                - 171 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 179 of 319




             all reasonable steps to effect compliance.” Failure to do so can expose them to
 1           liability for wrongdoing.
 2           There are good reasons the law imposes this heightened obligation. Were it not to,
 3           “we would be putting a premium on ignorance and offering a sanctuary for those
             remiss in performing their duties as corporate officers…” Moreover, through
 4           active participation in prohibited activity or through willful blindness toward
             others’ misconduct, corporate executives can often enjoy significant financial
 5           gains from violating an order. Failing to hold them accountable only encourages
             other officers to be similarly neglectful in discharging their legal obligations.
 6
             In my view, it is appropriate to charge officers and directors personally when there
 7
             is reason to believe that they have meaningfully participated in unlawful conduct,
 8           or negligently turned a blind eye toward their subordinates doing the same. There
             is precedent for the FTC not only charging individuals officers with order
 9           violations but also holding them personally liable for civil penalties, even when
             they were not named in the original order. This is a reasonable approach that
10           should not be limited to cases involving smaller firms.
11                 B.      Investigating the Role of Individuals is Critical in Cases Involving
                           Order Violations
12
             Because the law imposes affirmative obligations on officers and directors whose
13
             firms are under order, uncovering their role in potential violations is critical to any
14           investigation. It is especially critical in this investigation, which involved a firm
             that is tightly controlled by its founder, CEO, and Chairman, Mark Zuckerberg.
15           Given the structure of his ownership and his special voting rights, it is hard to
             imagine that any of the core decisions at issue were made without his input.
16           Whether Zuckerberg took all reasonable steps to ensure compliance with the 2012
             order is an essential determination we should evaluate carefully before pursuing
17
             any resolution, including, for example, by thoroughly reviewing documents in his
18           custody and examining him under oath.

19           In fact, in their discussion of the investigation and proposed settlement, the
             Commissioners supporting this outcome do not cite a single deposition of
20           Zuckerberg or any other Facebook officer or director. The FTC Act does not
             include special exemptions for executives of the world’s largest corporations, but
21           this settlement sends the unfortunate message that they are subject to another set
             of rules.
22

23 Chopra Dissent at 11-12 (internal footnotes and citations omitted).
24          555.   The directors’ failure to monitor the Company’s compliance with applicable laws,

25 regulations, and the Consent Order was a breach of their duty of oversight. As a result of

26 Defendants’ breaches of fiduciary duty, including the Board’s failure of oversight and the Officer

27 Defendants’ abuse of their decision-making authority and control of Facebook, Defendants made
28                                                  - 172 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 180 of 319




 1 misrepresentations that violated federal securities laws and the Consent Order, and Facebook was

 2 forced to pay a $100 million penalty to resolve the SEC Complaint, as well as a record-breaking $5

 3 billion penalty to settle the charges by the FTC and DOJ that Facebook violated the Consent

 4 Order, which constituted the “largest ever imposed on any company for violating consumers’

 5 privacy” and was “almost 20 times greater than the largest privacy or data security penalty ever

 6 imposed worldwide.” In these circumstances, under applicable Delaware law, demand was futile

 7 (and is thus, excused).

 8           556.   Finally, the entire Board is interested because Defendants approved the settlement

 9 agreement with the FTC and DOJ, which personally benefited the Individual Defendants in a

10 manner that was unique to the Individual Defendants and was not shared by Facebook’s minority

11 stockholders. Specifically, Defendants, who were responsible for causing the violations and

12 damages to Facebook, agreed to the settlement provision that contains a release of “any claims”

13 that the FTC or DOJ might have brought against Facebook’s officers and directors, i.e., the

14 Individual Defendants, for violating the Consent Order before June 2019. Two FTC

15 Commissioners filed dissenting statements regarding the settlement, both of whom identified the

16 release as a primary reason for their dissent. In the “Executive Summary” portion of the

17 Dissenting Statement by FTC Commissioner Rohit Chopra (“Chopra”), he noted that “Given the

18 many public reports of problems at Facebook, it is hard to know how wide the range of conduct

19 left unaddressed in the proposed Complaint or settlement may be.” He went on, stating:
20            The grant of immunity for Facebook’s officers and directors is a giveaway.
              Facebook’s officers and directors were legally bound to ensure compliance with
21            the 2012 order, yet the proposed settlement grants a gift of immunity for their
22            failure to do so. The Commissioners supporting this settlement do not point to any
              documents or sworn testimony to justify this immunity.
23
      See Dissenting Statement of Commissioner Rohit Chopra, In re Facebook, Inc., FTC File No.
24
      1823109, July 24, 2019 (“Chopra Dissent”) at 1.
25
             557.   FTC Commissioner Rebecca Kelly Slaughter likewise said in her Dissenting
26
      Statement, “my deepest concern with this [Amended FTC] order is that its release of Facebook and
27
28                                                 - 173 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 181 of 319




 1 its officers from legal liability is far too broad…. Rather than accepting this settlement,” Slaughter

 2 stated, “I believe we should have initiated litigation against Facebook and its CEO Mark

 3 Zuckerberg. The Commission would better serve the public interest and be more likely to

 4 effectively change Facebook by fighting for the right outcome in a public court of law.” Slaughter

 5 Dissent at 2.

 6          558.    In her Dissenting Statement, Commissioner Slaughter further noted with regard to

 7 the release:

 8           By far my biggest concern with the terms of the settlement is the release of
             liability, in particular the commitment that the order resolves “any and all
 9           claims that Defendant, its officers, and directors, prior to June 12, 2019, violated
10           the Commission’s July 27, 2012 order.” I am also uncomfortable with the
             inclusion of “officers and directors” in the release from “any [Section 5] claim
11           known by the FTC.”

12           I would have preferred to name Mr. Zuckerberg in the complaint and in the
             order. I disagree with the decision to omit him now, and I strenuously object to
13           the choice to release him and all other executives from any potential liability for
             their roles to date.
14
             I am concerned that a release of this scope is unjustified by our investigation
15           and unsupported by either precedent or sound public policy. To the contrary, in
16           every recent major federal settlement, if there was a liability release, it was
             cabined to the offenses described in the complaint.
17
             Furthermore, many of those releases were accompanied by admissions of civil
18           or criminal liability, which is entirely different from a settlement that explicitly
             disclaims liability….
19
             Facebook’s course of conduct also strongly counsels against this expansive
20           release. Hardly a week passes without a news story revealing some potentially
             illegal conduct by Facebook. To wait to resolve this case until we were aware of
21           the entire universe of potential violations would be to wait forever. To be sure, not
22           all news stories bear out violations upon further investigation. But I do not believe
             it is appropriate for the Commission to foreclose the possibility of that
23           investigation.

24           It would be dramatically better—and better grounded in precedent—to release
             only the company itself and only with respect to liability under the order and
25           Section 5 for the behavior described in the complaint.
26

27
28                                                 - 174 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 182 of 319




                             2.      Defendant Zuckerberg is Interested
 1
             559.    Defendant Zuckerberg was personally involved in developing Facebook’s
 2
      platform and was responsible for its activity, to a degree that reflects far more than his supervisory
 3
      role of the Company as CEO. In that role, Zuckerberg specifically instructed Facebook employees
 4
      to override user privacy settings, and to prepare for and circumvent the blocks that he anticipated
 5
      other websites would implement.
 6
             560.    As FTC Commissioner Rebecca Kelly Slaughter (“Slaughter”) noted in her
 7
      Dissenting Statement regarding the settlement: “For years, … Facebook provided [user] data not
 8
      only to [their] friends but also to any of the millions of third-party apps that those friends used.
 9
      This was precisely the type of misleading conduct that the Federal Trade Commission’s 2012 order
10
      sought to prevent. Yet evidence suggests that Facebook’s practices violated the [2012 Consent]
11
      order early and often… The evidence the Commission amassed in its investigation more than
12
      justified initiating litigation against Facebook and Mr. Zuckerberg alleging violations of the
13
      Commission’s order.” Slaughter went on, “I will not recite the facts before the Commission, other
14
      than to note that there was extremely compelling evidence of a series of significant, substantial
15
      order violations and law violations. In addition to the evidence the Commission reviewed against
16
      Facebook, I believe there was sufficient evidence to name Mr. Zuckerberg in a lawsuit.” See
17
      Dissenting Statement of Commissioner Rebecca Kelly Slaughter, In the Matter of FTC vs.
18
      Facebook, July 24, 2019 (“Slaughter Dissent”) at 1.
19
             561.    Slaughter believed the evidence was sufficient to charge Zuckerberg,
20
      notwithstanding what Commissioner Chopra described as the FTC’s “limited visibility into the full
21
      range of potential violations” that might have occurred. That Chopra attributed this “limited
22
      visibility” to Defendants’ apparent lack of “cooperation and candor” with the FTC in the course of
23
      its investigation, specifically with regard to “Zuckerberg’s files,” is further telling of his role (and
24
      bad faith). Chopra stated:
25
               As Commission staff undertook an investigation, I requested periodic briefings on
26             the status and any findings or conclusions. Based on the material presented to me,
27             I was very concerned about Facebook’s cooperation and candor in its dealings

28                                                     - 175 -
            PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 183 of 319




              with the Commission and its staff. In my view, there were multiple inconsistencies
 1            and deficiencies in Facebook’s responses to questions. I questioned whether the
 2            company’s document productions were truly complete. I believe that Facebook
              struggled to answer many requests for data, and I ascertained that the company
 3            was resistant to providing documents from Zuckerberg’s files.

 4            It became clear to me that the agency would have limited visibility into the full
              range of potential violations of the 2012 order, as well as potential violations of
 5            law that fell outside the scope of the order. Nonetheless, despite what I see as our
              limited visibility into key aspects of the company’s conduct, the Commission and
 6
              its staff found strong evidence that Facebook violated the terms of the 2012
 7            order…
      Chopra Dissent at 6.
 8
             562.   In her Dissenting Statement, Slaughter also discussed other reasons why, in her
 9
      view, Defendant Zuckerberg should have been personally named as a defendant in the FTC 2019
10
      Complaint. Slaughter stated:
11
              Mr. Zuckerberg co-founded Facebook in 2004 and is Facebook’s Chairman and
12
              Chief Executive Officer. Unlike most publicly traded companies, he also controls
13            a majority of the company’s voting shares. In that way, Facebook resembles the
              closely held corporations against which the Commission frequently pursues
14            individual liability more than it does a typical publicly held firm. As Mr.
              Zuckerberg has stated on numerous occasions, “I started Facebook, and at the
15            end of the day I’m responsible for what happens on our platform.” Mark
16            Zuckerberg,           Facebook            (March           21,           2018),
              https://www.facebook.com/zuck/posts/10104712037900071 (updating Facebook
17            users on “the Cambridge Analytica situation”).

18            At the April 30, 2014, F8 Conference, Mr. Zuckerberg publicly announced that
              Facebook would no longer allow third-party developers to access “friend” data.
19            See [FTC 2019 Complaint] ¶¶ 111–113; Facebook F8 Developers Conference
              2014       -       Keynote        1,      YouTube          (May       1,      2014),
20            https://www.youtube.com/watch?v=DVu311G5qvI (11:09–12:04). In fact,
21            Facebook continued to allow millions of third-party developers access to “friend”
              data for at least another year. [FTC 2019 Complaint] ¶ 116. After a year had
22            passed, Facebook allowed some companies to retain access for months, or even
              years. See id. ¶¶ 126–129. Mr. Zuckerberg has publicly affirmed that Facebook’s
23            data privacy failings were his responsibility: “But it’s clear now that we didn’t do
              enough to prevent these tools from being used for harm, as well. That goes for . .
24            . developers and data privacy. We didn’t take a broad enough view of our
25            responsibility, and that was a big mistake. It was my mistake, and I’m sorry. I
              started Facebook, I run it, and I’m responsible for what happens here.” Facebook,
26            Social Media Privacy, and the Use and Abuse of Data: Hearing Before the S.
              Comm. on the Judiciary and the S. Comm. on Commerce, Science &
27            Transportation, 115th Cong. 1 (2018) (testimony of Mark Zuckerberg, Chairman
28                                                   - 176 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 184 of 319




              and           Chief           Executive          Officer,                Facebook),
 1            https://www.judiciary.senate.gov/imo/media/doc/04-10-
 2            18%20Zuckerberg%20Testimony.pdf.

 3 Slaughter Dissent at 6-7, n. 15.

 4          563.    Commissioner Chopra likewise noted in his Dissenting Statement:
 5            Despite being a public company, Mark Zuckerberg retains unusual control over
              the firm, given his stake in a class of shares with special voting rights. Zuckerberg
 6
              is also Chairman of the Board of Directors. He and Chief Operating Officer Sheryl
 7            Sandberg serve simultaneously as executive officers and voting board members.

 8          564.    Slaughter believed the evidence was sufficient to charge Zuckerberg, even
 9 notwithstanding what Commissioner Chopra described as the FTC’s “limited visibility into the full

10 range of potential violations” that might have occurred. That Chopra attributed this “limited

11 visibility” to Defendants’ apparent lack of “cooperation and candor” with the FTC in the course of

12 its investigation, specifically with regard to “Zuckerberg’s files,” is further telling of his role (and

13 bad faith). Chopra stated:

14            As Commission staff undertook an investigation, I requested periodic briefings on
15            the status and any findings or conclusions. Based on the material presented to me,
              I was very concerned about Facebook’s cooperation and candor in its dealings
16            with the Commission and its staff. In my view, there were multiple inconsistencies
              and deficiencies in Facebook’s responses to questions. I questioned whether the
17            company’s document productions were truly complete. I believe that Facebook
              struggled to answer many requests for data, and I ascertained that the company
18            was resistant to providing documents from Zuckerberg’s files.
19            It became clear to me that the agency would have limited visibility into the full
20            range of potential violations of the 2012 order, as well as potential violations of
              law that fell outside the scope of the order. Nonetheless, despite what I see as our
21            limited visibility into key aspects of the company’s conduct, the Commission and
              its staff found strong evidence that Facebook violated the terms of the 2012
22            order…
23 Chopra Dissent at 6.
24          565.    Former Facebook employees confirmed that Defendant Zuckerberg was and is

25 responsible for Facebook’s policies. Parakilas said that shortly after he arrived at the company’s

26 Silicon Valley headquarters in 2011, he was told that any decision to ban an app required the

27 personal approval of Zuckerberg. Defendant Sandberg also stated in a May 30, 2018 interview
28                                                   - 177 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 185 of 319




 1 with Recode Media, “Mark has said very clearly on Cambridge Analytica that he designed the

 2 platform and he designed the policies, and he holds himself responsible.”

 3           566.   Defendant Zients is the Chair, and Defendant Andreessen and Defendant

 4 Chenault are members of Facebook’s Audit & Risk Oversight Committee (formerly the Audit

 5 Committee). Before they left the Board, Defendant Bowles was the former Chair, and Defendant

 6 Desmond-Hellmann was a former member of the Audit Committee. The Audit and Risk Oversight

 7 Committee (“Audit Committee”) is charged with overseeing the Company’s legal and regulatory

 8 risk exposure, the integrity of the Company’s financial statements, and the adequacy and reliability

 9 of disclosures to its stockholders, including the Company’s internal controls.

10           567.   The members of Facebook’s Audit Committee failed to meet their obligations as

11 provided in the Audit Committee Charter, in addition to their duties imposed by law. Despite the

12 numerous regulatory fines, investigations, and reports finding fundamental failings in the

13 Company’s internal controls, they did not cause Facebook to remediate those control deficiencies.

14 The Audit Committee’s deliberate failure of oversight constituted breaches of their fiduciary duties

15 to Facebook and has resulted in significant harm to the Company. The SEC charged Facebook

16 with violations of the Securities Act, the Exchange Act, and SEC rules, and imposed a $100

17 million penalty, for making materially false and misleading statements and omissions in its public

18 filings with the SEC, and failing to implement and maintain adequate internal controls. The Audit

19 Committee members were directly responsible for approving Facebook’s materially false and
20 misleading SEC filings, and for Facebook’s failure to maintain adequate internal controls.
                            3.     Defendant Sandberg is Interested, and Also Lacks Independence
21
             568.   Defendant Sandberg joined Facebook in 2008 as COO and took over business
22
      operations. Sandberg oversees sales management, business development, human resources,
23
      marketing, public policy, privacy and communications. Defendant Sandberg, in her role as COO
24
      since 2008, is responsible for directing and approving the illegal acts committed by Facebook
25
      employees. Moreover, Sandberg has been at Facebook since its early days, and has overseen the
26

27
28                                                  - 178 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 186 of 319




 1 Company’s meteoric rise, based upon the illegal business practices she implemented along with

 2 Zuckerberg since the launch of Facebook’s platform in 2008.

 3          569.    Facebook was running a $561 million deficit and struggling through a period of

 4 stagnant growth at the time of Sandberg’s hire in 2008. Her job, in essence, was to make the

 5 company profitable, and she accomplished this by directing Facebook toward advertising as its

 6 main business. She took on the project of integrating ads into the News Feed on both the desktop

 7 and mobile versions of Facebook. Since user data and advertising operations go hand in hand,

 8 Sandberg has an elevated responsibility to protect user information, especially since Facebook has

 9 incredible access to the user data of billions of customers. The data that Facebook collects on

10 users funnels directly toward targeted ads.

11          570.    Before she was hired by Defendant Zuckerberg, Defendant Sandberg served as

12 Google’s vice president of global online sales, where she learned how to profit from user data

13 through targeted advertising. When she was brought on at Facebook in 2008, Sandberg advised

14 Zuckerberg to either make users pay or to make advertisers pay, in regard to Facebook’s

15 overarching business model. Together with the other Defendants, they decided that advertisers

16 would pay. From there, Sandberg determined that brand advertising would become Facebook’s

17 sole source of revenue, demonstrating her close personal and business relationship with

18 Zuckerberg, and her significant influence on Facebook’s business and decisions overall. One year

19 later, Facebook generated a profit for the first time.
20          571.    In 2009, Facebook generated $225 million in revenue from ad sales, and the

21 following year, brand advertising skyrocketed to $2 billion in sales. This concept of maximizing
22 brand advertising that is attributable to Sandberg is consistent with Facebook’s growth-at-all costs

23 strategy introduced in 2008 and cemented her dedication and loyalty to Defendant Zuckerberg.
24          572.    Defendant Sandberg has well-established connections with Defendant Zuckerberg

25 and has a significant influence on his decisions. When Zuckerberg was considering hiring

26 Sandberg, the two spent months speaking for several hours a week to determine whether she would

27 be a good fit for the position. To this day, Sandberg and Zuckerberg have twice-weekly meetings
28                                                 - 179 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 187 of 319




 1 to give each other feedback and to work through disagreements, which has been going on for a

 2 decade now. She has been deemed Zuckerberg’s second-in-command, giving her significant

 3 control in the direction that Facebook takes.

 4          573.   Defendant Sandberg has admitted that she is personally responsible for Facebook’s

 5 lax data privacy controls. In an interview with Bloomberg, she stated, “I feel deeply personally

 6 responsible, because a lot of mistakes were made…what we didn’t do until recently and what we

 7 are doing now is just take a broader view looking to be more restrictive in ways data could be

 8 misused. We also didn’t build our operations fast enough -- and that’s on me.” Compounding this

 9 issue, Sandberg promises policy changes on data security but still does not seem to have a grasp of

10 the severity of the issue. On April 5, 2018, she told the Financial Times, “To this day, we still

11 don’t know what data Cambridge Analytica has.”

12          574.    Recode Media interviewed Defendant Sandberg and Mike Schroepfer, Facebook’s

13 Chief Technology Officer, on May 30, 2018. When asked why nobody had been fired, and who

14 should have been fired, with regard to the Cambridge Analytica scandal, Sandberg stated, “So,

15 Mark has said very clearly on Cambridge Analytica that he designed the platform and he designed

16 the policies, and he holds himself responsible. The controls in the company and this are under

17 me, I hold myself responsible for the ones we didn’t have. And look, Schroep[fer] and I are here,

18 we run the company.” She acknowledged that the Company had insufficient internal controls,

19 stating, “we always had some controls in place but I don’t think they were enough.” She further
20 admitted that Facebook had not audited Cambridge Analytica to ensure they had actually deleted

21 the data. “Looking back, we definitely wish we had put more controls in place. We got legal
22 certification that Cambridge Analytica didn’t have the data, we didn’t audit them,” she admitted.

23          575.    Despite admitting she was personally responsible for failing to establish adequate
24 internal controls, Defendant Sandberg has continued to defend Facebook’s advertising business

25 that relies on the mass collection of Facebook users’ data, saying that it benefits consumers.

26 Sandberg uses “consumer benefit” as a guised rationale for continuing its overreaching advertising

27 business, when the de facto purpose is to generate profit. This is not surprising, as Sandberg has
28                                                 - 180 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 188 of 319




 1 demonstrated a track record of prioritizing profitability, and she was the direct beneficiary of

 2 Facebook’s manipulation of consumers’ personal data in the Cambridge Analytica incident.

 3           576.   Indeed, Defendant Sandberg’s compensation is based off of Facebook’s

 4 profitability, and specifically, targets that are related to increasing advertising revenues.

 5 According to Facebook’s 2017 Proxy Statement, Sandberg received $631,731 for the First Half

 6 2016 bonus, which reflected her “overall leadership and execution on business priorities, her

 7 contribution to growing revenue, continued strong growth in the number of advertisers on our

 8 [Facebook’s] platform, and her leadership in key policy matters.” Sandberg received $661,904 for

 9 the Second Half 2016 bonus. These bonuses were the highest among those handed out to

10 Facebook’s Board of Directors, highlighting her influence in policy decisions and her established

11 power as a long-standing member of Facebook’s Board.

12           577.   More recently, in an interview with NBC’s Today show, Sandberg said that users

13 who wanted to stop Facebook from making money off their personal data would have to pay for

14 the privilege. Today’s Savannah Guthrie asked, “Could you come up with a tool that said, ‘I do

15 not want Facebook to use my personal profile data to target me for advertising.’? Could you have

16 an opt-out button – ‘Please don’t use my profile data for advertising’?” Sandberg responded, “We

17 have different forms of opt-out. We don’t have an opt-out at the highest level. That would be a

18 paid product.” Clearly, Sandberg has a personal financial interest in Facebook continuing to earn

19 revenues based on the personal information and data it obtains and generates about Facebook’s
20 users and non-users and will not act to change its business model. Her compensation is directly

21 tied to Facebook’s revenues that are generated from the sale of targeted advertising services, and
22 she has acted and will continue to prioritize profitability over complying with the law. Demand is,

23 therefore, futile as to Defendant Sandberg.
24                          4.    Defendant Thiel is Interested, and Also Lacks Independence
             578.   Defendant Thiel was one of the early investors in Facebook and is its longest-
25
      standing Board member besides Zuckerberg. Thiel co-founded PayPal, Inc., and has been a
26

27
28                                                  - 181 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 189 of 319




 1 Partner of the Founders Fund, a venture capital firm that strives to keep founders in control of the

 2 companies they have created, since 2005. Thiel also co-founded Palantir in 2003.

 3           579.    Defendant Thiel has been instrumental to Facebook’s business strategy over the

 4 years. He has been known to personally engage in secretive politically-motivated litigation tactics,

 5 most notably with regard to Gawker, a gossip website that owned Valleywag, a blog specifically

 6 concerning Silicon Valley gossip. Angered by a 2007 post on Valleywag headlined “Peter Thiel Is

 7 Totally Gay, People” and other stories published on Gawker’s website, he secretly financed a

 8 lawsuit filed by Terry Bollea (the real name of the wrestler Hulk Hogan) against Gawker for

 9 posting an excerpt from a sex tape showing Mr. Hogan with a friend’s wife. After Hogan won a

10 $140 million judgment against Gawker, the site went bankrupt. Gawker founder Nick Denton

11 described Thiel to Vanity Fair as “interesting — and scary.”

12           580.    The New York Times reported on Thiel’s connections to Palantir and Cambridge

13 Analytica in an article published on January 11, 2017. According to The Times, Thiel was “a

14 member of the Trump transition team” and had “dressed as Hulk Hogan for the ‘Villains and

15 Heroes’ annual costume party last month, hosted on Long Island by the Mercer family, who were

16 big Trump donors.” Thiel, who was reportedly advising the Trump transition team on “science,”

17 had recently organized a meeting with tech executives, including Palantir’s CEO, Alex Karp, and

18 other executives who were described as “anti-Trump” but had “sort of changed their minds.”

19           581.    When asked by the reporter if he was concerned about conflicts of interest in
20 relation to Trump and the tech meeting, Thiel said: “I don’t want to dismiss ethical concerns here,

21 but I worry that ‘conflict of interest’ gets overly weaponized in our politics. I think in many cases,
22 when there’s a conflict of interest, it’s an indication that someone understands something way

23 better than if there’s no conflict of interest. If there’s no conflict of interest, it’s often because
24 you’re just not interested.” Thiel also reportedly said in response to a comment by the reporter that

25 Barack Obama had avoided “any ethical shadiness” during his eight-year term as president, “But

26 there’s a point where no corruption can be a bad thing. It can mean that things are too boring.”

27
28                                                    - 182 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 190 of 319




 1          582.    Defendant Thiel’s other comments during the interview are telling as to his

 2 knowledge of Facebook’s illicit business practices and are similarly unsettling as to his

 3 membership on Facebook’s Board. For instance, The Times reporter commented that “Mr. Thiel

 4 and Mr. Trump are strange bedfellows, given that much of Mr. Thiel’s billions came from being

 5 one of the original investors in Facebook and Mr. Trump recently said it’s better to send important

 6 messages by courier.” In response, Thiel stated, “Well, one does have to be very careful with what

 7 one says in an email.”

 8          583.    In the interview, Thiel acknowledged the reports of Russian hacking, stating,

 9 “There’s a strong circumstantial case that Russia did this thing.” When asked if he was worried

10 about the relationship between Vladimir V. Putin and then-President elect Trump, Thiel

11 responded, “But should Russia be allied with the West or with China?” “There are these really bad

12 dictators in the Middle East, and we got rid of them and in many cases there’s even worse chaos.”

13 Thiel also stated, “It’s the people behind the red-eyed robots that you need to be scared of.” When

14 asked about the “incestuous amplification of the Facebook news feed,” Thiel cryptically

15 responded, “There’s nobody you know who knows anybody. There’s nobody you know who

16 knows anybody who knows anybody, ad infinitum.”

17          584.    The Times reporter pointed out that Thiel is a “social-media visionary” yet he

18 “rarely updates his Facebook page and doesn’t tweet,” which Thiel reportedly said is “because you

19 always want to get things exactly right” and “if you start doing it, you have to do it a lot.”
20 According to the reporter, Thiel also “wondered if his most famous investment, Facebook,

21 contributes to herd mentality.”
22          585.    Defendant Thiel will not institute any litigation against Zuckerberg because he is

23 beholden to him. Thiel has greatly benefited by his relationship with Zuckerberg and his seat on
24 the Facebook Board. The Founders Fund gets “good deal flow” from this high profile association,

25 and further demonstrates that Thiel has a personal bias in favor of keeping founders in control of

26 the companies they created and will not act to remove Zuckerberg from his position. Thiel’s

27 venture capital fund, The Founders Fund, is marketed on the principle that company founders
28                                                  - 183 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 191 of 319




 1 should have long-term control of the companies they create. In fact, the Fund’s website touts

 2 Facebook as a primary example of that maxim, stating that “we have often tried to ensure that

 3 founders can continue to run their businesses through voting control mechanisms, as Peter Thiel

 4 did with Mark Zuckerberg and Facebook.”

 5          586.    In addition to the past connections which demonstrate that Defendant Thiel lacks

 6 independence from Defendant Zuckerberg, Thiel has a current personal and financial interest in

 7 remaining on Facebook’s Board. According to the 2018 Proxy Statement, the Facebook shares

 8 owned by the Founders Fund – i.e., Defendants Thiel and Andreesen – are to be released from

 9 escrow in connection with the Oculus acquisition. Thiel stands to gain substantially from the

10 vesting of stock in connection therewith.

11          587.    The foregoing facts demonstrate that Defendant Thiel is interested and lacks

12 independence due to his close relationship with Defendant Zuckerberg and will not take any action

13 against Zuckerberg or that will threaten his prestigious and lucrative position as a Facebook

14 director. Demand was futile as to Defendant Thiel.
                       5.       Defendant Andreessen is Interested, and Also Lacks
15
                                Independence
16         588. Defendant Andreessen lacks independence due to his unusually close personal and
17 business relationships and his “sense of owingness” to Defendant Zuckerberg, and to other

18 interested directors, due to his receipt of personal and financial benefits not shared with other

19 (minority) shareholders of Facebook, which were approved by the Board or that Defendant
20 Andreessen received due to his position on Facebook’s Board, or as a result of his close personal

21 and business relationships with Defendant Zuckerberg and other directors who approved various
22 transactions from which Andreessen personally benefited.

23          589.    Andreessen received personal financial or reputational benefits from various
24 transactions, payments and/or compensation that Facebook’s entire Board approved, including

25 Facebook’s acquisition of Oculus VR.

26

27
28                                                  - 184 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 192 of 319




 1          590.   Defendant Andreessen is beholden to Facebook’s Board, and especially to its

 2 founder, CEO, controlling director and shareholder with a majority of voting rights, Defendant

 3 Zuckerberg due to their unusually close business and personal relationships. Andreessen feels a

 4 “sense of owingness” for past personal reputational and financial benefits that he received as a

 5 result of his position on Facebook’s Board or from transactions that were approved by Zuckerberg

 6 and/or the Board. Andreessen has greatly benefited by his relationship with Zuckerberg and his

 7 seat on the Facebook Board. The Founders Fund gets “good deal flow” from this high-profile

 8 association. Moreover, according to the 2018 Proxy Statement, the Facebook shares owned by the

 9 Founders Fund – i.e., Defendants Thiel and Andreesen – are to be released from escrow in

10 connection with the Oculus acquisition. (2018 Proxy Statement at 39.)

11          591.   Andreessen also lacks independence because he is beholden to Defendant

12 Zuckerberg and to Facebook’s Board due to the substantial personal financial benefits he has

13 received from highly lucrative deals between Andreessen or his firm, on the one hand, and

14 Facebook or Facebook subsidiaries or Defendant Zuckerberg, on the other, that he has made with

15 Zuckerberg in the past few years. In particular, Andreessen Horowitz has seen two of its portfolio

16 companies purchased by Facebook – Instagram and Oculus VR –now Facebook subsidiaries.

17          592.   Andreessen turned his firm’s $250,000 investment in Instagram into $78 million

18 when the $1 billion acquisition by Facebook closed. Andreessen would not have even been able to

19 invest in Oculus VR without Zuckerberg. Andreessen had declined to invest in the company
20 previously, but desperately wanted to invest by the fall of 2013, according to an October 2015

21 Vanity Fair article. When Oculus VR’s CEO seemed reluctant to allow the investment,
22 Andreessen reportedly had Zuckerberg talk to the CEO about Andreessen. Andreessen Horowitz

23 got the deal and Andreessen became one of four board members for the fledgling company. Not
24 very long after, Zuckerberg offered $2 billion for Facebook to acquire Oculus VR.

25          593.   Andreessen knows that his firm’s access to the best investments – its “deal flow” –

26 relies heavily on his relationship with Zuckerberg and Facebook. In a May 18, 2015 New Yorker

27 article titled “Tomorrow’s Advance Man,” Andreessen reportedly said that “Deal flow is
28                                                - 185 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 193 of 319




 1 everything. If you’re in a second-tier firm, you never get a chance at that great company.”

 2 Andreessen Horowitz saw its biggest successes after “logo shopping” to add Facebook to the

 3 firm’s portfolio in 2010. Within two years of that investment, “Andreessen Horowitz was the talk

 4 of the town.”

 5          594.   According to a December 8, 2016 article posted on Deal Breaker, “Marc

 6 Andreessen and Mark Zuckerberg Are BFFs, and Pesky Board Negotiations Can’t Change That,”

 7 Andreessen was one of Zuckerberg’s first friends – and funders – in the Valley. In return,

 8 Zuckerberg gave him a seat on the Board in 2008, and the two have remained tight since. The

 9 dispute goes back to when Zuckerberg wanted to sell a bunch of shares, but maintain voting

10 control of the company. To do so would require a stock split that would dilute other voting shares,

11 potentially to the detriment of other stakeholders. The proposal was controversial, so the Board

12 created a Special Committee to represent shareholders on the matter, composed of Susan

13 Desmond-Hellmann, Erskine Bowles and, of course, Zuckerberg’s close friend Andreessen. While

14 on the committee, Andreessen slipped Zuckerberg information about their progress and concerns,

15 helping Zuckerberg negotiate against them, according to court documents.

16          595.   When the time came for the Committee to ask Zuckerberg questions on a

17 conference call, Andreessen warned the Facebook founder about what he would be asked before

18 directors posed the questions. While the committee grilled Zuckerberg about why he wanted a

19 special class of stock, Andreessen sent the CEO text messages to explain which of his arguments
20 weren’t working and why, according to messages quoted in court filings. During one March 4 call,

21 Andreessen gave Zuckerberg live updates, both negative (“This line of argument is not helping.”)
22 and positive (“NOW WE’RE COOKING WITH GAS”), according to texts provided by

23 Facebook’s lawyers and cited in court filings. “Andreessen even told Zuckerberg that he was
24 working to protect Zuckerberg’s personal interests through the Special Committee process,”

25 according to the filings. When the two prevailed over Defendant Bowles, who reportedly had

26 initially looked askance at the whole deal, Defendant Andreessen texted Defendant Zuckerberg,

27
28                                                - 186 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 194 of 319




 1 “The cat’s in the bag and the bag’s in the river.” “Does that mean the cat’s dead?” Zuckerberg

 2 replied, dumbfounded. Andreessen answered, “Mission accomplished [smiley face]”.

 3                            6.     Defendant Chenault is Interested, and Also Lacks Independence
             596.      On January 18, 2018, Facebook announced that the Company added a new member
 4
      to its board of directors: Ken Chenault (“Chenault”), then CEO of American Express. Chenault is
 5
      the first new director since Defendant Koum joined Facebook’s Board in 2014.
 6
             597.      Defendant Zuckerberg announced the new appointment in a Facebook post,
 7
      claiming he’s been “trying to recruit Ken for years.” “He has unique expertise in areas I believe
 8
      Facebook needs to learn and improve — customer service, direct commerce, and building a trusted
 9
      brand,” Zuckerberg added. “Adding someone to our board is one of the most important decisions
10
      our board makes. It’s a long process that I take very seriously since this is the group that
11
      ultimately governs Facebook. Ken and I have had dinners discussing our mission and strategy for
12
      years, and he has already helped me think through some of the bigger issues I’m hoping we take
13
      on this year.”
14
             598.      Defendant Chenault lacks independence from Zuckerberg and is beholden to
15
      Zuckerberg because he appointed Chenault to Facebook’s Board. Chenault has received, and
16
      continues to receive, lucrative compensation and benefits, including personal reputational benefits
17
      and prestige that is associated with and is solely the result of his position on Facebook’s Board.
18
      He will not commence litigation against Zuckerberg or take any other action that would threaten
19
      his position and the lucrative compensation and benefits that he receives as a Facebook director.
20
                             7.      Defendant Zients is Interested, and Also Lacks Independence
21
             599.      In 2018, Defendant Zuckerberg selected Defendant Zients to replace Defendant
22
      Koum as a director on Facebook’s Board, after the 2018 Proxy Statement was issued and before
23
      the stockholder meeting, but no vote was required. Defendant Zuckerberg thus effectively
24
      unilaterally appointed Zients to the Board for the entire year.
25
             600.      Defendant Zients lacks independence from Zuckerberg and is beholden to
26
      Zuckerberg because he appointed Zients to Facebook’s Board. Zients has received, and continues
27
28                                                   - 187 -
            PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 195 of 319




 1 to receive, lucrative compensation and benefits, including personal reputational benefits and

 2 prestige that is associated with and is solely the result of his position on Facebook’s Board. He

 3 will not commence litigation against Zuckerberg or take any other action that would threaten his

 4 position and the lucrative compensation and benefits that he receives as a Facebook director.

 5                           8.     Defendant Alford is Interested, and Also Lacks Independence
             601.     On April 12, 2019, Facebook issued a press release announcing that Defendant
 6
      Alford had been nominated for election to Facebook’s Board at the Company’s annual meeting of
 7
      stockholders to be held on May 30, 2019. Alford is Senior Vice President, Core Markets of PayPal
 8
      Holdings, Inc., a digital payments company, since March 2019, and she previously held a variety
 9
      of other senior positions at PayPal from May 2011 until September 2017, when she began working
10
      for Defendant Zuckerberg at his “philanthropic organization.”
11
             602.     Alford was Chief Financial Officer and Head of Operations at the Chan Zuckerberg
12
      Initiative until February 2019, when she left so that she could join Facebook’s Board. Alford’s
13
      background is in finance, and in her position as Chief Financial Officer and Head of Operations for
14
      the Chan Zuckerberg Initiative, she was able to oversee and manage the financial and accounting
15
      intricacies associated with the massive amounts of shares of Facebook stock that Defendant
16
      Zuckerberg began offloading to the organization in 2017. Defendant Zuckerberg did this with the
17
      blessing of Facebook’s Board, to avoid tax consequences, while at the same time retaining his
18
      majority voting power, through his continued voting and decision-making control with respect to
19
      those shares.
20
             603.     When Facebook’s Board originally announced the planned sell-off by Zuckerberg
21
      of his shares in a Form 8-K that Facebook filed with the SEC in September 2017, Defendants
22
      disclosed that Zuckerberg anticipated selling 35 million to 75 million shares of Facebook stock
23
      over a period of approximately 18 months from the date of the announcement, or until
24
      approximately March 2019. However, the Board subsequently disclosed in Item 9B of Facebook’s
25
      2018 Form 10-K that Zuckerberg “intends to continue to sell shares of Facebook stock from time
26

27
28                                                  - 188 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 196 of 319




 1 to time, primarily to continue to fund his philanthropic initiatives” – providing further evidence of

 2 Zuckerberg’s domination and control over Facebook and its Board.

 3          604.   Alford has a long history in the tech industry, and over the years she has worked

 4 with, and for, other companies founded by Facebook directors besides Defendant Zuckerberg,

 5 including current Board member Defendant Thiel. Defendant Thiel is a co-founder of PayPal,

 6 which was acquired by eBay in 2002. Alford was eBay’s Marketplace Controller and Director of

 7 Accounting Policy from 2002 until 2005, and she held various officer positions at Rent.com,

 8 another eBay Inc. company, from 2005 until 2011, when she began working for PayPal Holdings.

 9          605.   Thus, it is no surprise that when Facebook announced that Alford would join

10 Facebook’s Board in the April 12, 2019 press release, she paid lip service to the Board’s “drive

11 and desire to face hard issues head-on” and specifically named Zuckerberg in her statement that

12 was quoted in the press release: "I look forward to working with Mark and the other directors as

13 the company builds new and inspiring ways to help people connect and build community."

14          606.   Defendant Zuckerberg likewise expressed his admiration for Alford in the press

15 release and alluded to their close working relationship, stating, "Peggy is one of those rare people

16 who's an expert across many different areas - from business management to finance operations to

17 product development. I know she will have great ideas that help us address both the opportunities

18 and challenges facing our company."

19          607.   Defendant Alford lacks independence from Zuckerberg and is beholden to
20 Zuckerberg because he appointed Alford to Facebook’s Board. Alford has received and continues

21 to receive lucrative compensation and benefits, including personal reputational benefits and
22 prestige that is associated with and is solely the result of her position on Facebook’s Board, and

23 she will not commence litigation against Zuckerberg or take any other action that would threaten
24 her position and the lucrative compensation and benefits that she receives as a Facebook director.

25          608.   For all of the foregoing reasons, demand on Facebook’s Board was futile, and

26 therefore, excused.

27
28                                                 - 189 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 197 of 319



                     The Share Repurchases, and Insider Sales and Awards of Stock During the
 1                   Relevant Period, Are Interested Transactions Subject to Entire Fairness
                     Review
 2
             609.    By 2019, the Board had authorized Facebook to repurchase up to $24 billion of
 3
      shares of its Class A common stock, pursuant to a program that had no other restrictions or
 4
      requirements respecting the timing, number, or price of shares to be repurchased, and no apparent
 5
      business justification. The Board allowed Facebook’s management full discretion and authority to
 6
      determine the total number of shares to repurchase, the timing and price of any share repurchases,
 7
      and whether they would be purchased in the open market, or through “privately negotiated
 8
      transactions,” including from Facebook’s officers and directors (Defendants).
 9
             610.    The Board’s approval of the share repurchase program and subsequent
10
      authorizations was not a good faith, valid exercise of business judgment. The Board approved the
11
      repurchase program which allowed Defendant Zuckerberg to effectuate self-interested and/or self-
12
      dealing transactions, at Facebook’s expense, for entrenchment or other similar purposes.
13
             611.    The repurchase program and the “privately negotiated transactions” through which
14
      it was effectuated were self-interested or involved self-dealing by Defendants Zuckerberg and
15
      Sandberg, and were not approved by the Board after any independent review or evaluation of
16
      whether the program itself, or the significant outlay of cash by Facebook that the Company spent
17
      to repurchase its shares under the program, was in the best interests of the Company, let alone fair
18
      to the minority (non-interested) shareholders.
19
             612.    Under the share repurchase program and authorizations, Facebook paid cash to
20
      purchase its shares, primarily from Defendants, that were subsequently retired, in order to decrease
21
      the outstanding number of shares with voting rights and further entrench Defendant Zuckerberg
22
      (and to a lesser extent, other Individual Defendants) in their positions.
23
             613.    Facebook spent at least $15 billion (mostly in cash) to repurchase shares of its stock
24
      in 2017 and 2018, and the Board approved yet another $9 billion increase to the authorization in
25
      December 2018. This allowed Defendant Zuckerberg unfettered discretion to decide whether and
26

27
28                                                     - 190 -
            PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 198 of 319




 1 when to repurchase shares of its Class A common stock, how many shares to purchase, the price

 2 per share, and the amount of shares to be repurchased by Facebook.

 3          614.   The Board did not even attempt to justify or explain its rationale for approving the

 4 increased authorizations, or the program, without any restrictions or requirements that would

 5 suggest the share repurchases were authorized based on an informed and good-faith decision by

 6 the Board that it was in the best interests of Facebook and was fair to its minority (non-interested)

 7 shareholders, and was not effectuated for any self-interested, self-dealing, or similar improper

 8 purpose.

 9          615.   Thus, the Board effectively gave Defendant Zuckerberg the green light to sell

10 massive amounts of his shares to the Company, at any time and for any price, and without any

11 analysis or requirement concerning the fairness of the transaction to Facebook and its minority

12 (non-interested) shareholders.

13          616.   This perpetuated Defendant Zuckerberg’s control of the Company, including his

14 majority voting power, which the Board has allowed him to retain through other transactions that

15 they have allowed or approved in the past. Defendants have done so for their own self-interested

16 or entrenchment purposes, and/or because they lack independence from Zuckerberg, and depend

17 on his continued goodwill and/or friendship for their positions at the Company, which are highly

18 lucrative and provide the Individual Defendants with significant financial and/or personal

19 reputational benefits. For example, in April 2016, the Board approved a share reclassification plan
20 (“Reclassification Plan”) whereby a new class of publicly-listed, non-voting Class C capital stock

21 would be created. The Reclassification Plan was designed to allow Zuckerberg to generate cash by
22 selling his shares of Facebook stock while at the same time maintaining his voting control (and

23 actual control) of Facebook. However, a shareholder challenged the Reclassification Plan in an
24 action in Delaware Chancery Court, and documents filed in that case explain how the

25 Reclassification Plan was approved by a Special Committee of the Board in April 2016, including

26 Defendant Andreessen, who shared private information with Zuckerberg about the Special

27 Committee’s confidential deliberations. The supposedly independent Special Committee’s
28                                                 - 191 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 199 of 319




 1 conduct respecting approval of the Reclassification Plan failed to pass muster, and ultimately, it

 2 was abandoned by the Board.

 3          617.    Court filings in the Delaware litigation explain the background and purpose of the

 4 Reclassification Plan, which are substantially similar to the effects that the share repurchase

 5 program, together with Zuckerberg’s insider sales, will have if they continue at the current pace.

 6 The Reclassification Plan was developed in 2015, after Zuckerberg publicly announced that he

 7 planned to donate 99% of his wealth and would begin to sell large amounts of his Facebook stock

 8 in the near future. At the time, Zuckerberg controlled over 60% of Facebook’s voting power

 9 primarily through his massive Class B holdings, while holding fewer than 17% of Facebook’s total

10 outstanding shares. Zuckerberg had contemplated selling at least $2 to $3 billion worth of his

11 shares annually, until he learned that selling more than $3 to $4 billion might cede control to the

12 Company’s Class A stockholders. The Reclassification Plan, under which Facebook would issue a

13 new non-voting share class of its stock (Class C), was intended to preserve Zuckerberg’s majority

14 control of the Company notwithstanding his pledge to liquidate his holdings in furtherance of his

15 personal philanthropic interests.

16          618.    Here, too, the share repurchases that began in 2017 have primarily involved large

17 amounts of shares that are in similarly large amounts to shares that Zuckerberg has sold, for the

18 same purpose of funding his personal “philanthropic” initiatives” that was previously disclosed

19 prior to the Reclassification Plan. Facebook’s 2018 Form 10-K stated as follows:
20           In September 2017, we filed a Current Report on Form 8-K announcing that Mark
             Zuckerberg anticipated selling 35 million to 75 million shares of Facebook stock
21           over a period of approximately 18 months from the date of the announcement in
22           order to fund the philanthropic initiatives of Mr. Zuckerberg and his wife, Priscilla
             Chan, in education, science and advocacy. Mr. Zuckerberg has informed us that
23           following such time period he intends to continue to sell shares of Facebook stock
             from time to time, primarily to continue to fund his philanthropic initiatives. Any
24           sale of shares beneficially owned by Mr. Zuckerberg will be conducted pursuant
             to a trading plan established pursuant to Rule 10b5-1 under the Exchange Act and
25
             will be disclosed publicly in accordance with the rules established by the U.S.
26           Securities and Exchange Commission under Section 16 of the Exchange Act.

27
28                                                 - 192 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 200 of 319




 1          619.    Moreover, following their repurchase, Defendants subsequently caused nearly all

 2 the shares that Facebook repurchased pursuant to the share repurchase program and increased

 3 authorizations to be retired. And, although the Reclassification Plan did not pan out in his favor,

 4 many of Zuckerberg’s fellow directors were then willing to approve the plan despite its lack of

 5 fairness to the minority shareholders, and currently remain on the Board as a result of their past

 6 willingness to cede to Zuckerberg’s wishes. Accordingly, the same directors are similarly willing

 7 to approve of this alternative tactic to allow Zuckerberg to sell his shares, as Defendants

 8 announced previously, but without explaining the additional element of the new scheme.

 9 Zuckerberg will sell his shares back to Facebook through a fraudulent, manipulative, and

10 deceptive “share repurchase program” that is part of Defendants’ overall scheme involving their

11 insider sales of stock, undisclosed “privately negotiated transactions” benefiting Zuckerberg and

12 other Individual Defendants, and misrepresentations and omissions that artificially inflated the

13 price of Facebook’s stock. Allowing Zuckerberg to sell his shares for far greater proceeds than if

14 the true facts about Facebook’s violations had been disclosed.

15          620.    Because a majority of the directors received personal benefits not shared by

16 Facebook’s minority (non-interested) shareholders, in connection with the share repurchase

17 scheme effectuated through Defendants’ insider sales of stock and other similarly illicit,

18 undisclosed, and/or interested transactions involving Facebook securities, these are interested

19 transactions subject to entire fairness review. Or, alternatively, demand was futile as to the
20 directors on Facebook’s Board who are interested respecting the share repurchases and insider

21 stock transactions, because the Board’s approval and/or authorization of such transactions was
22 uninformed, unreasonable, and/or not in good faith. For the same reasons explained above, and

23 because it was not reviewed and approved by independent directors or by a majority of Facebook’s
24 (non-interested) shareholders, and is not entitled to the protections of the business judgment rule

25 presumption.

26

27
28                                                 - 193 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 201 of 319




                                   XIII.        DERIVATIVE CLAIMS
 1
                                           FIRST CAUSE OF ACTION
 2
                    Violations of Section 14(a) of the Exchange Act and SEC Rule 14a-9
 3
                                      (Against the Individual Defendants)
 4
             621.    Plaintiffs incorporate and reallege the allegations set forth above at ¶¶1-245, as
 5
      though fully set forth herein, except to the extent they plead any reckless or knowing conduct by
 6
      Defendants. This claim is based solely on negligence, not on any allegation of reckless or
 7
      knowing conduct by or on behalf of the Defendants. Plaintiffs specifically disclaim any
 8
      allegations of, reliance upon any allegation of, or reference to any allegation of fraud, scienter, or
 9
      recklessness with regard to this claim.
10
             622.    SEC Rule 14a-9 (17 C.F.R. § 240.14a-9), promulgated under Section 14(a) of the
11
      Exchange Act, provides:
12

13
                     No solicitation subject to this regulation shall be made by means of any proxy
14                   statement form of proxy, notice of meeting or other communication, written or oral,
                     containing any statement which, at the time and in the light of the circumstances
15                   under which it is made, is false or misleading with respect to any material fact, or
                     which omits to state any material fact necessary in order to make the statements
16
                     therein not false or misleading or necessary to correct any statement in any earlier
17                   communication with respect to the solicitation of a proxy for the same meeting or
                     subject matter which has become false or misleading.
18

19           623.    Defendants negligently issued, caused to be issued, and participated in the issuance

20 of materially misleading written statements to stockholders that were contained in the 2017 and

21 2018 Proxy Statements. The 2017 and 2018 Proxy Statements contained proposals to Facebook’s
22 stockholders urging them to re-elect the members of the Board and vote against stockholder

23 proposals for the Company to adopt a policy to require the Company to disclose information about
24 its political dealings and Facebook’s connections to the “disinformation campaign” that occurred

25 during the 2016 election. The 2017 and 2018 Proxy Statements, however, misstated or failed to

26 disclose (i) any facts whatsoever regarding the Cambridge Analytica scandal, including the fact

27 that Facebook and Defendants learned of the Cambridge Analytica leak, and knew that Facebook
28                                                    - 194 -
            PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 202 of 319




 1 faced significant reputational harm when the truth would inevitably unfold; (ii) that the Company’s

 2 privacy practices allowed third parties to access user data and that of their friends; (iii) that the

 3 Company obtained information about non-Facebook users and information about Facebook users

 4 from other sources; (iv) that Facebook’s core advertising business was premised on violations of

 5 data privacy laws and also violated user trust; and (v) that the Company’s illegal business strategy

 6 was permitted by the Board and allowed to continue by virtue of deficiencies in Facebook’s

 7 internal and disclosure controls that were known to the Board when the Proxy Statements were

 8 filed. Thus, the 2017 and 2018 Proxy Statement soliciting materials were materially false and

 9 misleading. By reasons of the conduct alleged in this Complaint, the Defendants violated Section

10 14(a) of the Exchange Act and SEC Rule 14a-9. As a direct and proximate result of the

11 Defendants’ wrongful conduct, Facebook misled or deceived its stockholders by making

12 misleading statements that were an essential link in stockholders heeding Facebook’s

13 recommendation to re-elect the directors who are members of the current Board, and voting

14 against stockholder proposals for the Company to create a risk management committee and

15 increase Board oversight of related issues. This includes Facebook’s failure to disclose

16 information about its political dealings and Facebook’s connections to the “disinformation

17 campaign” that occurred during the 2016 presidential election.

18          624.    The 2017 and 2018 Proxy Statement soliciting materials were materially false and

19 misleading because they falsely stated that the Company’s Board of Directors maintained effective
20 internal controls and exercised adequate risk oversight over management and also failed to

21 disclose to the Company’s shareholders material deficiencies in the Company’s internal controls
22 relating to user privacy and data security, and with respect to the Board’s oversight of risk

23 management.
24          625.    The Board also knowingly agreed to include the false statements in the 2017 and

25 2018 Proxy Statements since it believed that, had it admitted its own ineffectiveness in oversight

26 of risk management, such admission would have led to the Defendants’ own personal liability for

27
28                                                   - 195 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 203 of 319




 1 breaching their fiduciary duties as Board members. Thus, the Board acted in bad faith and in a

 2 disloyal manner.

 3          626.     By reason of the conduct alleged herein, Defendants, who caused the issuance of

 4 the 2017 and 2018 Proxy Statements, violated Section 14(a) of the Exchange Act. As a direct and

 5 proximate result of these Defendants’ wrongful conduct, Defendants misled and/or deceived

 6 Facebook shareholders by falsely portraying material facts concerning the Company’s core

 7 advertising business and illegal business strategy, and regarding the Board’s risk oversight and the

 8 Company’s internal controls. As a result of the false statements and material omissions, Facebook

 9 shareholders were deceived. The false statements and material omissions were material because

10 there is a substantial likelihood that a reasonable shareholder would consider the information

11 important in deciding how to vote with respect to the matters contained in the Proxy Statements,

12 which were submitted for shareholder approval at the 2017 and 2018 annual meetings.

13          627.     The misleading information contained in the 2017 and 2018 Proxy Statements was

14 material to Facebook’s stockholders in determining whether or not to elect the Defendants to the

15 Board and how to vote with respect to the stockholder proposals, which was material to the

16 integrity of the directors that were proposed for election to the Board and their oversight of the

17 Company. The proxy-solicitation process in connection with the Proxy Statements was an

18 essential link in (i) the re-election of nominees to the Board and (ii) the decision not to approve the

19 proposal requiring the Company to disclose information about its political dealings and
20 Facebook’s connections to the “disinformation campaign” that occurred during the 2016 election.

21          628.     Plaintiff, on behalf of Facebook, thereby seeks injunctive and equitable relief
22 because the conduct of the Defendants named herein interfered with Plaintiff’s voting rights and

23 choices at the 2017 annual meeting. Plaintiffs do not seek any monetary damages for the proxy
24 law violations.

25          629.     This action was timely as it commenced within three years of the date of the 2017

26 and 2018 Proxy Statements, and within one year from the time Plaintiff discovered, or reasonably

27 could have discovered, the facts on which this claim is based.
28                                                   - 196 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 204 of 319




 1                                    SECOND CAUSE OF ACTION

 2                 Violations of Section 10(b) of the Exchange Act and SEC Rule 10b-5

 3      (Against All Individual Defendants for False and Misleading Statements and Omissions)

 4          630.    Plaintiffs incorporate and reallege each of the allegations set forth above, as though

 5 fully set forth herein.

 6          631.    During the relevant period, while Facebook was repurchasing shares of its stock

 7 pursuant to the Board’s authorization, the Officer Defendants made, authorized, disseminated, and

 8 approved the statements specified above. This includes statements in Facebook’s public filings

 9 with the SEC, which they knew, or recklessly disregarded, were false and/or misleading in that

10 they contained misrepresentations or omissions of material fact and failed to disclose material facts

11 necessary in order to make the statements made, in light of the circumstances under which they

12 were made, not misleading.

13          632.    In connection with Facebook’s repurchases of Facebook shares, Defendants made,

14 disseminated, and/or approved the materially false and misleading statements and omissions

15 described above. This includes in Facebook’s SEC filings, which they knew or recklessly

16 disregarded were false, incorrect, or misleading because they misrepresented and/or failed to

17 disclose material facts or information that was required to be disclosed, and were intended to

18 deceive, manipulate, or defraud. Those false or misleading statements and Defendants’ course of

19 conduct described herein were designed to artificially inflate the price of the Company’s common
20 stock.

21          633.    At the same time that the price of the Company’ s common stock was inflated due
22 to the false or misleading statements made by Defendants, Defendants caused the Company to

23 repurchase millions of shares of its own common stock at prices that were artificially inflated due
24 to these statements. Defendants engaged in a scheme to defraud Facebook by causing the

25 Company to purchase at least $2 billion in shares of Facebook stock at artificially inflated prices.

26          634.    Defendants violated Section 10(b) of the Exchange Act and SEC Rule 10b-5 in that

27 they (a) employed devices, schemes, and artifices to defraud; (b) made untrue statements of
28                                                  - 197 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 205 of 319




 1 material facts or omitted to state material facts necessary in order to make the statements made, in

 2 light of the circumstances under which they were made, not misleading; and/or (c) engaged in acts,

 3 practices, and a course of business that operated as a fraud or deceit upon Facebook in connection

 4 with the Bank’ s purchases of Facebook stock during the Relevant Period.

 5          635.    Defendants, individually and in concert, directly and indirectly, by the use of means

 6 or instrumentalities of interstate commerce or of the mails, engaged and participated in a

 7 continuous course of conduct that operated as a fraud and deceit upon the Company; made various

 8 false or misleading statements of material facts and omitted to state material facts necessary in

 9 order to make the statements made, in light of the circumstances under which they were made, not

10 misleading; made the above statements intentionally, or with a severely reckless disregard for the

11 truth; and employed devices and artifices to defraud in connection with the purchase and sale of

12 Facebook stock, which were intended to, and did, (a) deceive Facebook; (b) artificially inflate and

13 maintain the market price of Facebook stock; and (c) cause Facebook to purchase the Company’ s

14 stock at artificially inflated prices and suffer losses when the true facts became known. Throughout

15 the Relevant Period, Defendants were in possession of material, adverse non-public information.

16          636.    Defendants were among the senior management and the directors of the Company,

17 and were therefore directly responsible for, and are liable for, all materially false or misleading

18 statements made during the Relevant Period, as alleged above.

19          637.    As described above, Defendants acted with scienter throughout the Relevant Period,
20 in that they acted either with intent to deceive, manipulate, or defraud, or with severe recklessness.

21 The misstatements and omissions of material facts set forth in this Complaint were either known to
22 Defendants, or were so obvious that Defendants should have been aware of them. Throughout the

23 Relevant Period, Defendants also had a duty to disclose new information that came to their
24 attention and rendered their prior statements to the market materially false or misleading.

25          638.    Defendants’ false or misleading statements and omissions were made in connection

26 with the purchase or sale of the Company’s stock.

27
28                                                  - 198 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 206 of 319




 1          639.    As a result of Defendants’ misconduct, Facebook has and will suffer damages in

 2 that it paid artificially inflated prices for shares of Facebook common stock purchased as part of

 3 the repurchase program that was authorized by the Board, and suffered losses when the previously

 4 undisclosed facts were disclosed beginning in March 2018. Facebook would not have purchased

 5 these shares at the prices it paid, or at all, but for the artificial inflation in the Company’s stock

 6 price caused by Defendants’ false or misleading statements.

 7          640.    At the time of the share repurchases described above, Facebook was under the

 8 control of the Individual Defendants, and Facebook repurchased the shares at artificially inflated

 9 prices, as described above, at their direction or while under their control, pursuant to the Board’s

10 authorization.

11          641.    Facebook would not have repurchased the shares of its common stock at the prices

12 it paid, or at all, if it were not under the Individual Defendants’ control and subject to their

13 direction and authorization.

14          642.    Facebook would not have purchased the shares of its common stock in the open

15 market at the prices it paid, or at all, were it not under the Individual Defendants’ control and

16 subject to their direction and authorization while they knew or recklessly disregarded that the

17 market prices had been artificially and falsely inflated by their false and misleading statements

18 and/or omissions.

19          643.    Facebook suffered damages in that, in reliance on the Individual Defendants who
20 owed and owe Facebook fiduciary duties of loyalty and care, and while under their control,

21 Facebook paid artificially inflated prices for Facebook common stock.
22          644.    Facebook would not have purchased the shares of its common stock at the prices it

23 paid, or at all, if it had been aware that the market prices had been artificially and falsely inflated
24 by Defendants’ misleading statements. Or, alternatively, if the Individual Defendants’ knowledge

25 is imputed to Facebook, Facebook would not have purchased the shares of its common stock at the

26 prices it paid, or at all, if it were not under the control of the Individual Defendants while they

27 were breaching their fiduciary duties owed to Facebook and its minority shareholders, including by
28                                                   - 199 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 207 of 319




 1 causing or allowing Facebook to repurchase shares of its stock at market prices that were

 2 artificially inflated by the Individual Defendants’ false and misleading statements and omissions,

 3 or as part of the Individual Defendants’ market manipulation scheme or fraudulent and deceptive

 4 acts, practices, and/or course of business that were designed to, and did, operate as a fraud on the

 5 market, and on Facebook’s minority shareholders, including Plaintiffs, who were not aware that

 6 the market prices had been artificially and falsely inflated by Defendants’ conduct described

 7 above.

 8          645.    At all relevant times, the Individual Defendants owed and owe fiduciary duties to

 9 Facebook and its minority shareholders, including under Delaware, California, and federal

10 common law.

11          646.    The Individual Defendants’ conduct described herein constituted a breach of their

12 fiduciary duties owed to Facebook and its minority shareholders, and was the direct and proximate

13 cause of the economic losses and other damages and harm to Facebook described above, including

14 the losses and damages that Facebook suffered in connection with its purchases of shares of

15 Facebook common stock during the relevant period.

16          647.    At the time of the share repurchases described above, Facebook and its minority

17 shareholders, including Plaintiffs, reasonably relied on the Individual Defendants not to breach

18 their fiduciary duties that they owed to Facebook, including by the Individual Defendants’ fraud

19 scheme that was designed to, and did, manipulate the market for Facebook securities, and by their
20 acts, practices, or course of business that operated as a fraud on the market.

21          648.    As a direct and proximate result of Defendants’ wrongful conduct, Facebook
22 suffered damages in connection with its purchases of shares of Facebook stock. Among other

23 things, Facebook suffered damages in that, in reliance on the Individual Defendants who owed and
24 owe Facebook fiduciary duties of loyalty and care and while under their control, Facebook paid

25 artificially inflated prices for Facebook common stock. By reason of such conduct, Defendants are

26 liable to the Company pursuant to Section 10(b) of the Exchange Act and SEC Rule 10b-5.

27
28                                                 - 200 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 208 of 319




 1          649.    Plaintiffs brought this claim within two years of their discovery of the facts

 2 constituting the violation and within five years of the violation.

 3                                     THIRD CAUSE OF ACTION

 4                 Violations of Section 10(b) of the Exchange Act and SEC Rule 10b-5

 5     (Against All Individual Defendants for Manipulative Share Repurchases/Scheme Liability)

 6          650.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 7 above, as though fully set forth in this paragraph.

 8          651.    Nominal Defendant Facebook is now, and at all relevant times mentioned in this

 9 Complaint was, a corporation organized and existing under the laws of the State of Delaware, with

10 its principal place of business in San Mateo County, California. At all times mentioned in this

11 complaint, Facebook was an issuer of securities and was the issuer of the shares described in this

12 complaint.

13          652.    Beginning in January of 2017, on various dates throughout 2017, Facebook

14 repurchased $6 billion worth of shares of its Class A common stock at regular market prices. At

15 the same time the Individual Defendants sold their personally held shares of Facebook Class A

16 common stock into the open market at market prices, and the Individual Defendants caused

17 Facebook to sell and Facebook sold shares of its Class A common stock to the public pursuant to

18 its Registration Statement on Form 8-A filed with the SEC on May 13, 2012, including any

19 amendments or reports filed for the purpose of updating such description.
20          653.    The Individual Defendants offered to sell, and sold, the shares of Facebook stock

21 described above by means of written and oral communications. This included, and expressly
22 incorporated, statements that were materially misleading, untrue or incorrect and/or contained

23 omissions of material fact that failed to disclose information that was necessary to make the
24 statements made. In light of the circumstances under which they were made, not misleading, in

25 that the Individual Defendants signed, authorized, approved, disseminated, issued, caused

26 Facebook to issue, and/or issued on Facebook’s behalf, statements that were materially false,

27 misleading and/or incorrect. Or that omitted and failed to disclose material facts and information
28                                                  - 201 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 209 of 319




 1 that was necessary to make the statements in Facebook’s public filings with the SEC, press

 2 releases, conference calls with securities analysts and investors, in Facebook Newsroom posts, on

 3 Mark Zuckerberg’s Facebook page, to various media outlets, in live and written testimony to

 4 Congress and various other government agencies, and that were provided to Facebook’s regulators,

 5 not misleading, including facts and information regarding, among other things: (i) the

 6 misappropriation of user information by Cambridge Analytica and other third parties; (ii)

 7 Defendants’ knowledge that Facebook’s internal controls and systems were inadequate and

 8 ineffective to protect user data; (iii) Defendants’ knowledge of data security failures that had

 9 actually materialized and had not been disclosed; (iv) the fact that Facebook’s internal controls and

10 systems were inadequate to ensure that the Company complied with applicable notification and

11 disclosure requirements, including with respect to the Cambridge Analytica incident; (v) the fact

12 that Defendants failed to maintain appropriate policies and procedures to detect and prevent

13 violations of Facebook’s policies; and (vi) the fact that Defendants failed to appropriately address

14 Facebook’s privacy practices and misleading claims regarding the same as required by the FTC

15 Consent Order; and (vii) the fact that, as a result of the foregoing, Facebook was liable for

16 damages, including fines and penalties, and various other costs incurred in connection with

17 adjudicated violations and potential violations of various U.S. and foreign laws, regulations, and

18 the FTC Consent Order.

19          654.    In connection with Facebook’s repurchases of Facebook shares, Defendants
20 disseminated or approved false or misleading statements about Facebook as described above,

21 which they knew or recklessly disregarded were false or misleading and were intended to deceive,
22 manipulate, or defraud. Those false or misleading statements and Defendants’ course of conduct

23 were designed to artificially inflate the price of the Company’s common stock.
24          655.    At the same time that the price of the Company’ s common stock was inflated due

25 to the false or misleading statements made by Defendants, Defendants caused the Company to

26 repurchase millions of shares of its own common stock at prices that were artificially inflated due

27 to Defendants’ false or misleading statements. Defendants engaged in a scheme to defraud
28                                                 - 202 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 210 of 319




 1 Facebook by causing the Company to purchase at least $2 billion in shares of Facebook stock at

 2 artificially inflated prices.

 3          656.    The Individual Defendants violated Section 10(b) of the Exchange Act and SEC

 4 Rule 10b-5 in that they (a) employed devices, schemes, and artifices to defraud Facebook and its

 5 minority shareholders, and the public market for Facebook stock, by causing the Company to

 6 repurchase its shares at market prices; (b) made untrue statements of material facts or omitted to

 7 state material facts necessary in order to make the statements made, in light of the circumstances

 8 under which they were made, not misleading; and/or (c) engaged in acts, practices, and a course of

 9 business that operated as a fraud or deceit upon Facebook and its minority shareholders, and the

10 public market for Facebook stock, including by causing the Company to repurchase shares in the

11 open market and/or from Individual Defendants during the relevant period while Defendants were

12 making materially false and misleading statements and omissions that caused Facebook’s stock to

13 trade at higher prices than it would have had it not been for such statements and omissions by

14 Defendants.

15          657.    Defendants, individually and in concert, directly and indirectly, by the use of means

16 or instrumentalities of interstate commerce or of the mails, engaged and participated in a

17 continuous course of conduct that operated as a fraud and deceit upon the Company and its

18 minority shareholders, and the investing public; made various false or misleading statements of

19 material facts and omitted to state material facts necessary in order to make the statements made,
20 in light of the circumstances under which they were made, not misleading; made the above

21 statements intentionally or with a severely reckless disregard for the truth; and employed devices
22 and artifices to defraud in connection with the purchase and sale of Facebook stock, which were

23 intended to, and did, (a) deceive Facebook; (b) artificially inflate and maintain the market price of
24 Facebook stock; and (c) cause Facebook to purchase the Company’s stock at artificially inflated

25 prices and suffer losses when the true facts became known. Throughout the Relevant Period,

26 Defendants were in possession of material, adverse non-public information.

27
28                                                 - 203 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 211 of 319




 1           658.    Defendants were among the senior management and the directors of the Company,

 2 and were therefore, directly responsible for, and are liable for, all materially false or misleading

 3 statements made during the Relevant Period, as alleged above.

 4           659.    As described above, Defendants acted with scienter throughout the Relevant Period,

 5 in that they acted either with intent to deceive, manipulate, or defraud, or with severe recklessness.

 6 The misstatements and omissions of material facts set forth in this Complaint were either known to

 7 Defendants or were so obvious that Defendants should have been aware of them. Throughout the

 8 Relevant Period, Defendants also had a duty to disclose new information that came to their

 9 attention and rendered their prior statements to the market materially false or misleading.

10           660.    Defendants’ false or misleading statements and omissions were made in connection

11 with the purchase or sale of the Company’s stock.

12           661.    As a result of Defendants’ misconduct, Facebook suffered damages in connection

13 with its purchases of Facebook stock, in that it paid artificially inflated prices for Facebook

14 common stock purchased as part of the repurchase program and suffered losses when the

15 previously undisclosed facts were disclosed beginning in March 2018. Facebook would not have

16 purchased these securities at the prices it paid, or at all, but for the artificial inflation in the

17 Company’ s stock price caused by Defendants’ false or misleading statements.

18           662.    As a direct and proximate result of Defendants’ wrongful conduct, the Company

19 suffered damages in connection with its purchases of Facebook stock. By reason of such conduct,
20 Defendants are liable to the Company pursuant to Section 10(b) of the Exchange Act and SEC

21 Rule 10b-5.
22           663.    During the relevant period, each of the Individual Defendants: (i) approved

23 Facebook’s stock repurchase program in 2016 and/or increases to the amount of the original share
24 repurchase authorization and subsequent authorizations in 2017, 2018 and/or 2019; or (ii)

25 approved, authorized and/or effectuated share repurchases by Facebook or sold their own

26 personally-held shares of Facebook Class A common stock during the same time that the Company

27 was repurchasing its shares in 2017, 2018 and/or 2019. Pursuant to these authorizations and
28                                                     - 204 -
           PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 212 of 319




 1 approvals, Facebook repurchased hundreds of thousands of shares of its Class A common stock

 2 during the relevant period in the open market and from Individual Defendants, directly and

 3 indirectly, including at regular market prices, for total purchase prices of at least $6 billion in

 4 2017, at least $9 billion in 2018, and up to $9 billion in 2019.

 5          664.    In connection with Facebook’s share repurchases, the Individual Defendants made,

 6 or caused to be made, by or on behalf of Facebook false and misleading statements and/or

 7 omissions as described above, which the Individual Defendants knew or recklessly disregarded

 8 were materially false, misleading and/or incorrect and were intended to deceive or defraud the

 9 public (including Plaintiff and Facebook’s minority shareholders) and to manipulate the market for

10 Facebook securities by artificially inflating the market price of shares of Facebook Class A

11 common stock. Those false and misleading statements or omissions were made, authorized or

12 approved by the Individual Defendants intentionally, as part of a course of conduct that was

13 intended to, and did, manipulate the market for Facebook securities by artificially inflating the

14 price of Facebook’s common stock.

15          665.    At the same time that the price of Facebook’s common stock was artificially

16 inflated due to the false and misleading statements or omissions as described above, the Individual

17 Defendants caused Facebook to repurchase millions of shares of its Class A common stock,

18 including in the open market, at prices that were higher than the prices that Facebook would have

19 paid for the shares had the Company’s stock price not been artificially inflated due to the false and
20 misleading statements or omissions that the Individual Defendants made or caused to be made by

21 or on behalf of Facebook as described above.
22          666.    The Individual Defendants engaged in a scheme that deceived or defrauded

23 Facebook by causing the Company to purchase shares of its stock at artificially inflated prices that
24 were higher than the price Facebook would have paid for its shares, had its stock price not been

25 artificially inflated due to the Individual Defendants’ false and misleading statements or omissions

26 as described above.

27
28                                                   - 205 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 213 of 319




 1          667.    The Individual Defendants made untrue statements of material facts or omitted to

 2 state material facts necessary in order to make the statements made, in light of the circumstances

 3 under which they were made, not misleading, and they engaged in acts, practices, and/or a course

 4 of business that manipulated the market for Facebook stock, and thereby operated as a fraud or

 5 deceit upon Facebook in connection with its share repurchases during the relevant period.

 6          668.    As described above, the Individual Defendants acted with intent to deceive,

 7 manipulate, or defraud the market, by issuing materially false and misleading statements and

 8 omissions, including in Facebook’s proxy statements, quarterly and annual reports, and other

 9 public filings with the SEC, in press releases and on conference calls with analysts and investors,

10 and in Facebook Newsroom posts, on Mark Zuckerberg’s Facebook page, and on other pages of

11 Facebook’s website, to various media outlets, in live and written testimony to Congress and other

12 government agencies, and to Facebook’s regulators. These statements contained omissions and

13 misrepresentations that the Individual Defendants knew: (i) were misleading; (ii) failed to disclose

14 material facts and information that was required to be disclosed under applicable laws and

15 regulations, or that the Individual Defendants knew was necessary to make Defendants’ statements

16 not misleading; and/or (iii) caused Facebook’s stock price to trade at higher prices than if the

17 omitted facts were disclosed, or if the facts had been disclosed truthfully, including material facts

18 and information related to the Company’s core advertising business, advertising services, policies,

19 practices, and internal controls, including relating to user privacy, information, and data security.
20          669.    Defendants’ statements were false and misleading because they failed to state, or

21 omitted material facts and did not disclose information regarding, among other things: (i) the
22 misappropriation of user information by Cambridge Analytica and other third parties; (ii)

23 Defendants’ knowledge that Facebook’s internal controls and systems were inadequate and
24 ineffective to protect user data; (iii) Defendants’ knowledge of data security failures that had

25 actually materialized and had not been disclosed; (iv) the fact that Facebook’s internal controls and

26 systems were inadequate to ensure that the Company complied with applicable notification and

27 disclosure requirements, including with respect to the Cambridge Analytica incident; (v) the fact
28                                                  - 206 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 214 of 319




 1 that Defendants failed to maintain appropriate policies and procedures to detect and prevent

 2 violations of Facebook’s policies; and (vi) the fact that Defendants failed to appropriately address

 3 Facebook’s privacy practices and misleading claims regarding same as required by the FTC

 4 Consent Decree; and (vii) Facebook’s violations and potential violations of various U.S. and

 5 foreign laws and regulations, including the FTC Consent Order.

 6          670.    In connection with the share repurchases, the Individual Defendants acted either

 7 with intent to deceive, manipulate, or defraud, or with severe recklessness. The Individual

 8 Defendants caused Facebook to expend corporate funds to repurchase shares of its stock while it

 9 was trading at prices that were artificially inflated by the false and misleading statements that the

10 Individual Defendants issued with intent to deceive, manipulate, or defraud, which were made in

11 connection with the purchase or sale of Facebook stock, as described above. Facebook’s

12 repurchases of its shares of its common stock while it was trading at artificially inflated prices

13 were approved and/or authorized by the Individual Defendants for an improper purpose, i.e., to

14 manipulate the market for Facebook securities.

15          671.    The Individual Defendants were among the senior management and the directors of

16 the Company, and were therefore directly responsible for, and are liable for, the materially false

17 and misleading statements and omissions that artificially inflated Facebook’s stock price and

18 manipulated the market for Facebook securities, and for approving the share repurchase program

19 and/or share repurchase authorization(s) pursuant to which the share repurchases described above
20 were effectuated by or on behalf of Facebook.

21          672.    Plaintiffs brought this claim within two years of their discovery of the facts
22 constituting the violation and within five years of the violation.

23                                    FOURTH CAUSE OF ACTION
24               Violations of Section 10(b) of the Exchange Act and SEC Rule 10b-5(b)

25              (Against Insider Selling Defendants Zuckerberg, Sandberg, and Koum)

26          673.    Plaintiffs incorporate by reference and reallege each and every allegation contained

27 above, as though fully set forth in this paragraph.
28                                                  - 207 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 215 of 319




 1          674.    At the time of the stock sales set forth above, each of defendants Zuckerberg,

 2 Sandberg, and Koum (the “Insider Selling Defendants”) knew or recklessly disregarded the

 3 information described in this Complaint regarding the breach and illicit data sharing and sold

 4 Facebook common stock on the basis of that information.

 5          675.    The information described above was non-public information concerning the

 6 Company’s unlawful conduct associated with its business strategy to generate revenues through

 7 targeted advertising. The information was a proprietary asset belonging to the Company, which

 8 the Insider Selling Defendants used for their own benefit when they sold Facebook common stock.

 9          676.    At all relevant times hereto, defendants Zuckerberg, Sandberg, and Koum were

10 officers, directors, or controlling persons of Facebook. As a result of their positions and

11 relationships with Facebook, the Insider Selling Defendants had access, directly or indirectly, to

12 material information about Facebook’s business and financial condition. Including among other

13 things: (i) the misappropriation of user information by Cambridge Analytica and other third

14 parties; (ii) Defendants’ knowledge that Facebook’s internal controls and systems were inadequate

15 and ineffective to protect user data; (iii) Defendants’ knowledge of data security failures that had

16 actually materialized and had not been disclosed; (iv) the fact that Facebook’s internal controls and

17 systems were inadequate to ensure that the Company complied with applicable notification and

18 disclosure requirements, including respect to the Cambridge Analytica incident; (v) the fact that

19 Defendants failed to maintain appropriate policies and procedures to detect and prevent violations
20 of Facebook’s policies; and (vi) the fact that Defendants failed to appropriately address

21 Facebook’s privacy practices and misleading claims regarding the same as required by the FTC
22 Consent Order; and (vii) the fact that, as a result of the foregoing, Facebook was liable for

23 damages, including fines and penalties, and various other costs incurred in connection with
24 adjudicated violations and potential violations of various U.S. and foreign laws, regulations, and

25 the FTC Consent Order, which would significantly affect the market price of Facebook’s

26 securities, was not generally available to the public, and which the Insider Selling Defendants

27 knew was not intended to be available to the public.
28                                                 - 208 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 216 of 319




 1          677.   The Insider Selling Defendants’ conduct as described above was in violation of

 2 section 25402 of the Corporations Code, which prohibits an officer or a director of an issuer from

 3 purchasing or selling a security of the issuer in California at a time when he or she knows material

 4 information about the issuer gained from the relationship which would significantly affect the

 5 market price of the security, is not generally available to the public, and which he or she knows is

 6 not intended to be generally available to the public.

 7          678.   At the time Facebook repurchased or sold the shares of its stock from or to

 8 defendants Zuckerberg, Sandberg, and/or Koum as described above, the shares would have had a

 9 market value in an amount to be determined after discovery that is greater than if the information

10 known to defendants Zuckerberg, Sandberg, and Koum had been publicly disseminated prior to

11 that time and a reasonable time had elapsed for the market to absorb the information.

12          679.   Insider Selling Defendants Zuckerberg, Sandberg, and Koum sold Facebook

13 securities at a time when they possessed and/or knew material information about Facebook —

14 gained from their relationships at Facebook — which was not generally available to the public.

15 Had such information been publicly available, it would have significantly reduced the market price

16 of Facebook stock at that time.

17          680.   Insider Selling Defendants Zuckerberg, Sandberg, and Koum knew these facts were

18 not intended to be available to the public. At the time of the Insider Selling Defendants’ sales,

19 each of the Insider Selling Defendants had actual knowledge of material, adverse, non-public
20 information and sold their Facebook common stock.

21          681.   At the time the Insider Selling Defendants—Zuckerberg, Sandberg, and Koum—
22 sold their Facebook common stock as set forth in this Complaint, by reason of their high executive

23 or directorship positions with Facebook, these Defendants had access to highly material
24 information regarding the Company, including the information set forth in this Complaint.

25 Further, the Insider Selling Defendants received millions of dollars of proceeds from trading on

26 material, non-public information, which information was an asset of, and belonged exclusively to,

27 Facebook.
28                                                 - 209 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 217 of 319




 1          682.    At the time of the Insider Selling Defendants’ sales, that information was not

 2 generally available to the public or the securities markets. Had such information been generally

 3 available, it would have significantly reduced the market price of Facebook shares at that time.

 4          683.    The information described above was non-public information concerning the

 5 Company’s unlawful conduct associated with its business strategy to generate revenues through

 6 targeted advertising. The information was a proprietary asset belonging to the Company, which

 7 the Insider Selling Defendants used for their own benefit when they sold Facebook common stock.

 8          684.    The Insider Selling Defendants’ sales of their shares of Facebook common stock

 9 while in possession and control of this material adverse non-public information was a breach of

10 their fiduciary duties of loyalty and good faith.

11          685.    As a result of Defendants’ misconduct, Facebook has and will suffer damages in

12 that it paid artificially inflated prices for Facebook common stock purchased as part of the

13 repurchase program and suffered losses when the previously undisclosed facts were disclosed

14 beginning in March 2018. Facebook would not have purchased these securities at the prices it

15 paid, or at all, but for the artificial inflation in the Company’s stock price caused by Defendants’

16 false or misleading statements.

17          686.    As a direct and proximate result of Defendants’ wrongful conduct, the Company

18 suffered damages in connection with its purchases of Facebook stock. By reason of such conduct,

19 Defendants are liable to the Company pursuant to Section 10(b) of the Exchange Act and SEC
20 Rule 10b-5.

21          687.    At the time of their sales of stock as alleged herein, each of the Insider Selling
22 Defendants owed fiduciary duties to Facebook and its minority shareholders under Delaware,

23 California, and/or federal common law.
24          688.    The Insider Selling Defendants’ sales of their shares of Facebook common stock

25 while in possession and control of this material adverse non-public information was a breach of

26 their fiduciary duties of loyalty and good faith.

27
28                                                  - 210 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 218 of 319




 1          689.    Because the use of the Company’s proprietary information for their own gain

 2 constitutes a breach of the Defendants’ fiduciary duties, the Company is entitled to the imposition

 3 of a constructive trust on any profits the Insider Selling Defendants obtained thereby.

 4          690.    Plaintiffs brought this claim within two years of their discovery of the facts

 5 constituting the violation and within five years of the violation.

 6          691.    Plaintiffs, on behalf of Facebook, have no adequate remedy at law.

 7                                     FIFTH CAUSE OF ACTION

 8                            Violations of Section 20A of the Exchange Act

 9              (Against Insider Selling Defendants Zuckerberg, Sandberg, and Koum)

10          692.    Plaintiffs repeat, incorporate, and reallege each and every allegation set forth above

11 as if fully set forth herein. As set forth in the paragraphs above and below, Insider Selling

12 Defendants Zuckerberg, Sandberg, and Koum committed underlying violations of §10(b) and

13 Rule 10b-5 thereunder by selling Facebook common stock while in possession of material

14 nonpublic information about the Company’s deficient privacy protections and material risks to the

15 Company and, consequently, are liable to Facebook as a contemporaneous purchaser of that stock

16 under section 20A of the Exchange Act.

17          693.    Under section 20A of the Exchange Act, “ [a]ny person who violates any provision

18 of this title or the rules or regulations thereunder by purchasing or selling a security while in

19 possession of material, nonpublic information shall be liable in an action . . . to any person who,
20 contemporaneously with the purchase or sale of securities that is the subject of such violation, has

21 purchased (where such violation is based on a sale of securities) or sold (where such violation is
22 based on a purchase of securities) securities of the same class.” 15 U.S.C. §78t-1(a).

23          694.    Throughout the relevant period while Facebook was repurchasing shares of its stock

24 at prices that were artificially inflated by Defendants’ false and misleading statements, Insider

25 Selling Defendants Zuckerberg, Sandberg, and Koum were in possession of material nonpublic

26 information regarding, among other things, Facebook’s data-sharing practices, misrepresentations

27 to users, and material risks to the Company described above.
28                                                  - 211 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 219 of 319




 1          695.   Defendant Zuckerberg sold nearly 44 million shares of his Facebook Class A

 2 common stock in 2017, 2018, and 2019, for total proceeds of over $8 billion, contemporaneously

 3 with the Company’s share repurchases during the same period, while in possession of material,

 4 non-public information. Zuckerberg’s stock sales during the relevant period are set forth in

 5 Attachment A to this Complaint.

 6          696.   Defendant Sandberg sold over 5 million shares of her Facebook Class A common

 7 stock in 2017, 2018, and 2019, for total proceeds of over $790 million, contemporaneously with

 8 the Company’s share repurchases during the same period, while in possession of material, non-

 9 public information. Sandberg’s stock sales during the relevant period are set forth in Attachment

10 B to this Complaint.

11          697.   Defendant Koum sold over 22 million shares of his Facebook Class A common

12 stock in 2017 and 2018, for total proceeds of over $3.6 billion, contemporaneously with the

13 Company’s share repurchases during the same period, while in possession of material, non-public

14 information. Koum’s stock sales during the relevant period are set forth in Attachment C to this

15 Complaint.

16          698.   Contemporaneously with Defendant Zuckerberg and Defendant Sandberg’s sales of

17 stock, pursuant to Defendants’ authorization and at their direction, Facebook repurchased a total of

18 approximately 13 million shares of its Class A common stock for $2.07 billion in 2017,

19 approximately 79 million shares of its Class A common stock for $12.93 billion in 2018, and at
20 least 27.8 million shares of its Class A common stock for approximately $4.97 billion reported

21 thus far in 2019, as shown in the below chart.
22

23
24

25

26

27
28                                                  - 212 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 220 of 319




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16          699.    Tens of thousands of other members of the public, if not more, also purchased

17 shares of Facebook Class A common stock contemporaneously with the Insider Selling

18 Defendants’ sales of their stock during the relevant period while Facebook was repurchasing

19 shares of its Class A common stock in the open market, pursuant to Defendants’ authorization and
20 at their direction.

21          700.    Facebook and its minority (non-interested) shareholders who purchased shares of
22 Facebook Class A common stock contemporaneously with the share repurchases and Insider

23 Selling Defendants’ sales of their shares of Facebook stock suffered damages because: (i)
24 Facebook paid artificially inflated prices as a result of the defendants’ violations of section 10(b)

25 and 20(a) of the Exchange Act, as alleged herein; (ii) Facebook, while under the control of the

26 Individual Defendants and pursuant to their authorization and direction, repurchased shares of its

27 Class A common stock at market prices that were artificially inflated by Defendants’ fraud
28                                                  - 213 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 221 of 319




 1 scheme, and false and misleading statements and omissions, described above, and (a) was entitled

 2 to rely and/or reasonably relied on the Individual Defendants not to breach their fiduciary duties

 3 owed to Facebook and its minority shareholders, including through violations of the federal

 4 securities laws that are alleged herein and/or (b) relied on the integrity of the market; and (iii)

 5 Facebook would not have repurchased shares of its common stock at the prices that it paid, or at

 6 all, if the market prices had not been artificially inflated by Defendants’ fraud scheme, false and

 7 misleading statements, or omissions, as alleged herein, but for it being under the control and at the

 8 direction of Individual Defendants.

 9          701.    Plaintiffs, on behalf of Facebook, have no adequate remedy at law.

10                                     SIXTH CAUSE OF ACTION

11                            Violations of Section 20(a) of the Exchange Act

12                                        (Against All Defendants)

13          702.    Plaintiffs incorporate by reference and reallege each and every allegation contained

14 above, as though fully set forth in this paragraph.

15          703.    As alleged herein, Defendants violated section 10(b) and section 14(a) of the

16 Exchange Act.

17          704.    At all relevant times, each of the Individual Defendants acted as controlling persons

18 of other Defendants, including Facebook and its employees, within the meaning of section 20(a) of

19 the 1934 Act. By virtue of their positions and their power to control the Company, and their
20 knowledge or possession of, or access to, material, non-public information about Facebook, the

21 Individual Defendants had the power and ability to control the actions of Facebook and its
22 employees, including public statements issued by, on behalf of, and about Facebook, and the

23 Company’s share repurchases. The Individual Defendants controlled Facebook and its other
24 executive officers and employees, including Officer Defendants.

25          705.    By reason of such conduct, the Individual Defendants are liable for damages to

26 Facebook caused by the other Defendants’ violations of law alleged herein, pursuant to section

27 20(a) of the 1934 Act.
28                                                  - 214 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 222 of 319




 1         706.    Plaintiffs, on behalf of Facebook, have no adequate remedy at law.

 2                               XIV.       PRAYER FOR RELIEF

 3                WHEREFORE, Plaintiffs request that the Court enter a judgment as follows:

 4         A.     Determining that this action is a proper derivative action maintainable under the law

 5                and that demand was excused as futile;

 6         B.     Declaring that Defendants have breached their fiduciary duties to Facebook;

 7         C.     Determining and awarding to Facebook the damages sustained by it as a result of the

 8                violations set forth above from each Defendant, jointly and severally, together with

 9                prejudgment and post-judgment interest thereon;

10         D.     Directing Facebook to take all necessary actions to reform and improve its corporate

11                governance and internal procedures to comply with applicable laws and to protect the

12                Company and its stockholders from a repeat of the damaging events described in this

13                Complaint, including putting forward for a stockholder vote resolutions for

14                amendments to the Company’s by-laws or articles of incorporation, and taking such

15                other actions as may be necessary to place before stockholders for a vote the

16                following corporate governance policies:

17                          i.   a proposal to strengthen Board oversight and supervision of

18                               Facebook’s data security practices;

19                         ii.   a proposal to strengthen the Company’s disclosure controls to ensure

20                               material information is adequately and timely disclosed to the SEC

21                               and the public; and

22                        iii.   a proposal to strengthen the Board’s supervision of operations and

23                               develop and implement procedures for greater stockholder input into

24                               the policies and guidelines of the Board;

25         E.     Extraordinary equitable or injunctive relief as permitted by law or equity, including

26                attaching, impounding, imposing a constructive trust on, or otherwise restricting

27                Defendants’ assets so as to assure that Plaintiffs, on behalf of Facebook, have an

28                                                 - 215 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 223 of 319




 1              effective remedy;

 2         F.   Awarding to Facebook restitution from Defendants, and each of them, and ordering

 3              disgorgement of all profits, benefits, and other compensation obtained by Defendants,

 4              including the proceeds of insider transactions made in violation of state securities

 5              laws;

 6         G.   Declaring that the 2017 and 2018 Proxy Statements contained materially false and

 7              misleading statements;

 8         H.   Canceling the votes to re-elect the Defendants to the Board in connection with the

 9              annual shareholder meeting in 2017 and 2018, and ordering Defendants to disgorge to

10              the Company all compensation they received for service on the Board following the

11              invalid election;

12         I.   Awarding to Plaintiffs costs and disbursements related to this action, including

13              reasonable attorneys’ fees, consultant and expert fees, costs, and expenses; and

14         J.   Granting such other and further relief as the Court deems just and proper.

15                                    XV.       JURY DEMAND
16         Plaintiffs respectfully demand a trial by jury on all issues so triable.
17 Dated: December 17, 2019               COTCHETT, PITRE & McCARTHY, LLP
18
                                                  /s/ Joseph W. Cotchett
19                                              JOSEPH W. COTCHETT
                                                Lead Counsel for Plaintiffs
20
                                          BOTTINI & BOTTINI, INC.
21
                                          FRANCIS A. BOTTINI
22                                        fbottini@bottinilaw.com
                                          YURY A. KOLESNIKOV
23                                        ykolesnikov@bottinilaw.com
                                          BOTTINI & BOTTINI, INC.
24                                        7817 Ivanhoe Avenue, Suite 102
                                          La Jolla, CA 92037
25
                                          Telephone: (858) 914-2001
26                                        Facsimile: (858) 914-2002

27                                        Attorneys for Plaintiff Natalie Ocegueda
28                                                  - 216 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 224 of 319




 1                                  BERMAN TABACCO
 2                                  JOSEPH J. TABACCO, JR. (SBN 75484)
                                    jtabacco@bermantobacco.com
 3                                  DANIEL E. BARENBAUM (SBN 209261)
                                    dbarenbaum@bermantabacco.com
 4                                  A. CHOWING POPPLER (SBN 272870)
                                    cpoppler@bermantabacco.com
 5
                                    BERMAN TOBACCO
 6                                  44 Montgomery Street, Suite 650
                                    San Francisco, CA. 94104
 7                                  Tel: (415) 433-3200
                                    Fax: (415) 433-6382
 8
                                    Attorneys for Plaintiff Gloria Stricklin Trust
 9

10                                  DEREK G. HOWARD LAW FIRM, INC.
                                    DEREK G. HOWARD (SBN 118082)
11                                  derek@derekhowardlaw.com
                                    DEREK G. HOWARD LAW FIRM, INC.
12                                  42 Miller Avenue
                                    Mill Valley, CA. 94941
13
                                    Telephone: (415) 432-7192
14                                  Facsimile: (415) 524-2419

15                                  Attorneys for Plaintiff James Karon
16                                  STULL, STULL & BRODY
17                                  PATRICE L. BISHOP
                                    pbishop@ssbla.com
18                                  STULL, STULL & BRODY
                                    9430 W. Olympic Blvd., Suite 400
19                                  Beverley Hills, CA. 90212
                                    Telephone: (3310) 209-2468
20                                  Facsimile: (310) 209-2087
21
                                    Attorney for Plaintiff Ronald
22

23
24

25

26

27
28                                          - 217 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 225 of 319




                                    JENKINS MULLIGAN & GABRIEL LLP
 1                                  DANIEL J. MULLIGAN (SBN 103129)
 2                                  dan@jmglawoffice.com
                                    LARRY W. GABRIEL (SBN 68329)
 3                                  lgabriel@bg.law
                                    JENKINS MULLIGAN & GABRIEL LLP
 4                                  10085 Carroll Canyon Road, Suite 210
                                    San Diego, CA. 92131
 5
                                    Telephone: (858) 527-1792
 6                                  Facsimile: (858) 527-1793

 7                                  Attorneys for Plaintiff James Karo

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21
22

23
24

25

26

27
28                                         - 218 -
          PLAINTIFFS’ FIRST AMENDED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 226 of 319




               ATTACHMENT A
Defendant Zuckerberg’s Insider Sales of Facebook Class A
                   Common Stock
                                   PRICE PER        TOTAL SALE
  SALE DATE      SHARES SOLD
                                    SHARE             VALUE
   11/8/2019         48,835         190.4359        $9,299,937.18
                     36,618         191.4922        $7,012,061.38
                      7,547         192.0498        $1,449,399.84
                     10,220         190.4548        $1,946,448.06
                      7,745          191.547        $1,483,531.52
                      1,035         192.1343         $198,859.00
                      1,075         190.4295         $204,711.71
                       730          191.5844         $139,856.61
                        45            192.14           $8,646.30
                      1,227         190.4062         $233,628.41
                       973          191.5102         $186,339.42
                        50            192.12           $9,606.00
   11/7/2019         25,266         190.1239        $4,803,670.46
                     16,438         191.1122        $3,141,502.34
                     43,496          192.128        $8,356,799.49
                      9,800         192.9786        $1,891,190.28
                      5,443         190.1477        $1,034,973.93
                      4,450         191.3598         $851,551.11
                      8,125         192.3028        $1,562,460.25
                       982          193.1991         $189,721.52
                       403          190.0415          $76,586.72
                       452          190.9989          $86,331.50
                       817           192.148         $156,984.92
                       178          193.1493          $34,380.58
                       611          190.1873         $116,204.44
                       910          191.5764         $174,334.52
                       509           192.307          $97,884.26
                       220          193.0554          $42,472.19
   11/6/2019         64,955         191.8838        $12,463,812.23
                     25,614         192.7886        $4,938,087.20
                      4,431         193.7744         $858,614.37
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 227 of 319




                     12,761         191.8680        $2,448,427.55
                      5,560         192.7671        $1,071,785.08
                       679          193.9853          $131,716.02
                      1,292         191.9230          $247,964.52
                       434          192.8225           $83,684.97
                       124          194.0300           $24,059.72
                      1,492         191.8688          $286,268.25
                       628          192.9564          $121,176.62
                       130          194.0300           $25,223.90
                      3,434         191.9157          $659,038.51
                      1,254         192.8910          $241,885.31
                        67          194.0300           $13,000.01
   11/5/2019         81,872         194.1901        $15,898,731.87
                     13,836         195.1246        $2,699,743.97
                       260          195.6737           $50,875.16
                     16,934         194.2088        $3,288,731.82
                      2,290         195.2233          $447,061.36
                      1,576         194.2209          $306,092.14
                       474          195.2972           $92,570.87
                      1,928         194.2627          $374,538.49
                       522          195.3384          $101,966.64
                      6,301         194.1955        $1,223,625.85
                      1,999         195.3225          $390,449.68
   11/4/2019         22,193         194.4980         $4,316,494.11
                     53,161         195.2757        $10,381,051.49
                     25,118         196.2313        $4,928,937.79
                      4,528         197.0379          $892,187.61
                      9,189         194.7218        $1,789,298.62
                      8,828         195.5431        $1,726,254.49
                      3,762         196.5763          $739,520.04
                       321          197.1794           $63,294.59
                       987          194.6214          $192,091.32
                       831          195.5776          $162,524.99
                       232          196.5917           $45,609.27
                      1,366         194.7023          $265,963.34
                       984          195.9050          $192,770.52
                       100          197.0400           $19,704.00
                      5,505         194.8991        $1,072,919.55
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 228 of 319




                      2,533         195.9999          $496,467.75
                       262          197.0250           $51,620.55
   11/1/2019          7,872         190.7376         $1,501,486.39
                     10,078         191.4787        $1,929,722.34
                     53,211         192.5991        $10,248,390.71
                     23,839         193.4783        $4,612,329.19
                      3,154         191.1024          $602,736.97
                      6,563         192.3823        $1,262,605.03
                      7,843         193.0621        $1,514,186.05
                      1,440         193.8195          $279,100.08
                       313          191.2265           $59,853.89
                      1,232         192.7283          $237,441.27
                       305          193.5725           $59,039.61
                       277          191.0449           $52,919.44
                      1,428         192.6615          $275,120.62
                       545          193.5064          $105,460.99
                       654          190.7264          $124,735.07
                       885          191.6578          $169,617.15
                      4,941         192.7645          $952,449.39
                      1,020         193.6756          $197,549.11
   10/31/2019         2,372         192.0402          $455,519.35
                      2,881         193.0732          $556,243.89
                       964          194.0255          $187,040.58
                       336          195.4765           $65,680.10
                      1,747         196.6353          $343,521.87
                     21,784         191.9076        $4,180,515.16
                     36,752         192.7383        $7,083,518.00
                     19,801         193.8154        $3,837,738.74
                      4,736         194.6893          $922,048.52
                      7,134         195.7677        $1,396,606.77
                      5,201         196.7940        $1,023,525.59
                      1,025         197.8341          $202,779.95
                      4,897         191.9470          $939,964.46
                      6,587         192.7130        $1,269,400.53
                      4,521         193.7654          $876,013.37
                       748          194.9591          $145,829.41
                      1,398         195.8546          $273,804.73
                       876          196.8656          $172,454.27
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 229 of 319




                       430          197.8860          $85,090.98
                       760          192.1322         $146,020.47
                       414          193.0257          $79,912.64
                       334          194.1837          $64,857.36
                       100          195.3050          $19,530.50
                       316          196.6000          $62,125.60
                       126          197.8563          $24,929.89
                       924          192.0880         $177,489.31
                       601          193.2771         $116,159.54
                       251          194.3931          $48,792.67
                       181          195.3100          $35,351.11
                       493          196.9071          $97,075.20
   10/30/2019        10,879         186.6939        $2,031,042.94
                     52,465         187.6122        $9,843,074.07
                     25,199         188.4936        $4,749,850.23
                      6,153         189.4095        $1,165,436.65
                       304          190.2620          $57,839.65
                      2,652         186.7576         $495,281.16
                     10,319         187.6627        $1,936,491.40
                      4,075         188.4823         $768,065.37
                      1,954         189.3099         $369,911.54
                       185          186.7129          $34,541.89
                      1,236         187.7780         $232,093.61
                       313          188.8916          $59,123.07
                       116          190.0700          $22,048.12
                       747          187.1650         $139,812.26
                      1,292         188.1190         $243,049.75
                        92          189.0600          $17,393.52
                       119          190.0700          $22,618.33
                       929          186.8375         $173,572.04
                      4,459         187.7576         $837,211.14
                      1,572         188.8246         $296,832.27
                       540          190.0068         $102,603.67
   10/29/2019        44,750         189.1964        $8,466,538.90
                     39,326         189.9012        $7,468,054.59
                      8,629         191.0026        $1,648,161.44
                      2,295         191.9661         $440,562.20
                      9,913         189.1952        $1,875,492.02
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 230 of 319




                      7,193         189.9580        $1,366,367.89
                      1,464         191.0445         $279,689.15
                       430          191.9905          $82,555.92
                      1,060         189.2279         $200,581.57
                       574          190.1102         $109,123.25
                       216          191.3125          $41,323.50
                      1,503         189.2593         $284,456.73
                       467          190.1866          $88,817.14
                       280          191.2528          $53,550.78
                      4,403         189.2412         $833,229.00
                      2,171         190.1060         $412,720.13
                       926          191.4208         $177,255.66
   10/28/2019        10,928         185.8481        $2,030,948.04
                     13,299         186.9210        $2,485,862.38
                     23,387         187.8619        $4,393,526.26
                     36,022         188.8132        $6,801,429.09
                     11,364         189.3805        $2,152,120.00
                      2,347         185.9405         $436,402.35
                      2,838         187.0433         $530,828.89
                      4,698         187.9292         $882,891.38
                      9,117         188.9872        $1,722,996.30
                       278          185.7463          $51,637.47
                       627          187.5072         $117,567.01
                       707          188.7632         $133,455.58
                       238          189.4028          $45,077.87
                       396          186.2717          $73,763.59
                       615          187.4742         $115,296.63
                       844          188.6215         $159,196.55
                       395          189.3395          $74,789.10
                      1,127         185.9316         $209,544.91
                      1,234         187.1007         $230,882.26
                      2,371         188.1586         $446,124.04
                      2,768         189.0852         $523,387.83
   10/25/2019        10,086         185.7198        $1,873,169.90
                     10,555         186.4350        $1,967,821.43
                     38,468         187.8428        $7,225,936.83
                     35,891         188.4167        $6,762,463.78
                      3,445         185.9706         $640,668.72
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 231 of 319




                      1,867         187.1079         $349,330.45
                     10,476         188.0744        $1,970,267.41
                      3,212         188.6019         $605,789.30
                       351          185.9431          $65,266.03
                       230          186.8924          $42,985.25
                      1,269         188.2555         $238,896.23
                       460          185.9305          $85,528.03
                       693          187.5421         $129,966.68
                      1,097         188.2372         $206,496.21
                      1,462         185.7955         $271,633.02
                       944          186.9984         $176,526.49
                      4,899         188.1882         $921,933.99
                       195          188.7951          $36,815.04
   10/24/2019        17,712         183.4654        $3,249,539.16
                     16,235         184.2499        $2,991,297.13
                     48,998         185.5357        $9,090,878.23
                     12,055         186.2493        $2,245,235.31
                      3,462         183.4792         $635,204.99
                      3,387         184.3068         $624,247.13
                     10,442         185.5638        $1,937,657.20
                      1,709         186.3571         $318,484.28
                       284          183.3090          $52,059.76
                       468          184.5199          $86,355.31
                      1,018         185.6583         $189,000.15
                        80          186.3700          $14,909.60
                       553          183.5090         $101,480.48
                       377          184.5306          $69,568.04
                      1,142         185.5760         $211,927.79
                       178          186.3200          $33,164.96
                      1,575         183.5316         $289,062.27
                      1,591         184.4586         $293,473.63
                      3,765         185.5884         $698,740.33
                       569          186.3762         $106,048.06
   10/23/2019         4,437         182.5856         $810,132.31
                     14,973         183.7018        $2,750,567.05
                     34,965         184.5597        $6,453,129.91
                     33,239         185.4800        $6,165,169.72
                      7,386         186.1550        $1,374,940.83
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 232 of 319




                      1,007         182.5358         $183,813.55
                      4,171         183.8907         $767,008.11
                      6,789         184.7908        $1,254,544.74
                      6,833         185.6666        $1,268,659.88
                       200          186.2775          $37,255.50
                        16          182.1000          $2,913.60
                       550          183.7334         $101,053.37
                       862          184.9501         $159,426.99
                       422          185.7797          $78,399.03
                        19          182.1000          $3,459.90
                       558          183.7573         $102,536.57
                      1,183         184.9637         $218,812.06
                       490          185.7804          $91,032.40
                       367          182.5996          $67,014.05
                      2,012         183.8689         $369,944.23
                      2,762         184.8624         $510,589.95
                      2,359         185.7411         $438,163.25
   10/22/2019          289          182.1254          $52,634.24
                      2,522         183.3996         $462,533.79
                       690          184.3987         $127,235.10
                       527          185.4465          $97,730.31
                       289          186.7460          $53,969.59
                       621          188.8680         $117,287.03
                      2,562         189.9133         $486,557.87
                      4,823         182.2935         $879,201.55
                     28,192         183.4158        $5,170,858.23
                     11,494         184.3200        $2,118,574.08
                      5,383         185.4018         $998,017.89
                      4,730         186.5617         $882,436.84
                      1,577         187.3310         $295,420.99
                      5,859         188.8501        $1,106,472.74
                     29,485         189.8277        $5,597,069.73
                       900          190.5249         $171,472.41
                      1,766         182.6178         $322,503.03
                      5,199         183.5452         $954,251.49
                      1,800         184.4006         $331,921.08
                      1,169         185.6120         $216,980.43
                       922          186.7472         $172,180.92
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 233 of 319




                       323          187.8126           $60,663.47
                      2,234         189.3082          $422,914.52
                      4,812         189.9516          $914,047.10
                       102          182.2500           $18,589.50
                       798          183.7836          $146,659.31
                       147          186.0900           $27,355.23
                       100          187.4550           $18,745.50
                       200          189.3625           $37,872.50
                       503          190.1988           $95,670.00
                       531          182.8660           $97,101.85
                       489          183.9671           $89,959.91
                       166          185.3559           $30,769.08
                       179          186.7278           $33,424.28
                       450          189.5365           $85,291.43
                       435          190.1385           $82,710.25
   10/21/2019        10,868         187.4164         $2,036,841.44
                     27,791         188.2030        $5,230,349.57
                     56,341         189.2666        $10,663,469.51
                      2,585         187.5418          $484,795.55
                      5,244         188.3040          $987,466.18
                     11,171         189.2940        $2,114,603.27
                       316          187.4672           $59,239.64
                       779          188.5954          $146,915.82
                       755          189.4160          $143,009.08
                       419          187.4063           $78,523.24
                       591          188.5275          $111,419.75
                      1,240         189.2943          $234,724.93
                      1,344         187.4089          $251,877.56
                      2,256         188.4202          $425,075.97
                      3,900         189.3292          $738,383.88
   10/18/2019          242          184.1100           $44,554.62
                      2,066         185.7734          $383,807.84
                      1,882         186.4919          $350,977.76
                       880          187.8847          $165,338.54
                       682          189.6097          $129,313.82
                      1,548         190.4728          $294,851.89
                       200          191.3450           $38,269.00
                      4,836         184.5227          $892,351.78
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 234 of 319




                     15,977         185.7782        $2,968,178.30
                     31,939         186.3131        $5,950,654.10
                     11,514         187.6063        $2,160,098.94
                      4,942         188.3779          $930,963.58
                      9,536         189.6819        $1,808,806.60
                     14,592         190.5969        $2,781,189.96
                      1,664         191.2040          $318,163.46
                       973          184.5607          $179,577.56
                      5,296         185.9112          $984,585.72
                      4,664         186.4702          $869,697.01
                      2,502         187.8384          $469,971.68
                       676          188.9032          $127,698.56
                      2,443         189.9653          $464,085.23
                      2,446         190.7702          $466,623.91
                       787          185.9638          $146,353.51
                       277          186.8256           $51,750.69
                       241          188.0787           $45,326.97
                       545          190.4229          $103,780.48
                       170          184.5950           $31,381.15
                      1,045         186.1406          $194,516.93
                       258          187.6568           $48,415.45
                       153          188.6550           $28,864.22
                       617          190.3677          $117,456.87
                        7           190.8000           $1,335.60
   10/17/2019        40,750         189.4997         $7,722,112.78
                     54,250         190.3396        $10,325,923.30
                      8,120         189.4982        $1,538,725.38
                     10,880         190.3425        $2,070,926.40
                       800          189.5408          $151,632.64
                      1,050         190.3566          $199,874.43
                      1,000         189.5410          $189,541.00
                      1,250         190.3542          $237,942.75
                      3,300         189.5394          $625,480.02
                      4,200         190.3499          $799,469.58
   10/16/2019        17,116         187.6596         $3,211,981.71
                     38,885         188.6286        $7,334,823.11
                     38,999         189.2348        $7,379,967.97
                      3,740         187.6797          $701,922.08
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 235 of 319




                      7,360         188.6260        $1,388,287.36
                      7,900         189.2164        $1,494,809.56
                       480          187.7896          $90,139.01
                      1,100         188.8695         $207,756.45
                       270          189.4078          $51,140.11
                       600          189.7704         $113,862.24
                      1,500         188.9080         $283,362.00
                       150          189.4467          $28,417.01
                      2,000         187.7800         $375,560.00
                      5,000         188.9142         $944,571.00
                       500          189.5020          $94,751.00
   10/15/2019          267          184.2157          $49,185.59
                       947          185.3168         $175,495.01
                       700          186.6482         $130,653.74
                       858          188.1616         $161,442.65
                      4,052         189.3453         $767,227.16
                       676          189.9501         $128,406.27
                      3,134         184.0539         $576,824.92
                      6,521         185.4935        $1,209,603.11
                      7,897         186.4465        $1,472,368.01
                      4,732         187.3717         $886,642.88
                     12,415         188.3846        $2,338,794.81
                     54,162         189.3501        $10,255,580.12
                      6,139         190.0244        $1,166,559.79
                       622          183.9654         $114,426.48
                      1,438         185.5264         $266,786.96
                      1,912         186.6073         $356,793.16
                      2,566         188.2117         $482,951.22
                     11,291         189.3338        $2,137,767.94
                      1,171         190.0205         $222,514.01
                        16          183.8000          $2,940.80
                       254          185.2577          $47,055.46
                       166          186.7525          $31,000.92
                       456          188.5515          $85,979.48
                       727          189.4208         $137,708.92
                       231          190.0971          $43,912.43
                        20          183.8000          $3,676.00
                       267          185.2439          $49,460.12
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 236 of 319




                       258          186.6496          $48,155.60
                       725          188.6993         $136,806.99
                       980          189.5751         $185,783.60
   10/14/2019        56,981         183.4222        $10,451,580.38
                     33,019         183.9790        $6,074,802.60
                     11,252         183.4278        $2,063,929.61
                      6,248         183.9565        $1,149,360.21
                      1,648         183.5369         $302,468.81
                       102          184.2675          $18,795.29
                      1,606         183.4347         $294,596.13
                       544          184.0319         $100,113.35
                      5,293         183.4547         $971,025.73
                      1,807         183.9942         $332,477.52
   10/11/2019         7,788         182.5924        $1,422,029.61
                      9,761         183.7218        $1,793,308.49
                     26,036         184.7361        $4,809,789.10
                     50,217         185.6098        $9,320,767.33
                       537          186.2952         $100,040.52
                      1,474         182.5101         $269,019.89
                      2,494         183.8156         $458,436.11
                      6,528         184.9251        $1,207,191.05
                      8,247         185.7095        $1,531,546.25
                       102          182.6137          $18,626.60
                       420          183.9618          $77,263.96
                      1,300         185.4020         $241,022.60
                        28          185.9750          $5,207.30
                       145          182.6009          $26,477.13
                       470          183.8397          $86,404.66
                      1,002         185.1761         $185,546.45
                       633          185.9564         $117,710.40
                       701          182.6532         $128,039.89
                      1,212         184.0245         $223,037.69
                      3,868         185.1682         $716,230.60
                      1,719         185.8416         $319,461.71
   10/10/2019        46,114         179.9060        $8,296,185.28
                     31,503         180.9126        $5,699,289.64
                     12,383         181.4327        $2,246,681.12
                      9,302         179.9261        $1,673,672.58
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 237 of 319




                      7,033         181.0067        $1,273,020.12
                      1,165         181.4978          $211,444.94
                       807          179.8655          $145,151.46
                       675          180.7520          $122,007.60
                       268          181.4137           $48,618.87
                      1,057         179.8318          $190,082.21
                      1,093         181.0436          $197,880.65
                      4,035         179.9719          $726,186.62
                      4,065         181.0947          $736,149.96
   10/9/2019         22,702         178.6779         $4,056,345.69
                     55,801         179.5700        $10,020,185.57
                     11,497         180.4216        $2,074,307.14
                      4,345         178.6693          $776,318.11
                     10,791         179.5505        $1,937,529.45
                      2,364         180.3785          $426,414.77
                       538          178.7864           $96,187.08
                      1,109         179.6304          $199,210.11
                       103          180.4373           $18,585.04
                       589          178.6793          $105,242.11
                      1,371         179.5811          $246,205.69
                       190          180.5498           $34,304.46
                      1,920         178.7259          $343,153.73
                      4,588         179.6173          $824,084.17
                       592          180.5211          $106,868.49
    10/72019          7,000         178.7975         $1,251,582.50
                     49,461         179.8412        $8,895,125.59
                     33,539         180.5729        $6,056,234.49
                      1,500         178.7840          $268,176.00
                      9,800         179.8669        $1,762,695.62
                      6,200         180.6005        $1,119,723.10
                       140          178.8129           $25,033.81
                      1,050         179.8591          $188,852.06
                       560          180.6502          $101,164.11
                       600          179.3523          $107,611.38
                      1,450         180.2369          $261,343.51
                       100          180.8300           $18,083.00
                       600          178.8333          $107,299.98
                      4,300         179.8648          $773,418.64
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 238 of 319




                      2,200         180.6686         $397,470.92
                     55,738         178.4565        $9,946,808.40
                     31,715         179.0956        $5,680,016.95
                      2,547         180.0473         $458,580.47
                     11,314         178.4707        $2,019,217.50
                      5,750         179.0957        $1,029,800.28
                       436          180.1471          $78,544.14
                      1,297         178.4967         $231,510.22
                       344          179.0644          $61,598.15
                       109          180.1100          $19,631.99
                      1,569         178.4933         $280,055.99
                       581          178.9982         $103,997.95
                      3,926         178.4227         $700,487.52
                      3,174         179.0793         $568,397.70
   10/4/2019         16,815         178.7399        $3,005,511.42
                     43,923         179.8076        $7,897,689.21
                     29,262         180.5925        $5,284,497.74
                      3,040         178.6991         $543,245.26
                      8,599         179.7904        $1,546,017.65
                      5,861         180.5844        $1,058,405.17
                       934          179.5686         $167,717.07
                       816          180.4243         $147,226.23
                       807          179.2348         $144,642.48
                      1,343         180.2977         $242,139.81
                      1,652         178.7630         $295,316.48
                      3,411         179.9536         $613,821.73
                      2,037         180.6406         $367,964.90
   10/3/2019         25,884         175.4906        $4,542,398.69
                     16,473         176.5582        $2,908,443.23
                      5,148         177.3515         $913,005.52
                     25,448         178.7992        $4,550,082.04
                     17,047         179.3539        $3,057,445.93
                      5,116         175.5268         $897,995.11
                      2,951         176.5374         $520,961.87
                      1,089         177.3036         $193,083.62
                      5,423         178.8329         $969,810.82
                      2,921         179.3709         $523,942.40
                       589          175.6621         $103,464.98
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 239 of 319




                       312          177.0429          $55,237.38
                       849          179.0275         $151,994.35
                       655          175.5023         $114,954.01
                       466          176.7673          $82,373.56
                       842          178.9044         $150,637.50
                       187          179.6337          $33,591.50
                      2,162         175.5811         $379,606.34
   10/2/2019         54,338         175.2772        $9,524,212.49
                      3,806         176.2142         $670,671.25
                     10,729         175.2821        $1,880,601.65
                       618          176.2581         $108,927.51
                      1,157         175.3027         $202,825.22
                      1,322         175.2934         $231,737.87
                      4,214         175.2680         $738,579.35
                       300          176.3150          $52,894.50
   10/1/2019         30,471         175.6772        $5,353,059.96
                     28,068         176.3423        $4,949,575.68
                     11,702         177.2934        $2,074,687.37
                      6,372         178.4491        $1,137,077.67
                     13,387         179.3972        $2,401,590.32
                      6,743         175.6988        $1,184,737.01
                      4,667         176.4009         $823,263.00
                      2,115         177.3161         $375,023.55
                      1,346         178.4592         $240,206.08
                      2,629         179.4172         $471,687.82
                       846          175.7053         $148,646.68
                       560          177.0246          $99,133.78
                       344          179.3157          $61,684.60
                       991          175.7317         $174,150.11
                       696          176.7332         $123,006.31
                       151          178.1732          $26,904.15
                       312          179.3288          $55,950.59
                      3,218         175.7345         $565,513.62
                      1,946         176.5744         $343,613.78
                       501          177.6487          $89,002.00
                      1,149         179.0360         $205,712.36
                       286          179.6000          $51,365.60
   9/30/2019         53,889         177.4946        $9,565,006.50
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 240 of 319




                     36,111         178.1242        $6,432,242.99
                     14,195         177.6371        $2,521,558.63
                      3,305         178.2533         $589,127.16
                      1,364         177.6095         $242,259.36
                       386          178.3581          $68,846.23
                      1,415         177.4697         $251,119.63
                       735          178.1740         $130,957.89
                      5,054         177.5628         $897,402.39
                      2,046         178.2059         $364,609.27
   9/27/2019         11,452         176.2403        $2,018,303.92
                     23,465         177.1227        $4,156,184.16
                     28,475         178.2052        $5,074,393.07
                     21,525         179.1324        $3,855,824.91
                      5,083         180.1124         $915,511.33
                      2,503         176.3018         $441,283.41
                      4,369         177.1575         $774,001.12
                      5,945         178.2207        $1,059,522.06
                      3,904         179.2403         $699,754.13
                       779          180.1384         $140,327.81
                       224          176.1079          $39,448.17
                       493          177.1552          $87,337.51
                       711          178.2386         $126,727.64
                       305          179.3526          $54,702.54
                        17          180.5000          $3,068.50
                       704          176.8103         $124,474.45
                       856          178.1231         $152,473.37
                       569          179.2867         $102,014.13
                        21          180.5000          $3,790.50
                       983          176.0673         $173,074.16
                      2,242         177.3546         $397,629.01
                      2,316         178.4276         $413,238.32
                      1,487         179.3740         $266,729.14
                        72          180.5000          $12,996.00
   9/26/2019         23,551         178.3034        $4,199,223.37
                     33,959         179.3850        $6,091,735.22
                     30,672         180.0894        $5,523,702.08
                      1,818         180.9554         $328,976.92
                      4,457         178.3010         $794,687.56
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 241 of 319




                      6,031         179.3435        $1,081,620.65
                      6,828         180.0780        $1,229,572.58
                       184          181.0200          $33,307.68
                       486          178.2973          $86,652.49
                      1,032         179.6466         $185,395.29
                       232          180.2595          $41,820.20
                       433          178.2797          $77,195.11
                       900          179.2595         $161,333.55
                       795          180.0838         $143,166.62
                        22          181.0200          $3,982.44
                      1,633         178.2810         $291,132.87
                      2,869         179.3493         $514,553.14
                      2,524         180.1862         $454,789.97
                        74          181.0200          $13,395.48
                     23,551         178.3034        $4,199,223.37
                     33,959         179.3850        $6,091,735.22
                     30,672         180.0894        $5,523,702.08
                      1,818         180.9554         $328,976.92
                      4,457         178.3010         $794,687.56
                      6,031         179.3435        $1,081,620.65
                      6,828         180.0780        $1,229,572.58
                       184          181.0200          $33,307.68
                       486          178.2973          $86,652.49
                      1,032         179.6466         $185,395.29
                       232          180.2595          $41,820.20
                       433          178.2797          $77,195.11
                       900          179.2595         $161,333.55
                       795          180.0838         $143,166.62
                        22          181.0200          $3,982.44
                      1,633         178.2810         $291,132.87
                      2,869         179.3493         $514,553.14
                      2,524         180.1862         $454,789.97
                        74          181.0200          $13,395.48
   9/25/2019          6,207         178.5672        $1,108,366.61
                     25,015         179.5961        $4,492,596.44
                     17,143         180.4282        $3,093,080.63
                     15,915         181.5234        $2,888,944.91
                     21,933         182.6889        $4,006,915.64
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 242 of 319




                      3,787         183.1210         $693,479.23
                      1,614         178.6942         $288,412.44
                      5,569         179.7435        $1,000,991.55
                      2,749         180.7423         $496,860.58
                      3,222         181.6794         $585,371.03
                      4,346         182.8407         $794,625.68
                       865          179.5719         $155,329.69
                       479          181.6839          $87,026.59
                       406          182.8799          $74,249.24
                       229          178.7128          $40,925.23
                       853          179.8255         $153,391.15
                       482          181.5984          $87,530.43
                       586          182.7945         $107,117.58
                       568          178.6764         $101,488.20
                      2,637         179.7247         $473,934.03
                      1,021         180.9446         $184,744.44
                      1,191         181.9766         $216,734.13
                      1,683         182.8291         $307,701.38
   9/24/2019           715          181.2592         $129,600.33
                       200          181.9950          $36,399.00
                        99          183.3050          $18,147.20
                       471          185.3436          $87,296.84
                       637          186.7696         $118,972.24
                       128          188.0000          $24,064.00
                      2,001         181.0752         $362,331.48
                       942          181.9804         $171,425.54
                       251          183.2560          $45,997.26
                      1,041         185.0296         $192,615.81
                      2,049         186.3524         $381,836.07
                       724          187.1273         $135,480.17
                       492          188.0000          $92,496.00
                     23,128         181.1264        $4,189,091.38
                     12,848         181.8487        $2,336,392.10
                      3,052         182.9864         $558,474.49
                      3,324         184.4521         $613,118.78
                     12,330         185.2194        $2,283,755.20
                     20,660         186.3032        $3,849,024.11
                     14,377         186.9801        $2,688,212.90
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 243 of 319




                      2,516         187.9164          $472,797.66
                      3,980         181.0048          $720,399.10
                      3,187         181.8101          $579,428.79
                       302          183.0784           $55,289.68
                       687          184.2054          $126,549.11
                      2,607         185.2712          $483,002.02
                      4,727         186.3941          $881,084.91
                      2,396         187.0783          $448,239.61
                       273          187.9929           $51,322.06
                       686          181.4048          $124,443.69
                       100          182.1450           $18,214.50
                       186          184.6003           $34,335.66
                       430          186.0130           $79,985.59
                       326          186.8025           $60,897.62
                       122          188.0000           $22,936.00
   9/23/2019         12,327         185.8283         $2,290,705.45
                     57,355         186.7682        $10,712,090.11
                     16,610         187.6864        $3,117,471.10
                      6,711         188.8667        $1,267,484.42
                      1,997         189.4289          $378,289.51
                      2,520         185.8626          $468,373.75
                     11,179         186.7771        $2,087,981.20
                      3,728         187.6663          $699,619.97
                      1,573         189.0748          $297,414.66
                       354          186.0992           $65,879.12
                      1,074         186.8675          $200,695.70
                       200          187.7850           $37,557.00
                       222          189.1675           $41,995.19
                       170          185.2750           $31,496.75
                      1,589         186.7636          $296,767.36
                       263          187.8638           $49,408.18
                       228          189.2361           $43,145.83
                      1,368         185.9883          $254,431.99
                      3,984         186.8323          $744,339.88
                      1,206         187.7503          $226,426.86
                       942          189.2424          $178,266.34
   9/20/2019          8,968         189.0704         $1,695,583.35
                     30,980         189.7877        $5,879,622.95
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 244 of 319




                     34,146         190.9114        $6,518,860.66
                     16,079         191.8627        $3,084,960.35
                      4,827         192.6801          $930,066.84
                      2,460         189.1607          $465,335.32
                      5,695         189.8313        $1,081,089.25
                      7,364         190.9602        $1,406,230.91
                      3,006         192.1165          $577,502.20
                       475          192.7545           $91,558.39
                       720          189.6503          $136,548.22
                       751          190.8821          $143,352.46
                       379          192.1428           $72,822.12
                       833          189.5533          $157,897.90
                       801          190.6712          $152,727.63
                       516          191.6824           $98,908.12
                       100          192.5700           $19,257.00
                      1,654         189.2321          $312,989.89
                      1,492         189.9528          $283,409.58
                      3,344         190.9936          $638,682.60
                      1,010         192.2963          $194,219.26
   9/19/2019         10,550         188.8176         $1,992,025.68
                     56,614         189.7155        $10,740,553.32
                     27,836         190.5536        $5,304,250.01
                      3,560         189.0018          $672,846.41
                     10,900         189.8146        $2,068,979.14
                      4,540         190.6117          $865,377.12
                       480          188.9452           $90,693.70
                      1,050         189.8934          $199,388.07
                       320          190.6650           $61,012.80
                       600          188.9500          $113,370.00
                      1,200         189.8498          $227,819.76
                       450          190.6278           $85,782.51
                      2,630         189.0707          $497,255.94
                      3,770         190.0173          $716,365.22
                      1,100         190.6955          $209,765.05
   9/18/2019         12,898         186.8115         $2,409,494.73
                     57,050         187.6678        $10,706,447.99
                     25,052         188.3416        $4,718,333.76
                      1,853         186.6910          $345,938.42
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 245 of 319




                     10,626         187.5694        $1,993,112.44
                      6,521         188.3194        $1,228,030.81
                       719          187.2638          $134,642.67
                      1,131         188.0828          $212,721.65
                       843          187.0665          $157,697.06
                      1,248         188.0826          $234,727.08
                       159          188.7982           $30,018.91
                      2,348         187.1248          $439,369.03
                      4,565         187.9545          $858,012.29
                       587          188.6655          $110,746.65
   9/16/2019         60,533         186.1724        $11,269,573.89
                     34,467         187.1699        $6,451,184.94
                     12,510         186.2004        $2,329,367.00
                      6,490         187.1987        $1,214,919.56
                      1,142         186.2540          $212,702.07
                       708          187.2159          $132,548.86
                      1,623         186.3143          $302,388.11
                       627          187.2382          $117,398.35
                      4,768         186.2192          $887,893.15
                      2,732         187.1722          $511,354.45
                     60,323         186.0257        $11,221,628.30
                     26,923         186.8501        $5,030,565.24
                      7,754         187.9316        $1,457,221.63
                     12,491         186.0330        $2,323,738.20
                      4,873         186.8248          $910,397.25
                      1,636         187.9123          $307,424.52
                      1,410         186.1894          $262,527.05
                       341          187.1432           $63,815.83
                        99          188.1000           $18,621.90
                      1,913         186.2572          $356,310.02
                       171          187.0655           $31,988.20
                       166          188.1000           $31,224.60
                      4,603         186.0001          $856,158.46
                      2,193         186.8087          $409,671.48
                       704          187.8227          $132,227.18
   9/12/2019         42,811         187.9474         $8,046,216.14
                     39,384         188.8924        $7,439,338.28
                      9,855         189.6120        $1,868,626.26
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 246 of 319




                      2,950         190.5321          $562,069.70
                      8,560         187.9542        $1,608,887.95
                      7,740         188.8857        $1,461,975.32
                      2,160         189.6278          $409,596.05
                       540          190.5415          $102,892.41
                       790          187.9583          $148,487.06
                       800          188.9280          $151,142.40
                       260          189.9008           $49,374.21
                       950          188.0440          $178,641.80
                       900          188.9608          $170,064.72
                       400          189.9395           $75,975.80
                      3,248         187.9989          $610,620.43
                      2,921         188.9040          $551,788.58
                      1,031         189.6790          $195,559.05
                       300          190.5400           $57,162.00
                     75,439         187.1860        $14,121,124.65
                     19,561         187.7429        $3,672,438.87
                     15,556         187.2083        $2,912,212.31
                      3,444         187.7516          $646,616.51
                      1,850         187.2367          $346,387.90
                      1,977         187.1887          $370,072.06
                       273          187.8175           $51,274.18
                      6,290         187.2206        $1,177,617.57
                      1,210         187.8062          $227,245.50
   9/11/2019         17,028         186.5912         $3,177,274.95
                     31,907         187.7638        $5,990,979.57
                     42,898         188.5174        $8,087,019.43
                      3,167         189.2246          $599,274.31
                      3,492         186.6758          $651,871.89
                      7,349         187.8296        $1,380,359.73
                      8,063         188.6203        $1,520,845.48
                        96          189.2969           $18,172.50
                       400          186.5097           $74,603.88
                       807          187.9148          $151,647.24
                       643          188.6941          $121,330.31
                       432          186.4918           $80,564.46
                      1,244         188.0434          $233,925.99
                       574          188.8153          $108,379.98
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 247 of 319




                      1,941         186.6668          $362,320.26
                      3,043         187.9687          $571,988.75
                      2,227         188.6715          $420,171.43
                       289          189.4000           $54,736.60
   9/10/2019         22,734         185.1176         $4,208,463.52
                      8,618         186.2487        $1,605,091.30
                     53,685         187.0509        $10,041,827.57
                      9,963         187.7551        $1,870,604.06
                      4,403         185.1197          $815,082.04
                      5,275         186.5325          $983,958.94
                      8,751         187.2690        $1,638,791.02
                       571          187.9343          $107,310.49
                       383          185.2931           $70,967.26
                       610          186.6858          $113,878.34
                       857          187.3817          $160,586.12
                       430          185.0634           $79,577.26
                       785          186.5586          $146,448.50
                      1,035         187.4173          $193,976.91
                      1,592         185.0539          $294,605.81
                      2,711         186.5678          $505,785.31
                      3,197         187.4305          $599,215.31
    9/9/2019         26,510         186.6763         $4,948,788.71
                     36,504         187.4087        $6,841,167.18
                     31,986         188.5251        $6,030,163.85
                      6,160         186.7216        $1,150,205.06
                      6,660         187.4757        $1,248,588.16
                      6,180         188.5335        $1,165,137.03
                       640          186.7541          $119,522.62
                       660          187.5755          $123,799.83
                       550          188.5421          $103,698.16
                       750          186.7207          $140,040.53
                       900          187.5344          $168,780.96
                       600          188.5313          $113,118.78
                      2,200         186.7193          $410,782.46
                      3,200         187.5254          $600,081.28
                      2,100         188.5403          $395,934.63
    9/6/2019         39,167         187.0627         $7,326,684.77
                     51,233         187.6978        $9,616,321.39
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 248 of 319




                      2,750         188.7342          $519,019.05
                      1,850         189.8519          $351,226.02
                      7,812         187.0635        $1,461,340.06
                      9,968         187.7036        $1,871,029.48
                       880          188.8232          $166,164.42
                       340          189.8779           $64,558.49
                       660          187.0405          $123,446.73
                       970          187.6710          $182,040.87
                        10          188.8150           $1,888.15
                       120          190.1867           $22,822.40
                      1,150         187.1379          $215,208.59
                       850          187.8229          $159,649.47
                       150          189.4967           $28,424.51
                       100          190.2100           $19,021.00
                      4,300         187.2117          $805,010.31
                      2,400         187.8504          $450,840.96
                       100          188.8200           $18,882.00
                       700          190.1007          $133,070.49
    9/5/2019          6,563         188.7884         $1,239,018.27
                     16,350         189.9612        $3,105,865.62
                     71,437         190.5890        $13,615,106.39
                       650          191.2869          $124,336.49
                      1,540         188.7949          $290,744.15
                      8,658         190.2141        $1,646,873.68
                      8,802         190.7539        $1,679,015.83
                       220          188.6318           $41,499.00
                       240          189.8138           $45,555.31
                      1,370         190.5574          $261,063.64
                        20          191.1700           $3,823.40
                       350          188.7643           $66,067.51
                      1,100         190.2616          $209,287.76
                       800          190.7802          $152,624.16
                      1,300         188.9477          $245,632.01
                      5,600         190.4602        $1,066,577.12
                       600          191.0583          $114,634.98
    9/4/2019         15,811         184.7174         $2,920,566.81
                     17,953         185.3182        $3,327,017.64
                     31,919         186.7469        $5,960,774.30
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 249 of 319




                     29,317         187.2539        $5,489,722.59
                      4,793         184.8582         $886,025.35
                      2,725         185.7649         $506,209.35
                     10,421         186.9963        $1,948,688.44
                      1,061         187.5291         $198,968.38
                       583          184.9913         $107,849.93
                       244          186.1165          $45,412.43
                      1,023         186.9842         $191,284.84
                       696          184.9215         $128,705.36
                       289          185.9934          $53,752.09
                      1,265         187.1261         $236,714.52
                      2,444         184.9119         $451,924.68
                       706          185.7280         $131,123.97
                      4,350         187.0275         $813,569.63
    9/3/2019         33,100         182.5881        $6,043,666.11
                     29,228         183.8206        $5,372,708.50
                     21,503         184.5784        $3,968,989.34
                      6,622         185.3347        $1,227,286.38
                      6,481         182.5903        $1,183,367.73
                      6,407         183.8702        $1,178,056.37
                      4,536         184.8112         $838,303.60
                       264          185.4200          $48,950.88
                       703          182.5308         $128,319.15
                       457          183.7935          $83,993.63
                       488          184.5904          $90,080.12
                       202          185.3696          $37,444.66
                       907          182.6375         $165,652.21
                       992          184.1173         $182,644.36
                       351          185.1116          $64,974.17
                      2,886         182.6424         $527,105.97
                      3,048         184.0712         $561,049.02
                      1,566         185.0910         $289,852.51
   8/30/2019         46,372         183.9635        $8,530,755.42
                     27,813         185.0560        $5,146,962.53
                     18,213         185.6997        $3,382,148.64
                      2,602         186.7035         $485,802.51
                      9,057         183.9785        $1,666,293.27
                      6,620         185.1492        $1,225,687.70
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 250 of 319




                      2,732         185.7421         $507,447.42
                       591          186.6792         $110,327.41
                       982          183.9631         $180,651.76
                       738          185.3150         $136,762.47
                       130          186.7800          $24,281.40
                      1,131         183.9726         $208,073.01
                       725          185.0598         $134,168.36
                       394          186.1875          $73,357.88
                      3,426         183.9283         $630,138.36
                      2,671         185.0611         $494,298.20
                       879          185.7957         $163,314.42
                       524          186.7800          $97,872.72
   8/29/2019         18,671         184.2364        $3,439,877.82
                     52,805         185.2593        $9,782,617.34
                     23,524         185.6874        $4,368,110.40
                      3,791         184.2065         $698,326.84
                     13,840         185.3611        $2,565,397.62
                      1,369         185.8491         $254,427.42
                       525          184.3706          $96,794.57
                      1,325         185.4351         $245,701.51
                       519          184.4718          $95,740.86
                      1,731         185.4242         $320,969.29
                      1,512         184.0587         $278,296.75
                      5,068         185.3107         $939,154.63
                       920          185.7747         $170,912.72
   8/28/2019          6,930         179.8046        $1,246,045.88
                     43,556         180.8993        $7,879,249.91
                     39,514         181.4126        $7,168,337.48
                      1,377         179.9392         $247,776.28
                     12,030         181.0195        $2,177,664.59
                      4,093         181.5240         $742,977.73
                       179          179.8058          $32,185.24
                      1,394         181.2339         $252,640.06
                       177          181.7014          $32,161.15
                       200          179.7400          $35,948.00
                       755          180.9753         $136,636.35
                      1,195         181.3618         $216,727.35
                      1,465         180.1667         $263,944.22
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 251 of 319




                      5,329         181.2065          $965,649.44
                       303          181.8600           $55,103.58
   8/26/2019         33,632         178.9935         $6,019,909.39
                     56,368         179.6432        $10,126,127.90
                      7,833         179.0438        $1,402,450.09
                      9,667         179.6964        $1,737,125.10
                       732          178.9786          $131,012.34
                      1,018         179.6474          $182,881.05
                      1,713         179.3029          $307,145.87
                       437          179.9326           $78,630.55
                      3,317         179.1046          $594,089.96
                      3,783         179.7302          $679,919.35
   8/27/2019         33,204         181.7063         $6,033,375.99
                     36,357         182.4435        $6,633,098.33
                     20,439         183.4668        $3,749,877.93
                      9,550         181.8601        $1,736,763.96
                      5,723         182.8264        $1,046,315.49
                      2,227         183.6387          $408,963.38
                      1,043         181.9082          $189,730.25
                       564          182.9309          $103,173.03
                       143          183.8900           $26,296.27
                      1,446         181.9158          $263,050.25
                       439          182.9261           $80,304.56
                       265          183.7346           $48,689.67
                      3,867         181.8791          $703,326.48
                      2,360         182.8542          $431,535.91
                       873          183.7519          $160,415.41
   8/23/2019          2,700         177.4759          $479,184.93
                      1,300         178.3771          $231,890.23
                       800          179.6300          $143,704.00
                      1,500         180.9790          $271,468.50
                       400          181.6850           $72,674.00
                       400          182.7925           $73,117.00
                     22,812         177.2712        $4,043,910.61
                     27,380         178.0599        $4,875,280.06
                      2,300         178.8224          $411,291.52
                      7,523         179.5678        $1,350,888.56
                      8,800         180.5931        $1,589,219.28
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 252 of 319




                     15,081         181.3408        $2,734,800.60
                      5,604         182.6278        $1,023,446.19
                       500          183.0290          $91,514.50
                      5,047         177.3334         $895,001.67
                      4,827         178.1318         $859,842.20
                      1,067         179.2209         $191,228.70
                      1,700         180.1394         $306,236.98
                      3,759         181.2523         $681,327.40
                      1,100         182.7095         $200,980.45
                       640          177.4628         $113,576.19
                       350          178.3059          $62,407.07
                       180          179.5844          $32,325.19
                       220          180.7335          $39,761.37
                       240          181.3708          $43,528.99
                       120          182.6555          $21,918.66
                       700          177.3843         $124,169.01
                       500          178.2658          $89,132.90
                       200          179.5600          $35,912.00
                       600          181.0061         $108,603.66
                       150          182.7867          $27,418.01
   8/22/2019         14,647         180.7439        $2,647,355.90
                     41,823         181.5722        $7,593,894.12
                     21,157         182.4055        $3,859,153.16
                     12,373         183.6101        $2,271,807.77
                      3,824         180.8602         $691,609.40
                      8,860         181.7221        $1,610,057.81
                      2,466         182.6004         $450,292.59
                      2,350         183.6041         $431,469.64
                       814          181.2291         $147,520.49
                       701          182.1225         $127,667.87
                       235          183.6136          $43,149.20
                       992          181.2251         $179,775.30
                       780          182.0074         $141,965.77
                       292          183.3155          $53,528.13
                        86          184.0800          $15,830.88
                      1,861         180.9553         $336,757.81
                      3,655         181.7759         $664,390.91
                       649          182.7201         $118,585.34
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 253 of 319




                       935          183.5842          $171,651.23
   8/21/2019         19,607         183.6102         $3,600,045.19
                     58,115         184.9312        $10,747,276.69
                     14,844         185.4352        $2,752,600.11
                      3,726         183.5934          $684,069.01
                     11,973         184.9346        $2,214,221.97
                      2,510         185.4744          $465,540.74
                       414          183.5538           $75,991.27
                      1,436         185.0597          $265,745.73
                       701          183.8327          $128,866.72
                      1,549         185.0705          $286,674.20
                      5,936         184.9485        $1,097,854.30
                       115          185.8350           $21,371.03
                      1,449         183.5187          $265,918.60
   8/20/2019          2,154         183.2730          $394,770.04
                     55,114         184.2534        $10,154,941.89
                     32,890         185.0695        $6,086,935.86
                      1,049         185.7588          $194,860.98
                      4,795         183.8989          $881,795.23
                     10,564         184.6204        $1,950,329.91
                      2,461         185.3822          $456,225.59
                        32          182.6550           $5,844.96
                      1,270         184.2581          $234,007.79
                       548          185.2856          $101,536.51
                       168          182.6550           $30,686.04
                      1,473         184.2814          $271,446.50
                       609          185.2008          $112,787.29
                      3,530         184.0981          $649,866.29
                      3,669         184.9673          $678,645.02
                       301          185.6300           $55,874.63
   8/19/2019         14,808         185.6316         $2,748,832.73
                     74,047         186.4384        $13,805,204.20
                      6,145         187.1658        $1,150,133.84
                      3,448         185.7163          $640,349.80
                     14,559         186.4725        $2,714,853.13
                       993          187.1179          $185,808.07
                       635          185.8346          $118,004.97
                      1,215         186.4868          $226,581.46
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 254 of 319




                      1,403         186.0519          $261,030.82
                       847          186.8119          $158,229.68
                      1,561         185.6633          $289,820.41
                      5,702         186.4527        $1,063,153.30
                       237          187.3985           $44,413.44
   8/15/2019         14,175         180.7088         $2,561,547.24
                     37,634         181.7193        $6,838,824.14
                     38,191         182.5078        $6,970,155.39
                      3,212         180.7456          $580,554.87
                      7,155         181.7520        $1,300,435.56
                      7,133         182.5109        $1,301,850.25
                       845          181.3230          $153,217.94
                       905          182.4908          $165,154.17
                       709          181.3557          $128,581.19
                      1,256         182.2376          $228,890.43
                       185          183.1050           $33,874.43
                      1,498         180.9200          $271,018.16
                      2,422         181.7412          $440,177.19
                      3,180         182.5042          $580,363.36
   8/16/2019         29,759         183.0994         $5,448,855.04
                     56,201         183.7599        $10,327,490.14
                      4,194         184.7432          $774,812.98
                     10,105         183.2510        $1,851,751.36
                      7,059         183.9295        $1,298,358.34
                       405          184.9316           $74,897.30
                      1,129         183.3145          $206,962.07
                       621          184.0775          $114,312.13
                       100          185.0000           $18,500.00
                      1,996         183.4348          $366,135.86
                       254          184.9515           $46,977.68
                      5,747         183.4591        $1,054,339.45
                      1,353         184.2497          $249,289.84
                       400          185.0000           $74,000.00
   8/14/2019          2,600         180.0028          $468,007.28
                      1,900         180.9116          $343,732.04
                       400          182.1175           $72,847.00
                       900          183.6144          $165,252.96
                      1,000         184.7820          $184,782.00
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 255 of 319




                       700          185.6814         $129,976.98
                     25,356         180.8329        $4,585,199.01
                     32,468         179.9643        $5,843,080.89
                      5,535         181.9355        $1,007,012.99
                      4,651         183.1681         $851,914.83
                      9,800         183.9558        $1,802,766.84
                      9,871         184.9626        $1,825,765.82
                      3,019         185.6074         $560,348.74
                      6,099         179.9457        $1,097,488.82
                      1,200         181.8908         $218,268.96
                      1,100         183.2191         $201,541.01
                      2,000         184.0690         $368,138.00
                      4,901         180.8510         $886,350.75
                      2,180         185.1275         $403,577.95
                       240          185.7992          $44,591.81
                       632          179.9926         $113,755.32
                       460          180.8454          $83,188.88
                       120          182.0700          $21,848.40
                       180          183.4656          $33,023.81
                       220          184.4873          $40,587.21
                       238          185.6871          $44,193.53
                       700          179.9393         $125,957.51
                       600          180.7542         $108,452.52
                       150          182.0967          $27,314.51
                       250          183.5920          $45,898.00
                       300          184.6050          $55,381.50
                       250          185.6860          $46,421.50
   8/13/2019          4,980         185.8115         $925,341.27
                      4,857         187.1929         $909,195.92
                     15,067         188.2602        $2,836,516.43
                     14,046         189.1064        $2,656,188.49
                     51,547         190.0731        $9,797,698.09
                      4,503         190.8824         $859,543.45
                       803          185.7880         $149,187.76
                      1,066         187.2443         $199,602.42
                      3,156         188.2288         $594,050.09
                      2,513         189.0945         $475,194.48
                     10,457         190.0635        $1,987,494.02
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 256 of 319




                      1,005         190.8617         $191,816.01
                       127          185.5200          $23,561.04
                       149          187.2700          $27,903.23
                       664          188.7412         $125,324.16
                       395          189.7908          $74,967.37
                       515          190.3741          $98,042.66
                       134          185.5200          $24,859.68
                       200          187.2778          $37,455.56
                       475          188.5947          $89,582.48
                      1,441         190.1164         $273,957.73
                       612          185.2927         $113,399.13
                       326          187.0801          $60,988.11
                      1,700         188.3040         $320,116.80
                      2,595         189.6400         $492,115.80
                      2,267         190.3229         $431,462.01
    8/12/2019         28044          185.2395       $5,194,856.54
                      35709          185.9874       $6,641,424.07
                      31145          186.996        $5,823,990.42
                       102            187.58          $19,133.16
                      7086           185.3443       $1,313,349.71
                      6693           186.1732       $1,246,057.23
                      5221           187.1023        $976,861.11
                       582           185.3637        $107,881.67
                       766           186.1127        $142,562.33
                       502           186.983          $93,865.47
                       955           185.3216        $176,982.13
                       570           186.2802        $106,179.71
                       725           186.997         $135,572.83
                      3283           185.3728        $608,578.90
                      2424           186.3457        $451,701.98
                      1793           187.0389        $335,360.75
    8/9/2019          25032          187.813        $4,701,335.02
                      50522          188.6934       $9,533,167.95
                      15170          189.5941       $2,876,142.50
                      4276           190.4468        $814,350.52
                      4897           187.786         $919,588.04
                      10760          188.7301       $2,030,735.88
                      2246           189.4876        $425,589.15
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 257 of 319




                      1097           190.4394        $208,912.02
                       811           187.9555        $152,431.91
                       761           188.938         $143,781.82
                       278           190.2553         $52,890.97
                       850           187.963         $159,768.55
                       953           188.8682        $179,991.39
                       447           190.1362         $84,990.88
                      2581           187.8802        $484,918.80
                      3744           188.7782        $706,785.58
                      1141           189.8387        $216,605.96
                       34             190.47           $6,475.98
    8/8/2019           400            184.92          $73,968.00
                       900           186.1444        $167,529.96
                      1000           186.863         $186,863.00
                      1200           188.1142        $225,737.04
                      3400           189.2744        $643,532.96
                       600           189.9767        $113,986.02
                      4800           184.9078        $887,557.44
                      9316           185.8663       $1,731,530.45
                      7900           186.7013       $1,474,940.27
                      13550          187.8767       $2,545,729.29
                      30600          188.9838       $5,782,904.28
                      29834          189.6344       $5,657,552.69
                      1020           184.9075        $188,605.65
                      2120           186.014         $394,349.68
                      1440           186.9208        $269,165.95
                      3180           187.9997        $597,839.05
                      8100           189.1714       $1,532,288.34
                      3140           189.8317        $596,071.54
                       60            184.8133         $11,088.80
                       180            185.77          $33,438.60
                       280           186.6621         $52,265.39
                       300           187.9612         $56,388.36
                       720           189.163         $136,197.36
                       310           189.7578         $58,824.92
                       100            184.8           $18,480.00
                       400           186.2458         $74,498.32
                       200           187.0025         $37,400.50
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 258 of 319




                       450           188.2578         $84,716.01
                      1100           189.3946        $208,334.06
    8/7/2019          6743           181.9387       $1,226,812.65
                      11197          182.9203       $2,048,158.60
                      19730          183.9439       $3,629,213.15
                      35395          185.066        $6,550,411.07
                      21935          185.6475       $4,072,177.91
                      1701           182.1503        $309,837.66
                      2699           183.1639        $494,359.37
                      3226           184.1821        $594,171.45
                      9215           185.2308       $1,706,901.82
                      2159           185.7155        $400,959.76
                       248           182.4646         $45,251.22
                       438           183.7524         $80,483.55
                       902           185.2749        $167,117.96
                       262           185.7602         $48,669.17
                       265           182.0227         $48,236.02
                       330           183.3072         $60,491.38
                       461           184.3288         $84,975.58
                      1194           185.2938        $221,240.80
                       819           182.3363        $149,333.43
                       997           183.138         $182,588.59
                      2761            184.63         $509,763.43
                      2923           185.491         $542,190.19
    8/6/2019          36344          183.7149       $6,676,934.33
                      50598          184.6364       $9,342,232.57
                      6258           185.3393       $1,159,853.34
                      9334           183.8677       $1,716,221.11
                      8472           184.7822       $1,565,474.80
                       654           185.4188        $121,263.90
                       881           183.7982        $161,926.21
                       967           184.772         $178,674.52
                        2            185.455           $370.91
                       934           183.6503        $171,529.38
                       954           184.5608        $176,071.00
                       362           185.1629         $67,028.97
                      3260           183.7199        $598,926.87
                      4013           184.6799        $741,120.44
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 259 of 319




                       227            185.32           $42,067.64
    8/5/2019          1300           180.2862         $234,372.06
                      1100           181.2709         $199,397.99
                      1800           182.305          $328,149.00
                      1400           193.3586         $270,702.04
                      1400           184.2561         $257,958.54
                       500            185.04           $92,520.00
                      11600          180.1526        $2,089,770.16
                      14545          180.9153        $2,631,413.04
                      21812          182.0378        $3,970,608.49
                      18970          182.9326        $3,470,231.42
                      17640          183.9471        $3,244,826.84
                      5883           184.8901        $1,087,708.46
                      3000           180.223          $540,669.00
                      2500           181.1642         $452,910.50
                      5000           182.2339         $911,169.50
                      3100           183.1847         $567,872.57
                      3200           184.1041         $589,133.12
                       840           184.9281         $155,339.60
                       240           180.2167          $43,252.01
                       280           180.9964          $50,678.99
                       370           182.0703          $67,366.01
                       420           182.9667          $76,846.01
                       380           184.0063          $69,922.39
                       160           185.0163          $29,602.61
                       250           180.037           $45,009.25
                       350            180.84           $63,294.00
                       500           182.0015          $91,000.75
                       500           183.096           $91,548.00
                       450           184.1489          $82,867.01
                       200            185.02           $37,004.00
    4/18/2019         87176          178.0311       $15,520,039.17
                      7824           178.7621        $1,398,634.67
                      11848          178.0401        $2,109,419.10
                      1152           178.7826         $205,957.56
    4/17/2019         63876          178.8017       $11,421,137.39
                      29244          179.7743        $5,257,319.63
                      1880           180.5342         $339,404.30
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 260 of 319




                      8580           178.7788        $1,533,922.10
                      4420           179.805          $794,738.10
    4/16/2019         46352          179.136         $8,303,311.87
                      48648          179.7305        $8,743,529.36
                      10813          179.3563        $1,939,379.67
                      2187           179.9334         $393,514.35
    4/15/2019         25431          177.6261        $4,517,209.35
                      40645          178.4615        $7,253,567.67
                      26011          179.7189        $4,674,668.31
                      2913           180.2254         $524,996.59
                      4891           177.7387         $869,319.98
                      4192           178.5855         $748,630.42
                      3917           179.8076         $704,306.37
    4/12/2019         61436          178.8086       $10,985,285.15
                      33564          179.2051        $6,014,839.98
                      9627           178.8282        $1,721,579.08
                      3373           179.2382         $604,570.45
                      7583           178.8389        $1,356,135.38
                      3167           179.2309         $567,624.26
                      9622           178.8303        $1,720,705.15
                      3878           179.2348         $695,072.55
                      11444          178.8522        $2,046,784.58
                      3356           179.2743         $601,644.55
    4/11/2019       11/30/2132       177.5748       $15,106,643.39
                      9928           178.1545        $1,768,717.88
                      11761          177.5887        $2,088,620.70
                      1239           178.1563         $220,735.66
                      9619           177.551         $1,707,863.07
                      1131           178.1494         $201,486.97
                      12745          177.6008        $2,263,522.20
                       755           178.2651         $134,590.15
                      14373          177.6092        $2,552,777.03
                       427           178.1791          $76,082.48
    4/10/2019         64060          177.2237       $11,352,950.22
                      30217          177.9194        $5,376,190.51
                       723           178.7253         $129,218.39
                      10302          177.2845        $1,826,384.92
                      2698           178.1077         $480,534.57
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 261 of 319




    4/9/2019          5349           176.1041         $941,980.83
                      35189          177.2952        $6,238,840.79
                      31533          178.2166        $5,619,704.05
                      22929          178.7633        $4,098,863.71
                       792           176.1506         $139,511.28
                      5590           177.3144         $991,187.50
                      5213           178.4507         $930,263.50
                      1405           178.8087         $251,226.22
    4/5/2019          83562          175.5664       $14,670,679.52
                      11438          176.5957        $2,019,901.62
                      11799          175.5919        $2,071,808.83
                      1201           176.6768         $212,188.84
    4/4/2019          42433          176.0552        $7,470,550.30
                      43036          177.1027        $7,621,791.80
                      9531           177.7271        $1,693,916.99
                      5663           176.0396         $996,912.25
                      6114           177.0858        $1,082,702.58
                      1223           177.8415         $217,500.15
                      4934           176.1138         $868,945.49
                      5465           177.2271         $968,546.10
                       351            177.82           $62,414.82
                      6199           176.0698        $1,091,456.69
                      6594           177.1738        $1,168,284.04
                       707           177.7442         $125,665.15
                      6837           176.0599        $1,203,721.54
                      7289           177.1679        $1,291,376.82
                       674           177.8254         $119,854.32
    4/3/2019          33408          175.0962        $5,849,613.85
                      11860          176.7457        $2,096,204.00
                      13041          177.4754        $2,314,456.69
                      5000           175.0846         $875,423.00
                      2000           176.796          $353,592.00
                      1480           177.5251         $262,737.15
                      4300           175.0984         $752,923.12
                      1600           176.8406         $282,944.96
                      1100           177.6145         $195,375.95
                      5300           175.0812         $927,930.36
                      1900           176.7942         $335,908.98
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 262 of 319




                      1600           177.5331         $284,052.96
                      5731           175.0884        $1,003,431.62
                      2300           176.8343         $406,718.89
                      1600           177.5975         $284,156.00
    8/31/2018         78126          175.5996       $13,718,894.35
                      8124           176.5406        $1,434,215.83
                      98570          175.5973       $17,308,625.86
                      9780           176.5707        $1,726,861.45
                       400           177.125           $70,850.00
    8/30/2018         6739           176.2615        $1,187,826.25
                      20886          177.3965        $3,705,103.30
                      20299          178.2273        $3,617,835.96
                      38326          179.1698        $6,866,861.75
                      9400           176.3724        $1,657,900.56
                      25620          177.4295        $4,545,743.79
                      24590          178.2111        $4,382,210.95
                      49140          179.1611        $8,803,976.45
                       700           176.2229         $123,356.03
                      2289           177.4839         $406,260.65
                      1900           178.4947         $339,139.93
                      3111           179.2269         $557,574.89
                       800           176.1275         $140,902.00
                      2299           177.4286         $407,908.35
                      1801           178.2444         $321,018.16
                      4100           179.1773         $734,626.93
    8/29/2018         67404          175.562        $11,833,581.05
                      18846          176.1112        $3,318,991.68
                      68112          175.456        $11,950,659.07
                      40638          176.0239        $7,153,259.25
                      5314           175.4717         $932,456.61
                      2686           176.0379         $472,837.80
                      7000           175.5383        $1,228,768.10
                      2000           176.0988         $352,197.60
    8/28/2018         35600          176.6562        $6,288,960.72
                      48409          177.2137        $8,578,738.00
                      2241           178.0724         $399,060.25
                      43239          176.6452        $7,637,961.80
                      62801          177.2033       $11,128,544.44
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 263 of 319




                      2710           178.0812         $482,600.05
    8/27/2018         7800           176.2967        $1,375,114.26
                      62850          177.3819       $11,148,452.42
                      15600          178.0902        $2,778,207.12
                      9000           176.2801        $1,586,520.90
                      77512          177.3648       $13,747,900.38
                      22238          178.0731        $3,959,989.60
    8/24/2018         13324          173.7611        $2,315,192.90
                      16676          174.4037        $2,908,356.10
                      33359          173.7027        $5,794,548.37
                      56641          174.3613        $9,875,998.39
    8/23/2018         8150           173.239         $1,411,897.85
                      17850          174.3331        $3,111,845.84
                      21310          175.0549        $3,730,419.92
                      24522          173.2374        $4,248,127.52
                      52596          174.3171        $9,168,382.19
                      18782          175.0509        $3,287,806.00
    8/22/2018         21600          172.8034        $3,732,553.44
                      8400           173.6665        $1,458,798.60
                      63611          172.803        $10,992,171.63
                      26289          173.6527        $4,565,155.83
                       100            174.18           $17,418.00
    8/21/2018         2200           172.0145         $378,431.90
                      25400          173.1027        $4,396,808.58
                      2400           173.8067         $417,136.08
                      6323           171.965         $1,087,334.70
                      72864          173.0646       $12,610,179.01
                      10813          173.6946        $1,878,159.71
    8/20/2018         6647           171.6708        $1,141,095.81
                      18239          172.4292        $3,144,936.18
                      4814           173.1267         $833,431.93
                       300            174.09           $52,227.00
                      20421          171.9651        $3,511,699.31
                      64379          172.7075       $11,118,736.14
                      5200           173.7796         $903,653.92
    8/17/2018         16600          172.7448        $2,867,563.68
                      9850           173.7011        $1,710,955.84
                      10200           174.7          $1,781,940.00
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 264 of 319




                      1100           175.7345        $193,307.95
                      46441          172.7065       $8,020,662.57
                      33117          173.6208       $5,749,800.03
                      19692          174.4976       $3,436,206.74
                      3300           175.5748        $579,396.84
                      4000           172.7393        $690,957.20
                      2200           173.6877        $382,112.94
                      1600           174.4864        $279,178.24
                       200           175.795          $35,159.00
                      4295           172.7419        $741,926.46
                      2305           173.6799        $400,332.17
                      2200           174.508         $383,917.60
                       200            175.6           $35,120.00
    8/16/2018         6785           174.7607       $1,185,751.35
                      10612          175.5814       $1,863,269.82
                      8803           176.8019       $1,556,387.13
                      21332          177.9251       $3,795,498.23
                      28136          178.7119       $5,028,238.02
                      7048           179.8585       $1,267,642.71
                       136           180.3863         $24,532.54
                      13714          174.5501       $2,393,780.07
                      15799          175.4514       $2,771,956.67
                      11205          176.6803       $1,979,702.76
                      18321          177.7133       $3,255,885.37
                      43271          178.5092       $7,724,271.59
                      10391          179.3208       $1,863,322.43
                      4996           180.2043        $900,300.68
                      1110           174.5966        $193,802.23
                      1000           175.523         $175,523.00
                       800           176.775         $141,420.00
                      1680           177.9079        $298,885.27
                      2710           178.6847        $484,235.54
                       700           179.905         $125,933.50
                      1450           174.6624        $253,260.48
                      1000           175.618         $175,618.00
                       900            176.84         $159,156.00
                      2400           177.9825        $427,158.00
                      2750           178.8147        $491,740.43
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 265 of 319




                       500           180.1846          $90,092.30
    8/15/2018         5100           175.9265         $897,225.15
                      22069          176.5612        $3,896,529.12
                      20808          177.7435        $3,698,486.75
                      27684          178.7282        $4,947,911.49
                      10939          179.7788        $1,966,600.29
                      3400           180.4806         $613,634.04
                      4300           175.7221         $755,605.03
                      30804          176.4768        $5,436,191.35
                      22333          177.6001        $3,966,343.03
                      38839          178.5634        $6,935,223.89
                      15953          179.5549        $2,864,439.32
                      7771           180.3311        $1,401,352.98
    8/14/2018         13534          179.3076        $2,426,749.06
                      16000          180.3662        $2,885,859.20
                      56280          181.0821       $10,191,300.59
                      4186           181.7949         $760,993.45
                      17121          179.2891        $3,069,608.68
                      18208          180.2674        $3,282,308.82
                      77414          181.0517       $14,015,936.30
                      7257           181.7749        $1,319,140.45
    8/13/2018         12750          180.139         $2,296,772.25
                      52741          180.7682        $9,533,895.64
                      23209          182.0191        $4,224,481.29
                      1300           182.4854         $237,231.02
                      5102           179.9225         $917,964.60
                      72902          180.6278       $13,168,127.88
                      22435          181.5301        $4,072,627.79
                      19561          182.2029        $3,564,070.93
    8/10/2018         49960          180.2483        $9,005,205.07
                      36940          180.9933        $6,685,892.50
                      3100           182.0071         $564,222.01
                      76122          180.2929       $13,724,256.13
                      40678          181.1011        $7,366,830.55
                      3200           182.0429         $582,537.28
    8/9/2018          10001          182.8913        $1,829,095.89
                      29988          184.2042        $5,523,915.55
                      32232          185.0285        $5,963,838.61
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 266 of 319




                      17779          185.8756        $3,304,682.29
                      13720          182.8775        $2,509,079.30
                      46086          184.2468        $8,491,198.02
                      40152          185.1283        $7,433,271.50
                      20042          185.9486        $3,726,781.84
    8/8/2018          17716          184.4973        $3,268,554.17
                      49283          185.4966        $9,141,828.94
                      23001          186.0922        $4,280,306.69
                      23722          184.5049        $4,376,825.24
                      65578          185.4984       $12,164,614.08
                      30700          186.0943        $5,713,095.01
    8/7/2018          41528           184.15         $7,647,381.20
                      25274          185.1701        $4,679,989.11
                      12100          186.5146        $2,256,826.66
                      10148          187.0371        $1,898,052.49
                       950           188.0647         $178,661.47
                      55110          184.1502       $10,148,517.52
                      33897          185.1664        $6,276,585.46
                      16107          186.489         $3,003,778.32
                      13286          187.0203        $2,484,751.71
                      1600           188.0163         $300,826.08
                      3600           184.1755         $663,031.80
                      2300           185.2148         $425,994.04
                      1900           186.7279         $354,783.01
                       200           187.945           $37,589.00
                      4098           184.1332         $754,577.85
                      2602           185.1999         $481,890.14
                      2100           186.6957         $392,060.97
                       200            187.45           $37,490.00
    8/6/2018          1387           178.9505         $248,204.34
                       300           179.9767          $53,993.01
                       600           181.3733         $108,823.98
                      1300           182.9908         $237,888.04
                      3200           183.9345         $588,590.40
                      1800           185.0033         $333,005.94
                       413           185.6913          $76,690.51
                      13400          178.976         $2,398,278.40
                      2200           179.8295         $395,624.90
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 267 of 319




                      4450           180.9871         $805,392.60
                      3050           182.0357         $555,208.89
                      15800          183.1282        $2,893,425.56
                      29917          184.0042        $5,504,853.65
                      17250          185.0718        $3,192,488.55
                      3933           185.7042         $730,374.62
                      17700           9715         $171,955,500.00
                      3000           179.8467         $539,540.10
                      5900           180.975         $1,067,752.50
                      3700           181.9689         $673,284.93
                      19515          183.0867        $3,572,936.95
                      40250          183.9623        $7,404,482.58
                      23867          185.0357        $4,416,247.05
                      6068           185.6888        $1,126,759.64
                      1300           179.0135         $232,717.55
                       200            180.01           $36,002.00
                       400           181.125           $72,450.00
                       800           182.6175         $146,094.00
                      2100           183.584          $385,526.40
                      2000           184.4185         $368,837.00
                      1200           185.3829         $222,459.48
    8/3/2018          23592          176.8844        $4,173,056.76
                      58108          177.7926       $10,331,172.40
                      8300           178.4234        $1,480,914.22
                      27302          176.8177        $4,827,476.85
                      67650          177.6624       $12,018,861.36
                      25048          178.337         $4,466,985.18
    8/2/2018          1900           170.7367         $324,399.73
                      6308           171.9631        $1,084,743.23
                      7390           173.0171        $1,278,596.37
                      3900           174.0936         $678,965.04
                      17430          175.3054        $3,055,573.12
                      50339          175.938         $8,856,542.98
                      2733           176.6526         $482,791.56
                      5300           170.6729         $904,566.37
                      17924          171.9515        $3,082,058.69
                      21046          172.9398        $3,639,691.03
                      9860           173.7979        $1,713,647.29
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 268 of 319




                      14904          174.7478       $2,604,441.21
                      42631          175.7585       $7,492,760.61
                      8335           176.5293       $1,471,371.72
    8/1/2018          10423          171.5984       $1,788,570.12
                      7100           172.2349       $1,222,867.79
                      3604           173.4937        $625,271.29
                      12323          174.2711       $2,147,542.77
                      2100           175.0099        $367,520.79
                      35563          171.6142       $6,103,115.79
                      17961          172.1921       $3,092,742.31
                      13700          173.4688       $2,376,522.56
                      33627          174.3285       $5,862,144.47
                       999           174.999         $174,824.00
    7/31/2018         9900           171.082        $1,693,711.80
                      7213           171.9826       $1,240,510.49
                      13662          172.8749       $2,361,816.88
                      2975           173.8735        $517,273.66
                      18706          170.9473       $3,197,740.19
                      25941          171.6427       $4,452,583.28
                      47214          172.8118       $8,159,136.33
                      9389           173.8444       $1,632,225.07
    7/30/2018         3400           167.4109        $569,197.06
                      12668          168.2613       $2,131,534.15
                      7238           169.3225       $1,225,556.26
                      4422           170.326         $753,181.57
                      2590           171.1455        $443,266.85
                      1100           172.6636        $189,929.96
                      1096           173.6923        $190,366.76
                      2764           175.1554        $484,129.53
                      4500           167.126         $752,067.00
                      36142          168.1108       $6,075,860.53
                      24116          169.1126       $4,078,319.46
                      15505          170.0572       $2,636,736.89
                      9469           171.0017       $1,619,215.10
                      2800           172.2171        $482,207.88
                      3900           173.2844        $675,809.16
                      2018           174.1206        $351,375.37
                      3400           175.1165        $595,396.10
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 269 of 319




    7/27/2018         5500           173.5873         $954,730.15
                      18708          174.9014        $3,272,055.39
                      21258          175.3526        $3,727,645.57
                      9170           176.5924        $1,619,352.31
                      27629          177.6063        $4,907,084.46
                      3782           178.1999         $673,952.02
                      3800           179.8742         $683,521.96
                      14921          173.5715        $2,589,860.35
                      20199          174.6612        $3,527,981.58
                      25310          175.373         $4,438,690.63
                      13141          176.6174        $2,320,929.25
                      34991          177.5973        $6,214,307.12
                      7418           178.2388        $1,322,175.42
                      3601           179.8038         $647,473.48
    7/26/2018         1950           174.1915         $339,673.43
                      33650          175.2959        $5,898,707.04
                      27500          176.2649        $4,847,284.75
                      15950          177.2634        $2,827,351.23
                      9350           178.1971        $1,666,142.89
                      1050           179.1648         $188,123.04
                       550           179.9064          $98,948.52
                      6600           174.2695        $1,150,178.70
                      41000          175.3015        $7,187,361.50
                      36700          176.2505        $6,468,393.35
                      19700          177.2339        $3,491,507.83
                      13500          178.141         $2,404,903.50
                      1600           178.9813         $286,370.08
                       900           179.8822         $161,893.98
    7/25/2018         21100          214.9205        $4,534,822.55
                      19601          215.8466        $4,230,809.21
                      13200          217.0047        $2,864,462.04
                      40849          217.839         $8,898,505.31
                      2750           218.4078         $600,621.45
                      31797          214.9342        $6,834,262.76
                      27100          215.8525        $5,849,602.75
                      19200          216.9844        $4,166,100.48
                      60303          217.8332       $13,135,995.46
                      4100           218.4047         $895,459.27
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 270 of 319




    7/24/2018         17100          213.4242        $3,649,553.82
                      35524          214.0915        $7,605,386.45
                      34177          215.2315        $7,355,966.98
                      10699          215.8574        $2,309,458.32
                      28836          213.4611        $6,155,364.28
                      51265          214.1417       $10,977,974.25
                      49320          215.2658       $10,616,909.26
                      13079          215.8794        $2,823,486.67
                      2966           213.643          $633,665.14
                      2134           214.5617         $457,874.67
                      2900           215.4816         $624,896.64
                      2700           213.5693         $576,637.11
                      2590           214.3415         $555,144.49
                      3310           215.3221         $712,716.15
                       400            216.03           $86,412.00
    7/23/2018         21436          209.6893        $4,494,899.83
                      42292          210.6639        $8,909,397.66
                      33772          211.1944        $7,132,457.28
                      31100          209.7056        $6,521,844.16
                      61098          210.6633       $12,871,106.30
                      50302          211.1919       $10,623,374.95
                      1800           209.7444         $377,539.92
                      4300           210.7508         $906,228.44
                      1900           211.2834         $401,438.46
                      2000           209.7145         $419,429.00
                      4700           210.7435         $990,494.45
                      2300           211.267          $485,914.10
    7/20/2018         9900           209.1665        $2,070,748.35
                      70568          209.9468       $14,815,525.78
                      17032          210.7947        $3,590,255.33
                      13886          209.1733        $2,904,580.44
                     103177          209.9447       $21,661,464.31
                      25437          210.7905        $5,361,877.95
    7/18/2018         30270          209.2419        $6,333,752.31
                      59430          209.9078       $12,474,820.55
                      7800           210.7101        $1,643,538.78
                      37739          209.201         $7,895,036.54
                      90561          209.8559       $19,004,760.16
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 271 of 319




                      14200          210.6707        $2,991,523.94
    7/17/2018         4608           205.1467         $945,315.99
                      12363          206.5057        $2,553,029.97
                      22435          207.5096        $4,655,477.88
                      19157          208.5107        $3,994,439.48
                      32836          209.3304        $6,873,573.01
                      6101           210.1576        $1,282,171.52
                      7048           205.2622        $1,446,687.99
                      14090          206.4396        $2,908,733.96
                      34945          207.4581        $7,249,623.30
                      23197          208.3816        $4,833,827.98
                      48693          209.2099       $10,187,057.66
                      14527          210.0675        $3,051,650.57
    7/16/2018         69633          207.4823       $14,447,615.00
                      27867          208.1606        $5,800,811.44
                     103398          207.4898       $21,454,030.34
                      39102          208.1445        $8,138,866.24
    7/13/2018         77256          207.1891       $16,006,601.11
                      20244          207.7498        $4,205,686.95
                     115530          207.1946       $23,937,192.14
                      26970          207.743         $5,602,828.71
    7/12/2018         13338          203.9192        $2,719,874.29
                      6308           204.8551        $1,292,225.97
                      56139          205.8982       $11,558,919.05
                      21715          206.5353        $4,484,914.04
                      15380          203.8765        $3,135,620.57
                      10765          204.6607        $2,203,172.44
                      76108          205.8497       $15,666,808.97
                      40247          206.4856        $8,310,425.94
    7/11/2018         13806          202.5426        $2,796,303.14
                      69894          203.336        $14,211,966.38
                      13800          204.0351        $2,815,684.38
                      17161          202.5342        $3,475,689.41
                     105103          203.3264       $21,370,214.62
                      20236          204.0339        $4,128,830.00
                      1342           202.559          $271,834.18
                      5708           203.3715        $1,160,844.52
                       950           204.0726         $193,868.97
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 272 of 319




                      1300           202.4569         $263,193.97
                      6400           203.3367        $1,301,354.88
                      1300           204.0538         $265,269.94
    7/10/2018         18800          202.9405        $3,815,281.40
                      68126          203.8288       $13,886,040.83
                      10574          204.4971        $2,162,352.34
                      24129          202.8807        $4,895,308.41
                     101766          203.8019       $20,740,104.16
                      16605          204.4706        $3,395,234.31
                      1300           202.8538         $263,709.94
                      5800           203.8072        $1,182,081.76
                       900           204.5156         $184,064.04
                      1999           202.9947         $405,786.41
                      6301           203.8734        $1,284,606.29
                       700           204.5752         $143,202.64
    7/9/2018          13901          202.9258        $2,820,871.55
                      33621          203.7148        $6,849,095.29
                      47415          204.7525        $9,708,339.79
                      2563           205.4633         $526,602.44
                      18810          202.8886        $3,816,334.57
                      50381          203.6897       $10,262,090.78
                      68305          204.7402       $13,984,779.36
                      5004           205.435         $1,027,996.74
    7/6/2018          5406           198.2681        $1,071,837.35
                      14584          199.6142        $2,911,173.49
                      25479          200.2269        $5,101,581.19
                      9600           201.4408        $1,933,831.68
                      23156          202.5023        $4,689,143.26
                      19275          203.2782        $3,918,187.31
                      7149           198.2955        $1,417,614.53
                      13817          199.4887        $2,756,335.37
                      44040          200.1798        $8,815,918.39
                      13200          201.4061        $2,658,560.52
                      32574          202.4745        $6,595,404.36
                      31720          203.2496        $6,447,077.31
    7/5/2018          29725          194.728         $5,788,289.80
                      23321          195.5385        $4,560,153.36
                      14405          196.6443        $2,832,661.14
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 273 of 319




                      27043          197.525         $5,341,668.58
                      3006           198.3981         $596,384.69
                      39504          194.7199        $7,692,214.93
                      37648          195.5333        $7,361,437.68
                      19701          196.6441        $3,874,085.41
                      41821          197.5276        $8,260,801.76
                      3826           198.4095         $759,114.75
    7/3/2018          44662          193.1992        $8,628,662.67
                      34714          193.8048        $6,727,739.83
                      11624          194.8271        $2,264,670.21
                      60138          193.2025       $11,618,811.95
                      47097          193.8064        $9,127,700.02
                      14365          194.8294        $2,798,724.33
    7/2/2018          7201           193.0081        $1,389,851.33
                      23900          194.1535        $4,640,268.65
                      38515          194.9293        $7,507,701.99
                      23406          195.9715        $4,586,908.93
                      4478           197.0609         $882,438.71
                      6937           192.9193        $1,338,281.18
                      20363          193.9106        $3,948,601.55
                      65338          194.8044       $12,728,129.89
                      37495          195.8506        $7,343,418.25
                      10595          196.6911        $2,083,942.20
                      1772           197.3341         $349,676.03
    6/29/2018         12141          194.6897        $2,363,727.65
                      53856          195.6031       $10,534,400.55
                      26239          196.4736        $5,155,270.79
                      4466           197.2869         $881,083.30
                      16421          194.6891        $3,196,989.71
                      80546          195.6108       $15,755,667.50
                      37454          196.4734        $7,358,714.72
                      5492           197.2942        $1,083,539.75
    6/28/2018         6800           193.9111        $1,318,595.48
                      30598          194.931         $5,964,498.74
                      43680          195.7624        $8,550,901.63
                      16422          196.6694        $3,229,704.89
                      9575           193.9823        $1,857,380.52
                      41487          194.9274        $8,086,953.04
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 274 of 319




                      65601          195.7478       $12,841,251.43
                      25837          196.6709        $5,081,386.04
                       705           194.0714         $136,820.34
                      2900           195.0152         $565,544.08
                      3495           195.8789         $684,596.76
                       900           196.7733         $177,095.97
                      1100           194.1891         $213,608.01
                      3831            195.16          $747,657.96
                      3269           196.0605         $640,921.77
                       800           196.8725         $157,498.00
    6/27/2018         4457           196.3582         $875,168.50
                      12000          197.396         $2,368,752.00
                      19596          198.2679        $3,885,257.77
                      32144          199.3682        $6,408,491.42
                      29303          200.1362        $5,864,591.07
                      6180           196.354         $1,213,467.72
                      20015           197.41         $3,951,161.15
                      27494          198.2944        $5,451,906.23
                      47825          199.3952        $9,536,075.44
                      40986          200.1466        $8,203,208.55
                       400            196.32           $78,528.00
                      1200           197.5509         $237,061.08
                      1800           198.4937         $357,288.66
                      3300           199.5808         $658,616.64
                      1300           200.3392         $260,440.96
                       290           196.0752          $56,861.81
                      1400           197.3291         $276,260.74
                      1700           198.3441         $337,184.97
                      3310           199.4258         $660,099.40
                      2300           200.1888         $460,434.24
    6/26/2018         23450          196.8377        $4,615,844.07
                      52392          197.7878       $10,362,498.42
                      21658          198.4926        $4,298,952.73
                      39078          196.8942        $7,694,231.55
                      78232          197.8605       $15,479,022.64
                      25190          198.5456        $5,001,363.66
    6/25/2018         16661          193.8923        $3,230,439.61
                      18689          194.5385        $3,635,730.03
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 275 of 319




                      14579          195.6359        $2,852,175.79
                      21031          196.7533        $4,137,918.65
                      10349          197.9001        $2,048,068.13
                      13247          198.5904        $2,630,727.03
                      2944           199.8882         $588,470.86
                      21235          193.8752        $4,116,939.87
                      31100          194.5917        $6,051,801.87
                      20320          195.6239        $3,975,077.65
                      28902          196.6908        $5,684,757.50
                      15771          197.734         $3,118,462.91
                      20282          198.5378        $4,026,743.66
                      4890           199.8578         $977,304.64
    6/22/2018         35323          200.0319        $7,065,726.80
                      23965          200.6882        $4,809,492.71
                      38212          201.8027        $7,711,284.77
                      57138          200.0603       $11,431,045.42
                      34223          200.8115        $6,872,371.96
                      51139          201.8333       $10,321,553.13
    6/21/2018         12965          200.6046        $2,600,838.64
                      41723          201.6682        $8,414,202.31
                      42112          202.5904        $8,531,486.92
                       700           203.1971         $142,237.97
                      18252          200.5826        $3,661,033.62
                      63329          201.6503       $12,770,311.85
                      59637          202.5768       $12,081,072.62
                      1282           203.1881         $260,487.14
    6/20/2018         8830           199.3599        $1,760,347.92
                      6400           200.5341        $1,283,418.24
                      31880          201.4404        $6,421,919.95
                      39439          202.3437        $7,980,233.18
                      10951          203.1556        $2,224,756.98
                      13924          199.3567        $2,775,842.69
                      10771          200.581         $2,160,457.95
                      43822          201.4547        $8,828,147.86
                      58850          202.3508       $11,908,344.58
                      15133          203.1665        $3,074,518.64
    6/19/2018         9239           194.4287        $1,796,326.76
                      39916          195.4257        $7,800,612.24
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 276 of 319




                      23927          196.1912        $4,694,266.84
                      23618          197.3593        $4,661,231.95
                       800           197.8775         $158,302.00
                      11132          194.3848        $2,163,891.59
                      59714          195.4154       $11,669,035.20
                      33433          196.1443        $6,557,692.38
                      37021          197.339         $7,305,687.12
                      1200           197.845          $237,414.00
    6/18/2018         6642           194.6934        $1,293,153.56
                      2499           195.7203         $489,105.03
                      5050           196.8691         $994,188.96
                      33467          197.9981        $6,626,402.41
                      47042          198.7617        $9,350,147.89
                      2800           199.4211         $558,379.08
                      8089           194.6699        $1,574,684.82
                      5177           195.7622        $1,013,460.91
                      7192           196.8688        $1,415,880.41
                      46104          197.9733        $9,127,361.02
                      79138          198.7355       $15,727,530.00
                      4300           199.4251         $857,527.93
    6/15/2018         34694          195.5124        $6,783,107.21
                      61632          196.0567       $12,083,366.53
                      3674           196.8981         $723,403.62
                      82936          195.6168       $16,223,674.92
                      62754          196.2043       $12,312,604.64
                      4310           196.9231         $848,738.56
    6/14/2018         14729          193.4093        $2,848,725.58
                      26010          194.5951        $5,061,418.55
                      8130           195.6085        $1,590,297.11
                      45310          196.4949        $8,903,183.92
                      5821           197.0682        $1,147,133.99
                      19398          193.4049        $3,751,668.25
                      35166          194.5865        $6,842,828.86
                      13060          195.5961        $2,554,485.07
                      71460          196.4878       $14,041,018.19
                      10916          197.0619        $2,151,127.70
                      1243           193.3616         $240,348.47
                      2400           194.6242         $467,098.08
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 277 of 319




                      2000           196.0775         $392,155.00
                      2357           196.7627         $463,769.68
                      1410           193.3984         $272,691.74
                      2600           194.5981         $505,955.06
                      1600           195.9156         $313,464.96
                      3390           196.6844         $666,760.12
    6/13/2018         41406          192.4553        $7,968,804.15
                      40859          193.4139        $7,902,698.54
                      10235          194.1579        $1,987,206.11
                      53234          192.4621       $10,245,527.43
                      59163          193.3915       $11,441,621.31
                      15103          194.1615        $2,932,421.13
                      3553           192.4565         $683,797.94
                      3847           193.4532         $744,214.46
                       600           194.2833         $116,569.98
                      3945           192.4483         $759,208.54
                      4092           193.4057         $791,416.12
                       963           194.1836         $186,998.81
    6/12/2018         78448          192.2088       $15,078,395.94
                      14052          192.9281        $2,711,025.66
                     106275          192.1996       $20,426,012.49
                      21225          192.9095        $4,094,504.14
    6/11/2018         20354          189.387         $3,854,783.00
                      12818          189.9736        $2,435,081.60
                      23281          191.5389        $4,459,217.13
                      36047          192.0538        $6,922,963.33
                      28152          189.4061        $5,332,160.53
                      16604          189.9862        $3,154,530.86
                      33870          191.563         $6,488,238.81
                      48874          192.0538        $9,386,437.42
    6/8/2018          4840           187.1729         $905,916.84
                      23817          188.0901        $4,479,741.91
                      63843          189.0287       $12,068,159.29
                      6510           187.2193        $1,218,797.64
                      32116          188.1002        $6,041,026.02
                      88874          189.0287       $16,799,736.68
    6/7/2018          31355          187.4307        $5,876,889.60
                      40851          188.1348        $7,685,494.71
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 278 of 319




                      15700          189.5117        $2,975,333.69
                      4594           190.5676         $875,467.55
                      37585          187.382         $7,042,752.47
                      62705          188.098        $11,794,685.09
                      20193          189.4898        $3,826,367.53
                      6630           190.4579        $1,262,735.88
                       387           190.8733          $73,867.97
    6/6/2018          33913          189.8451        $6,438,216.88
                      49081          190.6268        $9,356,153.97
                      8006           191.4651        $1,532,869.59
                      1500           192.253          $288,379.50
                      49541          189.8697        $9,406,334.81
                      64515          190.6522       $12,299,926.68
                      12644          191.5542        $2,422,011.30
                       800           192.3263         $153,861.04
    6/5/2018          51077          193.1282        $9,864,409.07
                      39120          194.2586        $7,599,396.43
                      2503           194.8172         $487,627.45
                      69603          193.1172       $13,441,536.47
                      49397          194.1971        $9,592,754.15
                      8900           194.7369        $1,733,158.41
    6/4/2018          24229          192.1602        $4,655,849.49
                      58771          193.2006       $11,354,592.46
                      9500           193.7251        $1,840,388.45
                      33238          192.1925        $6,388,094.32
                      83856          193.2202       $16,202,673.09
                      10406          193.7204        $2,015,854.48
                      2300           192.1765         $442,005.95
                      5500           193.272         $1,062,996.00
                       200            193.83           $38,766.00
                      2400           192.124          $461,097.60
                      6100           193.2315        $1,178,712.15
                       500           193.784           $96,892.00
    6/1/2018          25611          192.6711        $4,934,499.54
                      64041          193.7533       $12,408,155.09
                      2848           194.2198         $553,137.99
                      36237          192.6925        $6,982,598.12
                      88863          193.7725       $17,219,205.67
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 279 of 319




                      2400           194.3267         $466,384.08
                      2600           192.7308         $501,100.08
                      5300           193.8136        $1,027,212.08
                       100            194.46           $19,446.00
                      2300           192.6613         $443,120.99
                      6500           193.7444        $1,259,338.60
                       200           194.375           $38,875.00
    5/31/2018         4000           187.814          $751,256.00
                      29611          189.3537        $5,606,952.41
                      10271          189.9397        $1,950,870.66
                      30583          191.529         $5,857,531.41
                      18035          192.1851        $3,466,058.28
                      5408           187.8985        $1,016,155.09
                      38828          189.3262        $7,351,157.69
                      15715          189.8891        $2,984,107.21
                      37178          191.4918        $7,119,282.14
                      30371          192.1107        $5,834,594.07
    5/30/2018         19622          185.8204        $3,646,167.89
                      9762           186.5876        $1,821,468.15
                      63116          187.7063       $11,847,270.83
                      26550          185.8165        $4,933,428.08
                      13778          186.6185        $2,571,229.69
                      87172          187.7062       $16,362,724.87
    5/29/2018         25103          184.5389        $4,632,480.01
                      55822          185.6129       $10,361,283.30
                      11575          186.2892        $2,156,297.49
                      26510          184.4647        $4,890,159.20
                      54291          185.3902       $10,065,019.35
                      45899          185.9801        $8,536,300.61
                       800           186.7913         $149,433.04
    5/25/2018         65231          184.9645       $12,065,419.30
                      27269          185.838         $5,067,616.42
                      95183          184.9754       $17,606,513.50
                      32317          185.8555        $6,006,292.19
    5/24/2018         45913          185.8177        $8,531,448.06
                      46587          186.3126        $8,679,745.10
                      72542          185.8491       $13,481,865.41
                      54958          186.3589       $10,241,912.43
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 280 of 319




    5/23/2018         14000          182.7533        $2,558,546.20
                      19682          183.8694        $3,618,917.53
                      30896          184.6243        $5,704,152.37
                      20009          185.8251        $3,718,174.43
                      7913           186.566         $1,476,296.76
                      17689          182.7878        $3,233,333.39
                      29514          183.8999        $5,427,621.65
                      40648          184.6416        $7,505,311.76
                      28186          185.8299        $5,237,801.56
                      11463          186.5537        $2,138,465.06
    5/22/2018         63260          184.1004       $11,646,191.30
                      29240          184.8513        $5,405,052.01
                      80673          184.0654       $14,849,108.01
                      46287          184.788         $8,553,282.16
    5/21/2018         35038          183.9316        $6,444,595.40
                      56862           184.55        $10,493,882.10
                       600           185.2283         $111,136.98
                      48606          183.9427        $8,940,718.88
                      78394          184.5488       $14,467,518.63
                       500            185.22           $92,610.00
                      4050           184.0104         $745,242.12
                      3950           184.6308         $729,291.66
                      6098           184.1098        $1,122,701.56
                      2902           184.7458         $536,132.31
    5/18/2018         90300          183.0706       $16,531,275.18
                      2200           183.7332         $404,213.04
                     124544          183.0694       $22,800,195.35
                      2956           183.8071         $543,333.79
                      7900           183.0849        $1,446,370.71
                       100            183.62           $18,362.00
                      9000           183.0797        $1,647,717.30
    5/17/2018         41849          183.0734        $7,661,438.72
                      50651          183.6306        $9,301,073.52
                      40937          182.972         $7,490,324.76
                      86563          183.5773       $15,891,001.82
    5/16/2018         82074          183.3747       $15,050,295.13
                      10426          183.9217        $1,917,567.64
                     113671          183.3662       $20,843,419.32
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 281 of 319




                      13829          183.9253        $2,543,502.97
    5/15/2018         71079          183.8331       $13,066,672.91
                      21421          184.5456        $3,953,151.30
                      97460          183.8271       $17,915,789.17
                      30040          184.5629        $5,544,269.52
    5/14/2018         72305          186.8422       $13,509,625.27
                      20195          187.5404        $3,787,378.38
                     101690          186.8458       $19,000,349.40
                      25810          187.5245        $4,840,007.35
    5/11/2018         18257          184.8304        $3,374,448.61
                      9391           185.7437        $1,744,319.09
                      59852          186.7108       $11,175,014.80
                      5000           187.8558         $939,279.00
                      24317          184.8142        $4,494,126.90
                      11408          185.6501        $2,117,896.34
                      84668          186.6964       $15,807,210.80
                      7107           187.8464        $1,335,024.36
    5/10/2018         12151          183.1181        $2,225,068.03
                      17237          183.9656        $3,171,015.05
                      45305          185.2744        $8,393,856.69
                      17771          185.8155        $3,302,127.25
                      15529          183.0764        $2,842,993.42
                      23464          183.9617        $4,316,477.33
                      63766          185.2723       $11,814,073.48
                      24741          185.8104        $4,597,135.11
    5/9/2018          13139           179.52         $2,358,713.28
                      23074          180.3809        $4,162,108.89
                      17604          181.2993        $3,191,592.88
                      35383          182.3842        $6,453,300.15
                      3300           182.8597         $603,437.01
                      17500          179.4967        $3,141,192.25
                      32594          180.3979        $5,879,889.15
                      24346          181.3393        $4,414,886.60
                      50660          182.4172        $9,241,255.35
                      2400           182.8788         $438,909.12
    5/8/2018          44724          177.7194        $7,948,322.45
                      47776          178.5011        $8,528,068.55
                      61492          177.7146       $10,928,026.18
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 282 of 319




                      66008          178.4977       $11,782,276.18
    5/7/2018          34749          177.7546        $6,176,794.60
                      51862          178.7896        $9,272,386.24
                      5889           179.2537        $1,055,625.04
                      47801          177.7623        $8,497,215.70
                      72799          178.794        $13,016,024.41
                      6900           179.2597        $1,236,891.93
                      3200           177.7642         $568,845.44
                      4500           178.8242         $804,708.90
                       300           179.3233          $53,796.99
                      3550           177.7062         $630,857.01
                      4750           178.7765         $849,188.38
                       700            179.27          $125,489.00
    5/4/2018          1895           173.3625         $328,521.94
                      5500           174.6551         $960,603.05
                      32883          175.7857        $5,780,361.17
                      52222          176.4041        $9,212,174.91
                      5600           173.4306         $971,211.36
                      12172          174.5609        $2,124,755.27
                      50635          175.8478        $8,904,053.35
                      59093          176.4414       $10,426,451.65
                       400           173.1313          $69,252.52
                       900           174.5244         $157,071.96
                      3090           175.8479         $543,370.01
                      3610           176.4415         $636,953.82
                       600           173.4158         $104,049.48
                      1100           174.7364         $192,210.04
                      3667           175.9059         $645,046.94
                      3633           176.4726         $641,124.96
    5/3/2018          5200           172.7871         $898,492.92
                      8477           173.6435        $1,471,975.95
                      52876          174.8842        $9,247,176.96
                      10727          175.3659        $1,881,150.01
                      19900          172.8773        $3,440,258.27
                      26920          173.8226        $4,679,304.39
                      66453          174.7839       $11,614,914.51
                      8977           175.5053        $1,575,511.08
    5/2/2018          7500           174.829         $1,311,217.50
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 283 of 319




                      15964          176.038         $2,810,270.63
                      49737          176.7542        $8,791,223.65
                      19299          177.6303        $3,428,087.16
                      10100          174.6853        $1,764,321.53
                      24794          176.0409        $4,364,758.07
                      67829          176.7807       $11,990,858.10
                      24777          177.6379        $4,401,334.25
    5/1/2018          9510           170.9146        $1,625,397.85
                      18955          171.8441        $3,257,304.92
                      6637           172.5117        $1,144,960.15
                      1148           173.8207         $199,546.16
                      28283          170.8955        $4,833,437.43
                      55458          171.8261        $9,529,131.85
                      21665          172.5006        $3,737,225.50
                      3344           173.831          $581,290.86
    4/27/2018         11200          173.2032        $1,939,875.84
                      14282          174.3055        $2,489,431.15
                      27268          175.0525        $4,773,331.57
                      3228           175.9277         $567,894.62
                      3000           176.8931         $530,679.30
                      31321          173.1708        $5,423,882.63
                      41428          174.2039        $7,216,919.17
                      34073          174.9744        $5,961,902.73
                      6828           175.8816        $1,200,919.56
                      4400           176.9167         $778,433.48
    4/26/2018         1200           171.4633         $205,755.96
                      6200           172.4908        $1,069,442.96
                      8783           173.2963        $1,522,061.40
                      8458           174.3703        $1,474,824.00
                      60781          175.4227       $10,662,367.13
                      1500           175.9947         $263,992.05
                      3700           171.4732         $634,450.84
                      20493          172.4705        $3,534,437.96
                      23828          173.3305        $4,130,119.15
                      24875          174.3784        $4,337,662.70
                      51039          175.4375        $8,954,154.56
                      1700            176.05          $299,285.00
    4/25/2018         2661           156.8812         $417,460.87
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 284 of 319




                      5400           158.0744        $853,601.76
                      9201           159.144        $1,464,283.94
                      18188          159.8884       $2,908,050.22
                       800           160.8325        $128,666.00
                      6630           156.8612       $1,039,989.76
                      16408          158.0005       $2,592,472.20
                      23329          159.0295       $3,709,999.21
                      59683          159.838        $9,539,611.35
                      2700           160.6841        $433,847.07
    4/24/2018         4918           159.005         $781,986.59
                      11075          159.7668       $1,769,417.31
                      4057           161.0232        $653,271.12
                      3500           161.7934        $566,276.90
                      2600           163.1227        $424,119.02
                      2800           163.8421        $458,757.88
                      5500           165.0129        $907,570.95
                      1800           165.6961        $298,252.98
                      10568          158.8561       $1,678,791.26
                      37540          159.6927       $5,994,863.96
                      11800          160.8397       $1,897,908.46
                      11577          161.6164       $1,871,033.06
                      8300           162.9837       $1,352,764.71
                      9255           163.7983       $1,515,953.27
                      12580          164.9432       $2,074,985.46
                      7130           165.6267       $1,180,918.37
    4/23/2018         15461          165.7404       $2,562,512.32
                      10379          166.737        $1,730,563.32
                      9187           167.7645       $1,541,252.46
                      1223           168.2958        $205,825.76
                      42927          165.7177       $7,113,763.71
                      27918          166.5785       $4,650,538.56
                      30705          167.5811       $5,145,577.68
                      7200           168.2221       $1,211,199.12
    4/20/2018         14121          166.4189       $2,350,001.29
                      19328          167.2868       $3,233,319.27
                      2801           168.094         $470,831.29
                      45393          166.4228       $7,554,430.16
                      54988          167.2787       $9,198,321.16
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 285 of 319




                      8369           168.0715        $1,406,590.38
                      3500           166.4628         $582,619.80
                      3800           167.297          $635,728.60
                       700           168.0557         $117,638.99
                      3795           166.4606         $631,717.98
                      4405           167.3254         $737,068.39
                       800           168.0488         $134,439.04
    4/19/2018         13357          165.9989        $2,217,247.31
                      12969          166.7805        $2,162,976.30
                      9924           167.6656        $1,663,913.41
                      38600          166.0241        $6,408,530.26
                      39066          166.7852        $6,515,630.62
                      31084          167.6661        $5,211,733.05
                      3000           166.0133         $498,039.90
                      2992           166.8451         $499,200.54
                      2008           167.7002         $336,742.00
                      3400           166.0362         $564,523.08
                      3100           166.8161         $517,129.91
                      2500           167.6792         $419,198.00
    4/18/2018         28891          166.6991        $4,816,103.70
                      7359           167.3953        $1,231,862.01
                      49849          166.4939        $8,299,554.42
                      58801          167.1121        $9,826,358.59
                       100            167.94           $16,794.00
    4/17/2018         4312           166.148          $716,430.18
                      18100          168.2675        $3,045,641.75
                      9438           167.3719        $1,579,655.99
                      4400           168.8675         $743,017.00
                      9800           166.2905        $1,629,646.90
                      32000          167.4396        $5,358,067.20
                      57150          168.346         $9,620,973.90
                      9800           168.9099        $1,655,317.02
    4/16/2018         8400           164.126         $1,378,658.40
                      25416          164.9275        $4,191,797.34
                      2434           165.6033         $403,078.43
                      20570          164.0736        $3,374,993.95
                      80658          164.8907       $13,299,754.08
                      7522           165.5487        $1,245,257.32
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 286 of 319




    4/13/2018         25850          164.4436        $4,250,867.06
                      10400          165.2774        $1,718,884.96
                      63730          164.443        $10,479,952.39
                      45020          165.1762        $7,436,232.52
    4/12/2018         11108          163.8343        $1,819,871.40
                      20342          164.5721        $3,347,725.66
                      2800           165.4039         $463,130.92
                      2000           167.021          $334,042.00
                      33383          163.8221        $5,468,873.16
                      61967          164.5526       $10,196,830.96
                      9000           165.368         $1,488,312.00
                      4400           166.8854         $734,295.76
    4/11/2018         10563          164.1409        $1,733,820.33
                      5708           165.1215         $942,513.52
                      6080           166.2398        $1,010,737.98
                      8499           167.1216        $1,420,366.48
                      5400           167.8817         $906,561.18
                      19690          163.9329        $3,227,838.80
                      24052          164.7558        $3,962,706.50
                      12686          165.8346        $2,103,777.74
                      28982          166.8208        $4,834,800.43
                      22740          167.7619        $3,814,905.61
                       600           468.5333         $281,119.98
    4/10/2018          200           162.715           $32,543.00
                       300           163.8833          $49,164.99
                       936           164.7656         $154,220.60
                       200           165.605           $33,121.00
                      3825           157.9588         $604,192.41
                      4853           159.3845         $773,492.98
                      13698          160.2835        $2,195,563.38
                      6098           161.3556         $983,946.45
                      1300           162.0146         $210,618.98
                      1230           163.5458         $201,161.33
                      2700           164.5637         $444,321.99
                      2546           165.3218         $420,909.30
                      9105           157.9006        $1,437,684.96
                      5808           158.8921         $922,845.32
                      29933          159.9005        $4,786,301.67
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 287 of 319




                      29300          160.6508       $4,707,068.44
                      13611          161.6789       $2,200,611.51
                      1900            162.89         $309,491.00
                      3700           163.8351        $606,189.87
                      12488          164.8425       $2,058,553.14
                      2905           165.5157        $480,823.11
                      1000           157.8245        $157,824.50
                       730           159.1677        $116,192.42
                      3300            160.22         $528,726.00
                      1500           161.4333        $242,149.95
                       100            162.19          $16,219.00
                       400            163.78          $65,512.00
                       770           164.8013        $126,897.00
                       200            165.64          $33,128.00
                      1300           157.9158        $205,290.54
                      1100           159.4209        $175,362.99
                      3420           160.2894        $548,189.75
                      1544           161.4776        $249,321.41
    4/9/2018          2600           156.8642        $407,846.92
                      7422           158.0751       $1,173,233.39
                      12528          159.0938       $1,993,127.13
                      13700          159.9417       $2,191,201.29
                      7800           156.9005       $1,223,823.90
                      17969          157.9674       $2,838,516.21
                      37164          158.9791       $5,908,299.27
                      45817          159.8897       $7,325,666.38
                       400           156.9025         $62,761.00
                      1689           157.9893        $266,843.93
                      2811           159.0815        $447,178.10
                      3100           159.9261        $495,770.91
                       400           156.6575         $62,663.00
                      1500           157.8092        $236,713.80
                      2800           158.8686        $444,832.08
                      4200           159.8271        $671,273.82
                       100            160.46          $16,046.00
    4/6/2018          9732           157.5157       $1,532,942.79
                      7131           158.5994       $1,130,972.32
                      13287          159.4485       $2,118,592.22
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 288 of 319




                      5600           160.5375        $899,010.00
                       500           161.228          $80,614.00
                      26842          157.5114       $4,227,921.00
                      23951          158.5729       $3,797,979.53
                      39437          159.4351       $6,287,642.04
                      15620          160.4832       $2,506,747.58
                      2900           161.1262        $467,265.98
    4/5/2018          1003           157.2762        $157,748.03
                      8624           158.3792       $1,365,862.22
                      20223          159.2497       $3,220,506.68
                      4800           160.0075        $768,036.00
                      1600           161.2932        $258,069.12
                      4800           157.4875        $755,940.00
                      24400          158.4172       $3,865,379.68
                      61488          159.2697       $9,793,175.31
                      13380          160.0445       $2,141,395.41
                      4682           161.2918        $755,168.21
    4/4/2018          2200           151.0868        $332,390.96
                      9234           152.0286       $1,403,832.09
                      9200           153.0691       $1,408,235.72
                      8497           154.0189       $1,308,698.59
                      7119           155.2401       $1,105,154.27
                      8214           151.178        $1,241,776.09
                      25039          152.0558       $3,807,325.18
                      28016          153.0795       $4,288,675.27
                      26000          154.0795       $4,006,067.00
                      21481          155.2647       $3,335,241.02
    4/3/2018          2400           151.5275        $363,666.00
                      3928           152.7116        $599,851.16
                      1300           153.6192        $199,704.96
                      10697          154.8941       $1,656,902.19
                      13725          155.8171       $2,138,589.70
                      4200           156.6243        $657,822.06
                      5876           151.4624        $889,993.06
                      9413           152.4201       $1,434,730.40
                      7000           153.2754       $1,072,927.80
                      11163          154.4697       $1,724,345.26
                      43932          155.3223       $6,823,619.28
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 289 of 319




                      30311          156.2143       $4,735,011.65
                      1055           157.1118        $165,752.95
    4/2/2018          7799           154.9019       $1,208,079.92
                      14155          155.4919       $2,200,987.84
                      9196           156.5718       $1,439,834.27
                      3800           157.6208        $598,959.04
                      1300           158.5285        $206,087.05
                      27696          154.9218       $4,290,714.17
                      43992          155.5865       $6,844,561.31
                      24500          156.6421       $3,837,731.45
                      8800           157.6302       $1,387,145.76
                      3762           158.6326        $596,775.84
    3/29/2018         5500           154.9941        $852,467.55
                      2400           155.9175        $374,202.00
                      1600           157.0206        $251,232.96
                      4301           158.0227        $679,655.63
                      5950           158.7975        $944,845.13
                      9769           159.5831       $1,558,967.30
                      5130           160.4854        $823,290.10
                      1600           161.2538        $258,006.08
                      11757          154.9394       $1,821,622.53
                      8740           155.6923       $1,360,750.70
                      4752           156.7784        $745,010.96
                      10598          157.7456       $1,671,787.87
                      30564          158.8319       $4,854,538.19
                      27908          159.8566       $4,461,277.99
                      13731          160.8286       $2,208,337.51
                       700           161.3586        $112,951.02
    3/28/2018         3600           151.7935        $546,456.60
                      13239          152.9751       $2,025,237.35
                      11000          153.8109       $1,691,919.90
                      5911           154.9428        $915,866.89
                       500           155.5089         $77,754.45
                      7336           151.6243       $1,112,315.86
                      24391          152.7084       $3,724,710.58
                      44930          153.5291       $6,898,062.46
                      16893          154.5913       $2,611,510.83
                      4300           155.4307        $668,352.01
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 290 of 319




                      4000           155.0323        $620,129.20
                      4100           155.0378        $635,654.98
    3/27/2018          400           162.135          $64,854.00
                      1100           155.3255        $170,858.05
                      1100           156.365         $172,001.50
                       700           157.8657        $110,505.99
                      1601           158.8157        $254,263.94
                       900           159.7511        $143,775.99
                      1233           160.9624        $198,466.64
                       400            162.21          $64,884.00
                      2450           151.5753        $371,359.49
                      2200           152.5098        $335,521.56
                      1700           153.7153        $261,316.01
                      3100           154.624         $479,334.40
                      2700           155.6893        $420,361.11
                      4200           156.5643        $657,570.06
                      4200           157.9698        $663,473.16
                      6400           158.9597       $1,017,342.08
                      2000           160.009         $320,018.00
                      4900           161.0118        $788,957.82
                      1300           162.2223        $210,888.99
                      5100           151.3953        $772,116.03
                      7597           152.3538       $1,157,431.82
                      5611           153.6271        $862,001.66
                      9533           154.6916       $1,474,675.02
                      6768           155.7362       $1,054,022.60
                      9411           156.4853       $1,472,683.16
                      6200           157.7619        $978,123.78
                      24732          158.7298       $3,925,705.41
                      8703           159.7464       $1,390,272.92
                      13398          160.8025       $2,154,431.90
                      6019           161.5902        $972,611.41
                      1981           162.4861        $321,884.96
                      1100            155.27         $170,797.00
                       800           156.4156        $125,132.48
                       700           157.7246        $110,407.22
                      1600           158.8481        $254,156.96
                       602           159.9648         $96,298.81
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 291 of 319




                      1100           160.9273        $177,020.03
    3/26/2018          700           149.6971        $104,787.97
                      2240           150.8044        $337,801.86
                      1000           151.711         $151,711.00
                      1703           152.7721        $260,170.89
                      2800           154.0596        $431,366.88
                      7100           155.0316       $1,100,724.36
                      10400          156.0047       $1,622,448.88
                      5000           157.071         $785,355.00
                      1300           158.1931        $205,651.03
                       800           158.9213        $127,137.04
                      2707           160.443         $434,319.20
                       500            160.9           $80,450.00
                      2679           149.8708        $401,503.87
                      6400           150.8966        $965,738.24
                      4050           151.787         $614,737.35
                      4900           152.8252        $748,843.48
                      8501           154.0888       $1,309,908.89
                      23467          155.1054       $3,639,858.42
                      29568          156.0732       $4,614,772.38
                      14413          157.0737       $2,263,903.24
                      4800           158.1215        $758,983.20
                      2600           158.9331        $413,226.06
                      5272           160.1585        $844,355.61
                      2100           160.8531        $337,791.51
    3/23/2018         4052           159.7008        $647,107.64
                      2800            160.5          $449,400.00
                      3300           161.8421        $534,078.93
                      4117           162.7411        $670,005.11
                      7082           163.7837       $1,159,916.16
                      9700           164.7795       $1,598,361.15
                      3699           165.4783        $612,104.23
                      1500           166.6535        $249,980.25
                      15389          159.8186       $2,459,448.44
                      6902           160.7335       $1,109,382.62
                      12338          161.9796       $1,998,504.30
                      13507          162.9791       $2,201,358.70
                      24599          164.0409       $4,035,242.10
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 292 of 319




                      29432          165.0085       $4,856,530.17
                      5000           165.9149        $829,574.50
                      1583           166.762         $263,984.25
    3/22/2018         1800           164.5006        $296,101.08
                      10013          165.4459       $1,656,609.80
                      12405          166.4116       $2,064,335.90
                      7032           167.2996       $1,176,450.79
                      2400           168.2883        $403,891.92
                      2300           169.417         $389,659.10
                       300            170.12          $51,036.00
                      5000           164.5142        $822,571.00
                      28510          165.4162       $4,716,015.86
                      34996          166.3916       $5,823,040.43
                      23466          167.2976       $3,925,805.48
                      7678           168.1779       $1,291,269.92
                      7300           169.3099       $1,235,962.27
                      1800           170.055         $306,099.00
                       300           164.3567         $49,307.01
                      1700           165.2961        $281,003.37
                      2900           166.3266        $482,347.14
                      1700           167.1812        $284,208.04
                       600           168.1867        $100,912.02
                       400           169.325          $67,730.00
                       100            170.11          $17,011.00
    3/21/2018         1695           169.0305        $286,506.70
                      1100            169.97         $186,967.00
                      1030           171.2689        $176,406.97
                       820           172.1744        $141,183.01
                       55             173.08           $9,519.40
                      3775           164.1894        $619,814.99
                      5027           164.8486        $828,693.91
                      2254           165.8922        $373,921.02
                      2850           166.9305        $475,751.93
                      1500            168.06         $252,090.00
                      7094           169.0457       $1,199,210.20
                      5200           169.9693        $883,840.36
                      3800           171.1426        $650,341.88
                      3800           171.9195        $653,294.10
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 293 of 319




                       950           172.8416        $164,199.52
                      9160           164.0162       $1,502,388.39
                      18760          164.7597       $3,090,891.97
                      4348           165.8901        $721,290.15
                      10745          166.8208       $1,792,489.50
                      4200           167.9936        $705,573.12
                      18178          168.9303       $3,070,814.99
                      16814          169.8326       $2,855,565.34
                      11740          171.0431       $2,008,045.99
                      11780          171.8595       $2,024,504.91
                      3025           172.8757        $522,948.99
                      1700           164.2271        $279,186.07
                       800           165.2588        $132,207.04
                       700           166.7114        $116,697.98
                       500           167.764          $83,882.00
    3/20/2018         3900           162.9164        $635,373.96
                      5101           163.9102        $836,105.93
                      2103           164.9954        $346,985.33
                      3220           165.8855        $534,151.31
                      5369           166.8834        $895,996.97
                      9816           167.8071       $1,647,194.49
                      3741           169.0199        $632,303.45
                      3000           169.722         $509,166.00
                      8743           162.807        $1,423,421.60
                      13002          163.6717       $2,128,059.44
                      8475           164.5492       $1,394,554.47
                      9772           165.6012       $1,618,254.93
                      16056          166.7953       $2,678,065.34
                      26770          167.7765       $4,491,376.91
                      13049          168.8006       $2,202,679.03
                      12883          169.6191       $2,185,202.87
    3/19/2018         6213           171.4446       $1,065,185.30
                      8349           172.2514       $1,438,126.94
                      5779           173.3135       $1,001,578.72
                      9659           174.8113       $1,688,502.35
                      15425          175.4335       $2,706,061.74
                      13551          176.3241       $2,389,367.88
                      5649           170.9167        $965,508.44
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 294 of 319




                      27189          171.8669        $4,672,889.14
                      17895          172.7902        $3,092,080.63
                      10955          173.6367        $1,902,190.05
                      21332          174.8684        $3,730,292.71
                      23933          175.8191        $4,207,878.52
                      9317           176.5819        $1,645,213.56
   3/15/2018         50,354          182.8076        $9,205,093.89
                     42,146          183.5057        $7,734,031.23
                     70,380          182.8100       $12,866,167.80
                     57,120          183.5140       $10,482,319.68
                      4,700          182.8330         $859,315.10
                      3,300          183.5383         $605,676.39
                      6,400          182.3660        $1,167,142.40
                      2,600          183.6315         $477,441.90
                      5,790          182.9273        $1,059,149.07
                      2,610          183.5884         $479,165.72
                     51,740          184.3179        $9,536,608.15
                     40,760          184.7805        $7,531,653.18
                     69,305          184.3106       $12,773,646.13
                     58,195          184.7696       $10,752,666.87
    3/14/2018        38,196          182.5204        $6,971,549.20
                     39,668          183.4088        $7,275,460.28
                     14,636          183.9882        $2,692,851.30
                     54,565          182.5391        $9,960,245.99
                     55,967          183.4711       $10,268,327.05
                     16,968          184.0118        $3,122,312.22
                      3,700          182.5476         $675,426.12
                      4,000          183.5940         $734,376.00
                       300           184.0467          $55,214.01
                      3,958          182.5469         $722,520.63
                      4,100          183.5156         $752,413.96
                       942           184.0334         $173,359.46
                      4,390          182.6240         $801,719.36
                      4,010          183.7210         $736,721.21
    3/13/2018        39,654          181.9159        $7,213,693.10
                     25,662          182.5314        $4,684,120.79
                     12,745          183.8776        $2,343,520.01
                      8,736          184.7237        $1,613,746.24
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 295 of 319




                      5,703          185.5784        $1,058,353.62
                     61,764          181.9615       $11,238,670.09
                     29,682          182.6152        $5,420,384.37
                     17,174          183.9100        $3,158,470.34
                     11,998          184.7779        $2,216,965.24
                      6,882          185.5838        $1,277,187.71
    3/12/2018        56,259          184.9030       $10,402,457.88
                     36,241          185.5238        $6,723,568.04
                     89,526          184.9565       $16,558,415.62
                     37,974          185.6028        $7,048,080.73
    3/9/2018         29,494          183.9145        $5,424,374.26
                     58,521          184.8903       $10,819,965.25
                      4,485          185.2872         $831,013.09
                     42,437          183.9401        $7,805,866.02
                     81,763          184.9082       $15,118,649.16
                      3,300          185.3174         $611,547.42
                      3,100          184.0000         $570,400.00
                      5,300          184.9411         $980,187.83
    3/8/2018         54,344          182.1316        $9,897,759.67
                     25,064          182.7593        $4,580,679.10
                     13,092          183.8115        $2,406,460.16
                     73,627          182.1329       $13,409,899.03
                     36,710          182.7412        $6,708,429.45
                     17,163          183.8567        $3,155,532.54
                      5,600          182.1983        $1,020,310.48
                      2,100          183.2005         $384,721.05
                      700            184.0421         $128,829.47
    3/6/2018         33,070          179.7218        $5,943,399.93
                     36,552          180.6023        $6,601,375.27
                     21,388          181.6404        $3,884,924.88
                      1,490          182.2221         $271,510.93
                     47,648          179.7348        $8,564,003.75
                     50,649          180.6427        $9,149,372.11
                     28,003          181.6809        $5,087,610.24
                      1,200          182.2583         $218,709.96
    3/5/2018         14,000          176.5458        $2,471,641.20
                     14,800          177.3944        $2,625,437.12
                      7,119          178.4443        $1,270,344.97
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 296 of 319




                     15,949          179.7159        $2,866,288.89
                     39,432          180.5252        $7,118,469.69
                      1,200          181.0560         $217,267.20
                     17,817          176.5469        $3,145,536.12
                     21,159          177.3920        $3,753,437.33
                      9,392          178.3785        $1,675,330.87
                     18,928          179.6271        $3,399,981.75
                     56,204          180.4681       $10,143,029.09
                      4,000          181.0275         $724,110.00
    3/7/2018          8,400          178.7554        $1,501,545.36
                     14,400          179.5805        $2,585,959.20
                     19,000          180.6881        $3,433,073.90
                     18,354          181.6478        $3,333,963.72
                     14,600          182.6832        $2,667,174.72
                     17,746          183.4958        $3,256,316.47
                     10,110          178.7595        $1,807,258.55
                     19,266          179.5193        $3,458,618.83
                     28,070          180.6818        $5,071,738.13
                     25,683          181.6701        $4,665,833.18
                     21,590          182.7483        $3,945,535.80
                     22,781          183.5253        $4,180,889.86
    3/2/2018         11,701          173.5466        $2,030,668.77
                      8,300          174.4131        $1,447,628.73
                     61,979          175.3922       $10,870,633.16
                     10,220          176.4224        $1,803,036.93
                      300            177.0900          $53,127.00
                     33,350          173.5871        $5,789,129.79
                     26,100          174.5257        $4,555,120.77
                     56,678          175.4589        $9,944,659.53
                     11,072          176.3910        $1,953,001.15
                      300            177.0833          $53,124.99
    3/1/2018         13,200          175.3678        $2,314,854.96
                     26,557          176.0592        $4,675,604.17
                     23,162          177.2413        $4,105,262.99
                     21,141          177.9807        $3,762,689.98
                      7,840          179.0141        $1,403,470.54
                      600            179.8733         $107,923.98
                     14,331          175.2523        $2,511,540.71
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 297 of 319




                     40,198          175.9982        $7,074,775.64
                     27,234          177.1312        $4,823,991.10
                     33,637          177.8752        $5,983,188.10
                     10,800          178.9037        $1,932,159.96
                      1,300          179.8477         $233,802.01
                      1,990          175.5253         $349,295.35
                      1,800          176.3161         $317,368.98
                      3,110          177.5659         $552,229.95
                      1,000          178.6820         $178,682.00
                      100            179.1500          $17,915.00
                      2,000          175.4565         $350,913.00
                      2,300          176.2939         $405,475.97
                      2,800          177.5057         $497,015.96
                      1,400          178.3079         $249,631.06
                      500            179.0720          $89,536.00
                      1,100          175.2491         $192,774.01
                      2,600          176.0169         $457,643.94
                      1,900          177.2800         $336,832.00
                      2,160          177.9768         $384,429.89
                      640            179.0466         $114,589.82
    2/28/2018         5,720          178.6855        $1,022,081.06
                     12,200          180.1273        $2,197,553.06
                     21,709          181.3715        $3,937,393.89
                     49,471          182.0677        $9,007,071.19
                      3,400          182.7041         $621,193.94
                      8,340          178.7068        $1,490,414.71
                     18,968          180.1772        $3,417,601.13
                     32,808          181.4623        $5,953,415.14
                     64,584          182.1070       $11,761,198.49
                      2,800          182.7807         $511,785.96
                      475            178.7205          $84,892.24
                      1,100          180.2350         $198,258.50
                      3,900          181.6490         $708,431.10
                      2,525          182.3432         $460,416.58
                      513            178.7347          $91,690.90
                      1,400          180.2050         $252,287.00
                      4,587          181.6775         $833,354.69
                      2,500          182.3860         $455,965.00
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 298 of 319




                      473            178.6834          $84,517.25
                      1,220          180.1543         $219,788.25
                      4,007          181.6353         $727,812.65
                      2,700          182.3452         $492,332.04
    2/27/2018        25,908          182.0866        $4,717,499.63
                     39,523          182.9557        $7,230,958.13
                     26,669          183.9030        $4,904,509.11
                      400            184.5700          $73,828.00
                     37,767          182.0902        $6,877,000.58
                     53,210          182.9343        $9,733,934.10
                     35,623          183.8542        $6,549,438.17
                      900            184.5744         $166,116.96
    2/26/2018        14,641          183.9772        $2,693,610.19
                     72,443          184.7040       $13,380,511.87
                      5,416          185.4171        $1,004,219.01
                     25,546          184.0579        $4,701,943.11
                     96,054          184.7340       $17,744,439.64
                      5,900          185.4402        $1,094,097.18
    2/23/2018         8,800          180.2089        $1,585,838.32
                     28,821          181.2932        $5,225,051.32
                     34,964          182.1698        $6,369,384.89
                     19,915          182.9340        $3,643,130.61
                     10,900          180.2267        $1,964,471.03
                     35,833          181.2519        $6,494,799.33
                     49,921          182.0920        $9,090,214.73
                     30,846          182.9089        $5,642,007.93
    2/22/2018        21,650          178.1707        $3,857,395.66
                     45,073          178.9453        $8,065,601.51
                     25,777          179.7782        $4,634,142.66
                     29,139          178.1500        $5,191,112.85
                     65,795          178.9516       $11,774,120.52
                     32,566          179.7975        $5,855,285.39
                      2,800          178.2914         $499,215.92
                      3,500          179.0542         $626,689.70
                      2,100          179.8377         $377,659.17
    2/21/2018        15,205          176.9175        $2,690,030.59
                      9,174          178.1222        $1,634,093.06
                     28,682          178.9320        $5,132,127.62
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 299 of 319




                     27,523          180.0341        $4,955,078.53
                     11,916          180.7430        $2,153,733.59
                     20,527          176.9389        $3,632,024.80
                     14,421          178.2019        $2,569,849.60
                     40,904          178.9892        $7,321,374.24
                     37,249          180.1081        $6,708,846.62
                     14,399          180.8002        $2,603,342.08
                      1,600          176.8735         $282,997.60
                      1,700          178.4194         $303,312.98
                      2,200          179.2995         $394,458.90
                      2,700          180.3337         $486,900.99
                      200            181.0650          $36,213.00
    2/20/2018        30,189          175.6975        $5,304,131.83
                     40,663          176.6435        $7,182,854.64
                     21,648          177.4202        $3,840,792.49
                     39,106          175.6746        $6,869,930.91
                     57,651          176.6324       $10,183,034.49
                     30,743          177.4187        $5,454,383.09
    2/16/2018        29,844          177.1036        $5,285,479.84
                     22,202          178.1515        $3,955,319.60
                     36,554          178.8717        $6,538,476.12
                      3,900          179.6693         $700,710.27
                     38,569          177.0706        $6,829,435.97
                     30,828          178.0474        $5,488,845.25
                     53,003          178.8491        $9,479,538.85
                      5,100          179.6408         $916,168.08
                      2,893          177.1733         $512,562.36
                      2,900          178.4266         $517,437.14
                      2,107          179.0808         $377,323.25
                      100            179.7800          $17,978.00
                      2,900          177.0914         $513,565.06
                      2,200          178.1541         $391,939.02
                      3,600          178.8794         $643,965.84
                      300            179.6800          $53,904.00
                      2,400          177.0367         $424,888.08
                      1,700          177.8888         $302,410.96
                      3,600          178.7918         $643,650.48
                      700            179.5243         $125,667.01
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 300 of 319




    2/15/2018         8,008          177.5645        $1,421,936.52
                     37,059          178.4507        $6,613,204.49
                     44,233          179.4053        $7,935,634.63
                      3,200          180.3313         $577,060.16
                     10,931          177.5704        $1,941,022.04
                     48,442          178.4164        $8,642,847.25
                     63,662          179.3809       $11,419,746.86
                      4,465          180.2660         $804,887.69
                      1,500          177.8893         $266,833.95
                      3,650          178.8003         $652,621.10
                      2,650          179.5852         $475,900.78
                      200            180.3650          $36,073.00
                      1,600          177.8963         $284,634.08
                      4,200          178.8908         $751,341.36
                      2,800          179.5896         $502,850.88
                      400            180.3575          $72,143.00
                      1,400          177.7736         $248,883.04
                      2,900          178.5521         $517,801.09
                      3,694          179.4291         $662,811.10
                      406            180.3357          $73,216.29
    2/14/2018         1,772          173.4880         $307,420.74
                     14,005          174.9678        $2,450,424.04
                      5,200          175.7685         $913,996.20
                     24,400          176.9588        $4,317,794.72
                     16,798          178.0848        $2,991,468.47
                     25,355          179.1175        $4,541,524.21
                      4,970          179.6034         $892,628.90
                      3,836          173.6151         $665,987.52
                     20,612          174.8769        $3,604,562.66
                      7,209          175.8668        $1,267,823.76
                     35,202          176.9656        $6,229,543.05
                     20,777          178.0790        $3,699,947.38
                     31,019          179.0714        $5,554,615.76
                      8,845          179.5662        $1,588,263.04
    2/13/2018         8,117          173.8951        $1,411,506.53
                     50,133          174.7686        $8,761,674.22
                      1,500          175.3860         $263,079.00
                     23,863          173.8930        $4,149,608.66
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 301 of 319




                     89,802          174.5992       $15,679,357.36
                      3,785          175.3731         $663,787.18
    2/12/2018         2,100          172.6457         $362,555.97
                      5,100          173.5538         $885,124.38
                     20,000          174.8800        $3,497,600.00
                     25,025          175.5967        $4,394,307.42
                     34,120          176.7343        $6,030,174.32
                      6,155          177.2683        $1,091,086.39
                      4,400          172.4355         $758,716.20
                     13,693          173.3643        $2,373,877.36
                     17,430          174.3833        $3,039,500.92
                     38,335          175.3712        $6,722,854.95
                     29,372          176.4228        $5,181,890.48
                     24,270          177.0925        $4,298,034.98
    12/8/2017        16,648         $179.1478        $2,982,452.57
                     17,379         $180.1298        $3,130,475.79
                     15,910         $181.2854        $2,884,250.71
                      5,513         $181.9010        $1,002,820.21
                     10,280         $179.1275        $1,841,430.70
                     11,575         $180.1103        $2,084,776.72
                     10,005         $181.3503        $1,814,409.75
                      2,800         $181.9229         $509,384.12
                      3,518         $179.1529         $630,259.90
                      4,840         $180.1065         $871,715.46
                      4,100         $181.2689         $743,202.49
                      1,400         $181.9357         $254,709.98
                      4,361         $179.2375         $781,654.74
                      4,800         $180.2147         $865,030.56
                      4,100         $181.4717         $744,033.97
                      600           $182.0500         $109,230.00
    12/7/2017         4,200         $176.5935         $741,692.70
                     11,650         $177.2696        $2,065,190.84
                     25,464         $178.6347        $4,548,754.00
                     12,207         $179.3667        $2,189,529.31
                      2,525         $180.0702         $454,677.26
                      4,155         $176.7790         $734,516.75
                      5,679         $177.3499        $1,007,170.08
                     17,126         $178.6689        $3,059,883.58
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 302 of 319




                      7,139         $179.5489       $1,281,799.60
                      925           $180.1395        $166,629.04
                      1,300         $176.5904        $229,567.52
                      2,800         $177.3400        $496,552.00
                      7,669         $178.7090       $1,370,519.32
                      2,134         $179.6379        $383,347.28
                      111           $180.2978         $20,013.06
                      1,300         $176.5919        $229,569.47
                      2,800         $177.3375        $496,545.00
                      7,670         $178.7095       $1,370,701.87
                      2,233         $179.6080        $401,064.66
                       11           $180.2900          $1,983.19
   11/28/2017        18,604         $182.4996       $3,395,222.56
                     35,189         $183.5075       $6,457,445.42
                      800           $184.1650        $147,332.00
                     10,994         $182.5117       $2,006,533.63
                     22,519         $183.5180       $4,132,641.84
                      600           $184.2000        $110,520.00
                      4,947         $182.6433        $903,536.41
                      8,700         $183.4920       $1,596,380.40
                      4,209         $182.5973        $768,552.04
                      9,435         $183.5133       $1,731,447.99
   11/27/2017        25,267         $182.6585       $4,615,232.32
                     29,387         $183.2312       $5,384,615.27
                     18,531         $182.7307       $3,386,182.60
                     15,626         $183.2648       $2,863,695.76
                      8,142         $182.7018       $1,487,558.06
                      5,524         $183.2711       $1,012,389.56
                      7,500         $182.6988       $1,370,241.00
                      6,164         $183.2606       $1,129,618.34
   11/15/2017        14,205         $177.0960       $2,515,648.68
                     41,125         $178.0796       $7,323,523.55
                      900           $178.5033        $160,652.97
                      9,702         $177.1100       $1,718,321.22
                     25,442         $178.1157       $4,531,619.64
                      3,916         $177.0859        $693,468.38
                     10,139         $178.1591       $1,806,355.11
                      3,900         $177.0872        $690,640.08
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 303 of 319




                     10,156         $178.1393       $1,809,182.73
   11/14/2017        22,430         $177.8761       $3,989,760.92
                     33,680         $178.4477       $6,010,118.54
                     18,874         $177.9834       $3,359,258.69
                     16,195         $178.4956       $2,890,736.24
                      6,866         $177.9589       $1,221,865.81
                      7,159         $178.5214       $1,278,034.70
                      5,729         $177.9067       $1,019,227.48
                      8,297         $178.4691       $1,480,758.12
   10/12/2017        43,574         $173.0030       $7,538,432.72
                     14,192         $173.4372       $2,461,420.74
                     30,018         $173.0229       $5,193,801.41
                      6,087         $173.4969       $1,056,075.63
                     12,541         $173.0576       $2,170,315.36
                      1,900         $173.5172        $329,682.68
                     12,340         $173.0612       $2,135,575.21
                      2,100         $173.4838        $364,315.98
   10/11/2017        49,625         $172.0031       $8,535,653.84
                      8,483         $172.6191       $1,464,327.83
                     32,287         $172.0115       $5,553,735.30
                      4,032         $172.6817        $696,252.61
                     13,319         $172.0161       $2,291,082.44
                      1,210         $172.6456        $208,901.18
                     13,581         $172.0173       $2,336,166.95
                      948           $172.6457        $163,668.12
    10/2/2017        28,455         $169.5556       $4,824,704.60
                     22,400         $170.4512       $3,818,106.88
                      7,628         $171.1393       $1,305,450.58
                      300           $171.8300         $51,549.00
                     17,398         $169.5655       $2,950,100.57
                     15,634         $170.5103       $2,665,758.03
                      3,701         $171.3087        $634,013.50
                      7,069         $169.5889       $1,198,823.93
                      6,220         $170.6064       $1,061,171.81
                      1,400         $171.4604        $240,044.56
                      7,439         $169.6106       $1,261,733.25
                      5,850         $170.6270        $998,167.95
                      1,400         $171.4057        $239,967.98
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 304 of 319




    9/29/2017        10,230         $169.5590       $1,734,588.57
                     36,307         $170.5407       $6,191,821.19
                     12,114         $171.1613       $2,073,447.99
                      6,600         $169.5284       $1,118,887.44
                     22,642         $170.5508       $3,861,611.21
                      7,415         $171.1893       $1,269,368.66
                      2,600         $169.5121        $440,731.46
                      9,861         $170.5981       $1,682,267.86
                      2,200         $171.2944        $376,847.68
                      2,600         $169.4429        $440,551.54
                      8,949         $170.5424       $1,526,183.94
                      3,115         $171.1844        $533,239.41
    9/20/2017        26,771         $171.5173       $4,591,689.64
                     30,729         $172.1679       $5,290,547.40
                      680           $172.9315        $117,593.42
                     15,852         $171.4930       $2,718,507.04
                     19,812         $172.1352       $3,410,342.58
                      700           $172.8800        $121,016.00
                      8,800         $171.5855       $1,509,952.40
                      5,646         $172.2787        $972,685.54
                      100           $173.0300         $17,303.00
                      7,960         $171.5331       $1,365,403.48
                      6,512         $172.2154       $1,121,466.68
                       75           $172.9300         $12,969.75
    9/19/2017        20,655         $171.1822       $3,535,768.34
                     35,787         $171.8586       $6,150,303.72
                      1,820         $172.4872        $313,926.70
                     11,371         $171.1470       $1,946,112.54
                     23,901         $171.8258       $4,106,808.45
                      1,142         $172.4850        $196,977.87
                      6,305         $171.1711       $1,079,233.79
                      8,265         $171.8939       $1,420,703.08
                      6,576         $171.2021       $1,125,825.01
                      7,993         $171.9029       $1,374,019.88
    9/8/2017         21,044         $171.2023       $3,602,781.20
                     27,663         $172.3768       $4,768,459.42
                      9,414         $173.0147       $1,628,760.39
                     12,620         $171.1816       $2,160,311.79
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 305 of 319




                     18,317         $172.3665       $3,157,237.18
                      5,388         $173.0338        $932,306.11
                      5,017         $171.2451        $859,136.67
                      7,211         $172.3684       $1,242,948.53
                      2,300         $173.0060        $397,913.80
                      5,242         $171.2280        $897,577.18
                      7,087         $172.4082       $1,221,856.91
                      2,200         $172.9839        $380,564.58
    9/7/2017         20,125         $170.7401       $3,436,144.51
                     12,539         $171.8341       $2,154,627.78
                     25,518         $172.7831       $4,409,079.15
                     12,889         $170.7443       $2,200,723.28
                      8,313         $171.8701       $1,428,756.14
                     15,165         $172.8005       $2,620,519.58
                      5,113         $170.7390        $872,988.51
                      3,300         $171.8821        $567,210.93
                      6,135         $172.7336       $1,059,720.64
                      5,100         $170.7429        $870,788.79
                      3,100         $171.8526        $532,743.06
                      6,347         $172.7453       $1,096,414.42
    8/28/2017        50,004         $166.9905       $8,350,192.96
                      9,848         $167.5103       $1,649,641.43
                     32,758         $167.0079       $5,470,844.79
                      4,650         $167.5324        $779,025.66
                     12,561         $167.0140       $2,097,862.85
                      2,400         $167.5050        $402,012.00
                     12,562         $167.0089       $2,097,965.80
                      2,400         $167.5032        $402,007.68
    8/25/2017        40,018         $166.6110       $6,667,439.00
                     18,798         $167.5242       $3,149,119.91
                      100           $168.2600         $16,826.00
                     25,941         $166.6218       $4,322,336.11
                     11,506         $167.5266       $1,927,561.06
                     10,978         $166.6560       $1,829,549.57
                      4,000         $167.5888        $670,355.20
                     14,274         $166.6021       $2,378,078.38
                      727           $167.5827        $121,832.62
    8/15/2017        47,460         $170.8035       $8,106,334.11
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 306 of 319




                     11,062         $171.1863       $1,893,662.85
                     29,575         $170.7984       $5,051,362.68
                      7,000         $171.2103       $1,198,472.10
                     13,781         $170.8266       $2,354,161.37
                      851           $171.2552        $145,738.18
                     13,345         $170.8354       $2,279,798.41
                      1,285         $171.2569        $220,065.12
    8/14/2017        12,689         $169.9445       $2,156,425.76
                     45,959         $170.6641       $7,843,551.37
                      7,000         $169.9380       $1,189,566.00
                     29,653         $170.6547       $5,060,423.82
                      3,225         $169.9596        $548,119.71
                     11,437         $170.6636       $1,951,879.59
                      5,000         $170.1089        $850,544.50
                      9,662         $170.6981       $1,649,285.04
    7/13/2017        53,957         $159.1045       $8,584,801.51
                      8,867         $159.5852       $1,415,041.97
                     32,314         $159.0923       $5,140,908.58
                      6,950         $159.5757       $1,109,051.12
                     13,581         $159.0990       $2,160,723.52
                      2,125         $159.6015        $339,153.19
                     13,501         $159.0926       $2,147,909.19
                      2,206         $159.6060        $352,090.84
    7/12/2017        20,892         $156.9655       $3,279,323.23
                     20,688         $157.8784       $3,266,188.34
                     21,761         $158.7397       $3,454,334.61
                     14,851         $157.0139       $2,331,813.43
                     14,047         $158.0447       $2,220,053.90
                     10,689         $158.8638       $1,698,095.16
                      6,000         $157.0198        $942,118.80
                      5,700         $158.0505        $900,887.85
                      4,136         $158.8291        $656,917.16
                      5,990         $157.0210        $940,555.79
                      6,000         $158.0643        $948,385.80
                      3,845         $158.8927        $610,942.43
    6/30/2017        21,687         $150.7158       $3,268,573.55
                     44,476         $151.3428       $6,731,122.37
                     17,220         $150.7907       $2,596,615.85
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 307 of 319




                     24,134         $151.3668       $3,653,086.35
                      5,110         $150.6761        $769,954.87
                     11,429         $151.3592       $1,729,884.30
                     11,561         $150.9889       $1,745,582.67
                      4,978         $151.5096        $754,214.79
    6/29/2017         5,800         $149.5815        $867,572.70
                     26,053         $150.4396       $3,919,402.90
                     31,907         $151.3786       $4,830,036.99
                      2,518         $152.0775        $382,931.15
                      6,503         $149.7578        $973,874.97
                     18,006         $150.6295       $2,712,234.78
                     16,617         $151.5344       $2,518,047.12
                      300           $152.2833         $45,684.99
                      8,614         $150.3505       $1,295,119.21
                      7,153         $151.4049       $1,082,999.25
                      800           $152.0800        $121,664.00
                      2,500         $149.7091        $374,272.75
                      7,108         $150.6306       $1,070,682.30
                      6,962         $151.5007       $1,054,747.87
    6/22/2017        40,750         $153.5408       $6,256,787.60
                     24,292         $154.0914       $3,743,188.29
                     26,295         $153.5613       $4,037,894.38
                     14,354         $154.1089       $2,212,079.15
                      9,716         $153.5749       $1,492,133.73
                      6,541         $154.0833       $1,007,858.87
                     11,540         $153.6201       $1,772,775.95
                      4,717         $154.1707        $727,223.19
    6/21/2017        21,991         $152.4941       $3,353,497.75
                     39,543         $153.3331       $6,063,250.77
                      3,788         $153.9722        $583,246.69
                     15,020         $152.5208       $2,290,862.42
                     25,107         $153.3907       $3,851,180.30
                      700           $154.0071        $107,804.97
                      6,235         $152.5576        $951,196.64
                      9,997         $153.3720       $1,533,259.88
                      100           $154.0300         $15,403.00
                      6,600         $152.5683       $1,006,950.78
                      9,732         $153.4037       $1,492,924.81
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 308 of 319




    6/9/2017          1,304         $148.7973        $194,031.68
                      2,304         $149.8222        $345,190.35
                      1,200         $150.8279        $180,993.48
                      600           $152.1233         $91,273.98
                      700           $152.8643        $107,005.01
                      3,074         $154.1402        $473,826.97
                      6,943         $155.0159       $1,076,275.39
                      200           $155.5600         $31,112.00
                      1,000         $147.7060        $147,706.00
                      6,293         $148.8848        $936,932.05
                      8,172         $149.8888       $1,224,891.27
                      4,110         $150.8109        $619,832.80
                      3,457         $151.9094        $525,150.80
                      3,600         $152.7933        $550,055.88
                     10,009         $154.1378       $1,542,765.24
                     27,325         $154.9786       $4,234,790.25
                      1,400         $155.5186        $217,726.04
                      1,600         $148.1025        $236,964.00
                      3,910         $149.1653        $583,236.32
                      4,875         $150.1300        $731,883.75
                      1,986         $151.4067        $300,693.71
                      3,256         $152.4988        $496,536.09
                      1,904         $153.4036        $292,080.45
                     16,801         $154.6629       $2,598,491.38
                      6,500         $155.3617       $1,009,851.05
                      700           $148.2536        $103,777.52
                      1,563         $149.2228        $233,235.24
                      1,355         $150.0335        $203,295.39
                      1,200         $151.1358        $181,362.96
                      1,200         $152.4733        $182,967.96
                      700           $153.4114        $107,387.98
                      5,805         $154.5926        $897,410.04
                      3,800         $155.3673        $590,395.74
    6/8/2017         56,161         $153.7416       $8,634,282.00
                      8,845         $154.3883       $1,365,564.51
                     35,958         $153.7440       $5,528,326.75
                      4,675         $154.3446        $721,561.01
                     14,930         $153.7521       $2,295,518.85
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 309 of 319




                      1,325         $154.3136        $204,465.52
                     15,100         $153.7543       $2,321,689.93
                      1,155         $154.3795        $178,308.32
    5/30/2017        57,394         $152.3124       $8,741,817.89
                      8,237         $152.7292       $1,258,030.42
                     36,546         $152.3142       $5,566,474.75
                      4,475         $152.7366        $683,496.29
                     16,109         $152.3458       $2,454,138.49
                      300           $152.8300         $45,849.00
                     16,108         $152.3462       $2,453,992.59
                      300           $152.8533         $45,855.99
    5/26/2017        65,513         $151.7120       $9,939,108.26
                      400           $152.2175         $60,887.00
                     41,025         $151.7114       $6,223,960.19
                      171           $152.2017         $26,026.49
                     16,311         $151.7080       $2,474,509.19
                      167           $152.2180         $25,420.41
                     15,749         $151.7036       $2,389,180.00
                      728           $152.1903        $110,794.54
    5/17/2017         4,773         $145.3299        $693,659.61
                     18,870         $146.3574       $2,761,764.14
                     29,010         $147.3380       $4,274,275.38
                     15,325         $148.1400       $2,270,245.50
                      2,484         $145.3156        $360,963.95
                     12,439         $146.3666       $1,820,654.14
                     18,000         $147.3399       $2,652,118.20
                      9,560         $148.1438       $1,416,254.73
                      513           $145.3428         $74,560.86
                      4,892         $146.3264        $715,828.75
                      7,779         $147.3785       $1,146,457.35
                      3,801         $148.1318        $563,048.97
                      938           $145.4048        $136,389.70
                      4,753         $146.3417        $695,562.10
                      7,300         $147.3309       $1,075,515.57
                      4,000         $148.1200        $592,480.00
    5/16/2017        64,700         $149.6867       $9,684,729.49
                      2,100         $150.1057        $315,221.97
                     40,751         $149.6866       $6,099,878.64
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 310 of 319




                      1,000         $150.1210        $150,121.00
                     16,499         $149.7041       $2,469,967.95
                      200           $150.1600         $30,032.00
                     16,400         $149.6861       $2,454,852.04
                      300           $150.1550         $45,046.50
    4/12/2017        71,500         $139.8584       $9,999,875.60
                     44,688         $139.8570       $6,249,929.62
                     35,750         $139.8600       $4,999,995.00
                     17,874         $139.8624       $2,499,900.54
                     17,875         $139.8541       $2,499,892.04
    4/11/2017        41,474         $139.5439       $5,787,443.71
                     26,857         $140.0608       $3,761,612.91
                      3,200         $140.9127        $450,920.64
                     27,600         $139.5658       $3,852,016.08
                     15,706         $140.1147       $2,200,641.48
                      1,400         $140.9357        $197,309.98
                     27,464         $139.6338       $3,834,902.68
    3/31/2017        70,280         $142.2861       $9,999,867.11
                     43,925         $142.2880       $6,250,000.40
                     35,138         $142.2941       $4,999,930.09
                     17,568         $142.2972       $2,499,877.21
                     17,569         $142.2955       $2,499,989.64
    3/30/2017        70,021         $142.4049       $9,971,333.50
                      200           $142.8800         $28,576.00
                     43,689         $142.4026       $6,221,427.19
                      200           $142.8700         $28,574.00
                     35,110         $142.4081       $4,999,948.39
                     17,555         $142.4096       $2,500,000.53
                     17,354         $142.4064       $2,471,320.67
                      200           $142.9400         $28,588.00
    3/20/2017        71,515         $139.8300       $9,999,942.45
                     44,697         $139.8283       $6,249,903.74
                     35,758         $139.8286       $4,999,991.08
                     17,879         $139.8251       $2,499,932.96
                     17,879         $139.8266       $2,499,959.78
    3/17/2017        71,469         $139.9200       $9,999,942.48
                     44,668         $139.9208       $6,249,982.29
                     35,734         $139.9205       $4,999,919.15
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 311 of 319




                     17,866         $139.9229        $2,499,862.53
                     17,867         $139.9188        $2,499,929.20
    3/9/2017         68,755         $138.1405        $9,497,850.08
                      3,625         $138.4894         $502,024.08
                     42,537         $138.1381        $5,875,980.36
                      2,700         $138.4833         $373,904.91
                     34,991         $138.1438        $4,833,789.71
                      1,200         $138.5058         $166,206.96
                     17,995         $138.1515        $2,486,036.24
                      100           $138.5300          $13,853.00
                     17,895         $138.1489        $2,472,174.57
                      200           $138.5250          $27,705.00
    2/28/2017        34,808         $1,335.5556     $46,488,019.32
                     38,610         $136.0828        $5,254,156.91
                      200           $136.7950          $27,359.00
                     23,139         $135.5718        $3,136,995.88
                     22,871         $136.1075        $3,112,914.63
                     20,145         $135.5923        $2,731,506.88
                     16,663         $136.1326        $2,268,377.51
                      9,603         $135.5886        $1,302,057.33
                      8,800         $136.1291        $1,197,936.08
                     10,987         $135.6275        $1,490,139.34
                      7,416         $136.1683        $1,009,824.11
    2/27/2017        26,980         $135.4619        $3,654,762.06
                     44,496         $136.4384        $6,070,963.05
                      2,000         $137.1135         $274,227.00
                     17,039         $135.4657        $2,308,200.06
                     28,783         $136.4679        $3,927,955.57
                      100           $137.1500          $13,715.00
                     13,613         $135.4652        $1,844,087.77
                     22,625         $136.4531        $3,087,251.39
                      500           $137.1260          $68,563.00
                      6,889         $135.4664         $933,228.03
                     11,480         $136.4702        $1,566,677.90
                      6,872         $135.4627         $930,899.67
                     11,497         $136.4691        $1,568,985.24
TOTAL NUMBER                      TOTAL VALUE
                   43,869,258                     $8,131,699,235.91
  OF SHARES                        OF SHARES
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 312 of 319




              ATTACHMENT B
      Defendant Sandberg’s Insider Sales of Facebook
                 Class A Common Stock
                                   PRICE PER     TOTAL SALE
     SALE DATE     SHARES SOLD
                                    SHARE          VALUE
      11/15/2019        49,016       $193.1500    $9,467,440.40
      10/23/2019         2,663       $182.5643     $486,168.73
                        11,973       $183.8075    $2,200,727.20
                        20,725       $184.6782    $3,827,455.70
                        17,239       $185.5929    $3,199,436.00
                         2400        186.1851      $446,844.24
      10/10/2019        28389         179.9098    $5,107,459.31
                        19118        180.9185     $3,458,799.88
                         7493         181.424     $1,359,410.03
       9/25/2019         3367         178.5026     $601,018.25
                        15674        179.5648     $2,814,498.68
                        10625        180.4295     $1,917,063.44
                         9552        181.5347     $1,734,019.45
                        13971        182.6955     $2,552,438.83
                         1811        183.1324      $331,652.78
       9/9/2019         14400         186.6578    $2,687,872.32
                        21787        187.3829     $4,082,511.24
                        18813        188.5177     $3,546,583.49
       8/27/2019        19839         181.7165    $3,605,073.64
                        22116        182.4226     $4,034,458.22
                        13045        183.4618     $2,393,259.18
       8/14/2019        19034         179.9393    $3,424,964.64
                        16151        180.8118     $2,920,291.38
                         3390        181.9041      $616,654.90
                         2900        183.1258      $531,064.82
                         6125        183.9491     $1,126,688.24
                         6200        184.9875     $1,146,922.50
                         1200        185.6243      $222,749.16
                        49014          179.71     $8,808,305.94
       7/25/2019        13551          198.95     $2,695,971.45
                        15044        199.8959     $3,007,233.92
                        12529         200.848     $2,516,424.59
                         6276        201.8628     $1,266,890.93
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 313 of 319




                         3400        202.8156      $689,573.04
                          600          204.49      $122,694.00
                          800         206.005      $164,804.00
                         1800        207.0378      $372,668.04
                         1000        208.0295      $208,029.50
       7/8/2019         20175        194.3816     $3,921,648.78
                        20088        195.1781     $3,920,737.67
                        14737        196.0778     $2,889,598.54
       6/25/2019        16681        188.7089     $3,147,853.16
                        25210        189.6525     $4,781,139.53
                         6894         190.538     $1,313,568.97
                         3025        191.6572      $579,763.03
                         3190        192.6135      $614,437.07
       6/10/2019         7837        174.6174     $1,368,476.56
                        27921         175.498     $4,900,079.66
                        11578        176.3807     $2,042,135.74
                         7664          177.38     $1,359,440.32
       5/29/2019        29417         182.046     $5,355,247.18
                        13252        182.8557     $2,423,203.74
                        11935        183.7729     $2,193,329.56
                          396         184.497      $73,060.81
       5/15/2019        40043          180.73     $7,236,971.39
       5/14/2019         4090        178.9446      $731,883.41
                         6800        179.8582     $1,223,035.76
                        16636        180.8035     $3,007,847.03
                        24908        181.8454     $4,529,405.22
                         2566        182.6195      $468,601.64
       4/16/2019        25282        179.1183     $4,528,468.86
                        29718        179.7147     $5,340,761.45
       4/4/2019         24243        176.0459     $4,267,880.75
                        24694        177.0954     $4,373,193.81
                         6063        177.7089     $1,077,449.06
       3/25/2019         6372        162.7195     $1,036,848.65
                        19759         163.833     $3,237,176.25
                        18398        164.4622     $3,025,775.56
                        10471        166.0874     $1,739,101.17
       3/13/2019        28451        172.9232     $4,919,837.96
                        26549        173.5831     $4,608,457.72
       2/26/2019        28869        164.5011     $4,748,982.26
                        23166        165.3378     $3,830,215.47
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 314 of 319




                         2965        166.0227      $492,257.31
       2/15/2019        17038          163.95     $2,793,380.10
                         6460          163.95     $1,059,117.00
                         8185          163.95     $1,341,930.75
                         4674          163.95      $766,302.30
       2/14/2019        24784        163.1243     $4,042,872.65
                        24506        164.0179     $4,019,422.66
                         5710        164.6024      $939,879.70
       1/23/2019        14576        143.7998     $2,096,025.88
                        19825        144.5416     $2,865,537.22
                        10355        145.4959     $1,506,610.04
                         8553        146.4875     $1,252,907.59
                         1691        147.7779      $249,892.43
       1/8/2019         10788        140.2563     $1,513,084.96
                        10035        141.0987     $1,415,925.45
                        33243        142.2447     $4,728,640.56
                          934        142.8119      $133,386.31
      12/27/2018        10678        130.5963     $1,394,507.29
                        16421        131.4551     $2,158,624.20
                        15611        132.4907     $2,068,312.32
                         7246        133.5145      $967,446.07
                         5044        134.2628      $677,221.56
      12/10/2018        12675        139.6348     $1,769,871.09
                        20454        140.6199     $2,876,239.43
                        12481        141.6682     $1,768,160.80
                         9390        142.4382     $1,337,494.70
      11/27/2018        17264        134.3595     $2,319,582.41
                        25575        135.2053     $3,457,875.55
                        12161        136.0255     $1,654,206.11
      11/15/2018        17039          144.22     $2,457,364.58
                         6461          144.22      $931,805.42
                         8186          144.22     $1,180,584.92
      11/14/2018        11178        142.0841     $1,588,216.07
                        23034        143.0911     $3,295,960.40
                        16854        144.1077     $2,428,791.18
                         3934         145.059      $570,662.11
      10/23/2018        15242        151.5197     $2,309,463.27
                        14546        152.5223     $2,218,589.38
                         9938        153.4239     $1,524,726.72
                        15274        154.3069     $2,356,883.59
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 315 of 319




      10/10/2018         2642        152.1052      $401,861.94
                         6986        152.9885     $1,068,777.66
                         8211        154.2511     $1,266,555.78
                        23921        155.1466     $3,711,261.82
                        10840        156.1112     $1,692,245.41
                         2400        157.1262      $377,102.88
       9/27/2018         1600        167.4203      $267,872.48
                        18641        169.0711     $3,151,654.38
                        28309        169.9005     $4,809,713.25
                         6450        170.9311     $1,102,505.60
       9/11/2018         2400         164.305      $394,332.00
                        16918         165.648     $2,802,432.86
                        34082         166.365     $5,670,051.93
                         1600          167.03      $267,248.00
       8/29/2018        34371        175.4449     $6,030,216.66
                        20629        176.0423     $3,631,576.61
       8/15/2018        17038          181.11     $3,085,752.18
                         6460          181.11     $1,169,970.60
                         8185          181.11     $1,482,385.35
       8/14/2018         9518        179.4157     $1,707,678.63
                        29212        180.7556     $5,280,232.59
                        16270        181.4096     $2,951,534.19
       7/19/2018        41078        208.3181     $8,557,290.91
                        13922        209.1569     $2,911,882.36
       6/28/2018         4424        193.9398      $857,989.68
                        17172        194.9445     $3,347,586.95
                        24444        195.7904     $4,785,900.54
                         8960        196.7074     $1,762,498.30
       6/12/2018        46206        192.2019     $8,880,880.99
                         8794        192.9173     $1,696,514.74
       5/30/2018        12492        185.8786     $2,321,995.47
                         5200        186.8012      $971,366.24
                        37308        187.7164     $7,003,323.45
       5/14/2018        43789        186.8425     $8,181,646.23
                        11211        187.5076     $2,102,147.70
                        17038          186.64     $3,179,972.32
                         6460          186.64     $1,205,694.40
                         8185          186.64     $1,527,648.40
       4/18/2018        40261        166.6601     $6,709,902.29
                        14739        167.3216     $2,466,153.06
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 316 of 319




       4/2/2018         16870         154.949     $2,613,989.63
                        20620        155.5987     $3,208,445.19
                        11610        156.6665     $1,818,898.07
                         3500        157.6479      $551,767.65
                         2400        158.5433      $380,503.92
       3/15/2018        28866         182.789     $5,276,387.27
                        26134        183.5057     $4,795,737.96
       3/2/2018         18200          173.62     $3,159,884.00
                        11080        174.5121     $1,933,594.07
                        22236         175.491     $3,902,217.88
                         3484        176.4824      $614,864.68
       2/15/2019        17038          179.52     $3,058,661.76
                         6461          179.52     $1,159,878.72
                         8185          179.52     $1,469,371.20
       2/14/2018         1900        173.4588      $329,571.72
                        10900        174.9736     $1,907,212.24
                         6300        176.5354     $1,112,173.02
                        12525        177.1428     $2,218,713.57
                        10500        178.3241     $1,872,403.05
                        12875        179.3158     $2,308,690.93
      11/15/2017        22,539       $178.0700    $4,013,519.73
                         6,799       178.0700     $1,210,697.93
      10/15/2017        30,105        173.7400    $5,230,442.70
      8/15/2017          6,800        170.7500    $1,161,100.00
                        22,539       170.7500     $3,848,534.25
       7/5/2017         39,104        159.9700    $6,255,466.88
       6/19/2017        41,889        152.4684    $6,386,748.81
                        21,315       153.0059     $3,261,320.76
                        48,564       152.4950     $7,405,767.18
                        19,772       153.0369     $3,025,845.59
       6/6/2017         19,006        152.9900    $2,907,727.94
                        59,600       153.9791     $9,177,154.36
                        20,894       152.9984     $3,196,748.57
                        64,000       153.9830     $9,854,912.00
       5/24/2017        37,675        149.2252    $5,622,059.41
                        40,931       149.8383     $6,133,031.46
                        39,232       149.2191     $5,854,163.73
                        45,662       149.8264     $6,841,373.08
       5/15/2017         6,799        150.3300    $1,022,093.67
                        22,539       150.3300     $3,388,287.87
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 317 of 319




       5/11/2017        76,776        149.9190   $11,510,181.14
                         1,830        150.5266     $275,463.68
                        82,694        149.9187   $12,397,376.98
                         2,200        150.5125     $331,127.50
       4/18/2017        66,306        141.1978    $9,362,261.33
                        12,300        141.7298    $1,743,276.54
                        77,194        141.2185   $10,901,220.89
                         7,700        141.7675    $1,091,609.75
       4/15/2017        39,104        139.3900    $5,450,706.56
       3/30/2017       130,910        142.4079   $18,642,618.19
                          100         142.9000     $14,290.00
                       141,490        140.3737   $19,861,474.81
       3/15/2017       108,469        139.0274   $15,080,163.05
                        48,743        139.7823    $6,813,408.65
                       115,258       $139.0197   $16,023,132.58
                        54,530       $139.7733    $7,621,838.05
       2/28/2017        76,936       $135.5835   $10,431,252.16
                        80,276       $136.1570   $10,930,139.33
                        81,598       $135.5826   $11,063,268.99
                        88,190       $136.1450   $12,006,627.55
       2/16/2017       157,212       $133.3889   $20,970,335.75
                       169,788       $133.3889   $22,647,834.55
       2/15/2017        22,539       $133.8500    $3,016,845.15
                         6,799       $133.8500     $910,046.15
       1/18/2017        47,527       $127.5160    $6,060,452.93
                         4,877       $128.0291     $624,397.92
                        47,302       $127.4857    $6,030,328.58
                         9,294       $127.9636    $1,189,293.70
       1/15/2017        39,104       $128.3400    $5,018,607.36
       1/5/2017         18,747       $119.1238    $2,233,213.88
                        26,482       $119.7830    $3,172,093.41
                         7,175       $120.7180     $866,151.65
                        20,890       $119.1333    $2,488,694.64
                        27,885       $119.7908    $3,340,366.46
                         7,821       $120.7137     $944,101.85
                                       TOTAL
   TOTAL NUMBER
                      5,022,976     VALUE OF     $790,389,018.86
     OF SHARES
                                     SHARES
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 318 of 319




              ATTACHMENT C
    Defendant Koum’s Insider Sales of Facebook Class
                  A Common Stock
                                   PRICE PER     TOTAL SALE
     SALE DATE     SHARES SOLD
                                    SHARE          VALUE
       2/20/2018       580,736       176.5977    $102,556,641.91
                       301,670       177.4104    $53,519,395.37
       2/15/2018      1,231,441      179.5200    $221,068,288.32
                       371,500       175.6494    $65,253,752.10
      11/16/2017       445,023       179.2623    $79,775,846.53
                       139,223       179.6297    $25,008,585.72
      11/15/2017       648,428       178.0700    $115,465,573.96
      10/31/2017      1,795,445      180.0899    $323,341,510.51
      10/30/2017       804,555       180.0820    $144,885,873.51
       8/31/2017       204,534       170.7542    $34,925,039.54
                       367,363       171.6449    $63,055,985.40
                        5,228        172.0857     $899,664.04
       8/30/2017       63,629        170.0204    $10,818,228.03
       8/16/2017      2,259,000      170.0535    $384,150,856.50
                       688,985       170.5287    $117,491,716.37
                        5,507        171.2825     $943,252.73
       8/15/2017       648,427       170.7500    $110,718,910.25
       7/18/2017       23,753        160.4930     $3,812,190.23
                       29,045        161.4763     $4,690,079.13
                       18,218        162.6140     $2,962,501.85
                        7,184        163.2087     $1,172,491.30
       7/17/2017       31,663        16.3764      $518,525.95
       7/14/2017      3,490,137      160.0180    $558,484,742.47
       5/16/2017       564,333       149.7052    $84,483,584.63
                       29,913        150.1050     $4,490,090.87
       5/15/2017       648,427       150.3300    $97,478,030.91
       4/28/2017      2,935,336      150.1825    $440,836,098.82
                       264,664       151.2436    $40,028,736.15
       3/24/2017       178,376       140.3737    $25,039,299.11
                        200          141.0000      $28,200.00
       3/23/2017       65,353        140.0524     $9,152,844.50
Case 4:18-cv-01792-HSG Document 142 Filed 12/17/19 Page 319 of 319




       3/21/2017       128,990       140.3920    $18,109,164.08
                       199,347       141.5366    $28,214,896.60
                       16,100        142.1496     $2,288,608.56
       3/20/2017       88,332        140.0115    $12,367,495.82
       3/17/2017       402,925       140.0727    $56,438,792.65
       3/16/2017      1,717,077      140.0109    $240,409,496.14
       3/15/2017        3,300        140.0000     $462,000.00
       2/21/2017       149,978       133.3527    $19,999,971.24
                       595,284       133.3566    $79,385,050.27
       2/15/2017       647,390       133.8500    $86,653,151.50
                                      TOTAL
   TOTAL NUMBER
                      22,796,019    VALUE OF    $3,671,385,163.57
     OF SHARES
                                     SHARES
